Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 1 of 162




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                           CASE NO.:

 INCLAN PAINTING AND WATERPROOFING,
 CORP., a Florida corporation,

             Plaintiff,
 v.

 PHILADELPHIA INDEMNITY INSURANCE
 COMPANY, a Pennsylvania corporation,

          Defendant.
______________________________________/

                                               COMPLAINT

            Plaintiff, INCLAN PAINTING AND WATERPROOFING, CORP. (“Plaintiff”), hereby

  sues Defendant, PHILADELPHIA INDEMNITY INSURANCE COMPANY (“Defendant”), and

  states:

                                 PARTIES, JURISDICTION & VENUE

            1.      This is an action for payment pursuant to a Fla. Stat. 255.05 payment bond. The

  damages sought are in an amount that exceeds Seventy Five Thousand Dollars ($75,000.00)

  exclusive of interest, costs and attorneys’ fees, for which this Court has jurisdiction.

            2.      This Court has jurisdiction over the parties pursuant to 28 U.S.C. § 1332(a) because

  Plaintiff and Defendants are citizens of different states.

            3.      The cause of action alleged herein falls within the jurisdictional limits of the Court

  because Plaintiff seeks to recover more than $75,000.00 from the Defendant.




                                                     -1-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 2 of 162




          4.      Plaintiff is a for-profit corporation organized and existing under the laws of the

  State of Florida and with its principal office and place of business located in Miami, Florida,

  making it a citizen of Florida

          5.      Defendant is a foreign for-profit corporation organized and existing under the laws

  of the State of Pennsylvania with its principal office and place of business located in Bala Cynwyd,

  Pennsylvania, making it a citizen of Pennsylvania.

          6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

  part of the events giving rise to Plaintiff’s claims occurred in this district; the construction services

  were rendered by Plaintiff in this district; and all payments were due to Plainitff in this district.

                                     GENERAL ALLEGATIONS

          7.      Non-party Miami-Dade County entered into a construction contract with non-party

  Lynx Construction Management, LLC (“Lynx”) for the performance of construction services and

  improvements on a public project known as New MDC Empowerment Center (the “Project”).

  Plaintiff is not in possession of a copy of this contract.

          8.      Pursuant to section 255.05, Florida Statutes, Lynx, as principal, and Defendant, as

  surety, executed and delivered a payment bond for the Project. A true and correct copy of the bond

  is attached hereto as Exhibit “A.”

          9.      On or about May 7, 2020, Plaintiff entered into a subcontract agreement with Lynx

  to provide certain painting and resinous flooring work, which constitutes a portion of Lynx’s work

  under its construction contract with Miami Dade County, for a total amount of $151,866.00 (the

  “Subcontract”). A true and correct copy of the Subcontract is attached hereto as Exhibit “B.”

          10.     Despite performing its contractual obligations, Plaintiff has not been fully

  compensated under the Subcontract.



                                                    -2-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 3 of 162




         11.     Plaintiff has retained the undersigned attorney for representation in these

  proceedings and is obligated to pay said attorney a reasonable fee for services rendered.

         12.     All conditions precedent have occurred, been performed, or have been waived.

                        COUNT I: CLAIM AGAINST PAYMENT BOND

         13.     Plaintiff realleges paragraphs 1 through 12 as fully set forth herein.

         14.     Plaintiff and Defendant entered into a Subcontract, pursuant to which Plaintiff

  agreed to provide certain painting and resinous flooring work, which constitutes a portion of

  Lynx’s work under its construction contract with Miami Dade County.

         15.     Accordingly, Plaintiff is in direct privity with Lynx.

         16.     Plaintiff has fully performed all its obligations under the Subcontract with Lynx.

         17.     Despite performing its contractual obligations, Plaintiff has not been fully

  compensated under the Subcontract.

         18.     Lynx materially breached its obligations under the Subcontract by failing to pay

  amounts due and owing to Plaintiff for the work performed under the Subcontract and the ticket

  work performed.

         19.     Defendant, as surety, is also in material breach of its obligations under the terms of

  the Bond by failing to pay amounts due and owing to Plaintiff for the work performed under the

  Subcontract.

         20.     Specifically, Defendant is liable to Plaintiff under the terms of the Bond for the full

  amount due and owing to Plaintiff plus interest and reasonable fees and costs.

         21.     As a result of the aforementioned material breaches, Plaintiff has suffered damages

  in the form of monetary compensation that is owed for its work under the Subcontract.




                                                  -3-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 4 of 162




            22.     There remains due and owing $111,123.27 plus an additional $13,061.00 of ticket

  work at the rate agreed to by the parties, for a total of $124,184.24. A true and correct copy of

  Plaintiff’s Applications for Payment and Additional Work Authorizations are attached hereto as

  Exhibits “C” and “D” respectively.

            23.     Plaintiff has fully complied with the terms of the Bond and Florida Statutes.

            24.     In order to assert this lawsuit, Plaintiff was required to retain the services of the

  undersigned and is obligated to pay a reasonable fee.

            25.     Plaintiff’s suit has been timely filed within one (1) year of Plaintiff’s furnishing

  materials or labor on the Project.

            26.     Plaintiff has retained the undersigned counsel to prosecute this action and is

  obligated to pay its counsel a reasonable fee. Plaintiff is entitled to recover its reasonable attorneys’

  fees and costs.

            WHEREFORE, Plaintiff demands judgment for damages against Defendant, together with

  attorneys’ fees, interest and costs, and such other and further relief this Court may deem just and

  proper.

                                              JURY DEMAND

            Plaintiff demands trial by jury of all issues triable as of right by jury.

  Dated: February 2, 2021




                                                      -4-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 5 of 162




                                     Respectfully Submitted,

                                     LAW OFFICES OF CHRISTOPHER F.
                                     ZACARIAS, P.A.
                                     Counsel for Plaintiff
                                     8660 W. Flagler St, Suite 100
                                     Miami, Florida 33144
                                     Tel.: (305) 403-2000
                                     Fax: (305) 459-3964

                                     By: /s/ Christopher F. Zacarias
                                             Christopher F. Zacarias, Esq.
                                             Florida Bar No. 85609
                                             czacarias@zacariaslaw.com
                                             pleadings@zacariaslaw.com
                                             Rosendo A. Forns, Esq.
                                             Florida Bar No. 125391
                                             rosendo@zacariaslaw.com




                                       -5-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 6 of 162




                      EXHIBIT A
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 7 of 162
                                                               CFN: 20190694623 BOOK 31677 PAGE 1747
                                                               DATE :11/05/2019 10:33:08 AM
                                                               HARVEY RUVIN , CLERK OF COURT, MIA-DADE CTY




                                 FRONT PAGE OF
                              PUBLIC PAYMENT BOND
                                  Florida Statute 255 .05

                               BOND NO. PB12270900199


     CONTRACTOR:        Lynx Construction Management, LLC
                        45 Almeria Avenue
                        Coral Gables, FL 33134
                        305-523-3656

     SURETY:            Philadelphia Indemnity Insurance Company
                        One Bala Plaza East, Suite 100
                        Bala Cynwyd, PA 19004-1403
                        610-206-7836

     AGENT:            Nielson, Rosenhaus & Associates, Inc.
                       220 Congress Park Drive, Suite 100
                       Delray Beach, FL 33445
                       561-454-8210

     OBLIGEE:          Miami-Dade County
                       111 N.W. 1st Street, Suite 2420
                       Miami, FL 33128
                       305-375-5242



     PROJECT:    Construction of the New Empowerment Center
                 ISD Contract No. Wl30069-C

     LOCATION: Confidential
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 8 of 162
Bond No. PB12270900199                                                        CFN: 20190694623 BOOK 31677 PAGE 1748


             CONSTRUCTION OF THE NEW EMPOWERMENT CENTER
                         ISO CONTRACT NO. W130069-C
          SECTION 00615 - SURETY PERFORMANCE AND PAYMENT BOND


   By this Bond, We           Lynx Construction Management, LLC                       as Principal, whose principal
   business address is              45 Almeria Avenue, Coral Gables, FL 33134                                   ,  as
   Contractor under the contract dated September 18                     , 20J2._, between Principal and Miami-Dade
   County for the construction of the Empowerment Center, ISO Project No. W130069 ESP (herein after
   referred to as "Contract"), the terms of which Contract are incorporated by reference in its entirety into
  this Bond, and Philadelphia Indemnity Insurance Company                           , a corporation, whose principal
  business address is One Bala Plaza East, Suite 100, Bala Cynwyd, PA 19004-1403                      as Surety, are
  bound to Miami-Dade County (hereinafter referred to as "County") in the sum of
   Twelve Million Three Hundred Fifty Thousand Forty-Seven & 00/100      U.S. dollars ($12,350,047.00         ),  for
  payment of which we bind ourselves, our heirs, personal representatives, successors, and assigns,
  jointly and severally.


  THE CONDITION OF THIS BOND is that if Principal:

      1. Performs all the work under the Contract, including but not limited to guarantees, warranties and
         the curing of latent defects, said Contract being made a part of this bond by reference, and in the
         times and in the manner prescribed in the Contract, including any and all damages for delay; and

      2. Promptly makes payments to all claimants, as defined in Section 255.05(1 ), Florida Statutes,
         supplying Principal with labor, materials, or supplies, used directly or indirectly by Principal in the
         prosecution of the work provided for in the contract; and

      3. Pays County all losses, damages, including damages for delay, expenses, costs and attorney's
         fees, including appellate proceedings, that County sustains because of a default by Principal
         under the Contract, including but not limited to a failure to honor all guarantees and warranties or
         to cure latent defects in its work or materials within five (5) years after completion of the work
         under the Contract; and

     4. Performs the guarantee of all work and materials furnished under the contract for the time
        specified in the Contract, including all warranties and curing all latent defects within five (5) years
        after completion of the work under the Contract;

 Then this bond is void; otherwise it remains in full force.

 If no specific periods of warranty are stated in the Contract for any particular item or work, material or
 equipment, the warranty shall be deemed to be a period of one (1) year from the date of final acceptance
 by the County: This Bond does not limit the County's ability to pursue suits directly with the Principal
 seeking damages for latent defects in materials or workmanship, such actions being subject to the
 limitations found in Section 95.11 (3)(c), Florida Statutes.

 Any changes in or under the Contract Documents and compliance or noncompliance with any formalities
 connected with the Contract or the changes does not affect Surety's obligation under this Bond.




 Construction of the New Empowerment Center                    00615 Surety Performance and Payment Bond - Page 1 of 2
 ISO Project No. W130069 ESP                                                                         Prepared by OCS
 ISO Contract No. W130069-C                                                                          Revised 08/20/18
 Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 9 of 162
                                                                CFN: 20190694623 BOOK 31677 PAGE 1749


IN WITNESS WHEREOF , the above bounden parties have caused this Bond to be executed by their
appropriate officials as of the 18th day of October , 20~.


ATTEST:
Contractor:


                                                              Legal Name of Contractor


By:
                                                              Signature




                                                                                       ,:,.,,
                                                                                     ' \ ~ . , _.... _,,   <
                                                                                                                        #"
                                                                                                                    ·>'


                                                            -C-or_p_o_r-at_e_S_e-al_ _   _.-....,.,'.\'.,/ \':,';., f
COUNTERSIGNED BY RESIDENT FLORIDA                            SURETY:
AGENT OF SURETY:


      rw,v,~/                                                Philadelphia Indemnity Insurance Company
Brett Rosenhaus, Florida Licensed Agent
(Copy of Agent's current Identification Card as
issued by the State of Florida Insurance
Commissioner must be attached)
                                                  By:
                                                             Attorney-ln-F act Brett Rosenhaus




Construction of the New Empowerment Center        00615 Surety Performance and Payment Bond - Page 2 of 2
ISO Project No. W130069 ESP                                                             Prepared by OCS
ISO Contract No. W130069-C                                                              Revised 08/20/18
      Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 10 of 162
                                                                                                                     CFN: 20190694623 BOOK 31677 PAGE 1750
 322

                                                               PHILADELPHIA INDEMNITY INSllRANCE COMPANY
                                                                         One Bala Plaza, Suite 100
                                                                       Bala Cynwyd, PA 19004-0950

                                                                                Power of Attorney


KNOW ALL PERSONS BY THESE PRESENTS: That PHILADELPHIA INDEMNITY INSURANCE COMPANY (the Company), a corporation organized and existing under the
laws of the Commonwealth of Pennsylvania, does hereby constitute and appoint Brett Rosenhaus, Richard Zimmerman and Dale Allison Belis of
Nielson,Rosenhaus & Associates, its true and lawful Attorney-in-fact with full authority to execute on its behalf bond s, undertakings, recognizances and other
contracts of indemnity and writings obligatory in the nature thereof, issued in the course of its business and to bind the Company thereby, in an amount not to
exceed $50,000.000.



This Power of Attorney is granted and is signed and sealed by facsimile under and by the authority of the following Resolution adopted by the Board of Directors of
PHILADELPHIA INDEMNITY INSURANCE COMPANY on the 14 11 ' of November, 2016.

                        RESOLVED:               Thal the Board of Directors hereby authorizes the President or any Vice President of the
                                                Company: (I) Appoint Attorney(s) in Fact and author ize the Attorney(s) in Fact to execute
                                                on behalf of the Company bonds and undertakings, contracts of indemnity and other
                                                writings obligatory in the nature thereof and to attach the seal of the Company thereto:. and
                                                (2) to remove, at any lime, any such Attorney-in-Fact and revoke the authority given. And,
                                                be it

                        FURTHER
                        RESOLVED:               That the signatures of such officers and the seal of the Company may be affixed to any
                                                such Power of Attorney or certificate relatin g thereto by facsimile , and any such Power of
                                                Attorney so executed and certified by facsimile signatures and facsimile seal shall be valid
                                                and binding upon the Company in the future with respect to any bond or undertaking to
                                                which it is attached.

IN TESTIMONY WHEREOF, PHILADELPHIA INDEM NITY INSURANCE COMPANY HAS CAUSED THIS INS TRUMENT TO BE SIGNED AND ITS
CORPORATE SEAL TO BE AF flXED BY ITS AUTHORIZED OHICE THIS 27T" DAY OF OCTOBER, 2017.




            (Seal)

                                                                       Robert D. O' Leary .Ir., President & CEO
                                                                       Philadelphia Indemnity Insurance Company

On this 27'11 day of October, 2017, before me came the individual who executed the preceding instrument, to me personally known, and being by me duly sworn said that
he is the therein described and authorized officer of the PHILADELPHIA INDEMNITY INSllRANCE COMPANY: that the seal affixed to said instrument is the
Corporate seal of said Company: that the said Corporate Seal and his signature were dul y affixed.


                                               Notary Public:

                                               residin g at:            Bala Cynwyd. PA
            (Notary Seal)
                                   My commission expires:              September 25. 2021


I, Edward Sayago,Corporate Secretary of PHILADELPHIA INDEMNITY INS URANCE COMPANY, do he rebycertifytlmnh'Z'.·ttrre-goin-g,esolurirnrot'thc-Boardof
Directors and the Power of Attorney issued pursuant thereto on the 27' 11 day of October, 2017 are true and correct and are still in full force and effect. I do furth er certify
that Robert D. O'Leary Jr., who executed the Power of Attorney as President, was on the date of execution of the attached Power of Attorney the duly elected President
of PHILADELPHIA INDEMNITY INSU RANCE COMPANY.

                                                                                                                     _ct_o_b_e_r______ . 20 ___1Q_
In Testimony Whereof I have subscribed my name and affixed the facsimile seal of each Company this 18th day of _ _ __O




                                                                       Edward Sayago, Corporate Secretary
                                                                       PHILADELPHIA INDEMNITY INSlJRANCE COMPANY
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 11 of 162




                       EXHIBIT B
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 12 of 162




                                      SUBCONTRACT AGREEMENT

  THIS SUBCONTRACT AGREEMENT ("Subcontract") is made this 7th day of May 2020 by and
  between Lynx Construction Management, LLC ("Contractor"), and Inclan Painting and Waterproofing,
  Corp. (the "Subcontractor"), whose Florida contractor's License number is 03BS00456 and whose
  Florida license permits the contractor to perform Painting & Resinous flooring Contracting.

                                       PRELIMINARY STATEMENTS

         A.      Contractor has contracted to construct improvements at the project known as New MDC
  Empowerment Center ("Project"). In conjunction therewith, Contractor desires the Subcontractor to
  furnish labor, materials, supplies, tools, equipment and/or supervision as set forth in Exhibit “A”
  attached hereto. (the “Work”).

          B.     The Subcontractor represents that it has personally inspected, or caused to be
  inspected, the Project including the land, buildings and improvements thereon, if any, and the
  conditions existing on or adjacent to the Project, as well as reviewed this Subcontract, including all
  exhibits hereto and construction documents referenced herein, all conditions affecting construction in
  location of the Project, the Project plans, specifications, Project Schedule, including any updates
  thereto and lender requirements, applicable codes and statutes and drawings, plans and revisions
  thereof, and the plan log and alternates, amendments and addenda to any of the foregoing (collectively,
  the "Subcontract Documents") and has examined the same with particular regard to the Work required
  to be furnished under this Subcontract.

          C.      In addition thereto, the Subcontractor represents that the Subcontractor is satisfied as to
  the nature and location of the Work contracted for hereunder, the general and local conditions,
  particularly those bearing upon storage of materials, availability of labor, water, electricity, roads,
  weather conditions, underground water or similar physical conditions, the compaction and condition of
  the ground, the character of equipment and facilities needed preliminary to and during prosecution of
  the work, the possibility and probability of increases in the cost of materials and wage rates, and all
  other matters upon which information is reasonably obtainable and which in any way can affect the
  Work under this Subcontract, or the cost thereof.

         D. The Subcontractor understands and agree to comply with the Terms of the attached Non-
  Disclosure Agreement, the Prevailing Wages and SBD Hiring requirements.

                                                 AGREEMENT

         For and in consideration of the mutual covenants, conditions and promises herein contained by
  each of the parties hereto to be kept and performed, and intending to be legally bound hereby, it is
  agreed as follows:

           1.        Subcontractor's Obligation.

                 1.1            Generally. The Subcontractor agrees to furnish all labor, materials,
  supplies, tools, transportation, equipment, and/or supervision and all other facilities and things



FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                    Page 1 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 13 of 162




  necessary to complete the Work set forth in Exhibit "A" hereto and agrees to perform all of said Work in
  the best and most workmanlike, prompt and diligent manner and to furnish materials of the most
  suitable grade of their respective kind for the purpose intended, all in exact accordance with the terms,
  provisions and conditions of this Subcontract, the Subcontract Documents, all applicable building codes
  and requirements.

                  1.2     Description of Subcontract Work. The Subcontractor hereby agrees to furnish all
  material, necessary equipment, permits, delivery and labor to complete the Work. The Work is hereby
  further subject to the following:

                       (a)     The Subcontractor shall furnish and be responsible for all shop and field
  measurements, lines, grades, dimensions, layouts, colors, qualities, quantities, tests, approvals,
  operating manuals, guarantees, cutting, removals, openings, channels, chases, flues, sleeves, inserts,
  dowels, hangers, patching, scaffolds, runways, protective paper, tarpaulins, polyethylene protection and
  clean-up that may be necessary to perform the Subcontract Work.

                         (b)      The Subcontractor shall be responsible for all dimensions pertaining to
  the fitting of the Subcontract Work with all surrounding contiguous and adjacent work. If the
  performance and completion of any portion of the Subcontractor's work depends on the proper
  execution of the work of any other contractor or subcontractor, Subcontractor shall inspect and report in
  writing to the Contractor any defects in sch other work that affect or hinder in any manner the proper
  execution of the Subcontractor's work. Such written report shall be made to the Contractor no later than
  forty-eight (48) hours after discovery of the defect. Failure of the Subcontractor to inspect and promptly
  report any such defect shall constitute an acceptance on the Subcontractor's part of all other
  contiguous or adjacent work as fit and proper for the performance of every portion of the
  Subcontractor's work. The Subcontractor shall do nothing that will interfere with the coordination of the
  Subcontract Work with the work of other subcontractors. In the event of the failure for any reason of the
  Subcontractor and other contiguous or adjacent trades to agree as to the extent of cooperation or the
  extent of work to be done by any or either, in order to ensure proper completion of items of contiguous
  work and/or to ensure performance of their respective subcontracts, such disagreement shall be
  determined by the Contractor whose decision shall be final and conclusive. In the event the
  Subcontractor sustains damage or loss through any delay, default, act or omission of any other
  subcontractor and/or other contractors, their servants, agents or employees, the Subcontractor
  understands and agrees that the Contractor shall not be liable therefore inasmuch as the Contractor
  does not assume any responsibility for actions or omissions of other subcontractors and/or contractors,
  but nothing herein contained shall be construed to limit the Subcontractor from pursuing the
  Subcontractor's legal remedies against any such offending party.

                          (c)     In the event the Contractor furnishes any basic reference lines and
  benchmarks to the Subcontractor, such basic reference lines and benchmarks must be used by the
  Subcontractor and the finished Subcontract Work shall agree therewith. The Subcontractor shall
  provide all field layouts for the Subcontract Work from benchmarks and baselines established by the
  Contractor.

                        (d)     The Subcontractor shall protect all Subcontract Work and that of other
  subcontractors during installation of the Subcontract Work.




FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                    Page 2 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 14 of 162




                          (e)   Each day, the Subcontractor shall remove all rubbish and debris caused
  in the performance of the Subcontract Work and shall dispose of said rubbish and debris in the
  Contractor's container or by other acceptable means. The Subcontractor shall keep the Project, Site,
  and surrounding areas, including storage areas used by it, at all times free from the Subcontractor's
  rubbish, waste material, excess material, equipment and debris, and each day shall remove from the
  Site any such rubbish, waste material and debris, and prior to completion of work shall remove all tools,
  scaffolding equipment and materials used by the Subcontractor and not incorporated into the
  completed work and shall leave the Subcontract Work "broom clean" and free and clear of all
  obstruction and hindrance. If the Subcontractor fails to so remove the Subcontractor's equipment,
  materials, rubbish, waste material and debris after twenty-four (24) hours’ notice, then the Contractor
  shall have the right to remove same and charge the cost thereof against monies due or to become due
  the Subcontractor. If the Subcontractor uses the Contractor’s Container the prorated portion of the
  disposal Costs shall be credited from Subcontractor retainage when distributed.

                        (f)   The Subcontract Work shall be performed only within the daily hours
  mandated by the Contractor at the Project. In the event the Subcontractor desires to perform the
  Subcontract Work other than during the hours mandated by the Contractor in order to comply with the
  Schedule of Construction (the "Project Schedule"), the Subcontractor shall give notice to and obtain
  written permission from the Contractor to work at times other than those specified to enable the
  Subcontract Work to be completed in accordance with the Project Schedule.

                        (g)      The Subcontractor shall provide the Contractor with a set of lay-out
  drawings indicating the proposed location of all Subcontract Work so that the Contractor may
  coordinate the Subcontract Work with other adjacent work and/or trades, and make necessary
  adjustments for any discrepancies, conflicts, or interferences. No portion of the Subcontract Work is to
  be performed until all conflicts and/or interferences pertaining to the mechanical, electrical, structural
  and architectural work have been resolved.

                         (h)     The Subcontractor shall at its own expense furnish within ten (10) days
  after request by the Contractor any number of samples of materials, certificates, prints of
  Subcontractor's shop drawings, erection drawings, material schedules, reports, affidavits or any other
  written or physical data that may be necessary in the opinion of the Contractor for proper prosecution of
  the Subcontract Work and/or necessary to comply with the provisions of the Subcontract. The
  Subcontractor agrees that the cost of any Subcontract Documents, required by the Subcontractor shall
  be paid for by the Subcontractor.

                        (i)     Intentionally Omitted.

                        (j)     The Subcontractor will provide adequate facilities for inspecting the labor
  and material either on the Site or elsewhere at all times requested by the Contractor, its employees and
  representatives, Contractor, Lender and its agents and representatives and all governmental
  authorities.

                    (k)     At the request of the Contractor, Subcontractor shall submit a list of all
  vendors and subcontractors providing any services to the Subcontractor with regards to the
  Subcontract Work.




FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                    Page 3 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 15 of 162




                        (l)     The Subcontractor shall handle, transport and install at the
  Subcontractor's sole cost and expense all property, supplies, materials and equipment furnished by the
  Contractor for use on the Project, but only insofar as same applies to the Subcontract Work.

                         (m)      The Subcontractor shall provide and maintain an effective quality control
  program in accordance with the intent of the Subcontract Documents and perform all requirements of
  inspection insofar as it pertains to the Subcontract Work. Quality control inspection will be provided by
  the Subcontractor for materials delivered and work installed as required to insure proper performance,
  fit, and finish; however, final decisions as to quality control and compliance shall, at all times, remain
  with the Contractor and Owner and any agents specifically designated by them.

                        (n)     The Subcontractor, at its own expense, shall be responsible for obtaining
  all permits, licenses or conditions required to be obtained or complied with by the Contractor or
  Subcontractor which relate to or are necessary for the performance and completion of the Subcontract
  Work. Permit cost shall be reimbursed by the County upon submittal of invoice by the subcontractor via
  pay application.

                        (o)      All incidental work reasonably necessary to complete this Subcontract
  shall be done by Subcontractor, notwithstanding that such incidental work may have been omitted from
  the Subcontract Documents and the conditions referenced therein. If the Subcontract Documents are
  not complete as to any detail of a required construction system, such detail shall be deemed to an
  implied requirement of the Subcontract Documents. The Subcontractor expressly agrees to perform all
  such work entailed at no additional cost. If the Subcontract Documents fail to describe the material or
  kind of goods to be used with regard to any particular aspect of the Subcontract Work, then it is the
  duty of the Subcontractor to inquire as to proper material or goods to be used.

                         (p)     Subcontractor hereby warrants it holds the Florida Contractor's license
  number set forth on page 1 of this Subcontract that said license is in good standing. At any time during
  the duration of this Subcontract should this license become invalid for any reason, or should a
  Complaint be filed with the Florida Division of Construction Licensing with regard to the license,
  Subcontractor shall advise Contractor within twenty four hours of the change in Subcontractor’s license
  status or Complaint. At Contractor's sole discretion, Contractor may elect to terminate this Subcontract.
  Failure to notify Contractor as set forth above will amount to a material breach of the Subcontract.

           2.       Progress of the Subcontractor Work.

                  2.1           Completion of Subcontract Work; Time is of the Essence. The
  Subcontractor will perform and progress the Subcontract Work in a prompt and diligent manner and
  without delay or interference to the completion of the Project and shall coordinate and commence the
  several parts of the Subcontract Work at such times and in such order as the Contractor may direct,
  and shall finish the several parts and the whole of the Subcontract Work at such times, in conjunction
  with work of other trades engaged on the Project as will ensure the uninterrupted progress of the entire
  work on the Project. THE SUBCONTRACTOR RECOGNIZES THAT COMPLETION OF THE
  PROJECT WITHIN THE TIME ALLOWED IS OF THE ESSENCE, and therefore agrees to promptly
  procure and prepare materials and manufacture products, satisfying the specifications and submit
  samples thereof, if required, so as to be ready to begin and to prosecute the final completion of the
  Subcontract Work when and as directed by the Contractor. The Subcontractor recognizes that the
  Contractor has the right to coordinate all work under the Project, and that directives by the Contractor


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                    Page 4 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 16 of 162




  as to the time when the Subcontract Work shall begin and the manner in which it shall be progressed
  and completed in connection with other work involved in the Project shall be fully and promptly
  complied with. Subcontractor agrees that notwithstanding any change to the start date for
  Subcontractor’s performance of the Subcontract Work or any part thereof, the Subcontract Work or part
  thereof shall be performed in the amount of time set forth in the attached Exhibit “B”, Project Schedule,
  and any subsequent schedule update provided by the Contractor and/or discussed in the weekly
  subcontractors project site meetings. The Contractor shall have the right to inspect the progress of the
  Subcontract Work required to be performed in the Subcontractor's shop or places other than the Site.
  Subcontractor accepts the schedule in Exhibit “B”.

                2.2             Ordering Materials. The Subcontractor shall immediately upon the
  execution of this Subcontract place all required purchase orders and prepare all samples, shop
  drawings and other items requiring the Contractor's approvals so that the Subcontractor's vendors will
  immediately proceed with preparation and timely delivery of the materials needed for this Subcontract.
  The subcontractor shall provide proof of ordering Trees, Palms, Sod, Grass, Mulch, Soil, Hoover
  Centrifugal Pump, Well, Irrigation lines and accessories, and any other items with lead time exceeding
  10 days.

                  2.3              Delays. If the Subcontract Work has not sufficiently progressed in the
  shop or elsewhere, as a result of which any work at the Site is likely to be delayed, the Contractor shall
  have all the rights set forth in Section 15, regardless of the condition of the work at the Site. In addition,
  if the Subcontractor fails to install, perform and/or supply the Subcontract Work at the Site in a timely
  manner so that the ensuing operations by others are delayed or interfered with, and continues such
  failure for a period of twenty-four (24) hours after being given notice to commence performance, the
  Contractor may permit such operations by others to proceed even though the performance thereof will
  result in the Subcontractor being required to expend additional funds or labor not contemplated in the
  bid for the Subcontract Work in order to install the Subcontract Work, the cost of which, along with the
  cost of any damage to other work caused by such the Subcontractor, shall be borne solely by the
  Subcontractor.

                  2.4           Modification of Progress Schedules. The Contractor at all times reserves
  the right to alter and modify progress schedules in determining and coordinating the progress of the
  Subcontract Work with that of others and the Subcontractor agrees and agrees to comply with said
  schedule update and to make no claims against the Contractor based on this cause.

                2.5             Compliance by Subcontractor. In the event that the critical path method or
  any other Project progress planning and control technique is used, the Subcontractor shall comply with
  all requirements resulting from the use of such technique as to start, completion and phasing of the
  Subcontract Work.

                 2.6             Discrepancies. In case of a discrepancy or difference between any
  figures, drawings or specifications, the matter shall be immediately submitted in writing to the
  Contractor, whose decision shall be final and conclusive and without whose decision said discrepancy
  or difference shall not be adjusted by the Subcontractor, save only at the Subcontractor's own risk and
  expense.

           3.      Errors in Subcontractor's Work, Deviations and Documents. The Subcontractor shall
  be responsible for the full and correct performance of the Subcontract Work, including work of


FL: CGC1518484                  45 Almeria Avenue | Coral Gables, Florida 33134                      Page 5 of 42
FL: CMC1250004
                                      O: 305.523.3656 | F: 888.499.1748
                                      LynxConstructionManagement.com                         LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 17 of 162




  Subcontractor's subcontractors and suppliers, and any errors therein shall be corrected at the
  Subcontractor's sole cost and expense and in addition thereto, the Subcontractor shall indemnify the
  Contractor for any costs or expenses attributable to errors in performance by the Subcontractor or the
  Subcontractor's subcontractors and suppliers. The Subcontractor's obligation hereunder shall include
  taking field measurements for all of the Subcontract Work. It shall not be incumbent upon the
  Contractor to discover any mistakes, errors, omissions or deviations from the requirements of this
  Subcontract in the quality or kind of material used by the Subcontractor or in the shop drawings,
  schedules and reports submitted by the Subcontractor and the Contractor's approval of same shall not
  relieve the Subcontractor from responsibility for unauthorized changes, deviations, omissions or for
  errors of any sort therein. Performance by the Subcontractor of the Subcontract Work before the
  required approvals therefore have been issued shall be at the Subcontractor's sole risk and expense.

              4.      Damage to Work and Equipment. The Subcontractor agrees that the Subcontractor
  will protect and prevent damage to all Subcontract Work provided for under this Subcontract, whether
  or not the same may be erected in place, and for all its tools, equipment, material or plant of the
  Subcontractor's employees and agents, for finished work of adjacent and contiguous trades, for all
  adjoining private and public property, and all existing work on the Site, and that in no event shall the
  Contractor be liable to the Subcontractor for loss or pilferage or damage to any of the same.
  Subcontractor agrees and acknowledges that Subcontractor shall be responsible for al risk of loss to
  Subcontractor’s Work, whether caused by any casualty, until the Project is fully completed and
  accepted by Owner and Final Payment is issued to Subcontractor. In the event of fire damage and
  subsequent recovery from any insurance company or companies carrying fire loss, the Contractor, after
  first reimbursing itself for the full amount of its claimed loss, will allocate to the Subcontractor such
  proportion of the remaining fire damage loss recovery as the specific amount allocated by the insurance
  company or companies for the Subcontract Work bears to the total of all amounts allowed by said
  insurance company or companies for the work of all subcontractors making claim in connection with the
  same fire incident. The Subcontractor's responsibility to the Contractor in the event of fire shall be
  deemed personal to the Contractor and not for the benefit in any manner of any insurance company.

               5.      Protection of Materials. All materials, if any, to be sent to the Site under this
  Subcontract or which are to be furnished by others, including Owner and/or Contractor, shall be
  unloaded, received, sorted properly, protected and stored by the Subcontractor, who shall carefully
  inspect the materials upon their delivery and assume all responsibility for any shortages and defects
  which are not promptly reported to the Contractor. Subcontractor shall further assume liability for any
  loss of, pilferage, theft or damage to the same whether stored on the Site or erected in place until final
  acceptance of the Project by the Contractor. The Subcontractor hereby assumes all risk of shortages,
  loss or damage in connection with shipment to and storage on the Site of its materials, supplies,
  equipment, etc., and hereby relieves the Contractor and Owner of any responsibility therefore. Should
  Contractor elect to retain security personnel at the Project, Subcontractor hereby acknowledges that
  such security personnel are not being retained to guard or protect the materials referenced herein, and
  Contractors retention of security personnel shall not be deemed a waiver by Contractor of
  Subcontractor's obligations and assumption of risk under this section.

             6.      Subcontractor's Work Force. The Subcontractor shall staff the job and shall keep the
  job adequately supplied with labor and materials at all times to the complete satisfaction of the
  Contractor. In that regard, the Subcontractor agrees to have present at the Site at all times a qualified
  English-speaking representative who shall have authority to act as the Subcontractor's agent in all
  matters concerning the Subcontract Work. At the request of Contractor, Subcontractor shall provide


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                    Page 6 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 18 of 162




  written notice of the name and contact information, including office and mobile telephone numbers and
  email address, for the qualified representative. (In the absence of such representative, the
  Subcontractor hereby requests and authorizes the Contractor to direct the Subcontractor's work forces
  and to accept shipments of its materials, supplies, equipment, etc., and to store same at the Site). The
  Subcontractor shall work such hours as directed by the Contractor without additional cost to the
  Contractor as may be necessary to ensure prosecution and completion of the Subcontract Work in a
  skillful and expeditious manner within the time limitations of this Subcontract as may be modified. In
  the event the Contractor deems an employee of the Subcontractor incompetent, careless,
  insubordinate or otherwise objectionable, the Contractor shall provide written notice to the
  Subcontractor of such employee and the Subcontractor shall permanently remove such employee from
  the Project. Under no circumstances shall the Subcontractor be permitted to remove its project
  manager or superintendent without authorization from the Contractor.

              7.     Strikes, Labor Stoppages. The Subcontractor shall not employ any persons or
  means that may cause labor disturbances or stoppages in the Subcontract Work, or the work of the
  Contractor, other subcontractors employed by the Contractor, the Contractor or other subcontractors
  employed by the Contractor. The Subcontractor shall conform to prevailing local labor conditions, and
  any provision of any union contract to which the Subcontractor is a party. If for any reason labor
  employed by the Subcontractor strikes or if the labor employed by others strikes because of disputes
  connected with the Subcontract Work, the Contractor shall have the right to exercise its remedies set
  forth in Section 15.

              8.     Equal Opportunity, OSHA, Safety. The Subcontractor shall not commence work
  hereunder, or once started continue same, until the Subcontractor has complied with the requirements
  of this Subcontract and all applicable laws with regard to safety and accident prevention, licenses,
  patents, progress charts, changed conditions, samples, shop drawings and descriptive data, labor
  reports, security measures, rates of wages, the eight-hour law, non-rebate of wages, non-
  discrimination, overtime compensation, all applicable federal and state anti-kickback and anti-bribery
  statutes and laws and any and all other matters required by this Subcontract and all pertinent laws and
  regulations. The Subcontractor agrees that it will conform to all federal, state and local statutes, laws
  and ordinances, and any regulations thereunder, to provide equal employment opportunity for all
  individuals without regard to race, creed, color, national origin, religion, sex or age. Without limiting the
  generality of this Section 8 and other provisions of this Subcontract relating to safety and accident
  prevention, the Subcontractor agrees to observe and comply with all provisions and requirements of the
  Federal Occupational Safety and Health Act of 1970, and amendments thereto (OSHA), and all other
  safety requirements of this Subcontract in the performance of the Subcontract Work and to indemnify
  and hold the Contractor harmless from all liability, claims, penalties and damages including attorneys'
  fees and expenses, resulting from the failure of the Subcontractor in the performance of this
  Subcontract to comply with OSHA or any other pertinent statutes, laws or regulations. The
  Subcontractor shall designate a responsible member of its organization whose duties shall include loss
  and accident prevention and who shall have the responsibility and full authority to enforce the
  programs. All onsite employees are required to have a OSHA 10 Certification, and if this is not
  accomplished, they are subject to Fines by County staff.

           9.        Changes to the Subcontract Work.

                9.1          Generally. Minor variations that do not affect the contract time or
  subcontract sum, in the underlying Subcontract Work, where such variations are in accordance with


FL: CGC1518484                  45 Almeria Avenue | Coral Gables, Florida 33134                     Page 7 of 42
FL: CMC1250004
                                      O: 305.523.3656 | F: 888.499.1748
                                      LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 19 of 162




  good construction practice, shall be approved and performed by the Subcontractor at no additional cost
  to the Contractor. Adjustment of the subcontract amount, as set forth in Section 11.1 hereof, as a result
  of changes to the Subcontract Documents will be calculated on the basis of the current wage scale and
  fringes and material prices at the time of change, plus five percent (5%) overhead and five percent (5%)
  profit.

                  9.2             Changes to Work; Additions, Deletions, Claims. The Contractor may,
  without invalidating this Subcontract, issue written orders to the Subcontractor making changes in,
  adding to, or subtracting from the Subcontract Work. The Subcontractor shall not deviate from, add to,
  delete from, or make changes in the Subcontract Work unless so directed by prior written order of the
  Contractor signed by a representative of Contractor who, at the time of signing, is authorized to
  approve the authorization. A list of said authorized representatives of Contractor shall be available to
  Subcontractor upon request to Contractor and may be posted at the main construction office
  ("Authorized Representative List"). Subcontractor will not be compensated for any additional work,
  unless the written order is expressly approved in writing by an individual on the Authorized
  Representative List. This provision requiring signed written authorization for changes may not be
  modified or amended through any course of conduct between the parties. Upon receipt of a written
  order from the Contractor signed as aforesaid, making changes in, or adding to the Subcontract Work,
  or a direction to proceed with disputed work pursuant to Section 14 hereof, the Subcontractor shall
  within seventy-two (72) hours notify the Contractor in writing if the Subcontractor claims that such order
  entitled Subcontractor to additional compensation or extension of time for performance stating the
  reasons for same and furnishing a detailed breakdown of the estimated increased costs and/or time.
  Upon receipt of a written order from the Contractor signed as aforesaid, subtracting from or deleting
  work undertaken hereunder, the Subcontractor shall promptly and in any event within seventy-two (72)
  hours thereafter notify the Contractor in writing the amount of credit, including the costs of insurance,
  which the Subcontractor estimates the Contractor should receive by reason thereof setting forth a
  detailed breakdown of the costs estimated for such deleted work. For the purpose of checking such
  claims or credit, as the case may be, the Subcontractor shall and hereby agrees to produce any and all
  data which the Contractor may request, including, but not limited to, time sheets, payrolls, foremen's
  reports, daily reports, bills and vouchers of material suppliers and subcontractors, receiving documents,
  freight and trucking receipts, and shall permit the Contractor to check directly with all suppliers of labor
  and material. The Contractor and Subcontractor shall negotiate and endeavor to agree in writing to any
  changes in time of performance or in the amounts to be paid or the credit to be allowed under this
  Subcontract. In the event the Subcontractor and Contractor are unable to agree, the Subcontractor
  nevertheless shall, and hereby agrees to proceed with performance as ordered and the question of
  change in the amount to be paid will either be agreed upon at a subsequent date or resolved by a court
  of competent jurisdiction. If no additional time or compensation is requested by the Subcontractor in
  writing within seventy-two (72) hours after receipt of a particular order from the Contractor making
  changes in, or adding to the Subcontract Work, or after a dispute as to the Subcontract Work, it shall be
  construed that there is no additional time or compensation requested or required and that the order will
  be fully complied with and/or work performed by the Subcontractor without any extension of time or
  additional compensation, but failure of the Subcontractor to notify the Contractor in writing of the
  estimated credit to be given within seventy-two (72) hours after receipt or an order deleting or adding
  Subcontract Work shall, and hereby is authorized from the Subcontractor to the Contractor to estimate
  the credit to be taken and to deduct the amount so determined from monies due or to become due to
  the Subcontractor hereunder.




FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                     Page 8 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 20 of 162




                 9.3            Work Directives as Change Orders. Any direction or order of any kind
  whatsoever which may be given by the Contractor to the Subcontractor after the date of this
  Subcontract and which direction or order, regardless of the form or manner in which given, whether as
  a formal change order, letter agreement, time and materials order or otherwise, shall call for additional
  work to be performed by the Subcontractor on the Project, shall be deemed to have given as a change
  order to this Subcontract and shall be subject to all the terms and conditions of this Subcontract. The
  scope of work under this contract shall comply with all work depicted, specifically or diagrammatically,
  in the drawings and specifications and the subcontractor is required to provide a complete and
  functioning system. No change orders will be contemplated to add work to make the scope complete.
  Only additional scope requested by the Owner shall be contemplated as acceptable change orders.

           10.       Delivery of Work.

                 10.1           Partial Possession; Delivery of Work; Guaranties. Upon completion of this
  Subcontract, the Subcontractor shall deliver the Subcontract Work complete and undamaged.
  Nevertheless, the Contractor shall have the right to take possession of or use any completed or partially
  completed part of the Subcontract Work but such possession or use shall not be deemed an
  acceptance of any Subcontract Work not completed in accord with this Subcontract. In that regard, the
  Subcontractor agrees to furnish all guaranties for the Subcontract Work required by the Contractor and
  will execute such guaranties to the Contractor for the benefit of the Contractor. Prior to the acceptance
  of the Subcontract Work, the Subcontractor and the Contractor shall prepare a punch list of
  workmanship and materials that are required to be corrected to conform the Subcontract Work with the
  Subcontract Documents. The Subcontractor shall complete the punch list work within 15 days of receipt
  of the punch list from Contractor. In addition, the Contractor shall retain from the amounts payable to
  the Subcontractor an amount equal to the cost to repair any punch list items to the extent that the
  amounts payable to the Subcontractor exceed fifty percent (50%) of the amount of retention being
  withheld for such repairs.

                 10.2            Transfer of Title. All materials, supplies, appliances, etc., which have
  been made the basis of partial payments, as aforesaid, or have been incorporated in the Subcontract
  Work, shall be and become the property of the Contractor upon delivery at the Site or upon being
  specially adapted for use in or as part of the Subcontract Work, whichever may occur first, free and
  clear of any liens or encumbrances, subject, however, to replacements by the Contractor at the
  Subcontractor's cost and expense if any such materials, supplies, appliances, etc., shall be defective or
  unsatisfactory and the Subcontractor has failed or refused to replace any such defective or
  unsatisfactory materials within forty-eight (48) hours after notice thereof and subject to the provisions of
  Section 4 hereof. The Subcontractor shall furnish to the Contractor such bills of sale or other
  instruments of title and Release of Liens as may be required, properly executed, acknowledged and
  delivered, assuring title to any such materials, supplies, appliances, etc., free of liens and/or other
  encumbrances and shall mark or otherwise identify all such materials, supplies, appliances, etc., as the
  property of the Contractor. In the event of a breach by the Subcontractor of this covenant against a lien,
  and a lien is nevertheless filed by any materialmen, suppliers or by labor, then the Subcontractor
  hereby agrees to bond said lien within twenty-four (24) hours after same is filed and to cause its
  discharge or recordation of the bond.




FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                     Page 9 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 21 of 162




           11.      Payment of the Subcontract.

                  11.1          Generally. For the full, complete and proper performance of all of its
  obligations under this Subcontract, the Subcontractor hereby agrees to furnish all labor and material to
  complete the Subcontract Work for the total price as shown in Exhibit “A”, all applicable taxes included,
  subject to authorized additions, deductions or adjustments as herein provided payable as herein below
  set forth. All payments made to the Subcontractor by the Contractor under this Subcontract shall
  constitute a trust fund in the hands of the Subcontractor for the benefit of all persons, firms or
  corporations having performed work or labor, supplied services or supplied materials, equipment or
  transportation for the Subcontractor and for the benefit of federal, state and city tax authorities in
  connection with the Subcontractor's obligations under this Subcontract, and for the payment of union
  benefits, dues and other indebtedness of labor and the Subcontractor agrees that no such payment or
  any part thereof shall be diverted to or used by the Subcontractor to repay the Subcontractor's own
  expenditures or for any other purpose until all such claims have been fully paid. The amount of this
  Subcontract shall include and therefore shall not be increased on account of any changes in the cost of
  any materials or labor and/or account of any taxes which are now in existence or may hereafter be
  imposed by any federal, state or city governments including, without limitation, sales, use, gross
  receipts and personal property taxes. Monthly pay applications shall be submitted for review no later
  than every 20th of the month. Failure to adhere to this date may cause payment delays or it may not be
  included in the month's application to the owner; in such case the subcontractor shall submit the
  following month.

                11.2            Estimates/Guarantees. Upon execution of this Subcontract, the
  Subcontractor shall furnish to the Contractor a detailed estimate of quantities and prices of material and
  labor Broken-down by Building Area and/or Phase as approved by Contractor (the "Schedule of
  Values") which shall aggregate the Subcontract price and which shall fairly reflect the costs of each
  item of the Subcontract Work, which estimate may be modified by the Contractor, in its discretion for
  partial payment purposes, and as so modified shall bind the Subcontractor.

                 11.3           Partial Payments. Partial payments for or on account of the Subcontract
  Work shall be made by the Contractor to Subcontractor as the Subcontract Work progresses, in
  accordance with the payment schedule set forth in this Section. The Subcontractor shall request partial
  payments in accordance with the Schedule of Values. Subcontractor shall supply with its Request for
  Partial Payment all back up materials as required herein, or as may reasonably requested by
  Contractor. No Request for Partial Payment/Subcontractor Application form shall be complete until
  satisfactory proof of payment is submitted to Contractor, pursuant to Section 11.5 of this Subcontract.
  In making any partial payments, there shall be retained ten percent (10%) of the estimate on which
  partial payment is made until ninety (90) days after the final completion of the Project. The Contractor's
  payment schedule, as set forth in this Section establishes the following: (a) requests for partial payment
  must be submitted to the Contractor not later than the 24th day of the month for the Subcontract Work;
  and (b) payment for the approved Subcontract Work will be made the following month after payment
  from Owner. The Request for Partial Payment may not be fully approved, and partial payment may be
  made based on deductions for the following items: (a) retainage, as provided above; (b) the sum of (i)
  any work or labor that has not been performed in accordance with the Subcontract Documents, (ii) the
  amount of materials or equipment not furnished for which payment is being sought, (iii) cost and
  expenses reasonably necessary to correct or repair any work which is not materially in compliance with


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                   Page 10 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 22 of 162




  the Subcontract; and (iv) any amount required to be paid for unpaid wages or benefits of the
  Subcontractor’s employees, laborers, or independent contractors, (c) Percentage of Completion more
  than Approved by Owner and Architect, (d) Fines / Assessments or penalties form the Owner to GC or
  Subcontractor. If Contractor intends to withhold or deduct amounts from partial payments, Contractor
  will provide a written notice to Subcontractor on or before the date payment is due, which specifies (a)
  the amount of the requested payment that will be withheld, and (b) an explanation for the reason for
  withholding.    Subcontractor must provide written notice to the Contractor of the correction of the
  condition described in the notice. Such notice of correction must be sufficient to identify the scope and
  manner of the correction and must be signed by an authorized representative of Subcontractor. At its
  option, Contractor may pay the amount withheld for that condition on or before the date next payment is
  due, pursuant to the payment schedule, or object to the scope and manner of the correction of the
  condition on or before the date next payment is due, in a written statement setting forth the reason for
  the objection. Contractor will pay to the Subcontractor the amount withheld for the correction of all
  conditions to which Contractor no longer objects.

                  11.4             Payment of Taxes, Material and Labor. The Subcontractor agrees to pay
  promptly all federal, state, county and city taxes, union benefits, union dues and other indebtedness of
  labor, and all amounts due any of its subcontractors, materialmen, equipment suppliers, employees or
  others rendering services or supplying material, labor or equipment to the Subcontractor in connection
  with performance of this Subcontract and hereby agrees to and does indemnify and hold harmless the
  Contractor and its surety from any and all damages resulting from any failure so to do and from any
  liens on the Project or any part thereof, and the Subcontractor agrees to pay the Contractor or its surety
  any amount which the Contractor or its surety may pay in consequence of the foregoing. In the event
  the Subcontractor shall fail to pay promptly any taxes or other amounts due any of the Subcontractor's
  subcontractors, materialmen, equipment suppliers, employees or others as aforesaid or in the event of
  the existence of any claim against the Subcontractor or by any supplier of labor or material or by
  another subcontractor or one which has given or could give rise to a lien against the Project or any part
  thereof, the Contractor is hereby authorized and directed by the Subcontractor to pay same for the
  amount of the Subcontractor and the Subcontractor hereby agrees to promptly pay the Contractor the
  amount so paid by the Contractor may at its option retain out of any money then due or thereafter to
  become due to the Subcontractor an amount sufficient in the opinion of the Contractor to satisfy such
  claim or lien, then the Subcontractor agrees to pay the deficiency forthwith to the Contractor. In the
  event that any law is or has been passed or any rule or regulation pursuant thereto which requires the
  Contractor to pay, either directly or indirectly, the amount of any such tax assessment or charge by
  reason of the Subcontractor's employees or should any such law, rule or regulation direct the
  Contractor to collect the same, or make the Contractor liable for the collection thereof, or make the
  Contractor responsible therefore, it is understood and agreed that the Subcontractor shall fully and
  completely make all payments therefore, and shall fully and completely indemnify and save the
  Contractor harmless from any and all such taxes, assessments and charges. At the request of the
  Contractor, the Subcontractor shall immediately post a bond in favor of the Contractor in an amount
  sufficient to cover the estimated or actual amount of any such taxes, assessments and charges. The
  Contractor shall give forty-eight (48) hours written notice to the Subcontractor of the existence of said
  claims or liens prior to initiating any action against the Subcontractor as to allow the Subcontractor to
  satisfy said claims or liens.

                11.5          Proof of Payments. In exchange for any partial or final payment from
  Contractor, Subcontractor shall supply an original executed Unconditional Partial or Unconditional Final
  Release of Lien on the form satisfactory to Contractor. After the initial payment to Subcontractor and


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                   Page 11 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 23 of 162




  prior to the Subcontractor receiving any subsequent partial payment under the terms of this
  Subcontract, as part of the payment application, the Subcontractor shall first submit, evidence
  satisfactory to the Contractor that everything in connection with the Subcontract Work, whether or not
  the same may have been furnished at the site or elsewhere, has been fully paid for through the date of
  the immediately preceding prior payment, including Unconditional Partial or Unconditional Final release
  of liens, on form approved by Contractor, executed by Subcontractor's subcontractors, suppliers and
  vendors and evidencing that there are no unsatisfied claims for federal, state or local taxes, union dues,
  benefits and other indebtedness of labor, labor performed, materials furnished, services rendered,
  equipment and supplies furnished, or other obligations incurred by the Subcontractor by all persons
  engaged in the prosecution of the Subcontract Work, whether or not such persons be agents, servants
  or employees of the Subcontract and regardless of any contractual relationship between the
  Subcontractor and other persons furnishing labor, materials or equipment in performance of the
  Subcontract Work. The Subcontractor must, as a condition precedent to final payment hereunder,
  submit satisfactory evidence of payments of, final waivers of, and/or releases from any and all
  claimants, persons, firms or corporations having performed work, labor, services, or supplied materials,
  supplies, equipment, or appliances to the Subcontractor, the form and substance of which are attached
  Lien Release documents. Along with the application for final payment, the Subcontractor shall furnish
  an unconditional waiver and release duly executed and in form required by the Contractor and under
  Florida Lien laws.

          In the event any such persons furnishing anything in connection with the Subcontract Work
  herein are unpaid as aforesaid or should such persons notify the Contractor of any unpaid amount
  therefore, the Contractor, in addition to all the rights granted herein shall have the right to withhold such
  unpaid amount or claim or claims out of the payments next becoming due to the Subcontractor and the
  Contractor shall have the right to make payment of said unpaid amounts and/or said claims and deduct
  the amount thereof out of the next payment which may become due to the Subcontractor. The
  Subcontractor further agrees that in the event any suit be brought by anyone against the Contractor
  under the terms of any bonds (if any) furnished by the Contractor or Contractor, then to the extent of
  any Subcontract Work completed by the Subcontractor hereunder for which the Subcontractor has
  been paid or for which it has a claim, and in that event the Subcontractor agrees to fully indemnify and
  hold harmless the Contractor from any and all claims, liability, loss, suits, actions, costs, counsel fees,
  expenses, damages, judgments or decrees by reason thereof irrespective of whether or not the
  persons aforementioned had any contractual relationship with the Subcontractor. In lieu of furnishing
  such evidence as may be required by the Contractor, the Subcontractor may, at its option, furnish the
  Contractor with a surety company bond, satisfactory as to form, amount and surety company, which
  shall fully indemnify the Contractor against any loss or liability in connection with any of the foregoing
  matters. Whenever the term "persons" is used in this or any other Section of this Subcontract, it shall
  be deemed to mean persons, firms, corporations or other legal entities.

                 11.6           List of Suppliers. As a condition precedent to any partial or final payment
  and prior to the submission of a request for payment, the Subcontractor shall provide (on a form
  acceptable to the contractor) the Contractor with the names and addresses of all the Subcontractor's
  material suppliers, subcontractors or vendors for whom payment was made from the prior application
  for payment with proof of payment to each said supplier, subcontractor or vendor in a form acceptable
  to the Contractor. The Subcontractor shall give written notice to the Contractor within five (5) days of a
  change of a material supplier, subcontractor or vendor.




FL: CGC1518484                  45 Almeria Avenue | Coral Gables, Florida 33134                    Page 12 of 42
FL: CMC1250004
                                      O: 305.523.3656 | F: 888.499.1748
                                      LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 24 of 162




                  11.7            Payroll Records. On the request of the Contractor, the Subcontractor
  shall furnish the Contractor with the Subcontractor's complete field payroll expended or incurred up to
  and including the time that any partial or final payment hereunder may be made. Failure to furnish such
  payrolls shall be sufficient reason for withholding any payment hereunder.

                 11.8            Storage of Materials and Payment. The Subcontractor shall not be
  entitled to any payment for material stored on-site, or off-site, unless agreed to in writing by the
  Contractor at the time of delivery of said materials. However, in no event will such payment be made by
  the Contractor unless the following requirements are completed:

                         (a)     The Subcontractor has filed with the Contractor insurance policies in form
  satisfactory to the Contractor and Owner covering the said materials;

                      (b)       The Subcontractor has complied with all other requirements of the
  Contractor and Owner;

                        (c)    A Bill of Sale shall have been delivered to the Contractor covering the
  materials acceptable to the Contractor and Owner; and

                       (d)   The Subcontractor shall have submitted a notarized title agreement,
  bonded warehouse receipt, and a certificate of insurance and/or any such other document as may be
  required by Contractor and Owner, Contractor or their respective lenders. An executed warehouse
  agreement may be accepted in lieu of a bonded warehouse receipt.

                        (e)     No Payment shall be made without Approval of the Owner.

                 11.9           Materials to be Delivered to Contractor. Prior to the date on which final
  payment is made by the Contractor, Subcontractor shall deliver to Contractor all Project-specific
  materials, including, but not limited to, all labor, material, spare materials, warehouse stock, and
  equipment warranties, O&M manuals, as-builts, plans and specifications, and contractor letters. The
  delivery of such materials to the Contractor is a condition precedent to the release of final payment to
  Subcontractor.

                 11.10          Acceptance of Final Payment. The acceptance of final payment by the
  Subcontractor shall constitute a waiver and release of all claims against the Contractor in connection
  with or arising from any aspect of the Subcontract Work, including, but not limited to, every act of
  alleged neglect of the Contractor arising out of the Subcontract Work, excepting only claims for retained
  percentages withheld by the Contractor as provided for herein.

                11.11          Job-site Progress Meetings. Subcontractor is required to attend weekly
  subcontractor coordination and scheduling meetings. Attendance by a representative with authority of
  making decisions and commitments on behalf of the company is required.

           12.      Insurance Requirements.

  Prior to commencement of any Work under this Subcontract Agreement and until final completion and
  acceptance of the Work, Subcontractor shall take out, maintain, and pay all premiums for the following




FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                  Page 13 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                      LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 25 of 162




  insurance in a form acceptable and satisfactory to Contractor with a company or companies acceptable
  to Contractor (ISO’s CG 20 10 and CG 20 37 or equivalent):

  Workmen’s Compensation:                                 As required by law.
  Contractor’s Commercial General Liability:              $1,000,000 per occurrence.
  (Including products and completed operations,           independent contractors and contractual liability
  coverage)
  Umbrella:                                               $1,000,000
  Employer Liability:                                     $500,000
  Automobile Bodily Injury:                               $1,000,000 Combined Single Limit
  (Including hired and non-owned automobiles)

  Provide a waiver of subrogation endorsement on GL, Property, Workman’s Compensation, and
  Employer Liability policy.
  Any other insurance coverages required by law.

  All such insurance coverages shall name Contractor as an additional named insured, using broad form
  language, shall provide additional insured coverage for both on-going and completed operations, shall
  provide that such coverages are primary and noncontributory, and shall contain policy provisions and
  exclusions satisfactory to Contractor. Coverage maintained by the contractor shall be excess over any
  coverage provided to them as additional insured under the subcontractors’ policy.

  Subcontractor will furnish a suitable in force certificate, which shall be kept in force during the course of
  the work. If a worker's comp exemption certificate is used, only the person exempt can be on site. The
  subcontractor must provide workers comp certificate of its subs.

  Subcontractor shall name Lynx Construction Management, LLC as certificate holder and additional
  insured as applicable, as well as the Miami-Dade County, both as additional insured as applicable.

  Certificate Holder & Additional Insured:

  Lynx Construction Management LLC
  45 Almeria Avenue
  Coral Gables, FL 33134

  Miami-Dade County
  Contract #W130069-C
  Title of Contract: Construction of the New Empowerment Center
  111 NW 1st Street
  Suite 2340
  Miami, FL 33128

           13.       Indemnity.

                13.1              To the fullest extent permitted by law, the sub-contractor expressly
  agrees to indemnity and hold harmless the Contractor, the project owner, the architect, and the
  engineer and their respective officers, directors, agents, and employees herein called the “indemnitees”
  from any and all liability for damages, including, if allowed by law, reasonable attorney’s fees and court


FL: CGC1518484                  45 Almeria Avenue | Coral Gables, Florida 33134                    Page 14 of 42
FL: CMC1250004
                                      O: 305.523.3656 | F: 888.499.1748
                                      LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 26 of 162




  costs, such legal expenses to include costs incurred in establishing the indemnification and other rights
  agreed to in this Paragraph, to person or property caused in whole or in part by any act, omission, or
  default by the sub-contractor or its sub-subcontractors, materialmen, or agents of any tier or their
  employees, arising out of this Agreement or its performance, including any such damages caused in
  whole or in part by any act, omission, or default of any indemnitee, but specifically excluding any claims
  of, or damages against an indemnitee resulting from such indemnities’ gross negligence, or the willful,
  wanton or intentional misconduct of such indemnitee or for statutory violation or punitive damages
  except and to the extent the statutory violation or punitive damages are caused by or result from the
  acts or omissions of the sub-contractor or its sub-subcontractors, materialmen, or agents of any tier or
  their respective employees.

  Provided however that any claim for indemnification for damages caused in whole or in part by any act,
  omission or default by indemnitee(s) shall be limited to the amount of the sub-contractor’s insurance or
  $1 million per occurrence whichever is greater. The parties acknowledge that the amount of the
  indemnity required hereunder bears a reasonable commercial relationship to this Agreement and it part
  of the project specifications or the bid documents.

  The indemnification obligations under the Agreement shall not be restricted in any way by any limitation
  on the amount of type of damages, compensation, or benefits payable by or for the sub-contractor
  under workers’ compensation acts, disability benefits acts, or other employee benefits acts, and shall
  extend to and include any actions brought by or in the name of any employee of the sub-contractor or
  of any third party to whom sub-contractor may subcontract a part or all of the work.

                 13.2           The indemnification obligations of Subcontractor under this Paragraph
  and elsewhere in this Subcontract shall not be limited by the amounts or types of insurance (or the
  deductibles or self-insured retention amounts of such insurance) which Subcontractor is required to
  carry under this Contract. The Indemnified Parties' right to indemnification by Subcontractor under this
  Paragraph shall be independent of the Indemnified Parties' rights under the insurance to be provided by
  Subcontractor under this Contract.

                 13.3             Subcontractor's duty to defend the Indemnified Parties is entirely separate
  from, independent of, and free-standing from Subcontractor's duty to indemnify the Indemnified Parties,
  including, without limitation, the defense of the Indemnified Parties against claims for which the
  Indemnified Parties (or any of them) may be strictly liable and applies whether the issue of
  Subcontractor's liability, breach of this Subcontract or other obligation, or Subcontractor's responsibility
  has been determined and whether the Indemnified Parties (or any of them) have paid any sums or
  incurred any detriment, arising out of or resulting directly or indirectly from Subcontractor's performance
  of the Subcontract Work. Such defense obligation shall arise immediately upon presentation of a Claim
  by any party which arises out of or is connected to the work performed by Subcontractor and written
  notice of such Claim being provided to Subcontractor.

                  13.4           Subcontractor's indemnification and defense obligations hereunder shall
  extend to Claims occurring after this Subcontract is terminated as well as while it is in force and shall
  continue until it is determined by final judgment that any and all actions against the Indemnified Parties
  for such matters which are indemnified hereunder are fully and finally barred by applicable Law.

               13.5           Subcontractor's liability for indemnification and defense hereunder is in
  addition to any liability Subcontractor may have to the Indemnified Parties for a breach by


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                    Page 15 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 27 of 162




  Subcontractor of any of the provisions of this Subcontract. The indemnification obligations shall not be
  construed to negate, abridge, or otherwise reduce any other right or obligation of indemnity which
  otherwise exists as to any Indemnified Party.

                 13.6          Subcontractor understands that Contractor and/or Owner may borrow
  funds from lenders to enable it to complete the construction. Subcontractor's liability to Contractor
  under this section includes, in addition to those more particularly defined in other provisions of this
  Subcontract, interest charged to Contractor and/or Owner on borrowed funds during any delay caused
  by Subcontractor.

                 13.7          Subcontractor shall reimburse Contractor and/or Owner for any Claims or
  losses incurred by them within five (5) business days of notification from Contractor/Owner. Contractor
  and/or Owner may deduct payments made from any monies due or to become due to Subcontractor
  pursuant to this Subcontract or from any other agreement then existing between Subcontractor and the
  party seeking reimbursement. Contractor and/or Owner may withhold from any monies due or to
  become due Subcontractor such sums as shall are reasonably necessary to protect Contractor/Owner
  from any Claims under Section 13.

                13.8            The provisions of Sections 13.1 through 13.7 shall not apply to any
  Claims which arise out of the sole negligence or willful misconduct of the Indemnified Parties.

             14.    Work Under Protest. If the Contractor directs the Subcontractor to perform work as
  part of this Subcontract, which work the Subcontractor believes is not Subcontract Work, the
  Subcontractor shall advise the Contractor in writing setting forth in detail the reasons for the
  Subcontractor's contention. Pending further advice from the Contractor, the Subcontractor shall not
  proceed with the work in dispute. After the Contractor has investigated the reasons for the
  Subcontractor's contention and the Contractor still believes the disputed work shall be performed by the
  Subcontractor as Subcontract Work, the Contractor will so advise the Subcontractor. Upon receipt of
  such advice from the Contractor, the Subcontractor shall proceed with the disputed work forthwith, but
  the Subcontractor may at the same time advise the Contractor that it is doing so under protest. In the
  event the Subcontractor proceeds under protest, the matter shall be determined by the negotiation
  between the parties involved.

              15.    Contractor's Options in Event of Breach, Default or Bankruptcy. In the event the
  Subcontractor fails to perform the Subcontract Work or comply with the notices provided for in this
  Subcontract or in the event of any other breach by the Subcontractor of the terms of this Subcontract or
  in the event that a petition under any of the provisions of the bankruptcy laws of the United States of
  America or any state or other jurisdiction is filed by or against the Subcontractor or in the event any of
  the provisions of any of the said bankruptcy laws are invoked by or against the Subcontractor or in the
  event the Subcontractor admits in writing its inability to pay its debts or makes an assignment for the
  benefit of creditors or in the event the Subcontractor is adjudicated a bankrupt or insolvent or a
  receiver, trustee or liquidator is appointed for any of its properties or its properties pass into the hands
  of any legal representative, the Contractor, without further notice to the Subcontractor, shall have the
  right to any one or any combination of the following remedies:

                         (a)     Supply such number of workers and quantity of material, equipment, etc.,
  as the Contractor deems advisable in and about the completion of such work and charge the cost
  thereof together with all other reasonable expenses to the Subcontractor.


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                    Page 16 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 28 of 162




                        (b)     Terminate the Subcontractor's right to proceed with any part of the
  Subcontract Work or any part of the labor and materials hereby sublet and after such termination to
  relet such work and supply the same through its own forces or through other subcontractors or any
  other means and to charge the cost thereof and all expenses incident thereto against the within
  Subcontract price, and if the said Subcontract price shall be insufficient the Subcontractor shall pay the
  excess cost to the Contractor. If the Contractor exercises this right, it may take possession of and utilize
  in completing any part of such work, such materials, appliances and plant as may be on the Site,
  whether supplied by the Subcontractor or not.

                        (c)    Terminate this Subcontract entirely and the Subcontractor shall be
  entitled to no monies of any kind, but shall nevertheless remain liable for any damage that the
  Contractor has suffered or may suffer.

                          (d)    Relet the work covered under this Subcontract to any other persons by
  one or more contracts, in addition to any labor and material, etc., furnished by the Contractor and the
  actual contract prices plus the cost of such labor and material, etc., furnished by the Contractor, plus
  reasonable expenses and overhead of the Contractor and its attorneys' fees shall be charged against
  the Subcontractor, and unless a notice is sent by the Contractor to the Subcontractor to the effect that it
  is releting the labor and material provided for herein for and on behalf of the Subcontractor and that the
  Contractor expects to pay any surplus of the unpaid balance of this Subcontract price over such
  completion cost and said expenses to the Subcontractor, neither the Subcontractor, nor anyone
  claiming under it or through it or on its behalf shall be entitled to any compensation or payment of any
  kind whatsoever, regardless of what saving may have been effected by the Contractor and regardless
  of whether there is any surplus, but this, however, shall not relieve the Subcontractor from the
  obligation to pay all damages or loss that the Contractor has suffered or may suffer.

                          (e)     If the Contractor is of the opinion that the Subcontractor is not performing
  any part of the Subcontract Work properly or on a timely basis or is performing the Subcontract Work in
  such a way that in the opinion of the Contractor, the Subcontractor is (i) causing delay to the other
  trades performing work on the Project, or (ii) causing the Contractor to alter its scheduling sequence of
  other trades performing work on the Project, the Contractor may terminate the right of the
  Subcontractor to proceed with any separate parts of the work without terminating the entire Subcontract
  ("Partial Termination"). The Contractor may exercise such right upon giving two (2) days written notice
  to the Subcontractor, whereupon the Contractor may after the said two (2) days take whatever steps it
  may deem necessary to perform those parts of the Subcontract Work so terminated, and the Contractor
  shall charge the cost thereof, together with all reasonable expenses to the Subcontractor. Without
  limiting the generality of this Section 15(e), in the event of a Partial Termination, the Contractor may, at
  the Contractor's sole discretion and at the Subcontractor's sole expense retain additional
  subcontractors to complete any Subcontract Work which has been the object of any Partial Termination
  and set off any expense so incurred against any and all amounts due the Subcontractor hereunder,
  and/or at no additional cost to the Contractor, permit the Subcontractor the option to temporarily
  increase its workforce and/or to work whatever hours are necessary until such time as the Contractor
  determines the Subcontract Work has been completed in accordance with the Contractor's scheduling
  sequence of other trades performing work on the Project.

                         (f)     If this Subcontract is terminated by the Contractor pursuant to the
  provisions hereof, all materials at the Site shall belong to the Contractor and all tools and equipment of
  the Subcontractor shall remain upon the Site premises and the Contractor shall have the right to use


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                    Page 17 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 29 of 162




  the same without expense to the Contractor, but after the principal Subcontract Work has been fully
  completed and accepted by the Contractor, the Subcontractor may remove such of the tools and
  equipment as still remain, but the Contractor shall not be liable for anything that has been lost, worn out
  or destroyed.

                         (g)    If any of the events listed in this Section 15 occurs and a legal
  representative of the Subcontractor is appointed by any court, whether such representative be a
  trustee, receiver assigned for the benefit of creditors, debtor in possession or whatever the designation
  may be, the said legal representative shall have no right whatsoever to assume the performance of this
  Subcontract unless the Contractor agrees to the same in writing, and in the absence of such writing, the
  legal representative shall have no rights with respect to this Subcontract whatsoever.

           16.       Extensions of Time; Suspension; Delay; Termination for Convenience.

                   16.1          Delay. In the event the Subcontract Work is delayed without fault of the
  Subcontractor, the Subcontractor agrees that the Subcontractor will notify the Contractor in writing of
  the nature and cause of such delay within forty-eight (48) hours of the arising of the cause for claims of
  delay. Should the Subcontractor fail to strictly comply with the provisions of this Section 16, the
  Subcontractor shall waive all rights the Subcontractor may have for extension of time in performance of
  this work. Subject to Section 15(e), the Subcontractor's rights with respect to delay are hereby
  specifically limited to an extension of time, and Subcontractor shall have no claim for damages against
  the Contractor arising out of delay from any cause whatsoever. Acceptable grounds for consideration
  of an extension of time due to delay beyond the Subcontractor’s control are limited to labor disputes not
  within the Subcontractor’s control and which cannot be overcome by the retention of alternative labor;
  unusually adverse weather conditions (unusually adverse weather shall be defined by rain which
  exceeds the 50 year average), or actions by governmental or civil authorities which are beyond the
  Subcontractor’s control.

                  16.2          Suspension. The Contractor may order the Subcontractor to suspend all
  or any part of the Subcontract Work for such period of time as may be determined by it to be necessary
  or desirable for the convenience of the Contractor.

                 16.3           No Liability. Any provision in this Subcontract to the contrary
  notwithstanding, the Contractor shall not be liable to the Subcontractor for any delay caused by the
  Contractor or by other contractors employed by the Contractor.

                   16.4          Damage. The Subcontractor agrees that if it shall delay the progress of
  the Subcontract Work so as to cause any damage for which the Contractor shall suffer or become
  liable, it shall make good to the Contractor all such damage and should it finish the Subcontract Work
  after the time herein provided for completion, the assent or permission of the Contractor to such
  delayed finishing shall not be construed as a waiver of the Subcontractor's obligation to make good any
  damage caused by such delay or default.

               16.5           Reimbursement of Damages. In the event any acts or omissions of the
  Subcontractor cause or contribute to any failure on the part of the Contractor to complete all
  Subcontract Work within the time scheduled for the completion of the Project, the Subcontractor shall
  upon demand of the Contractor promptly pay to, and reimburse the Contractor for the amount of any



FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                   Page 18 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 30 of 162




  damages caused or contributed by the Subcontractor or apportioned to it in the event such delay is
  caused by more than one (1) subcontractor.

                  16.6            Termination for Convenience.          Contractor reserved the right to
  terminate this Subcontract and all rights and obligations hereunder, without cause, and at Contractor’s
  sole discretion and convenience. In the event of a termination pursuant to this section, Subcontractor
  shall be entitled to recover its partial and final payment for all Subcontract Work performed through the
  date of termination, as well as costs incurred due to the termination (demobilization) but in no event
  shall be entitled to payment for any Subcontract Work not performed, including profit that would have
  been realized on the Work not yet performed,

             17.    Non-waiver of Contract. Failure by the Contractor in any instance to insist upon
  observance or performance by the Subcontractor of all the terms, conditions or provisions of this
  Subcontract shall not be deemed a waiver by the Contractor of any such observance or performance,
  no waiver shall be binding upon the Contractor unless in writing signed by an individual on the
  Authorized Representative List of Contractor and shall then be for the particular instance only waiver of
  any one breach shall not be deemed a waiver of any other breach; payment of any sum by the
  Contractor to the Subcontractor with the knowledge of any breach shall not be deemed to be a waiver
  of any such breach or any other breach.

             18.     Salvage. All salvage shall belong to the Contractor and shall be delivered by the
  Subcontractor to a point or points on the Site designated by the Contractor and the Subcontractor shall
  have no right or claim thereto whatsoever.

             19.     Lien Law. The Subcontractor further agrees that if any time, either during the
  performance of the Subcontract Work or after the conclusion and completion thereof, it commences any
  action based on any controversy or claim arising out of, or relating to this Subcontract, or under any lien
  law in which the Contractor is named as a party, then, and in that event, said action shall be brought in
  the courts of the State of Florida, and in no other place.

            20.    Performance and Payment Bonds. Required for any contract valued over (Two-
  Hundred Thousand Dollars) $200,000.00. Bonds shall be provided prior to Mobilization, and from a
  Surety approved by Contractor.

              21.    Increases in Labor and Materials. It is understood that at the time of the execution of
  this Subcontract the parties hereto are aware of the possibility of increases in the prices of labor and
  materials necessary to perform this Subcontract and/or the difficulty in obtaining same. It is accordingly
  understood that no claim shall be made by the Subcontractor for an increase in the Subcontract price
  herein referred to even though it may be necessary to obtain materials from local warehouse stocks or
  otherwise in order to perform within the Subcontract time. The Subcontractor shall at no time claim that
  the Subcontract price was predicated on obtaining materials from any particular or unusual source or
  supply. If it be thereafter claimed that the Subcontractor finds that the price of labor and materials
  herein provided for is increased to any extent, for any reason whatsoever, including (but without limiting
  the generality of the source of causes of such possible increase) strikes, forced or voluntary
  agreements between employer and employee, present or future federal, state or municipal regulations,
  enactments, statutes, decrees, present or future codes, trade association agreements, whether the
  same be brought by statute, agreement or otherwise, freight rates or any change of economic
  conditions whatsoever, it is understood that any and all risks of increase in price of labor or materials


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                   Page 19 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 31 of 162




  have been contemplated by the Subcontract and have been taken into full consideration in arriving at
  the Subcontract price. The Subcontractor shall at no time claim such increase even though the
  Subcontractor has been brought into a period of increased labor and material costs by reason of any
  delays of the Contractor, and of its other subcontractors, the Contractor or its representatives, of other
  independent subcontractors employed by the Contractor, or for any other cause whatsoever. The
  Subcontractor shall pay any and all adjustments, fines by any authority related to its workforce.

              22.    Claims by Other Subcontractors. If other independent subcontractors on the Project
  hold the Contractor and/or Owner responsible for any damages sustained through any act or omission
  of any of its subcontractors, then the Subcontractor accordingly agrees to indemnify and hold harmless
  the Contractor and Owner by reason of any claims, demands, judgments, liabilities, etc., which may be
  made against the Contractor and/or Owner by any other independent contractor on the Project and
  which arise out of any act or omission of the Subcontractor.

             23.     Breach. Should one or more other subcontracts now or hereafter exist between the
  Subcontractor and the Contractor or with any affiliated corporation or company of the Contractor
  concerning this or any other construction project, then a breach by the Subcontractor of any
  subcontract may, at the option of the Contractor, be considered a breach of all subcontracts, and in that
  event the Contractor may terminate any or all of the subcontracts so breached or may withhold monies
  due or to become due on any such subcontracts and apply the same toward payment of any damages
  suffered on that or any other such subcontracts.

             24.     Patent/Copyright Infringement. In the performance of the Subcontract Work, the
  Subcontractor shall not infringe on any patents or copyrights and agrees to indemnify and hold the
  Contractor and/or Owner harmless against any and all losses and liabilities, including expenses arising
  out of any such infringements and actions for damages because of such infringements.

              25.     Notice. Unless otherwise specified herein, all notices given within the terms of the
  agreement shall be in writing and will be delivered personally or through electronic mail (email) or sent
  by confirmed facsimile transmission, overnight letter or United States certified mail, proper postage
  prepaid at the addresses provided in this section. Either party may change the person or the address
  to which notices are directed by giving written notice to the other party. Personally delivered, confirmed
  facsimile and email notices will be deemed given when delivered. Notices sent by United States
  certified mail, return receipt requested, will be deemed given three (3) business days after dispatch.
  Notices sent by overnight letter will be deemed given on the next business day after dispatch.
  Notwithstanding the foregoing, notices of change of address will be deemed given only upon receipt by
  the party to whom it is delivered.

                 If to Contractor:
                 Christopher Moran                               (Representative)
                 Lynx Construction Management, LLC                (Company Name)
                 45 Almeria Avenue                                (Street Address)
                 Coral Gables, FL 33134                           (City & State)
                 305-523-3656                                     (Telephone Number)
                 888-499-1748                                     (Facsimile Number)
                 cmoran@lynxcs.com                                (Email)




FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                   Page 20 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 32 of 162




                  If to Subcontractor:
                  Luis Inclan                                     (Representative)
                  Inclan Painting and Waterproofing, Corp.        (Company Name)
                  12252 SW 128th St                               (Street Address)
                  Miami, FL 33186                                  (City & State)
                  305-992-8712                                     (Telephone Number)
                  786-293-7430                                    (Facsimile Number)
                 info@inclanpainting.net                           (Emails)

              26.     Governing Law; Jurisdiction. The rights of the parties and the terms and conditions of
  this Subcontract shall be construed in accordance with the laws of the State of Florida. The
  Subcontractor agrees that it will not commence any action, whether in law or in equity, against the
  Contractor or its sureties on bonds, if any, because of any matter whatsoever arising out of the alleged
  breach of performance of this Subcontract in any courts other than the appropriate state or federal court
  located in Florida, and the Subcontractor expressly waives any and all rights the Subcontractor might
  have by reason of the aforesaid bond provisions, if any, or by reason of any other cause whatsoever to
  bring said action in any other court. The rights herein given the Contractor shall also be deemed for the
  direct benefit of the aforesaid sureties, if any, with the same force and effect as if they were parties
  hereto. In the event any dispute, including, but not limited to any legal action and appeal thereof,
  arising out of this Subcontract or the performance of the Subcontract Work, the prevailing party in such
  dispute shall be entitled to recover from the other party its costs and reasonable attorneys’ fees
  incurred.       THE PARTIES HERETO EXPRESSLY, KNOWINGLY, VOLUNTARILY, AND
  INTENTIONALLY WAIVE ANY AND ALL RIGHT OR ENTITLEMENT TO A TRIAL BY JURY.

              27.      Entire Agreement. Each of the parties hereto agrees and represents that this writing,
  together with the Exhibits attached hereto or referenced herein, comprise the full and entire agreement
  between the parties affecting the Subcontract Work and no other agreement or undertaking of any
  nature concerning same has been entered into or will be recognized and that all acts, work performed
  or payments made prior to the execution hereof shall be deemed merged in, and superseded by, this
  Subcontract, and the Subcontractor expressly acknowledges that no representations have been made
  by either side with respect to the subject matter of this Subcontract other than those which appear in
  this Subcontract, and that neither party hereto will claim reliance on any representations of any kind
  whatsoever other than those set forth herein. No modification of this Subcontract shall be effective
  unless it is in writing signed by the Project Executive of Contractor. This Subcontract shall be binding
  upon and inure to the benefit of the parties hereto and their respective successors, legal
  representatives and assigns. Notwithstanding the foregoing, the Subcontractor shall not assign this
  Subcontract or any part thereof or any sums due hereunder or sublet, assign or subcontract any part
  thereof or any sums due hereunder, or sublet, assign or subcontract any part or all of the work to be
  performed hereunder or the proceeds hereof without the prior written consent of the Contractor.

             28.    Non-execution of Subcontract. In the event Subcontractor fails to execute and return
  this Subcontract to the Contractor within ten (10) days from the date hereof, it shall be deemed
  canceled, null and void and inoperative at the option of the Contractor.

            29.    Section Headings. The Section headings are for the convenience of reference only
  and shall not be deemed to affect, alter or be utilized in the interpretation of any of the provisions
  hereof.



FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                   Page 21 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 33 of 162




              30.    Warranty. Subcontractor warrants and guarantees that all Subcontractor's and its
  Agent's Work shall be free from defect. Unless applicable laws or equipment warranties provide for a
  longer warranty period, Subcontractor warrants and guarantees, from the issuance of the final
  certificate of occupancy for the Project (i) All material and workmanship for one (1) year for all non-
  structural or mechanical Work, and (ii) All material, workmanship and performance of mechanical and
  structural systems for two (2) years from date of Subcontractors completion. Mechanical and structural
  systems shall include, by way of illustration and not exclusion, electrical, communication, plumbing, fire
  protection, heating, cooling, ventilation, foundation, framing, thermal and moisture protection and items
  of equipment. If Contractor is notified in writing or otherwise becomes aware of a nonconformance
  within the warranty period set forth above but cannot reasonably notify Subcontractor until after the
  warranty expires, Subcontractor shall remain obligated to correct or repair the problem at no charge to
  Contractor or the third-party purchaser.

          It shall be a condition precedent of receipt of Final Payment that the Subcontractor assign to
  Contractor or Owner all manufacturer warranties for any materials or goods incorporated into the
  Subcontract Work, and any warranties of subcontractors or suppliers otherwise performing any portion
  of the Subcontract Work.

              31.     Independent Contractor. Subcontractor, in the performance of the Work hereunder,
  is an independent contractor, solely responsible for the employment, acts, omissions, control and
  directing of its agents. Nothing contained in this Subcontract shall authorize or empower Subcontractor
  to assume or create any obligation or responsibility whatsoever, express or implied, on behalf of or in
  the name of Contractor or Owner or to bind Contractor or Owner in any manner or make any
  representation, warranty or commitment on behalf of Contractor or Owner.

              32.    Assignment. Subcontractor shall not assign or transfer this Subcontract, or any part
  hereof, or make an assignment or transfer or any monies payable to Subcontractor pursuant to this
  Subcontract, without the prior written authorization of Contractor and Owner. Contractor and/or Owner
  may assign this Subcontract and their respective rights and obligations hereunder to any Person or
  entity without Subcontractor's consent. This Subcontract may be assumed by and shall insure to the
  benefit of Contractor's successors and assigns without the consent of Subcontractor.

             33.    Subcontractor deliverables. Within one week of receipt of contract, subcontractor
  shall submit to Contractor for approval:

  1- Detailed schedule of values, this will be the basis for all subsequent payment applications.

  2- Full set of submittals, shop drawings, samples and calculations as required by the scope of work.

         IN WITNESS WHEREOF, the parties hereto have caused this Subcontract to be duly signed
  and executed, and their respective seals affixed hereto by their respective duly authorized officers as of
  the day and year first above written.




FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                   Page 22 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 34 of 162




  CONTRACTOR:                                     SUBCONTRACTOR:

  Lynx Construction Management, LLC               Inclan Painting and Waterproofing, Corp.


  BY:                                             BY:

  ITS:                                            ITS:
                                                          President
  DATE:                                           DATE:
                                                           06/12/2020




FL: CGC1518484             45 Almeria Avenue | Coral Gables, Florida 33134                   Page 23 of 42
FL: CMC1250004
                                 O: 305.523.3656 | F: 888.499.1748
                                 LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 35 of 162




                                                  Exhibit A
                                     MDC EMPOWERMENT CENTER

     Project Number: 182344                                                       Subcontract Number: 09-900

                                PAINTING & RESINOUS FLOORING WORK

  This Subcontractor shall furnish all services, materials, permits (if required), equipment, testing, tools,
  hoisting, scaffolding, temporary storage, labor, supervision, layout, and field measurements as required
  to install all of the work required for the completion of all PAINTING & RESINOUS FLOORING WORK,
  for the project in accordance with the plans, specifications and addendums.

                                              SCOPE OF WORK

    GENERAL

  1. Provide all supervision, labor, materials & equipment to complete the Painting & Resinous
      Flooring Work per contract documents.
  2. All general requirements of Division 1 of the contract specifications, along with Division 9
      Painting and all related divisions apply to this Subcontract Agreement.
  3. Provide and install all Painting as outlined in contract documents including, specifications for
      division 033000, 093013, 099000, 092400, 092900, 081113 and related divisions, plans, and
      manufacturer’s written specifications.
  4. Provide and apply all materials meeting the standards and requirements set forth in contract
      documents for intended use, if discrepancies exist, the highest standard will govern this work.
  5. It shall be the responsibility of the Subcontractor to thoroughly review the Contract Documents and
      provide a complete and functional system in accordance with the guidelines set forth in the Contract
      Documents and according to the governing building code requirements.
  6. The Subcontractor shall be bound by the terms of this agreement as well as the contract agreement
      between Lynx and the Owner. The contract with the Owner shall be made available upon written
      request from the Subcontractor.
  7. Responsible Wages 2020 rates are to be adhered to as indicated in “Exhibit H” of the Contract.
      Certified Payroll records are to be maintained and submitted with each monthly pay application
      prior to 23rd of each month and precedent to Lynx funding the corresponding pay application to
      the subcontractor.
  8. Subcontractor shall be required, prior to receiving payment for work completed, to submit
      certified payroll to validate labor costs in connection with the work performed by this Subcontract
      Agreement.
  9. Subcontractor acknowledges that it has been informed that the 2020 Prevailing Wage rates for
      labor apply to this project. It shall be the responsibility of the Subcontractor to ensure that its payroll
      labor rates meet the minimum standards set for each of the respective trades listed and defined by
      Exhibit “H” herein attached. Subcontractor shall issue weekly labor reports (original documents and
      submitted for review through LCP Tracker to Owner) to Contractor.
  10. The Subcontractor shall schedule & perform a project site inspection with the Contractor prior to
      commencing any of the work delineated by this Subcontract Agreement.


FL: CGC1518484                  45 Almeria Avenue | Coral Gables, Florida 33134                       Page 24 of 42
FL: CMC1250004
                                      O: 305.523.3656 | F: 888.499.1748
                                      LynxConstructionManagement.com                           LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 36 of 162




  11. Provide Submittals as required by Miami-Dade County Building Department.
  12. Provide one (1) digital and four (4) hard copies of all Close-out documents including but not
      limited to the following:
               a. Warranty letter guaranteeing all work for a period of one year from date of completion
               b. One (1) set of red-lined drawings reflecting any changes
               c. All O&M manuals as applicable
               d. Cut sheets and/or approved submittals/shop drawings reflecting all products used
               e. Contact information for principals of company
  13. Provide Submittals per Specifications within (1) week of receipt of this contract.
  14. All products and components shall be listed by Underwriters Laboratories (UL).
  15. Provide electronic files of all submittals including; product data, samples for verification,
      certifications, warranties, guarantees, maintenance data, material certificates, test reports,
      and shop drawings for acrylic coatings.
  16. Provide Certificate of installation, Certificate of Inspection and Operating Instructions,
      Record Drawings in a Maintenance manual as specified in contract documents and per
      Contractor’s requirements.
  17. Verify that site conditions are ready to receive work and opening dimensions are correct as
      instructed by manufacturer’s written specifications.
  18. This Subcontractor is responsible to coordinate, control, manage, and supervise all material
      orders and delivery of materials to the jobsite in accordance with the project schedule and space
      limitations of the jobsite.
  19. Provide renting of cranes, forklifts, scaffolding, stages, lifts, ladders, hoisting, rigging, equipment,
      temporary conveying systems and manpower required for the purpose of loading, setting in
      place, etc. is the responsibility of the subcontractor and is included in this contract. Provide all
      to complete the scope of work delineated by this Subcontract Agreement.
  20. Subcontractor is responsible for transportation of all materials from delivery to installation, and
      platform equipment required for a complete installation of this scope of work.
  21. Subcontractor will be responsible for parking non-company vehicle offsite, Lynx will try and
      designate an area for personnel vehicles onsite, but site conditions may restrict these efforts.
  22. Store materials on elevated platforms in dry location and provide cover, protect all materials
      supplied to project.
  23. This Subcontractor acknowledges the space limitations of the project site and recognizes the need
      to relocate his staging area from time to time as directed by the Contractor. This Subcontractor
      also recognizes limitations to stock piling unnecessary materials and equipment on site and will
      remove unnecessary items from site in a timely manner and per directive from Contractor.
  24. The Subcontractor shall implement and put into effect all safety requirements, standards and
      governing regulations as may be applicable to the entire scope of the work defined by this
      Subcontract Agreement including those set by the Occupational Safety & Health Administration
      (OSHA).
  25. Subcontractor will provide all personal protective equipment for their employees.
  26. Provide OSHA certified personnel for the project with a minimum of 10 Hours OSHA Course
      Certified.
  27. Provide a written project specific safety plan for work on the project. Lynx will follow the three-
      strike policy, subsequent the third safety violation issued by a Lynx representative to the authorized
      company representative, an immediate $500 penalty and deductive change order will be issued for
      each occurrence thereafter. This is clause non-negotiable.
  28. When called, attend mandatory weekly subcontractors’ meetings for coordination and
      scheduling.


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                    Page 25 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 37 of 162




  29. Attend pre-installation meeting with Contractor for each separate system installation.
  30. Attend all Contractor’s weekly Coordination & Safety Meetings while performing work on
      site. Failure of an authorized company representative to attend and sign in will result in an
      immediate $500 penalty and deductive change order. This is clause non-negotiable.
  31. Subcontractor shall layout their work.
  32. All materials and methods provided shall be in accordance with applicable ASTM, NFPA, AWS,
      ACI, Miami Dade Code Approval, and meet Florida Building Code requirements.
  33. All materials provided shall be in accordance with applicable Building Codes and all applicable
      statutes.
  34. Price includes all insurance, taxes, license, deliveries, sales and use fees and all permit
      processing related to this scope of work.
  35. Permits for this scope of work, if applicable, shall be provided by Subcontractor as required by
      Miami Dade building department.
                a. Subcontractor is required to request inspections with the governing
                   municipality/inspecting agency.
  36. Permit Fees resulting of Miami Dade receipts shall be reimbursed to this Subcontractor via
      Payment Application. Municipality Receipts shall be provided to Contractor for reimbursing such
      paid fees.
  37. Provide full time supervisor for this project while performing work onsite.
  38. Subcontractor to provide a qualified and competent representative to meet with inspector for
      each inspection associated with this scope of work.
  39. Schedule, coordinate and attend all required government mandated field inspections as may
      be applicable for the scope of work delineated by this Subcontract Agreement.
  40. It shall be the responsibility of the Subcontractor to meet inspection dates with “Special Inspector”
      and pay for all re-inspection fees as a result of incomplete work by the Subcontractor.
  41. Coordinate all Subcontractors work with other trades and make connections with adjacent
      surfaces in a clean and neat manner as to provide complete system interface and prevent
      premature deterioration.
  42. Properly clean and prepare surface prior to installation of systems per manufacturer’s written
      instructions.
  43. Install items plumb and level, accurately fitted, and free from distortion or defects.
  44. Coordination with all trades and plans of other disciplines.
  45. Daily cleanup of debris and organization of the subcontractor’s materials is required while
      performing work onsite, shall the subcontractor fail to perform these requirements, a Lynx
      representative will notify the authorized company representative in writing, and if said condition is
      not corrected within 24 hours, Lynx will provide a deductive change order to correct the condition.
  46. This Subcontractor acknowledges & agrees that from time to time it may be necessary to work
      overtime, non-standard hours work and weekends at no additional cost to the Contractor to meet
      the schedule.
  47. Subcontractor shall be responsible for Sealing, Grouting, Firestopping, Caulking and Sealants
      of all Penetrations due to this scope of Work. Seal all penetrations as specified or as required by
      code and to maintain fire rating of assembly being penetrated. To avoid cutting and patching this
      subcontractor is responsible to plan ahead and coordinate his work with all other trades.
  48. Includes accurate detailed As-built Plans indicating all the changes or deviations from the Contract
      Documents and noting the exact location(s) of corresponding appurtenances.
  49. This Subcontractor shall correct any errors and/or omissions by this subcontractor implementing
      this scope of work, at his expense, using material and methods approved by the Structural
      Engineer/Threshold Inspector.


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                  Page 26 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                      LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 38 of 162




  50. Repair all damaged or scratched surfaces to new conditions and turn over all exposed material and
      equipment wiped down and free of debris.
  51. Remove all excess debris from site upon completion of work.
  52. Operation and Maintenance Manual (O&M Manuals) per Manufacturer recommendations shall
      be submitted as part of the Closeout Submittals.
  53. Do not proceed with utility interruptions without written authorization from Contractor and/or
      Owner.
  54. Protect all materials and work until final acceptance by Owner.
  55. This Subcontractor acknowledges that portions of the work will be started, tested, run and otherwise
      utilized prior to the start of the warranty period. This Subcontractor will include all costs required to
      ensure that all warranty periods commence at date of Substantial Completion.
  56. This subcontract is lump sum, the actual square footage and elements quantity (plus or minus)
      is the responsibility of this subcontractor for the scope of work required by the project contract
      documents.
  57. Provide a Schedule of values (SOV) for review and approval within one (1) week of date of this
      contract.
  58. Provide all Products submittals within one (1) week of date of receipt this contract.


  SPECIFIC

  1. Specifications required per Project Manual Volume #2: Division 9 Finishes
         - 096723 Resinous flooring
         - 099000 Painting
  2. Addendum from #1 to #8 are acknowledged.
  3. Provide all required document, letters, certificates to comply with the LEED specifications per
      Exhibit “A.1”:
         - Provide product having Recycled content and documentation indicating percentages and
             costs by weight of postconsumer and pre-consumer recycled content.
         - Provide documentation for products of Regional materials, identifying each one and
             source, cost and the fraction by weight that is considered regional. Provide manufacturing
             and Extraction locations.
         - Provide documentation showing Cost of Materials. Material costs do not include costs
             associated with labor and equipment.
         - Provide Product Data Submittals for Low Emitting Materials corresponding to Sealants,
             Adhesives, Paints, Coatings, Composite Wood and Agrifiber Products including
             statements of VOC content for each product applied.

  RESINOUS FLOORING

  4. Furnish and apply a Cementitious Urethane-based Self-leveling Seamless Flooring System with
      decorative chip broadcast and Epoxy broadcast and topcoats with a nominal thickness of 3/16
      inch.
  5. Provide and install all high-performance coatings such as epoxy coating as indicated on contract
      documents.
  6. Manufacturer of Approved System shall be single source and made in the USA.
  7. Provide electronic copies of all shop drawings and submittals and (6) copies of selection
      pamphlets or catalogs for Owner selection, per the contract document requirements. Provide


FL: CGC1518484                  45 Almeria Avenue | Coral Gables, Florida 33134                    Page 27 of 42
FL: CMC1250004
                                      O: 305.523.3656 | F: 888.499.1748
                                      LynxConstructionManagement.com                        LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 39 of 162




      product data, shop drawings, color selections, material samples, warranties, guarantees,
      maintenance data, approval drawings, certificate of installation, and operating
      manual/instructions.
  8. Provide products in color selected by Architect from manufacturer’s full range catalogue.
  9. Product Data Submittals shall include:
           - Latest edition of Manufacturer's literature including performance data and installation
               procedures.
           - Manufacturer’s Material Safety Data Sheet (MSDS) for each product being used.
  10.     Provide Samples: A 3 x 3-inch square sample of the proposed system. Color, texture, and
      thickness shall be representative of overall appearance of finished system subject to normal
      tolerances.
  11.     Products requirements:
           - Topping Poly-Crete SL: VOC content 0 g/L
           - Broadcast Coat Dur-A-Glaze #4 Resin: VOC content <4 g/L
           - Topcoat Armor Top VOC content 0 g/L
  12.     This Subcontractor shall perform a Mechanical surface preparation. Shot blast all surfaces to
      receive flooring system with a mobile steel shot, dust recycling machine.
  13.     All surface and embedded accumulations of paint, toppings hardened concrete layers, laitance,
      power trowel finishes and other similar surface characteristics shall be completely removed.
  14.     Floor areas inaccessible to the mobile blast machines shall be mechanically abraded to the
      same degree of cleanliness, soundness and profile using diamond grinders, needle guns, bush
      hammers, or other suitable equipment.
  15.     The system shall be applied in five distinct steps as listed below:
  a. Substrate preparation
  b. Topping/overlay application with chip broadcast.
  c. Resin application with chip broadcast.
  d. Topcoat application
  e. and Second topcoat application.
  17. The following tests shall be conducted by the Applicator:
           - Temperature: Air, substrate temperatures and, if applicable, dew point.
           - Coverage Rates: Rates for all layers shall be monitored by checking quantity of material
               used against the area covered.
  16.     Install all materials in compliance with the manufacturer’s written instructions for installation.
  17.     A pre-installation conference shall be held between Applicator, General Contractor and the
      Owner to review and clarification of this specification, application procedure, quality control,
      inspection and acceptance criteria and production schedule.
  18.     New Concrete slab shall be moisture cured for a minimum of 3 days and have fully cured a
      minimum of 5 days prior to the application of the coating system pending moisture tests.
  19.     Remove all temporary protection and labels at time of final release to Owner.
  20.     Touch up all factory applied finishes to restore damaged areas before final acceptance by
      Owner and Contractor.
  21.     Closeout Submittals shall include a Maintenance Data
  22.     Warranty Period: Provide a one-year warranty covering materials and workmanship.
  23.     After final application, and for cleaning and protection purposes, remove masking and perform
      detail cleaning at floor termination, to leave cleanable surface for subsequent work of other
      sections.




FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                   Page 28 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                       LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 40 of 162




  PAINTING

  24.    Provide and install all Acrylic Paint over stucco surfaces per contract documents.
  25.    Finish painting work will be conducted by this Subcontractor per contract schedule or as directed
      by Superintendent.
  26.    Provide Submittals per the following:
              a. Product Data:
          - Material List indicating each material and cross-reference specific coating, finish system,
              and application. Identify each material by manufacturer's catalog number and general
              classification.
          - Manufacturer's technical information, including label analysis and instructions for
              handling, storing, and applying each coating material.
          - Low Emitting Materials: Submit manufacturer’s Material Safety Data Sheet Indicating VOC
              limits of all products.
              b. Samples for Verification: For each color and material to be applied, with texture to
                  simulate actual conditions, on representative Samples of the actual substrate:
          - Provide stepped Samples, defining each separate coat, including block fillers and primers.
              Use representative colors when preparing Samples for review. Resubmit until required
              sheen, color, and texture are achieved.
          - Provide a list of materials and applications for each coat of each Sample. Label each
              Sample for location and application.
              c. LEED Submittal: Product Data for Credit EQ 4.2: For paints, including printed statement
                  of VOC content and chemical components.
  27.    Provide products that comply with the following limits for VOC Content for all Field-Applied
      Interior Paints and Coatings:
          - Flat Paints, Coatings, and Primers: VOC content of not more than 50 g/L
          - Nonflat Paints, Coatings, and Primers: VOC content of not more than 150 g/L.
          - Anti-Corrosive and Anti-Rust Paints Applied to Ferrous Metals: VOC not more than 250 G/L.
          - Floor Coatings: VOC not more than 100 g/L.
          - Shellacs, Clear: VOC not more than 730 g/L.
          - Shellacs, Pigmented: VOC not more than 550 g/L.
          - Flat Topcoat Paints: VOC content of not more than 150 g/L.
          - Primers, Sealers, and Under coaters: VOC content of not more than 200 g/L.
          - Dry-Fog Coatings: VOC content of not more than 400 g/L.
          - Zinc-Rich Industrial Maintenance Primers: VOC content of not more than 340 g/L.
          - Pre-Treatment Wash Primers: VOC content of not more than 420 g/L.
  28.    Provide Interior Gypsum Board Primer: Factory-formulated latex-based primer for interior
      application. Sherwin-Williams; Promar 200 Low VOC Interior Latex Primer (B26W02600).
  29.    Provide a full-coat benchmark finish sample (mockup) for each type of coating and substrate
      required.
  30.    Final approval of colors will be from benchmark samples.
  31.    Single Source Responsibility: Provide primers, paints, stains and other coatings for exterior
      and interior items and surfaces by the same manufacturer.
  32.    Deliver materials to Project site in manufacturer's original, unopened packages and
      containers bearing manufacturer's name and label.
  33.    Allow sufficient time for stucco and plaster to moist cure in accordance with Section
      09220Portland Cement Plaster (Stucco).
  34.    The pH factor and moisture level of all areas to receive primer or paint shall be tested and


FL: CGC1518484                45 Almeria Avenue | Coral Gables, Florida 33134                  Page 29 of 42
FL: CMC1250004
                                    O: 305.523.3656 | F: 888.499.1748
                                    LynxConstructionManagement.com                      LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 41 of 162




      confirmed. pH factor shall be below 10. Moisture content shall be below 80. Provide a written
      record of each such test. “Hot” primer shall not be permitted until the pH is below 10.
  35.     Do not paint prefinished items, concealed surfaces, finished metal surfaces, operating parts,
      and labels.
  36.     Paint all exposed surfaces unless noted in specifications as a surface not to be painted or
      remain natural.
  37. Architect or Interior Design Consultant to select colors and finishes from samples provided by
      Subcontractor.
  38.     Before painting, provide ample protection to hardware, accessories, plates, lighting fixtures,
      floors and similar items.
  39.     Before applying paint or other surface treatments, clean substrates of substances that could
      impair bond of the various coatings. Remove oil and grease before cleaning.
  40.     Examine substrates, surfaces, and conditions for compliance with installation requirements
      before starting work. Areas must be acceptable per paint manufacturer’s written specifications,
      prior to installation of materials.
  41.     Coordinate work to ensure compatibility of the complete painting system in regard to surface
      conditions, primers, and finish of product.
  42.     Clean all substrates of substances that could impair bond of coatings.
  43.     Clean surfaces of dirt, chalk, dust, release agents, chalks, efflorescence, scaling paint, oil,
      grease, and other contaminants which adversely affect adhesion of paint or appearance of finish.
  44.     Prepare surfaces according to manufacturer’s written instructions for each particular application
      and condition as specified.
  45.     Sand all surfaces exposed to view to produce a smooth finish and dust off before painting per
      painting manufacturer’s written specifications. Sand painted area after each coat of paint.
  46.     Prepare all doors and frames prior to painting/staining according to manufacturer’s written
      recommendations.
  47.     Paint pipes to follow color coding per contract documents and per governing code
      requirements.
  48.     Protect door and door frame fired rated labels, equipment shields, and any markings that
      identify the purpose of the material containing labeling.
  49.     Provide and install paint on entire door area, including door tops, bottoms, and side edges to
      match exterior faces. Cover and protect door glazing during paint installation.
  50.     Apply coats of painting as necessary to completely cover primer coats, stains, and other
      conditions that may show through.
  51.     Coating shall consist of a minimum of primer coat or block primer and two finish coats.
  52.     Provide minimum coating thickness as required by contract documents.
  53.     Do not apply succeeding coats until previous coat has cured as recommended by
      manufacturer and sanded.
  54.     Paint exposed mechanical and electrical equipment including un-insulated metal & plastic
      piping, pipe hangers and supports, tanks without factory final finishes, visible sections of
      metal ducts, behind air inlets & outlets, duct, equipment, and pipe insulation having
      paintable jacket material, mechanical equipment, indicated as factory primed for field painting, if
      required.
  55.     Clean all work and storage areas at the end of each workday properly disposing of waste
      material in area designated by Contractor.
  56.     Protect work of other trades from painting overspray and spattering; correct all damage by
      cleaning, repairing, or replacing, and repainting.
  57.     Provide signage labeled “Wet Paint”, to indicate areas that have received fresh coatings.


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                  Page 30 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                      LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 42 of 162




      Remove signage when dry time has concluded.
  58. Paint dampers, plenums, and inside of duct that is visible through grills, registers, and
      diffusers flat black.
  59. Provide mockup area for each type of finished ceiling to allow for Architect’s approval prior to
      production application of acoustical ceiling system.
  60. Protect all adjacent work of other Subcontractors from damage or harm.
  61. Provide and install protective plastic film at windows, inside and outside prior to start of painting
      work. All door frames and window frames and glazing must be covered by protective plastic film.
  62. Provide documentation to Contractor of Manufacturer’s site visit during initial applications of
      products.
  63. Store materials under cover and keep dry, protected from weather, direct sunlight, surface
      contamination, construction traffic, etc. Discard and remove at Subcontractor’s cost any and all
      materials that show signs of contamination or imperfections.
  64. Coordinate final installation of painting materials with installations of other Subcontractors
      to insure smooth, continuous operations and timely inspections from the inspection agencies.
  65. Coordinate installation with the Mechanical, Electrical, Fire Suppression, Plumbing, and Security
      Subcontractors.
  66.     Touch up paint walls and ceilings after completion of all trades work.
  67. Provide extra paint materials for each type and color of paint used on the project as attic stock as
      required by the specifications. Turnover supplies to Contractor and Owner upon final acceptance of
      work.
  68.     Maintain Inventory to prevent delays in schedule.
  69.     Supply and install all caulking, putty, and sealants for interior and exterior painted areas,
      around windows and door frames, cabinetry, accessories, etc. and leave joints with a smooth, neat,
      and clean appearance.
  70.     Material Quality: Provide manufacturer's best-quality paint material of the various coating types
      specified that are factory formulated and recommended by manufacturer for application indicated.
  71.     Apply all products according to manufacturer’s written instructions using applicators and
      techniques best suited for each system or product.
  72.     Repair all cracks, holes, and other surface imperfections using manufacturer approved
      products and per painting manufacturer’s written specifications.
  73.     Repair any surfaces where differences occur in coverage, or where surfaces contain rugs,
      sags, brush marks, and air bubbles.
  74.     Provide warranty from Applicator and Manufacturer that covers interior and exterior painting
      for a period as stated in contract documents.
  75.     Store all painting and primer materials in tightly covered containers and in a well-ventilated
      area.
  76.     Provide painting products from single source and by a single manufacturer.
  77.     Identify all material containers for products stored on jobsite, labels must be intact, and
      manufacturer applied.
  78.     Provide all MSDS materials to Contractor per OSHA safety requirements.
  79.     Supply EPA registered fungicide designed for use as paint additive, which is free of mercury,
      arsenic, or lead and compatible with all types of interior and exterior paint.
  80.     Provide and install all paint, mildew inhibitors, block fillers, exterior primers, interior
      primers, exterior finish coats, acrylic coatings, interior finish coats, and interior wood stains,
      intumescent paint, per contract documents and according to manufacturer’s written specifications.
  81.     Furnish extra materials that match products installed and that are packaged with protective
      covering for storage.


FL: CGC1518484                 45 Almeria Avenue | Coral Gables, Florida 33134                  Page 31 of 42
FL: CMC1250004
                                     O: 305.523.3656 | F: 888.499.1748
                                     LynxConstructionManagement.com                      LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 43 of 162




  82.     Warranty: Provide a written guarantee, co-signed jointly and severalty by the Contractor,
      painting subcontractor, and materials manufacturers, against cracking, peeling flaking, chalking and
      mildew on interior surfaces, and additionally against erosion and unreasonable fading or exterior
      surfaces, for 6 years, agreeing to repair and repaint surfaces affected by such defects, at no cost
      to the Owner, including necessary removal or protection of other work, without limit, within 30 days
      after notification by the Owner, and to perform such work based on the provisions of this section,
      including extension of the guarantee to cover new work.
  83.     Provide five (5) one-gallon containers of each color and surface texture of respective finish
      paints used on the project. Deliver and store extra stock at the time of substantial completion.
  84.     Provide Maintenance Data to include in maintenance manuals.



  Attachments:
  Exhibit “A” – Scope of Work
  Exhibit “A.1” – LEED Specifications for Division 9 “Paints and Coatings”
  Exhibit “B” – Project Schedule
  Exhibit “C” – Drawings Log / Addenda and Specifications
  Exhibit “D” – Sample Pay Application / Supplier List
  Exhibit “E” – Safety Agreement
  Exhibit “F” – SBD Requirements
  Exhibit “G” – Confidentiality Agreement
  Exhibit “H” – Responsible Wages and Benefits 2020: Building
  Exhibit “I” – Data Base Indemnity Agreement

  Insurance Certificates (to be provided by Subcontractor)
  Occupational License (to be provided by Subcontractor)
  Building Trade License (to be provided by Subcontractor)
  List of Sub-tier Vendor & Subcontractor (to be provided by Subcontractor)


  COSTS/PRICE:
  Total Contract: $152,000.00
  (One Hundred Fifty-two Thousand dollars and Zero Cents)




FL: CGC1518484                45 Almeria Avenue | Coral Gables, Florida 33134                  Page 32 of 42
FL: CMC1250004
                                    O: 305.523.3656 | F: 888.499.1748
                                    LynxConstructionManagement.com                      LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 44 of 162




                                           Exhibit “A.1”
                    LEED Specifications for Division 9 “Paints and Coatings”


  Paints and Coatings; Drywall and Accessories; Tiling; ACT Tiles and Suspension Systems;
  Cork, Stone, Wood, Resilient, VCT, Carpet Flooring; Access Flooring; Wall Coverings; Sound-
  Absorbing Materials; etc.
  1. Product Data for MR credit 4 Recycled Content and MR credit 5 Regional Materials, where
  applicable:
  a. Identify post-consumer and/or pre-consumer recycled content of products.
  b. Manufacturing and Extraction locations
  c. Cost of Materials. Note: Material costs only, DO NOT include costs associated with labor and
  equipment.
  2. Product Data for MR credit 7 Certified Wood, where applicable:
  a. Must use a minimum of 50% of wood-based materials and products, which are certified in
  accordance with the Forest Stewardship Council’s (FSC). These components include, but are not
  limited to, structural framing and general dimensional framing, flooring, subflooring, wood doors, wood
  blocking, and finishes.
  b. FSC Documentation: Provide FSC invoice showing Chain of Custody tracking number, cost, and
  FSC percentage of all wood products. Note: FSC products that are identified as “FSC Pure” or “FSC
  Mixed Credit” are considered to be 100% FSC by cost. Wood products identified as “FSC Mixed xx%”
  should be valued at the specified percentage of the cost.
  c. Cost Documentation: Invoice(s) showing total cost of wood products. FSC or not.
  3. Product Data for IEQ credit 4.1-Low Emitting Materials: Adhesives and Sealants showing VOC
  content of any sealants and adhesives applied onsite, within the weatherproofing system, where
  applicable.
  4. Product Data for IEQ credit 4.2 Low Emitting Materials: Paints and Coatings showing VOC content
  of any sealants paints and coatings applied onsite, within the weatherproofing system, where
  applicable.
  5. Product Data for IEQ credit 4.3 Low Emitting Materials: Flooring Systems showing products meet
  the following standards:
  a. Carpet: CRI Green Label Plus
  b. Floor Coatings, Sealers: Waterproofing/Concrete, Stains: SCAQMD Rule 1113
  c. Ceramic, Laminate, Linoleum, Rubber, Vinyl, Wood, Rubber Wall Base, Other Hard Surfaces: Floor
  Score.
  6. Product Data for IEQ credit 4.4 Low Emitting Materials: Composite Wood and Agrifiber
  Products showing finished products are free of urea-formaldehyde / No Added Urea-
  Formaldehyde (NAUF)




FL: CGC1518484                45 Almeria Avenue | Coral Gables, Florida 33134                 Page 33 of 42
FL: CMC1250004
                                    O: 305.523.3656 | F: 888.499.1748
                                    LynxConstructionManagement.com                     LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 45 of 162




                                       Exhibit “B”
                                       Project Schedule




FL: CGC1518484          45 Almeria Avenue | Coral Gables, Florida 33134          Page 34 of 42
FL: CMC1250004
                              O: 305.523.3656 | F: 888.499.1748
                              LynxConstructionManagement.com              LCM_______ SUB_______
                                                                                                                                                                                                                                                                 Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                    OD    BL Start   BL Finish      Start        Finish      Variance -                                                                                       2020                                                                                                             2021
                                                                                                                                                             BL Finish
                                                                                                                                                                          Sep       Oct    Nov     Dec        Jan      Feb      Mar        Apr   May    Jun          Jul    Aug       Sep      Oct        Nov      Dec       Jan      Feb      Mar       Apr     May     Jun     Jul       Aug      Sep     Oct   Nov   Dec
                                                                                                   402   18-Sep-19   08-Dec-20   18-Sep-19 A    01-Apr-21       -82                                                                                                                                                                                     01-Apr-21, Empowerment Center - PS0513 - 30Apr20 Update
      Empowerment Center - PS0513 - 30Apr20 Update
                                                                                                   511   08-Nov-19   08-Dec-20   08-Nov-19 A    01-Apr-21      -114                                                                                                                                                                                     01-Apr-21, Summary
         Summary
              A00010               NTP to Project Completion                                       511   08-Nov-19   08-Dec-20   08-Nov-19 A    01-Apr-21      -114                                                                                                                                                                                     NTP to Project Completion

              A00020               NTP to Substantial Completion                                   449   08-Nov-19   06-Nov-20   08-Nov-19 A    29-Jan-21       -84                                                                                                                                                                  NTP to Substantial Completion

              A00100               CLOSEOUT                                                         63   09-Nov-20   08-Dec-20    29-Jan-21     01-Apr-21      -114                                                                                                                                                                                     CLOSEOUT

                                                                                                   260                           20-Dec-19 A   21-Dec-20                                                                                                                                                                 21-Dec-20, Pre-Installation Meetings MIlestones
         Pre-Installation Meetings MIlestones
              A00110               SITE CLEARING, MEETING                                            0                                         20-Dec-19 A                                               SITE CLEARING, MEETING,

              A00120               TERMITE CONTROL, MEETING                                          0                                          30-Apr-20                                                                                        TERMITE CONTROL, MEETING,

              A00170               ALUMINUM-FRAMED STOREFRONTS, MEETING                              0                                         07-May-20                                                                                          ALUMINUM-FRAMED STOREFRONTS, MEETING,

              A00190               GLAZING- sections 081113; 085113, MEETING                         0                                          09-Jun-20                                                                                                 GLAZING- sections 081113; 085113, MEETING,

              A00210               GLAZING, MEETING                                                  0                                          19-Jun-20                                                                                                     GLAZING, MEETING,

              A00130               LIGHTWEIGHT INSULATING CONCRETE, MEETING                          0                                          22-Jun-20                                                                                                      LIGHTWEIGHT INSULATING CONCRETE, MEETING,

              A00140               SHEET METAL FLASHING AND TRIM, MEETING                            0                                          08-Jul-20                                                                                                             SHEET METAL FLASHING AND TRIM, MEETING,

              A00150               FACILITY FIRE-SUPPRESSION WATER-SERVICE PIPING,                   0                                         03-Aug-20                                                                                                                    FACILITY FIRE-SUPPRESSION WATER-SERVICE PIPING, MEETING,
                                   MEETING
              A00160               FIRE-SUPPRESSION STANDPIPES, MEETING                              0                                         03-Aug-20                                                                                                                    FIRE-SUPPRESSION STANDPIPES, MEETING,

              A00200               PLUMBING EQUIPMENT, MEETING                                       0                                         11-Aug-20                                                                                                                      PLUMBING EQUIPMENT, MEETING,

              A00180               FOODSERVICE EQUIPMENT, MEETING                                    0                                         17-Aug-20                                                                                                                          FOODSERVICE EQUIPMENT, MEETING,


              A00230               FOLDING PANEL PARTITIONS, MEETING                                 0                                         26-Aug-20                                                                                                                            FOLDING PANEL PARTITIONS, MEETING,

              A00220               PLASTIC-LAMINATE-FACED ARCHITECTURAL CABINETS,                    0                                         07-Sep-20                                                                                                                               PLASTIC-LAMINATE-FACED ARCHITECTURAL CABINETS, MEETING,
                                   MEETING
              A00240               CABLE TRAYS FOR ELECTRICAL SYSTEMS, MEETING                       0                                         17-Sep-20                                                                                                                                    CABLE TRAYS FOR ELECTRICAL SYSTEMS, MEETING,

              A00250               LOW-VOLTAGE ELECTRICAL SERVICE ENTRANCE, MEETING                  0                                         25-Sep-20                                                                                                                                     LOW-VOLTAGE ELECTRICAL SERVICE ENTRANCE, MEETING,

              A00260               TRANSFER SWITCHES, MEETING                                        0                                          02-Oct-20                                                                                                                                      TRANSFER SWITCHES, MEETING,

              A00310               ACOUSTICAL PANEL CEILINGS, MEETING                                0                                          08-Oct-20                                                                                                                                        ACOUSTICAL PANEL CEILINGS, MEETING,

              A00270               LIGHTNING PROTECTION FOR STRUCTURES, MEETING                      0                                          09-Oct-20                                                                                                                                        LIGHTNING PROTECTION FOR STRUCTURES, MEETING,

              A00280               STRUCTURED CABLING FOR VOICE AND DATA -                           0                                          16-Oct-20                                                                                                                                            STRUCTURED CABLING FOR VOICE AND DATA - INSIDE-PLANT, MEETING,
                                   INSIDE-PLANT, MEETING
              A00300               FLUSH WOOD DOORS, MEETING                                         0                                         03-Nov-20                                                                                                                                                  FLUSH WOOD DOORS, MEETING,

              A00290               CERAMIC TILING, MEETING                                           0                                         17-Nov-20                                                                                                                                                        CERAMIC TILING, MEETING,

              A00320               RESIDENTIAL APPLIANCES, MEETING                                   0                                         21-Dec-20                                                                                                                                                                 RESIDENTIAL APPLIANCES, MEETING,

                                                                                                   358   18-Sep-19   06-Nov-20   18-Sep-19 A    29-Jan-21       -60                                                                                                                                                                  29-Jan-21, Pre-Construction
         Pre-Construction
              Notice of Commencement                                                               358   18-Sep-19   06-Nov-20   18-Sep-19 A    29-Jan-21       -60                                                                                                                                                                  29-Jan-21, Notice of Commencement
                B00020             SIGN CONTRACT                                                     0   18-Sep-19               18-Sep-19 A                     0              SIGN CONTRACT, 18-Sep-19 A

                B00030             ISSUE P&P ISSUE BOND (LYNX)                                       1   18-Sep-19   18-Sep-19   18-Sep-19 A   18-Sep-19 A       0              ISSUE P&P ISSUE BOND (LYNX)

                B00010             NOTICE OF AWARD (COUNTY)                                          0   23-Sep-19               23-Sep-19 A                     0               NOTICE OF AWARD (COUNTY), 23-Sep-19 A

                B00120             TIME TO ISSUE NTP                                                46   23-Sep-19   07-Nov-19   23-Sep-19 A   25-Nov-19 A      -12                              TIME TO ISSUE NTP

                B00060             NOTICE TO PROCEED (COUNTY)                                        0   08-Nov-19               08-Nov-19 A                     0                           NOTICE TO PROCEED (COUNTY), 08-Nov-19 A

                B00040             BUILDING PERMIT (COUNTY)                                          1   08-Nov-19   08-Nov-19   26-Nov-19 A   26-Nov-19 A      -12                              BUILDING PERMIT (COUNTY)

                B00050             PRE CONSTRUCTION MEETING (COUNTRY)                                1   08-Nov-19   08-Nov-19   26-Nov-19 A   26-Nov-19 A      -12                              PRE CONSTRUCTION MEETING (COUNTRY)

                B00100             BUILDERS RISK INSURANCE                                           1   08-Nov-19   08-Nov-19   26-Nov-19 A   26-Nov-19 A      -12                              BUILDERS RISK INSURANCE

                B00070             LEED CONSULTANT                                                 284   08-Nov-19   06-Nov-20   31-Dec-19 A    29-Jan-21       -60                                                                                                                                                                  LEED CONSULTANT

                B00080             NOTICE OF COMMENCEMENT (COUNTY)                                   0   08-Nov-19               31-Dec-19 A                    -37                                          NOTICE OF COMMENCEMENT (COUNTY), 31-Dec-19 A

                B00090             CONTRACTOR'S OVERHEAD AND PROFIT                                284   08-Nov-19   06-Nov-20   31-Dec-19 A    29-Jan-21       -60                                                                                                                                                                  CONTRACTOR'S OVERHEAD AND PROFIT

                B00110             GENERAL CONDITIONS                                              284   08-Nov-19   06-Nov-20   31-Dec-19 A    29-Jan-21       -60                                                                                                                                                                  GENERAL CONDITIONS

              Submittals                                                                           192   08-Nov-19   09-Apr-20   26-Nov-19 A   19-Aug-20        -94                                                                                                               19-Aug-20, Submittals
                C00010             BEGIN SUBMITTALS                                                  0   08-Nov-19               26-Nov-19 A                    -12                              BEGIN SUBMITTALS, 26-Nov-19 A

                A1030              COMPLETE SUBMITTALS                                               5                           12-Aug-20     19-Aug-20                                                                                                                          COMPLETE SUBMITTALS


                Sitework                                                                            20   08-Nov-19   05-Mar-20   03-Dec-19 A   30-Dec-19 A      48                                           30-Dec-19 A, Sitework
                  Storm Sewer                                                                       20   08-Nov-19   09-Jan-20   03-Dec-19 A   30-Dec-19 A       8                                           30-Dec-19 A, Storm Sewer
                       C00020      SHOP DRAWINGS & SUBMITTALS - STORM SEWER                          1   08-Nov-19   14-Nov-19   03-Dec-19 A   03-Dec-19 A      -13                                SHOP DRAWINGS & SUBMITTALS - STORM SEWER

                       C00030      A/E REVIEW & APPROVAL - STORM SEWER                              13   15-Nov-19   28-Nov-19   04-Dec-19 A   20-Dec-19 A      -16                                      A/E REVIEW & APPROVAL - STORM SEWER

                       C00040      FAB & DELIVER -STORM SEWER                                        6   29-Nov-19   09-Jan-20   23-Dec-19 A   30-Dec-19 A       8                                             FAB & DELIVER -STORM SEWER

                  Sanitary Sewer                                                                    20   08-Nov-19   09-Jan-20   03-Dec-19 A   30-Dec-19 A       8                                           30-Dec-19 A, Sanitary Sewer
                                                                                                                                                                                                                                                                                                                                                                                                                              Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 46 of 162




              Remaining Level of Effort            Actual Level of Effort      Critical Remaining Work                                                                                       Variance Report - WBS                                                                                                            Page 1 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                 Milestone
                                                                                                                                                                                             Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work              summary
                                                                                                                                                                                                                                                           Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                 OD    BL Start   BL Finish      Start        Finish      Variance -                                                                                    2020                                                                                                         2021
                                                                                                                                                          BL Finish
                                                                                                                                                                       Sep   Oct   Nov   Dec      Jan      Feb      Mar       Apr       May       Jun          Jul   Aug       Sep        Oct      Nov       Dec         Jan    Feb    Mar     Apr     May     Jun          Jul   Aug   Sep   Oct   Nov   Dec
                     C00050        SHOP DRAWINGS & SUBMITTALS - SANITARY SEWER                    1   08-Nov-19   14-Nov-19   03-Dec-19 A   03-Dec-19 A      -13                         SHOP DRAWINGS & SUBMITTALS - SANITARY SEWER

                     C00060        A/E REVIEW & APPROVAL - SANITARY SEWER                        13   15-Nov-19   28-Nov-19   04-Dec-19 A   20-Dec-19 A      -16                               A/E REVIEW & APPROVAL - SANITARY SEWER

                     C00070        FAB & DELIVER - SANITARY SEWER                                 6   29-Nov-19   09-Jan-20   23-Dec-19 A   30-Dec-19 A       8                                    FAB & DELIVER - SANITARY SEWER

                  Water Main                                                                     20   08-Nov-19   09-Jan-20   03-Dec-19 A   30-Dec-19 A       8                                  30-Dec-19 A, Water Main
                     C00080        SHOP DRAWINGS & SUBMITTALS - WATER MAIN                        1   08-Nov-19   14-Nov-19   03-Dec-19 A   03-Dec-19 A      -13                         SHOP DRAWINGS & SUBMITTALS - WATER MAIN

                     C00090        A/E REVIEW & APPROVAL - WATER MAIN                            13   15-Nov-19   28-Nov-19   04-Dec-19 A   20-Dec-19 A      -16                               A/E REVIEW & APPROVAL - WATER MAIN

                     C00100        FAB & DELIVER - WATER MAIN                                     6   29-Nov-19   09-Jan-20   23-Dec-19 A   30-Dec-19 A       8                                    FAB & DELIVER - WATER MAIN

                  Fire Hydrant                                                                   20   08-Nov-19   05-Mar-20   03-Dec-19 A   30-Dec-19 A      48                                  30-Dec-19 A, Fire Hydrant
                     C00140        SHOP DRAWINGS & SUBMITTALS - FIRE HYDRANT                      1   08-Nov-19   14-Nov-19   03-Dec-19 A   03-Dec-19 A      -13                         SHOP DRAWINGS & SUBMITTALS - FIRE HYDRANT

                     C00150        A/E REVIEW & APPROVAL - FIRE HYDRANT                          13   15-Nov-19   12-Dec-19   04-Dec-19 A   20-Dec-19 A      -6                                A/E REVIEW & APPROVAL - FIRE HYDRANT

                     C00160        FAB & DELIVER - FIRE HYDRANT                                   6   13-Dec-19   05-Mar-20   23-Dec-19 A   30-Dec-19 A      48                                                      FAB & DELIVER - FIRE HYDRANT

                Lightweight Insulating Concrete-035216                                            1   08-Nov-19   28-Nov-19   13-Mar-20 A   13-Mar-20 A      -76                                                       13-Mar-20 A, Lightweight Insulating Concrete-035216
                  C00170           SHOP DRAWINGS & SUBMITTALS - LIGHTWEIGHT INSULATING            1   08-Nov-19   14-Nov-19   13-Mar-20 A   13-Mar-20 A      -86                                                       SHOP DRAWINGS & SUBMITTALS - LIGHTWEIGHT INSULATING CONCRETE
                                   CONCRETE
                  C00180           A/E REVIEW & APPROVAL - LIGHTWEIGHT INSULATING                 1   15-Nov-19   28-Nov-19   13-Mar-20 A   13-Mar-20 A      -76                                                       A/E REVIEW & APPROVAL - LIGHTWEIGHT INSULATING CONCRETE
                                   CONCRETE
                Masonry                                                                          10   08-Nov-19   28-Nov-19   26-Dec-19 A   08-Jan-20 A      -29                                   08-Jan-20 A, Masonry
                  C00190           SHOP DRAWINGS & SUBMITTALS - MASONRY                           2   08-Nov-19   14-Nov-19   26-Dec-19 A   27-Dec-19 A      -31                                SHOP DRAWINGS & SUBMITTALS - MASONRY

                  C00200           A/E REVIEW & APPROVAL - MASONRY                                9   15-Nov-19   28-Nov-19   27-Dec-19 A   08-Jan-20 A      -29                                   A/E REVIEW & APPROVAL - MASONRY

                Simulated Stone Veneer                                                           24   08-Nov-19   09-Jan-20    30-Apr-20     02-Jun-20      -103                                                                                  02-Jun-20, Simulated Stone Veneer
                  C00210           SHOP DRAWINGS & SUBMITTALS - SIMULATED STONE                   5   08-Nov-19   14-Nov-19    30-Apr-20    06-May-20       -124                                                                         SHOP DRAWINGS & SUBMITTALS - SIMULATED STONE VENEER
                                   VENEER
                  C00220           A/E REVIEW & APPROVAL - SIMULATED STONE VENEER                10   15-Nov-19   28-Nov-19   07-May-20     20-May-20       -124                                                                              A/E REVIEW & APPROVAL - SIMULATED STONE VENEER

                  C00230           FAB & DELIVER - SIMULATED STONE VENEER                         9   29-Nov-19   09-Jan-20   21-May-20      02-Jun-20      -103                                                                                  FAB & DELIVER - SIMULATED STONE VENEER

                Plastic-Laminate-Faced Architectural Cabinets                                    75   15-Nov-19   27-Feb-20    30-Apr-20    12-Aug-20       -119                                                                                                        12-Aug-20, Plastic-Laminate-Faced Architectural Cabinets
                  C00270           SHOP DRAWINGS & SUBMITTALS - CABINET & CASEWORK                5   15-Nov-19   21-Nov-19    30-Apr-20    06-May-20       -119                                                                         SHOP DRAWINGS & SUBMITTALS - CABINET & CASEWORK

                  C00280           A/E REVIEW & APPROVAL - CABINET & CASEWORK                    10   22-Nov-19   05-Dec-19   07-May-20     20-May-20       -119                                                                              A/E REVIEW & APPROVAL - CABINET & CASEWORK

                  C00290           FAB & DELIVER - CABINET & CASEWORK                            60   06-Dec-19   27-Feb-20   21-May-20     12-Aug-20       -119                                                                                                        FAB & DELIVER - CABINET & CASEWORK

                Structure Steel Shop Drawings                                                    99   08-Nov-19   09-Jan-20   26-Nov-19 A   13-Apr-20 A      -66                                                                13-Apr-20 A, Structure Steel Shop Drawings
                  Roof Framing (Metal Deck & Steel Joists)                                       99   08-Nov-19   09-Jan-20   26-Nov-19 A   13-Apr-20 A      -66                                                                13-Apr-20 A, Roof Framing (Metal Deck & Steel Joists)
                     C03980        SHOP DRAWINGS & SUBMITTALS - ROOF FRAMING (METAL              19   08-Nov-19   14-Nov-19   26-Nov-19 A   20-Dec-19 A      -26                               SHOP DRAWINGS & SUBMITTALS - ROOF FRAMING (METAL DECK & STEEL JOISTS)
                                   DECK & STEEL JOISTS)
                     C04000        A/E REVIEW & APPROVAL - ROOF FRAMING (METAL DECK &            50   15-Nov-19   28-Nov-19   23-Dec-19 A   02-Mar-20 A      -66                                                    A/E REVIEW & APPROVAL - ROOF FRAMING (METAL DECK & STEEL JOISTS)
                                   STEEL JOISTS)
                     C04010        FAB & DELIVER - ROOF FRAMING (METAL DECK & STEEL              11   29-Nov-19   09-Jan-20   02-Mar-20 A   16-Mar-20 A      -47                                                          FAB & DELIVER - ROOF FRAMING (METAL DECK & STEEL JOISTS)
                                   JOISTS)
                     C04015        COVID-19 DELAY (STEEL JOISTS DELIVERY)                        20                           17-Mar-20 A   13-Apr-20 A                                                                         COVID-19 DELAY (STEEL JOISTS DELIVERY)
                                                                                                                                                                                                                                    DELAY AFFECTING THE MOST CRITICAL PATH

                  Beams                                                                          65   08-Nov-19   09-Jan-20   26-Nov-19 A   24-Feb-20 A      -32                                                  24-Feb-20 A, Beams
                     C03950        SHOP DRAWINGS & SUBMITTALS - BEAMS                            19   08-Nov-19   14-Nov-19   26-Nov-19 A   20-Dec-19 A      -26                               SHOP DRAWINGS & SUBMITTALS - BEAMS

                     C03960        A/E REVIEW & APPROVAL - BEAMS                                 11   15-Nov-19   28-Nov-19   23-Dec-19 A   06-Jan-20 A      -27                                   A/E REVIEW & APPROVAL - BEAMS

                     C03970        FAB & DELIVER - BEAMS                                         36   29-Nov-19   09-Jan-20   06-Jan-20 A   24-Feb-20 A      -32                                                  FAB & DELIVER - BEAMS

                  Columns                                                                        65   08-Nov-19   09-Jan-20   26-Nov-19 A   24-Feb-20 A      -32                                                  24-Feb-20 A, Columns
                     C03920        SHOP DRAWINGS & SUBMITTALS - COLUMNS                          19   08-Nov-19   14-Nov-19   26-Nov-19 A   20-Dec-19 A      -26                               SHOP DRAWINGS & SUBMITTALS - COLUMNS

                     C03930        A/E REVIEW & APPROVAL - COLUMNS                               11   15-Nov-19   28-Nov-19   23-Dec-19 A   06-Jan-20 A      -27                                   A/E REVIEW & APPROVAL - COLUMNS

                     C03940        FAB & DELIVER - COLUMNS                                       36   29-Nov-19   09-Jan-20   06-Jan-20 A   24-Feb-20 A      -32                                                  FAB & DELIVER - COLUMNS

                Perimeter Precast Concrete Wall                                                  82   08-Nov-19   16-Dec-19   07-Feb-20 A    01-Jun-20      -120                                                                                 01-Jun-20, Perimeter Precast Concrete Wall
                  C04020           SHOP DRAWINGS & SUBMITTALS - PERIMETER PRECAST                 1   08-Nov-19   14-Nov-19   07-Feb-20 A   07-Feb-20 A      -61                                            SHOP DRAWINGS & SUBMITTALS - PERIMETER PRECAST CONCRETE WALL
                                   CONCRETE WALL
                  C04030           A/E REVIEW & APPROVAL - PERIMETER PRECAST CONCRETE            18   15-Nov-19   28-Nov-19   10-Feb-20 A   04-Mar-20 A      -69                                                    A/E REVIEW & APPROVAL - PERIMETER PRECAST CONCRETE WALL
                                   WALL
                  C04040           FAB & DELIVER - PERIMETER PRECAST CONCRETE WALL               63   29-Nov-19   16-Dec-19   05-Mar-20 A    01-Jun-20      -120                                                                                 FAB & DELIVER - PERIMETER PRECAST CONCRETE WALL

                Exterior Walls Insulation (Thermal & Sound)                                      15   08-Nov-19   28-Nov-19    30-Apr-20    20-May-20       -124                                                                              20-May-20, Exterior Walls Insulation (Thermal & Sound)
                  C04050           SHOP DRAWINGS & SUBMITTALS - EXTERIOR WALLS                    5   08-Nov-19   14-Nov-19    30-Apr-20    06-May-20       -124                                                                         SHOP DRAWINGS & SUBMITTALS - EXTERIOR WALLS INSULATION (THERMAL & SOUND) TBD
                                   INSULATION (THERMAL & SOUND) TBD
                  C04060           A/E REVIEW & APPROVAL - EXTERIOR WALLS INSULATION             10   15-Nov-19   28-Nov-19   07-May-20     20-May-20       -124                                                                              A/E REVIEW & APPROVAL - EXTERIOR WALLS INSULATION (THERMAL & SOUND)
                                   (THERMAL & SOUND)
                Interior Partitions Insulation (Thermal & Sound)                                 45   08-Nov-19   09-Jan-20    30-Apr-20     01-Jul-20      -124                                                                                           01-Jul-20, Interior Partitions Insulation (Thermal & Sound)
                  C04080           SHOP DRAWINGS & SUBMITTALS - INTERIOR PARTITIONS               5   08-Nov-19   14-Nov-19    30-Apr-20    06-May-20       -124                                                                         SHOP DRAWINGS & SUBMITTALS - INTERIOR PARTITIONS INSULATION (THERMAL & SOUND)
                                   INSULATION (THERMAL & SOUND)
                  C04090           A/E REVIEW & APPROVAL - INTERIOR PARTITIONS                   10   15-Nov-19   28-Nov-19   07-May-20     20-May-20       -124                                                                              A/E REVIEW & APPROVAL - INTERIOR PARTITIONS INSULATION (THERMAL & SOUND)
                                   INSULATION (THERMAL & SOUND)
                  C04100           FAB & DELIVER - INTERIOR PARTITIONS INSULATION                30   29-Nov-19   09-Jan-20   21-May-20      01-Jul-20      -124                                                                                           FAB & DELIVER - INTERIOR PARTITIONS INSULATION (THERMAL & SOUND)
                                   (THERMAL & SOUND)
                Light Gauge Metal Trusses                                                        24   08-Nov-19   09-Jan-20   14-Apr-20 A   15-May-20        -91                                                                           15-May-20, Light Gauge Metal Trusses
                  C04110           SHOP DRAWINGS & SUBMITTALS - LIGHT GAUGE METAL                 2   08-Nov-19   14-Nov-19   14-Apr-20 A   15-Apr-20 A     -109                                                                    SHOP DRAWINGS & SUBMITTALS - LIGHT GAUGE METAL TRUSSES
                                   TRUSSES
                  C04120           A/E REVIEW & APPROVAL - LIGHT GAUGE METAL TRUSSES             13   15-Nov-19   28-Nov-19   15-Apr-20 A   01-May-20       -111                                                                       A/E REVIEW & APPROVAL - LIGHT GAUGE METAL TRUSSES
                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 47 of 162




              Remaining Level of Effort            Actual Level of Effort   Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                                 Page 2 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work              Milestone
                                                                                                                                                                                    Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work           summary
                                                                                                                                                                                                                                                 Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                 OD    BL Start   BL Finish      Start        Finish      Variance -                                                                         2020                                                                                                   2021
                                                                                                                                                          BL Finish
                                                                                                                                                                       Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr     May      Jun          Jul        Aug      Sep      Oct      Nov     Dec   Jan    Feb    Mar     Apr     May     Jun          Jul   Aug   Sep   Oct   Nov   Dec
                  C04130           FAB & DELIVER - LIGHT GAUGE METAL TRUSSES                     10   29-Nov-19   09-Jan-20   04-May-20     15-May-20        -91                                                                  FAB & DELIVER - LIGHT GAUGE METAL TRUSSES

                Aluminum Canopy Above Bike Racks                                                 55   08-Nov-19   09-Jan-20    30-Apr-20     15-Jul-20      -134                                                                                          15-Jul-20, Aluminum Canopy Above Bike Racks
                  C04140           SHOP DRAWINGS & SUBMITTALS - ALUMINUM CANOPY ABOVE            15   08-Nov-19   14-Nov-19    30-Apr-20    20-May-20       -134                                                                    SHOP DRAWINGS & SUBMITTALS - ALUMINUM CANOPY ABOVE BIKE RACKS
                                   BIKE RACKS
                  C04150           A/E REVIEW & APPROVAL - ALUMINUM CANOPY ABOVE BIKE            10   15-Nov-19   28-Nov-19   21-May-20      03-Jun-20      -134                                                                       A/E REVIEW & APPROVAL - ALUMINUM CANOPY ABOVE BIKE RACKS
                                   RACKS
                  C04160           FAB & DELIVER - ALUMINUM CANOPY ABOVE BIKE RACKS              30   29-Nov-19   09-Jan-20    04-Jun-20     15-Jul-20      -134                                                                                          FAB & DELIVER - ALUMINUM CANOPY ABOVE BIKE RACKS

                Bike Racks                                                                       45   08-Nov-19   09-Jan-20    30-Apr-20     01-Jul-20      -124                                                                                 01-Jul-20, Bike Racks
                  C04170           SHOP DRAWINGS & SUBMITTALS - BIKE RACKS                        5   08-Nov-19   14-Nov-19    30-Apr-20    06-May-20       -124                                                               SHOP DRAWINGS & SUBMITTALS - BIKE RACKS

                  C04180           A/E REVIEW & APPROVAL - BIKE RACKS                            10   15-Nov-19   28-Nov-19   07-May-20     20-May-20       -124                                                                    A/E REVIEW & APPROVAL - BIKE RACKS

                  C04190           FAB & DELIVER - BIKE RACKS                                    30   29-Nov-19   09-Jan-20   21-May-20      01-Jul-20      -124                                                                                 FAB & DELIVER - BIKE RACKS

                Wood Trusses-061753                                                              33   08-Nov-19   26-Dec-19   27-Feb-20 A   13-Apr-20 A      -77                                                         13-Apr-20 A, Wood Trusses-061753
                  C04200           SHOP DRAWINGS & SUBMITTALS - WOOD TRUSSES                      1   08-Nov-19   14-Nov-19   27-Feb-20 A   27-Feb-20 A      -75                                            SHOP DRAWINGS & SUBMITTALS - WOOD TRUSSES

                  C04210           A/E REVIEW & APPROVAL - WOOD TRUSSES                           6   15-Nov-19   28-Nov-19   27-Feb-20 A   05-Mar-20 A      -70                                                A/E REVIEW & APPROVAL - WOOD TRUSSES

                  C04220           FAB & DELIVER - WOOD TRUSSES                                   6   29-Nov-19   26-Dec-19   06-Apr-20 A   13-Apr-20 A      -77                                                         FAB & DELIVER - WOOD TRUSSES

                Penetration Firestopping                                                         15   15-Nov-19   05-Dec-19   20-May-20      09-Jun-20      -133                                                                         09-Jun-20, Penetration Firestopping
                  C00330           SHOP DRAWINGS & SUBMITTALS - PENETRATION                       5   15-Nov-19   21-Nov-19   20-May-20     26-May-20       -133                                                                     SHOP DRAWINGS & SUBMITTALS - PENETRATION FIRESTOPPING
                                   FIRESTOPPING
                  C00340           A/E REVIEW & APPROVAL - PENETRATION FIRESTOPPING              10   22-Nov-19   05-Dec-19   27-May-20      09-Jun-20      -133                                                                         A/E REVIEW & APPROVAL - PENETRATION FIRESTOPPING

                Joint Sealants                                                                   35   15-Nov-19   16-Jan-20    30-Apr-20     17-Jun-20      -109                                                                             17-Jun-20, Joint Sealants
                  C00350           SHOP DRAWINGS & SUBMITTALS - JOINT SEALANT                     5   15-Nov-19   21-Nov-19    30-Apr-20    06-May-20       -119                                                               SHOP DRAWINGS & SUBMITTALS - JOINT SEALANT

                  C00360           A/E REVIEW & APPROVAL - JOINT SEALANT                         10   22-Nov-19   05-Dec-19   07-May-20     20-May-20       -119                                                                    A/E REVIEW & APPROVAL - JOINT SEALANT

                  C00370           FAB & DELIVER - JOINT SEALANT                                 20   06-Dec-19   16-Jan-20   21-May-20      17-Jun-20      -109                                                                             FAB & DELIVER - JOINT SEALANT

                Doors                                                                            46   15-Nov-19   16-Jan-20   22-Apr-20 A    24-Jun-20      -114                                                                               24-Jun-20, Doors
                  Flush Wood Doors                                                               46   15-Nov-19   16-Jan-20   22-Apr-20 A    24-Jun-20      -114                                                                               24-Jun-20, Flush Wood Doors
                     C00380        SHOP DRAWINGS & SUBMITTALS - FLUSH WOOD DOORS                  4   15-Nov-19   21-Nov-19   22-Apr-20 A   27-Apr-20 A     -112                                                             SHOP DRAWINGS & SUBMITTALS - FLUSH WOOD DOORS

                     C00390        A/E REVIEW & APPROVAL - FLUSH WOOD DOORS                      13   22-Nov-19   05-Dec-19   27-Apr-20 A   13-May-20       -114                                                                 A/E REVIEW & APPROVAL - FLUSH WOOD DOORS

                     C00400        FAB & DELIVER - FLUSH WOOD DOORS                              30   06-Dec-19   16-Jan-20   14-May-20      24-Jun-20      -114                                                                               FAB & DELIVER - FLUSH WOOD DOORS

                  Hollow Metal Doors & Frames                                                    11   15-Nov-19   16-Jan-20   22-Apr-20 A   06-May-20        -79                                                               06-May-20, Hollow Metal Doors & Frames
                     C00410        SHOP DRAWINGS & SUBMITTALS - HOLLOW METAL DOORS &              4   15-Nov-19   21-Nov-19   22-Apr-20 A   27-Apr-20 A     -112                                                             SHOP DRAWINGS & SUBMITTALS - HOLLOW METAL DOORS & FRAMES
                                   FRAMES
                     C00420        A/E REVIEW & APPROVAL - HOLLOW METAL DOORS & FRAMES            5   22-Nov-19   05-Dec-19   27-Apr-20 A   01-May-20       -106                                                              A/E REVIEW & APPROVAL - HOLLOW METAL DOORS & FRAMES

                     C00430        FAB & DELIVER - HOLLOW METAL DOORS & FRAMES                    3   06-Dec-19   16-Jan-20   04-May-20     06-May-20        -79                                                               FAB & DELIVER - HOLLOW METAL DOORS & FRAMES

                  Door Hardware                                                                  46   15-Nov-19   16-Jan-20   22-Apr-20 A    24-Jun-20      -114                                                                               24-Jun-20, Door Hardware
                     C00440        SHOP DRAWINGS & SUBMITTALS - DOOR HARDWARE                     4   15-Nov-19   21-Nov-19   22-Apr-20 A   27-Apr-20 A     -112                                                             SHOP DRAWINGS & SUBMITTALS - DOOR HARDWARE

                     C00450        A/E REVIEW & APPROVAL - DOOR HARDWARE                         13   22-Nov-19   05-Dec-19   27-Apr-20 A   13-May-20       -114                                                                 A/E REVIEW & APPROVAL - DOOR HARDWARE

                     C00460        FAB & DELIVER - DOOR HARDWARE                                 30   06-Dec-19   16-Jan-20   14-May-20      24-Jun-20      -114                                                                               FAB & DELIVER - DOOR HARDWARE

                Aluminum-Framed Storefronts                                                      48   15-Nov-19   16-Jan-20   20-Apr-20 A    24-Jun-20      -114                                                                               24-Jun-20, Aluminum-Framed Storefronts
                  C00470           SHOP DRAWINGS & SUBMITTALS - ALUMINUM-FRAMED                   3   15-Nov-19   21-Nov-19   20-Apr-20 A   22-Apr-20 A     -109                                                            SHOP DRAWINGS & SUBMITTALS - ALUMINUM-FRAMED STOREFRONTS
                                   STOREFRONTS
                  C00480           A/E REVIEW & APPROVAL - ALUMINUM-FRAMED                       16   22-Nov-19   05-Dec-19   22-Apr-20 A   13-May-20       -114                                                                 A/E REVIEW & APPROVAL - ALUMINUM-FRAMED STOREFRONTS
                                   STOREFRONTS
                  C00490           FAB & DELIVER - ALUMINUM-FRAMED STOREFRONTS                   30   06-Dec-19   16-Jan-20   14-May-20      24-Jun-20      -114                                                                               FAB & DELIVER - ALUMINUM-FRAMED STOREFRONTS

                Windows                                                                          48   15-Nov-19   16-Jan-20   20-Apr-20 A    24-Jun-20      -114                                                                               24-Jun-20, Windows
                  C00500           SHOP DRAWINGS & SUBMITTALS - WINDOWS                           3   15-Nov-19   21-Nov-19   20-Apr-20 A   22-Apr-20 A     -109                                                            SHOP DRAWINGS & SUBMITTALS - WINDOWS

                  C00510           A/E REVIEW & APPROVAL - WINDOWS                               16   22-Nov-19   05-Dec-19   22-Apr-20 A   13-May-20       -114                                                                 A/E REVIEW & APPROVAL - WINDOWS

                  C00520           FAB & DELIVER - WINDOWS                                       30   06-Dec-19   16-Jan-20   14-May-20      24-Jun-20      -114                                                                               FAB & DELIVER - WINDOWS

                Cement Plastering (Stucco)-092400                                                41   15-Nov-19   16-Jan-20    30-Apr-20     25-Jun-20      -115                                                                               25-Jun-20, Cement Plastering (Stucco)-092400
                  C00620           SHOP DRAWINGS & SUBMITTALS - CEMENT PLASTERING                 1   15-Nov-19   21-Nov-19    30-Apr-20     30-Apr-20      -115                                                             SHOP DRAWINGS & SUBMITTALS - CEMENT PLASTERING (STUCCO)
                                   (STUCCO)
                  C00630           A/E REVIEW & APPROVAL - CEMENT PLASTERING (STUCCO)            10   22-Nov-19   05-Dec-19   01-May-20     14-May-20       -115                                                                 A/E REVIEW & APPROVAL - CEMENT PLASTERING (STUCCO)

                  C00640           FAB & DELIVER - CEMENT PLASTERING (STUCCO)                    30   06-Dec-19   16-Jan-20   15-May-20      25-Jun-20      -115                                                                               FAB & DELIVER - CEMENT PLASTERING (STUCCO)

                Gypsum Board                                                                     16   15-Nov-19   12-Dec-19    30-Apr-20    21-May-20       -115                                                                    21-May-20, Gypsum Board
                  C00650           SHOP DRAWINGS & SUBMITTALS - GYPSUM BOARD                      1   15-Nov-19   21-Nov-19    30-Apr-20     30-Apr-20      -115                                                             SHOP DRAWINGS & SUBMITTALS - GYPSUM BOARD

                  C00660           A/E REVIEW & APPROVAL - GYPSUM BOARD                          10   22-Nov-19   05-Dec-19   01-May-20     14-May-20       -115                                                                 A/E REVIEW & APPROVAL - GYPSUM BOARD

                  C00670           FAB & DELIVER - GYPSUM BOARD                                   5   06-Dec-19   12-Dec-19   15-May-20     21-May-20       -115                                                                    FAB & DELIVER - GYPSUM BOARD

                Ceramic Tiling                                                                   20   15-Nov-19   12-Dec-19    30-Apr-20    27-May-20       -119                                                                     27-May-20, Ceramic Tiling
                  C00680           SHOP DRAWINGS & SUBMITTALS - CERAMIC TILING                    5   15-Nov-19   21-Nov-19    30-Apr-20    06-May-20       -119                                                               SHOP DRAWINGS & SUBMITTALS - CERAMIC TILING

                  C00690           A/E REVIEW & APPROVAL - CERAMIC TILING                        10   22-Nov-19   05-Dec-19   07-May-20     20-May-20       -119                                                                    A/E REVIEW & APPROVAL - CERAMIC TILING

                  C00700           FAB & DELIVER - CERAMIC TILING                                 5   06-Dec-19   12-Dec-19   21-May-20     27-May-20       -119                                                                     FAB & DELIVER - CERAMIC TILING

                Acoustical Panel Ceiling                                                         45   15-Nov-19   16-Jan-20   05-May-20      06-Jul-20      -122                                                                                    06-Jul-20, Acoustical Panel Ceiling
                                                                                                                                                                                                                                                                                                                                                                                               Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 48 of 162




              Remaining Level of Effort            Actual Level of Effort   Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                Page 3 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work              Milestone
                                                                                                                                                                                    Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work           summary
                                                                                                                                                                                                                                              Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                     OD    BL Start   BL Finish     Start       Finish    Variance -                                                                       2020                                                                                                          2021
                                                                                                                                                          BL Finish
                                                                                                                                                                       Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr   May      Jun          Jul      Aug       Sep        Oct      Nov     Dec       Jan      Feb      Mar       Apr   May   Jun          Jul   Aug   Sep   Oct   Nov   Dec
                  C00710           SHOP DRAWINGS & SUBMITTALS - ACOUSTICAL PANEL                      5   15-Nov-19   21-Nov-19   05-May-20   11-May-20     -122                                                             SHOP DRAWINGS & SUBMITTALS - ACOUSTICAL PANEL CEILING
                                   CEILING
                  C00720           A/E REVIEW & APPROVAL - ACOUSTICAL PANEL CEILING                  10   22-Nov-19   05-Dec-19   12-May-20   25-May-20     -122                                                                   A/E REVIEW & APPROVAL - ACOUSTICAL PANEL CEILING

                  C00730           FAB & DELIVER - ACOUSTICAL PANEL CEILING                          30   06-Dec-19   16-Jan-20   26-May-20   06-Jul-20     -122                                                                                  FAB & DELIVER - ACOUSTICAL PANEL CEILING

                Flooring                                                                             45   15-Nov-19   16-Jan-20   12-May-20   13-Jul-20     -127                                                                                    13-Jul-20, Flooring
                  Resilient Base and Accessories                                                     45   15-Nov-19   16-Jan-20   12-May-20   13-Jul-20     -127                                                                                    13-Jul-20, Resilient Base and Accessories
                     C00740        SHOP DRAWINGS & SUBMITTALS - RESILIENT BASE AND                    5   15-Nov-19   21-Nov-19   12-May-20   18-May-20     -127                                                                  SHOP DRAWINGS & SUBMITTALS - RESILIENT BASE AND ACCESSORIES
                                   ACCESSORIES
                     C00750        A/E REVIEW & APPROVAL - RESILLIENT BASE AND                       10   22-Nov-19   05-Dec-19   19-May-20   01-Jun-20     -127                                                                     A/E REVIEW & APPROVAL - RESILLIENT BASE AND ACCESSORIES
                                   ACCESSORIES
                     C00760        FAB & DELIVER - RESILLIENT BASE AND ACCESSORIES                   30   06-Dec-19   16-Jan-20   02-Jun-20   13-Jul-20     -127                                                                                    FAB & DELIVER - RESILLIENT BASE AND ACCESSORIES

                  Resinous Flooring                                                                  45   15-Nov-19   16-Jan-20   12-May-20   13-Jul-20     -127                                                                                    13-Jul-20, Resinous Flooring
                     C00770        SHOP DRAWINGS & SUBMITTALS - RESINOUS FLOORING                     5   15-Nov-19   21-Nov-19   12-May-20   18-May-20     -127                                                                  SHOP DRAWINGS & SUBMITTALS - RESINOUS FLOORING

                     C00780        A/E REVIEW & APPROVAL - RESINOUS FLOORING                         10   22-Nov-19   05-Dec-19   19-May-20   01-Jun-20     -127                                                                     A/E REVIEW & APPROVAL - RESINOUS FLOORING

                     C00790        FAB & DELIVER - RESINOUS FLOORING                                 30   06-Dec-19   16-Jan-20   02-Jun-20   13-Jul-20     -127                                                                                    FAB & DELIVER - RESINOUS FLOORING

                  Resilient Tile Flooring                                                            45   15-Nov-19   16-Jan-20   12-May-20   13-Jul-20     -127                                                                                    13-Jul-20, Resilient Tile Flooring
                     C00800        SHOP DRAWINGS & SUBMITTALS - RESILIENT TILE FLOORING               5   15-Nov-19   21-Nov-19   12-May-20   18-May-20     -127                                                                  SHOP DRAWINGS & SUBMITTALS - RESILIENT TILE FLOORING

                     C00810        A/E REVIEW & APPROVAL - RESILIENT TILE FLOORING                   10   22-Nov-19   05-Dec-19   19-May-20   01-Jun-20     -127                                                                     A/E REVIEW & APPROVAL - RESILIENT TILE FLOORING

                     C00820        FAB & DELIVER - RESILIENT TILE FLOORING                           30   06-Dec-19   16-Jan-20   02-Jun-20   13-Jul-20     -127                                                                                    FAB & DELIVER - RESILIENT TILE FLOORING

                Painting                                                                             45   15-Nov-19   16-Jan-20   30-Apr-20   01-Jul-20     -119                                                                              01-Jul-20, Painting
                  C00830           SHOP DRAWINGS & SUBMITTALS - PAINTING                              5   15-Nov-19   21-Nov-19   30-Apr-20   06-May-20     -119                                                            SHOP DRAWINGS & SUBMITTALS - PAINTING

                  C00840           A/E REVIEW & APPROVAL - PAINTING                                  10   22-Nov-19   05-Dec-19   07-May-20   20-May-20     -119                                                                  A/E REVIEW & APPROVAL - PAINTING

                  C00850           FAB & DELIVER - PAINTING                                          30   06-Dec-19   16-Jan-20   21-May-20   01-Jul-20     -119                                                                              FAB & DELIVER - PAINTING

                Panel Signage                                                                        45   15-Nov-19   16-Jan-20   26-May-20   27-Jul-20     -137                                                                                        27-Jul-20, Panel Signage
                  C00890           SHOP DRAWINGS & SUBMITTALS - PANEL SIGNAGE                         5   15-Nov-19   21-Nov-19   26-May-20   01-Jun-20     -137                                                                     SHOP DRAWINGS & SUBMITTALS - PANEL SIGNAGE

                  C00900           A/E REVIEW & APPROVAL - PANEL SIGNAGE                             10   22-Nov-19   05-Dec-19   02-Jun-20   15-Jun-20     -137                                                                           A/E REVIEW & APPROVAL - PANEL SIGNAGE

                  C00910           FAB & DELIVER - PANEL SIGNAGE                                     30   06-Dec-19   16-Jan-20   16-Jun-20   27-Jul-20     -137                                                                                        FAB & DELIVER - PANEL SIGNAGE

                Bathroom Accessories                                                                 45   08-Nov-19   16-Jan-20   09-Jun-20   10-Aug-20     -147                                                                                             10-Aug-20, Bathroom Accessories
                  Shower Enclosures                                                                  45   08-Nov-19   09-Jan-20   09-Jun-20   10-Aug-20     -152                                                                                             10-Aug-20, Shower Enclosures
                     C00920        SHOP DRAWINGS & SUBMITTALS - SHOWER ENCLOSURES                     5   08-Nov-19   14-Nov-19   09-Jun-20   15-Jun-20     -152                                                                           SHOP DRAWINGS & SUBMITTALS - SHOWER ENCLOSURES

                     C00930        A/E REVIEW & APPROVAL - SHOWER ENCLOSURES                         10   15-Nov-19   28-Nov-19   16-Jun-20   29-Jun-20     -152                                                                              A/E REVIEW & APPROVAL - SHOWER ENCLOSURES

                     C00940        FAB & DELIVER - SHOWER ENCLOSURES                                 30   29-Nov-19   09-Jan-20   30-Jun-20   10-Aug-20     -152                                                                                             FAB & DELIVER - SHOWER ENCLOSURES

                  Phenolic-Core Toilet Compartments                                                  45   08-Nov-19   09-Jan-20   09-Jun-20   10-Aug-20     -152                                                                                             10-Aug-20, Phenolic-Core Toilet Compartments
                     C00950        SHOP DRAWINGS & SUBMITTALS - PHENOLIC-CORE TOILET                  5   08-Nov-19   14-Nov-19   09-Jun-20   15-Jun-20     -152                                                                           SHOP DRAWINGS & SUBMITTALS - PHENOLIC-CORE TOILET COMPARTMENTS
                                   COMPARTMENTS
                     C00960        A/E REVIEW & APPROVAL - PHENOLIC-CORE TOILET                      10   15-Nov-19   28-Nov-19   16-Jun-20   29-Jun-20     -152                                                                              A/E REVIEW & APPROVAL - PHENOLIC-CORE TOILET COMPARTMENTS
                                   COMPARTMENTS
                     C00970        FAB & DELIVER - PHENOLIC-CORE TOILET COMPARTMENTS                 30   29-Nov-19   09-Jan-20   30-Jun-20   10-Aug-20     -152                                                                                             FAB & DELIVER - PHENOLIC-CORE TOILET COMPARTMENTS

                  Toilet, Bath, and Laundry Accessories                                              45   15-Nov-19   16-Jan-20   09-Jun-20   10-Aug-20     -147                                                                                             10-Aug-20, Toilet, Bath, and Laundry Accessories
                     C00980        SHOP DRAWINGS & SUBMITTALS - TOILET, BATH, AND                     5   15-Nov-19   21-Nov-19   09-Jun-20   15-Jun-20     -147                                                                           SHOP DRAWINGS & SUBMITTALS - TOILET, BATH, AND LAUNDRY ACCESSORIES
                                   LAUNDRY ACCESSORIES
                     C00990        A/E REVIEW & APPROVAL - TOILET, BATH, AND LAUNDRY                 10   22-Nov-19   05-Dec-19   16-Jun-20   29-Jun-20     -147                                                                              A/E REVIEW & APPROVAL - TOILET, BATH, AND LAUNDRY ACCESSORIES
                                   ACCESSORIES
                     C01000        FAB & DELIVER - TOILET, BATH, AND LAUNDRY ACCESSORIES             30   06-Dec-19   16-Jan-20   30-Jun-20   10-Aug-20     -147                                                                                             FAB & DELIVER - TOILET, BATH, AND LAUNDRY ACCESSORIES

                Fire Protection Specialties (Fire Extinguishers, Cabinets, Brackets)-104400          45   15-Nov-19   16-Jan-20   30-Apr-20   01-Jul-20     -119                                                                              01-Jul-20, Fire Protection Specialties (Fire Extinguishers, Cabinets, Brackets)-104400
                  C01010           SHOP DRAWINGS & SUBMITTALS - FIRE PROTECTION                       5   15-Nov-19   21-Nov-19   30-Apr-20   06-May-20     -119                                                            SHOP DRAWINGS & SUBMITTALS - FIRE PROTECTION SPECIALTIES
                                   SPECIALTIES
                  C01020           A/E REVIEW & APPROVAL - FIRE PROTECTION SPECIALTIES               10   22-Nov-19   05-Dec-19   07-May-20   20-May-20     -119                                                                  A/E REVIEW & APPROVAL - FIRE PROTECTION SPECIALTIES

                  C01030           FAB & DELIVER - FIRE PROTECTION SPECIALTIES                       30   06-Dec-19   16-Jan-20   21-May-20   01-Jul-20     -119                                                                              FAB & DELIVER - FIRE PROTECTION SPECIALTIES

                Parking Control Gate                                                                 45   22-Nov-19   23-Jan-20   30-Apr-20   01-Jul-20     -114                                                                              01-Jul-20, Parking Control Gate
                  C01040           SHOP DRAWINGS & SUBMITTALS - PARKING CONTROL GATE                  5   22-Nov-19   28-Nov-19   30-Apr-20   06-May-20     -114                                                            SHOP DRAWINGS & SUBMITTALS - PARKING CONTROL GATE

                  C01050           A/E REVIEW & APPROVAL - PARKING CONTROL GATE                      10   29-Nov-19   12-Dec-19   07-May-20   20-May-20     -114                                                                  A/E REVIEW & APPROVAL - PARKING CONTROL GATE

                  C01060           FAB & DELIVER - PARKING CONTROL GATE                              30   13-Dec-19   23-Jan-20   21-May-20   01-Jul-20     -114                                                                              FAB & DELIVER - PARKING CONTROL GATE

                Residential Appliances                                                               45   22-Nov-19   23-Jan-20   09-Jun-20   10-Aug-20     -142                                                                                             10-Aug-20, Residential Appliances
                  C01070           SHOP DRAWINGS & SUBMITTALS - RESIDENTIAL APPLIANCES                5   22-Nov-19   28-Nov-19   09-Jun-20   15-Jun-20     -142                                                                           SHOP DRAWINGS & SUBMITTALS - RESIDENTIAL APPLIANCES

                  C01080           A/E REVIEW & APPROVAL - RESIDENTIAL APPLIANCES                    10   29-Nov-19   12-Dec-19   16-Jun-20   29-Jun-20     -142                                                                              A/E REVIEW & APPROVAL - RESIDENTIAL APPLIANCES

                  C01090           FAB & DELIVER - RESIDENTIAL APPLIANCES                            30   13-Dec-19   23-Jan-20   30-Jun-20   10-Aug-20     -142                                                                                             FAB & DELIVER - RESIDENTIAL APPLIANCES

                Foodservice Equipment                                                                45   22-Nov-19   23-Jan-20   12-May-20   13-Jul-20     -122                                                                                    13-Jul-20, Foodservice Equipment
                  C01100           SHOP DRAWINGS & SUBMITTALS - FOODSERVICE                           5   22-Nov-19   28-Nov-19   12-May-20   18-May-20     -122                                                                  SHOP DRAWINGS & SUBMITTALS - FOODSERVICE EQUIPMENT
                                   EQUIPMENT
                  C01110           A/E REVIEW & APPROVAL - FOODSERVICE EQUIPMENT                     10   29-Nov-19   12-Dec-19   19-May-20   01-Jun-20     -122                                                                     A/E REVIEW & APPROVAL - FOODSERVICE EQUIPMENT

                  C01120           FAB & DELIVER - FOODSERVICE EQUIPMENT                             30   13-Dec-19   23-Jan-20   02-Jun-20   13-Jul-20     -122                                                                                    FAB & DELIVER - FOODSERVICE EQUIPMENT

                Roller Window Shades                                                                 45   22-Nov-19   23-Jan-20   30-Apr-20   01-Jul-20     -114                                                                              01-Jul-20, Roller Window Shades
                                                                                                                                                                                                                                                                                                                                                                                                    Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 49 of 162




              Remaining Level of Effort            Actual Level of Effort       Critical Remaining Work                                                                             Variance Report - WBS                                                                                                   Page 4 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                  Milestone
                                                                                                                                                                                    Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work               summary
                                                                                                                                                                                                                                                           Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                      OD    BL Start   BL Finish      Start        Finish      Variance -                                                                              2020                                                                                                          2021
                                                                                                                                                               BL Finish
                                                                                                                                                                            Sep   Oct   Nov   Dec    Jan   Feb       Mar       Apr      May      Jun          Jul     Aug        Sep      Oct       Nov       Dec        Jan          Feb   Mar   Apr   May    Jun          Jul   Aug   Sep   Oct   Nov   Dec
                  C01130           SHOP DRAWINGS & SUBMITTALS - ROLLER WINDOW SHADES                   5   22-Nov-19   28-Nov-19    30-Apr-20    06-May-20       -114                                                                    SHOP DRAWINGS & SUBMITTALS - ROLLER WINDOW SHADES

                  C01140           A/E REVIEW & APPROVAL - ROLLER WINDOW SHADES                       10   29-Nov-19   12-Dec-19   07-May-20     20-May-20       -114                                                                         A/E REVIEW & APPROVAL - ROLLER WINDOW SHADES

                  C01150           FAB & DELIVER - ROLLER WINDOW SHADES                               30   13-Dec-19   23-Jan-20   21-May-20      01-Jul-20      -114                                                                                      FAB & DELIVER - ROLLER WINDOW SHADES

                Entrance Floor Mats and Frames                                                        41   22-Nov-19   23-Jan-20    09-Jun-20    04-Aug-20       -138                                                                                                 04-Aug-20, Entrance Floor Mats and Frames
                  C01160           SHOP DRAWINGS & SUBMITTALS - ENTRANCE FLOOR MATS                    1   22-Nov-19   28-Nov-19    09-Jun-20     09-Jun-20      -138                                                                              SHOP DRAWINGS & SUBMITTALS - ENTRANCE FLOOR MATS AND FRAMES
                                   AND FRAMES
                  C01170           A/E REVIEW & APPROVAL - ENTRANCE FLOOR MATS AND                    10   29-Nov-19   12-Dec-19    10-Jun-20     23-Jun-20      -138                                                                                    A/E REVIEW & APPROVAL - ENTRANCE FLOOR MATS AND FRAMES
                                   FRAMES
                  C01180           FAB & DELIVER - ENTRANCE FLOOR MATS AND FRAMES                     30   13-Dec-19   23-Jan-20    24-Jun-20    04-Aug-20       -138                                                                                                 FAB & DELIVER - ENTRANCE FLOOR MATS AND FRAMES

                Fire Sprinklers-211300                                                                66   22-Nov-19   23-Jan-20   11-Mar-20 A    10-Jun-20       -99                                                                              10-Jun-20, Fire Sprinklers-211300
                  C01190           SHOP DRAWINGS & SUBMITTALS - COMMON WORK RESULTS                    3   22-Nov-19   28-Nov-19   11-Mar-20 A   13-Mar-20 A      -76                                                  SHOP DRAWINGS & SUBMITTALS - COMMON WORK RESULTS FIRE SUPPRESION
                                   FIRE SUPPRESION
                  C01200           A/E REVIEW & APPROVAL - COMMON WORK RESULTS FIRE                   11   29-Nov-19   12-Dec-19   13-Mar-20 A   27-Mar-20 A      -76                                                        A/E REVIEW & APPROVAL - COMMON WORK RESULTS FIRE SUPPRESION
                                   SUPPRESION
                  C01210           FAB & DELIVER - COMMON WORK RESULTS FIRE                           54   13-Dec-19   23-Jan-20   27-Mar-20 A    10-Jun-20       -99                                                                              FAB & DELIVER - COMMON WORK RESULTS FIRE SUPPRESION
                                   SUPPRESION
                Plumbing                                                                              83   22-Nov-19   23-Jan-20   09-Mar-20 A    01-Jul-20      -114                                                                                      01-Jul-20, Plumbing
                  Plumbing Fixtures                                                                   83   22-Nov-19   23-Jan-20   09-Mar-20 A    01-Jul-20      -114                                                                                      01-Jul-20, Plumbing Fixtures
                     C01370        SHOP DRAWINGS & SUBMITTALS - PLUMBING FIXTURES                      2   22-Nov-19   28-Nov-19   13-Mar-20 A   16-Mar-20 A      -77                                                      SHOP DRAWINGS & SUBMITTALS - PLUMBING FIXTURES

                     C01380        A/E REVIEW & APPROVAL - PLUMBING FIXTURES                           6   29-Nov-19   12-Dec-19   16-Mar-20 A   23-Mar-20 A      -72                                                       A/E REVIEW & APPROVAL - PLUMBING FIXTURES

                     C01390        FAB & DELIVER - PLUMBING FIXTURES                                  58   13-Dec-19   23-Jan-20   23-Mar-20 A    10-Jun-20       -99                                                                              FAB & DELIVER - PLUMBING FIXTURES

                     Plumbing Equipment-223000                                                        70   22-Nov-19   23-Jan-20   09-Mar-20 A    12-Jun-20      -101                                                                               12-Jun-20, Plumbing Equipment-223000
                        C01400     SHOP DRAWINGS & SUBMITTALS - PLUMBING EQUIPMENT                    14   22-Nov-19   28-Nov-19   09-Mar-20 A   26-Mar-20 A      -85                                                        SHOP DRAWINGS & SUBMITTALS - PLUMBING EQUIPMENT

                        C01410     A/E REVIEW & APPROVAL - PLUMBING EQUIPMENT                         27   29-Nov-19   12-Dec-19   26-Mar-20 A   01-May-20       -101                                                                  A/E REVIEW & APPROVAL - PLUMBING EQUIPMENT

                        C01420     FAB & DELIVER - PLUMBING EQUIPMENT                                 30   13-Dec-19   23-Jan-20   04-May-20      12-Jun-20      -101                                                                               FAB & DELIVER - PLUMBING EQUIPMENT

                     Plumbing Piping Specialties-221006                                               38   22-Nov-19   23-Jan-20   11-Mar-20 A   01-May-20        -71                                                                  01-May-20, Plumbing Piping Specialties-221006
                        C01430     SHOP DRAWINGS & SUBMITTALS - PLUMBING PIPING                        4   22-Nov-19   28-Nov-19   11-Mar-20 A   16-Mar-20 A      -77                                                      SHOP DRAWINGS & SUBMITTALS - PLUMBING PIPING SPECIALTIES
                                   SPECIALTIES
                        C01440     A/E REVIEW & APPROVAL - PLUMBING PIPING SPECIALTIES                26   29-Nov-19   12-Dec-19   16-Mar-20 A   20-Apr-20 A      -92                                                                A/E REVIEW & APPROVAL - PLUMBING PIPING SPECIALTIES

                        C01450     FAB & DELIVER - PLUMBING PIPING SPECIALTIES                        10   13-Dec-19   23-Jan-20   20-Apr-20 A   01-May-20        -71                                                                  FAB & DELIVER - PLUMBING PIPING SPECIALTIES

                     Plumbing Piping-221005                                                           68   22-Nov-19   23-Jan-20   11-Mar-20 A    12-Jun-20      -101                                                                               12-Jun-20, Plumbing Piping-221005
                        C01460     SHOP DRAWINGS & SUBMITTALS - PLUMBING PIPING                        4   22-Nov-19   28-Nov-19   11-Mar-20 A   16-Mar-20 A      -77                                                      SHOP DRAWINGS & SUBMITTALS - PLUMBING PIPING

                        C01470     A/E REVIEW & APPROVAL - PLUMBING PIPING - PLUMBING                 35   29-Nov-19   12-Dec-19   16-Mar-20 A   01-May-20       -101                                                                  A/E REVIEW & APPROVAL - PLUMBING PIPING - PLUMBING PIPING
                                   PIPING
                        C01480     FAB & DELIVER - PLUMBING PIPING                                    30   13-Dec-19   23-Jan-20   04-May-20      12-Jun-20      -101                                                                               FAB & DELIVER - PLUMBING PIPING

                     Plumbing Systems Commissioning                                                    5   22-Nov-19   28-Nov-19    30-Apr-20    06-May-20       -114                                                                    06-May-20, Plumbing Systems Commissioning
                        C01490     SHOP DRAWINGS & SUBMITTALS - PLUMBING SYSTEMS                       5   22-Nov-19   28-Nov-19    30-Apr-20    06-May-20       -114                                                                    SHOP DRAWINGS & SUBMITTALS - PLUMBING SYSTEMS COMISSIONING TBD
                                   COMISSIONING TBD
                     Plumbing Piping Insulation-220719                                                13   22-Nov-19   23-Jan-20   13-Mar-20 A   31-Mar-20 A      -48                                                         31-Mar-20 A, Plumbing Piping Insulation-220719
                        C01520     SHOP DRAWINGS & SUBMITTALS - PLUMBING PIPING                        2   22-Nov-19   28-Nov-19   13-Mar-20 A   16-Mar-20 A      -77                                                      SHOP DRAWINGS & SUBMITTALS - PLUMBING PIPING INSULATION
                                   INSULATION
                        C01530     A/E REVIEW & APPROVAL - PLUMBING PIPING INSULATION                  6   29-Nov-19   12-Dec-19   16-Mar-20 A   23-Mar-20 A      -72                                                       A/E REVIEW & APPROVAL - PLUMBING PIPING INSULATION

                        C01540     FAB & DELIVER - PLUMBING PIPING INSULATION                          6   13-Dec-19   23-Jan-20   24-Mar-20 A   31-Mar-20 A      -48                                                         FAB & DELIVER - PLUMBING PIPING INSULATION

                     Identification for Plumbing Piping and Equipment-220553                          38   22-Nov-19   23-Jan-20   11-Mar-20 A   01-May-20        -71                                                                  01-May-20, Identification for Plumbing Piping and Equipment-220553
                        C01550     SHOP DRAWINGS & SUBMITTALS - IDENTIFICATION FOR                     4   22-Nov-19   28-Nov-19   11-Mar-20 A   16-Mar-20 A      -77                                                      SHOP DRAWINGS & SUBMITTALS - IDENTIFICATION FOR PLUMBING PIPING AND EQUIPMENT
                                   PLUMBING PIPING AND EQUIPMENT
                        C01560     A/E REVIEW & APPROVAL - IDENTIFICATION FOR PLUMBING                15   29-Nov-19   12-Dec-19   16-Mar-20 A   03-Apr-20 A      -81                                                          A/E REVIEW & APPROVAL - IDENTIFICATION FOR PLUMBING PIPING AND EQUIPMENT
                                   PIPING AND EQUIPMENT
                        C01570     FAB & DELIVER - IDENTIFICATION FOR PLUMBING PIPING AND             21   13-Dec-19   23-Jan-20   03-Apr-20 A   01-May-20        -71                                                                  FAB & DELIVER - IDENTIFICATION FOR PLUMBING PIPING AND EQUIPMENT
                                   EQUIPMENT
                     Vibration and Seismic Controls for Plumbing Piping and Equipment-220548          45   22-Nov-19   23-Jan-20    30-Apr-20     01-Jul-20      -114                                                                                      01-Jul-20, Vibration and Seismic Controls for Plumbing Piping and Equipment-220548
                        C01580     SHOP DRAWINGS & SUBMITTALS - VIBRATION/SEISMIC                      5   22-Nov-19   28-Nov-19    30-Apr-20    06-May-20       -114                                                                    SHOP DRAWINGS & SUBMITTALS - VIBRATION/SEISMIC CONTROLS PLUMBING PIPING
                                   CONTROLS PLUMBING PIPING
                        C01590     A/E REVIEW & APPROVAL - VIBRATION/SEISMIC CONTROLS                 10   29-Nov-19   12-Dec-19   07-May-20     20-May-20       -114                                                                         A/E REVIEW & APPROVAL - VIBRATION/SEISMIC CONTROLS PLUMBING PIPING
                                   PLUMBING PIPING
                        C01600     FAB & DELIVER - VIBRATION/SEISMIC CONTROLS PLUMBING                30   13-Dec-19   23-Jan-20   21-May-20      01-Jul-20      -114                                                                                      FAB & DELIVER - VIBRATION/SEISMIC CONTROLS PLUMBING PIPING
                                   PIPING
                     Meters and Gages for Plumbing Piping-220519                                      69   22-Nov-19   23-Jan-20   11-Mar-20 A    15-Jun-20      -102                                                                                  15-Jun-20, Meters and Gages for Plumbing Piping-220519
                        C01610     SHOP DRAWINGS & SUBMITTALS - METERS AND GAGES FOR                   4   22-Nov-19   28-Nov-19   11-Mar-20 A   16-Mar-20 A      -77                                                      SHOP DRAWINGS & SUBMITTALS - METERS AND GAGES FOR PLUMBING PIPING
                                   PLUMBING PIPING
                        C01620     A/E REVIEW & APPROVAL - METERS AND GAGES FOR                       36   29-Nov-19   12-Dec-19   16-Mar-20 A   04-May-20       -102                                                                   A/E REVIEW & APPROVAL - METERS AND GAGES FOR PLUMBING PIPING
                                   PLUMBING PIPING
                        C01630     FAB & DELIVER - METERS AND GAGES FOR PLUMBING PIPING               30   13-Dec-19   23-Jan-20   05-May-20      15-Jun-20      -102                                                                                  FAB & DELIVER - METERS AND GAGES FOR PLUMBING PIPING

                HVAC                                                                                  96   29-Nov-19   30-Jan-20   21-Feb-20 A    03-Jul-20      -111                                                                                       03-Jul-20, HVAC
                  Duct Insulation, HVAC fans, controls piping, chillers, AHU's                        96   29-Nov-19   30-Jan-20   21-Feb-20 A    03-Jul-20      -111                                                                                       03-Jul-20, Duct Insulation, HVAC fans, controls piping, chillers, AHU's
                     C01670        SHOP DRAWINGS & SUBMITTALS - DUCT INSULATION                        2   29-Nov-19   05-Dec-19   25-Feb-20 A   26-Feb-20 A      -59                                            SHOP DRAWINGS & SUBMITTALS - DUCT INSULATION

                     C01680        A/E REVIEW & APPROVAL - DUCT INSULATION                            13   06-Dec-19   19-Dec-19   26-Feb-20 A   13-Mar-20 A      -61                                                  A/E REVIEW & APPROVAL - DUCT INSULATION

                     C01690        FAB & DELIVER - DUCT INSULATION                                    64   20-Dec-19   30-Jan-20   13-Mar-20 A    10-Jun-20       -94                                                                              FAB & DELIVER - DUCT INSULATION

                     HVAC Ducts and Casings                                                           40   29-Nov-19   30-Jan-20   17-Apr-20 A    11-Jun-20       -95                                                                              11-Jun-20, HVAC Ducts and Casings
                        C01700     SHOP DRAWINGS & SUBMITTALS - HVAC DUCTS AND                         4   29-Nov-19   05-Dec-19   17-Apr-20 A   22-Apr-20 A      -99                                                                SHOP DRAWINGS & SUBMITTALS - HVAC DUCTS AND CASINGS
                                   CASINGS
                        C01710     A/E REVIEW & APPROVAL - HVAC DUCTS AND CASINGS                      4   06-Dec-19   19-Dec-19   22-Apr-20 A   27-Apr-20 A      -92                                                                 A/E REVIEW & APPROVAL - HVAC DUCTS AND CASINGS
                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 50 of 162




              Remaining Level of Effort            Actual Level of Effort        Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                            Page 5 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                   Milestone
                                                                                                                                                                                         Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work                summary
                                                                                                                                                                                                                                                         Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                       OD    BL Start   BL Finish      Start        Finish      Variance -                                                                            2020                                                                                                       2021
                                                                                                                                                                BL Finish
                                                                                                                                                                             Sep   Oct   Nov   Dec    Jan   Feb       Mar    Apr      May       Jun          Jul   Aug       Sep       Oct      Nov       Dec        Jan      Feb   Mar    Apr     May     Jun          Jul   Aug   Sep   Oct   Nov   Dec
                        C01720     FAB & DELIVER - HVAC DUCTS AND CASINGS                              34   20-Dec-19   30-Jan-20   27-Apr-20 A    11-Jun-20       -95                                                                             FAB & DELIVER - HVAC DUCTS AND CASINGS

                     Centrifugal HVAC Fans                                                             67   29-Nov-19   30-Jan-20   11-Mar-20 A    11-Jun-20       -95                                                                             11-Jun-20, Centrifugal HVAC Fans
                        C01730     SHOP DRAWINGS & SUBMITTALS - CENTRIFUGAL HVACS                       3   29-Nov-19   05-Dec-19   11-Mar-20 A   13-Mar-20 A      -71                                                  SHOP DRAWINGS & SUBMITTALS - CENTRIFUGAL HVACS FANS
                                   FANS
                        C01740     A/E REVIEW & APPROVAL - CENTRIFUGAL HVACS FANS                      27   06-Dec-19   19-Dec-19   13-Mar-20 A   20-Apr-20 A      -87                                                             A/E REVIEW & APPROVAL - CENTRIFUGAL HVACS FANS

                        C01750     FAB & DELIVER - CENTRIFUGAL HVACS FANS                              34   20-Dec-19   30-Jan-20   27-Apr-20 A    11-Jun-20       -95                                                                             FAB & DELIVER - CENTRIFUGAL HVACS FANS

                     HVAC Water Treatment                                                              67   29-Nov-19   30-Jan-20   11-Mar-20 A    11-Jun-20       -95                                                                             11-Jun-20, HVAC Water Treatment
                        C01760     SHOP DRAWINGS & SUBMITTALS - HVAC WATER TREATMENT                    3   29-Nov-19   05-Dec-19   11-Mar-20 A   13-Mar-20 A      -71                                                  SHOP DRAWINGS & SUBMITTALS - HVAC WATER TREATMENT

                        C01770     A/E REVIEW & APPROVAL - HVAC WATER TREATMENT                        27   06-Dec-19   19-Dec-19   13-Mar-20 A   20-Apr-20 A      -87                                                             A/E REVIEW & APPROVAL - HVAC WATER TREATMENT

                        C01780     FAB & DELIVER - HVAC WATER TREATMENT                                39   20-Dec-19   30-Jan-20   20-Apr-20 A    11-Jun-20       -95                                                                             FAB & DELIVER - HVAC WATER TREATMENT

                     Direct-Digital Control System for HVAC                                            76   29-Nov-19   30-Jan-20   27-Feb-20 A    11-Jun-20       -95                                                                             11-Jun-20, Direct-Digital Control System for HVAC
                        C01790     SHOP DRAWINGS & SUBMITTALS - DIRECT-DIGITAL CONTROL                  1   29-Nov-19   05-Dec-19   27-Feb-20 A   27-Feb-20 A      -59                                            SHOP DRAWINGS & SUBMITTALS - DIRECT-DIGITAL CONTROL SYSTEM FOR HVAC
                                   SYSTEM FOR HVAC
                        C01810     FAB & DELIVER - DIRECT-DIGITAL CONTROL SYSTEM FOR                   75   20-Dec-19   30-Jan-20   28-Feb-20 A    11-Jun-20       -95                                                                             FAB & DELIVER - DIRECT-DIGITAL CONTROL SYSTEM FOR HVAC
                                   HVAC
                        C01800     A/E REVIEW & APPROVAL - DIRECT-DIGITAL CONTROL                      44   06-Dec-19   19-Dec-19   28-Feb-20 A    30-Apr-20       -94                                                                A/E REVIEW & APPROVAL - DIRECT-DIGITAL CONTROL SYSTEM FOR HVAC
                                   SYSTEM FOR HVAC
                     HVAC Piping Insulation                                                            26   29-Nov-19   30-Jan-20   21-Feb-20 A   27-Mar-20 A      -41                                                      27-Mar-20 A, HVAC Piping Insulation
                        C01850     SHOP DRAWINGS & SUBMITTALS - HVAC PIPING INSULATION                  5   29-Nov-19   05-Dec-19   21-Feb-20 A   27-Feb-20 A      -60                                            SHOP DRAWINGS & SUBMITTALS - HVAC PIPING INSULATION

                        C01860     A/E REVIEW & APPROVAL - HVAC PIPING INSULATION                      12   06-Dec-19   19-Dec-19   27-Feb-20 A   13-Mar-20 A      -61                                                  A/E REVIEW & APPROVAL - HVAC PIPING INSULATION

                        C01870     FAB & DELIVER - HVAC PIPING INSULATION                              11   20-Dec-19   30-Jan-20   13-Mar-20 A   27-Mar-20 A      -41                                                      FAB & DELIVER - HVAC PIPING INSULATION

                     HVAC Equipment Insulation                                                         80   29-Nov-19   30-Jan-20   21-Feb-20 A    11-Jun-20       -95                                                                             11-Jun-20, HVAC Equipment Insulation
                        C01880     SHOP DRAWINGS & SUBMITTALS - HVAC EQUIPMENT                          5   29-Nov-19   05-Dec-19   21-Feb-20 A   27-Feb-20 A      -60                                            SHOP DRAWINGS & SUBMITTALS - HVAC EQUIPMENT INSULATION
                                   INSULATION
                        C01890     A/E REVIEW & APPROVAL - HVAC EQUIPMENT INSULATION                   12   06-Dec-19   19-Dec-19   27-Feb-20 A   13-Mar-20 A      -61                                                  A/E REVIEW & APPROVAL - HVAC EQUIPMENT INSULATION

                        C01900     FAB & DELIVER - HVAC EQUIPMENT INSULATION                           65   20-Dec-19   30-Jan-20   13-Mar-20 A    11-Jun-20       -95                                                                             FAB & DELIVER - HVAC EQUIPMENT INSULATION

                     Testing, Adjusting, and Balancing for HVAC                                        47   29-Nov-19   30-Jan-20    30-Apr-20     03-Jul-20      -111                                                                                   03-Jul-20, Testing, Adjusting, and Balancing for HVAC
                        C01910     SHOP DRAWINGS & SUBMITTALS - TESTING, ADJUSTING, AND                 1   29-Nov-19   05-Dec-19    30-Apr-20     30-Apr-20      -105                                                                SHOP DRAWINGS & SUBMITTALS - TESTING, ADJUSTING, AND BALANCING FOR HVAC
                                   BALANCING FOR HVAC
                        C01920     A/E REVIEW & APPROVAL - TESTING, ADJUSTING, AND                     15   06-Dec-19   19-Dec-19   01-May-20     21-May-20       -110                                                                      A/E REVIEW & APPROVAL - TESTING, ADJUSTING, AND BALANCING FOR HVAC
                                   BALANCING FOR HVAC
                        C01930     FAB & DELIVER - TESTING, ADJUSTING, AND BALANCING FOR               31   20-Dec-19   30-Jan-20   22-May-20      03-Jul-20      -111                                                                                   FAB & DELIVER - TESTING, ADJUSTING, AND BALANCING FOR HVAC
                                   HVAC
                     Identification for HVAC Piping and Equipment                                      47   29-Nov-19   30-Jan-20    30-Apr-20     03-Jul-20      -111                                                                                   03-Jul-20, Identification for HVAC Piping and Equipment
                        C01940     SHOP DRAWINGS & SUBMITTALS - IDENTIFICATION FOR                      1   29-Nov-19   05-Dec-19    30-Apr-20     30-Apr-20      -105                                                                SHOP DRAWINGS & SUBMITTALS - IDENTIFICATION FOR HVAC PIPING AND EQUIPMENT
                                   HVAC PIPING AND EQUIPMENT
                        C01950     A/E REVIEW & APPROVAL - IDENTIFICATION FOR HVAC PIPING              15   06-Dec-19   19-Dec-19   01-May-20     21-May-20       -110                                                                      A/E REVIEW & APPROVAL - IDENTIFICATION FOR HVAC PIPING AND EQUIPMENT
                                   AND EQUIPMENT
                        C01960     FAB & DELIVER - IDENTIFICATION FOR HVAC PIPING AND                  31   20-Dec-19   30-Jan-20   22-May-20      03-Jul-20      -111                                                                                   FAB & DELIVER - IDENTIFICATION FOR HVAC PIPING AND EQUIPMENT
                                   EQUIPMENT
                     Meters and Gages for HVAC Piping                                                  47   29-Nov-19   30-Jan-20    30-Apr-20     03-Jul-20      -111                                                                                   03-Jul-20, Meters and Gages for HVAC Piping
                        C02000     SHOP DRAWINGS & SUBMITTALS - METERS AND GAGES FOR                    1   29-Nov-19   05-Dec-19    30-Apr-20     30-Apr-20      -105                                                                SHOP DRAWINGS & SUBMITTALS - METERS AND GAGES FOR HVAC PIPING
                                   HVAC PIPING
                        C02010     A/E REVIEW & APPROVAL - METERS AND GAGES FOR HVAC                   15   06-Dec-19   19-Dec-19   01-May-20     21-May-20       -110                                                                      A/E REVIEW & APPROVAL - METERS AND GAGES FOR HVAC PIPING
                                   PIPING
                        C02020     FAB & DELIVER - METERS AND GAGES FOR HVAC PIPING                    31   20-Dec-19   30-Jan-20   22-May-20      03-Jul-20      -111                                                                                   FAB & DELIVER - METERS AND GAGES FOR HVAC PIPING

                     Vibration and Seismic Controls for HVAC Piping and Equipment                      47   29-Nov-19   30-Jan-20    30-Apr-20     03-Jul-20      -111                                                                                   03-Jul-20, Vibration and Seismic Controls for HVAC Piping and Equipment
                        C02030     SHOP DRAWINGS/SUBMITTALS - VIBRATION/SEISMIC                         1   29-Nov-19   05-Dec-19    30-Apr-20     30-Apr-20      -105                                                                SHOP DRAWINGS/SUBMITTALS - VIBRATION/SEISMIC CONTROLS FOR HVAC PIPING/EQUIPMENT
                                   CONTROLS FOR HVAC PIPING/EQUIPMENT
                        C02040     A/E REVIEW/APPROVAL - VIBRATION/SEISMIC CONTROLS FOR                15   06-Dec-19   19-Dec-19   01-May-20     21-May-20       -110                                                                      A/E REVIEW/APPROVAL - VIBRATION/SEISMIC CONTROLS FOR HVAC PIPING/EQUIPMENT
                                   HVAC PIPING/EQUIPMENT
                        C02050     FAB & DELIVER - VIBRATION/SEISMIC CONTROLS FOR HVAC                 31   20-Dec-19   30-Jan-20   22-May-20      03-Jul-20      -111                                                                                   FAB & DELIVER - VIBRATION/SEISMIC CONTROLS FOR HVAC PIPING/EQUIPMENT
                                   PIPING/EQUIPMENT
                     Expansion Fittings and loops for HVAC Piping                                      47   29-Nov-19   30-Jan-20    30-Apr-20     03-Jul-20      -111                                                                                   03-Jul-20, Expansion Fittings and loops for HVAC Piping
                        C01970     SHOP DRAWINGS & SUBMITTALS - EXPANSION FITTINGS AND                  1   29-Nov-19   05-Dec-19    30-Apr-20     30-Apr-20      -105                                                                SHOP DRAWINGS & SUBMITTALS - EXPANSION FITTINGS AND LOOPS FOR HVAC PIPING
                                   LOOPS FOR HVAC PIPING
                        C01980     A/E REVIEW & APPROVAL - EXPANSION FITTINGS AND LOOPS                15   06-Dec-19   19-Dec-19   01-May-20     21-May-20       -110                                                                      A/E REVIEW & APPROVAL - EXPANSION FITTINGS AND LOOPS FOR HVAC PIPING
                                   FOR HVAC PIPING
                        C01990     FAB & DELIVER - EXPANSION FITTINGS AND LOOPS FOR HVAC               31   20-Dec-19   30-Jan-20   22-May-20      03-Jul-20      -111                                                                                   FAB & DELIVER - EXPANSION FITTINGS AND LOOPS FOR HVAC PIPING
                                   PIPING
                     Common Motor Requirements for HVAC Equipment                                      47   29-Nov-19   30-Jan-20    30-Apr-20     03-Jul-20      -111                                                                                   03-Jul-20, Common Motor Requirements for HVAC Equipment
                        C02070     SHOP DRAWINGS & SUBMITTALS - COMMON MOTOR                            1   06-Dec-19   19-Dec-19    30-Apr-20     30-Apr-20       -95                                                                SHOP DRAWINGS & SUBMITTALS - COMMON MOTOR REQUIREMENTS HVAC EQUIPMENT
                                   REQUIREMENTS HVAC EQUIPMENT
                        C02080     A/E REVIEW & APPROVAL - COMMON MOTOR REQUIREMENTS                   15   20-Dec-19   30-Jan-20   01-May-20     21-May-20        -80                                                                      A/E REVIEW & APPROVAL - COMMON MOTOR REQUIREMENTS HVAC EQUIPMENT
                                   HVAC EQUIPMENT
                        C02060     FAB & DELIVER - COMMON MOTOR REQUIREMENTS HVAC                      31   29-Nov-19   05-Dec-19   22-May-20      03-Jul-20      -151                                                                                   FAB & DELIVER - COMMON MOTOR REQUIREMENTS HVAC EQUIPMENT
                                   EQUIPMENT
                Electrical                                                                            123   06-Dec-19   06-Feb-20   24-Feb-20 A   12-Aug-20       -134                                                                                                12-Aug-20, Electrical
                  Television System-275132                                                             45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Television System-275132
                     C02090        SHOP DRAWINGS & SUBMITTALS - TELEVISION SYSTEM                       5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - TELEVISION SYSTEM

                     C02100        A/E REVIEW & APPROVAL - TELEVISION SYSTEM                           10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                      A/E REVIEW & APPROVAL - TELEVISION SYSTEM

                     C02110        FAB & DELIVER - TELEVISION SYSTEM                                   30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - TELEVISION SYSTEM

                  Structured Cabling for Voice and Data - Inside - Plant-271005                        45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Structured Cabling for Voice and Data - Inside - Plant-271005
                     C02120        SHOP DRAWINGS & SUBMITTALS - STRUCTURED CABLING                      5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - STRUCTURED CABLING FOR VOICE/DATA
                                   FOR VOICE/DATA
                     C02130        A/E REVIEW & APPROVAL - STRUCTURED CABLING FOR                      10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                      A/E REVIEW & APPROVAL - STRUCTURED CABLING FOR VOICE/DATA
                                   VOICE/DATA
                     C02140        FAB & DELIVER - STRUCTURED CABLING FOR VOICE/DATA                   30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - STRUCTURED CABLING FOR VOICE/DATA
                                                                                                                                                                                                                                                                                                                                                                                                            Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 51 of 162




              Remaining Level of Effort            Actual Level of Effort         Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                       Page 6 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                    Milestone
                                                                                                                                                                                          Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work                 summary
                                                                                                                                                                                                                                                   Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                 OD    BL Start   BL Finish      Start        Finish      Variance -                                                                           2020                                                                                                    2021
                                                                                                                                                          BL Finish
                                                                                                                                                                       Sep   Oct   Nov   Dec    Jan   Feb       Mar      Apr      May      Jun      Jul       Aug        Sep     Oct      Nov       Dec    Jan    Feb    Mar     Apr     May     Jun          Jul   Aug   Sep   Oct   Nov   Dec
                  Exterior Lighting-265600                                                       78   06-Dec-19   06-Feb-20   24-Feb-20 A    10-Jun-20       -89                                                                             10-Jun-20, Exterior Lighting-265600
                     C02150        SHOP DRAWINGS & SUBMITTALS - EXTERIOR LIGHTING                 5   06-Dec-19   12-Dec-19   24-Feb-20 A   28-Feb-20 A      -56                                            SHOP DRAWINGS & SUBMITTALS - EXTERIOR LIGHTING

                     C02160        A/E REVIEW & APPROVAL - EXTERIOR LIGHTING                     36   13-Dec-19   26-Dec-19   28-Feb-20 A   17-Apr-20 A      -81                                                               A/E REVIEW & APPROVAL - EXTERIOR LIGHTING

                     C02170        FAB & DELIVER - EXTERIOR LIGHTING                             39   27-Dec-19   06-Feb-20   17-Apr-20 A    10-Jun-20       -89                                                                             FAB & DELIVER - EXTERIOR LIGHTING

                  Interior Lighting-265100                                                       78   06-Dec-19   06-Feb-20   24-Feb-20 A    10-Jun-20       -89                                                                             10-Jun-20, Interior Lighting-265100
                     C02180        SHOP DRAWINGS & SUBMITTALS - INTERIOR LIGHTING                 5   06-Dec-19   12-Dec-19   24-Feb-20 A   28-Feb-20 A      -56                                            SHOP DRAWINGS & SUBMITTALS - INTERIOR LIGHTING

                     C02190        A/E REVIEW & APPROVAL - INTERIOR LIGHTING                     36   13-Dec-19   26-Dec-19   28-Feb-20 A   17-Apr-20 A      -81                                                               A/E REVIEW & APPROVAL - INTERIOR LIGHTING

                     C02200        FAB & DELIVER - INTERIOR LIGHTING                             39   27-Dec-19   06-Feb-20   17-Apr-20 A    10-Jun-20       -89                                                                             FAB & DELIVER - INTERIOR LIGHTING

                  Surge Prospective Devices-264300                                               70   06-Dec-19   06-Feb-20   19-Mar-20 A    24-Jun-20       -99                                                                                 24-Jun-20, Surge Prospective Devices-264300
                     C02210        SHOP DRAWINGS & SUBMITTALS - SURGE PROSPECTIVE                 2   06-Dec-19   12-Dec-19   19-Mar-20 A   20-Mar-20 A      -71                                                      SHOP DRAWINGS & SUBMITTALS - SURGE PROSPECTIVE DEVICES
                                   DEVICES
                     C02220        A/E REVIEW & APPROVAL - SURGE PROSPECTIVE DEVICES             39   13-Dec-19   26-Dec-19   20-Mar-20 A   13-May-20        -99                                                                     A/E REVIEW & APPROVAL - SURGE PROSPECTIVE DEVICES

                     C02230        FAB & DELIVER - SURGE PROSPECTIVE DEVICES                     30   27-Dec-19   06-Feb-20   14-May-20      24-Jun-20       -99                                                                                 FAB & DELIVER - SURGE PROSPECTIVE DEVICES

                  Lightning Protection for Structures-264113                                     45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Lightning Protection for Structures-264113
                     C02240        SHOP DRAWINGS & SUBMITTALS - LIGHTNING PROTECTION              5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                   SHOP DRAWINGS & SUBMITTALS - LIGHTNING PROTECTION FOR STRUCTURES
                                   FOR STRUCTURES
                     C02250        A/E REVIEW & APPROVAL - LIGHTNING PROTECTION FOR              10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                        A/E REVIEW & APPROVAL - LIGHTNING PROTECTION FOR STRUCTURES
                                   STRUCTURES
                     C02260        FAB & DELIVER - LIGHTNING PROTECTION FOR STRUCTURES           30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - LIGHTNING PROTECTION FOR STRUCTURES

                  Transfer Switches-263600                                                       64   06-Dec-19   06-Feb-20   27-Mar-20 A    24-Jun-20       -99                                                                                 24-Jun-20, Transfer Switches-263600
                     C02270        SHOP DRAWINGS & SUBMITTALS - TRANSFER SWITCHES                 4   06-Dec-19   12-Dec-19   27-Mar-20 A   01-Apr-20 A      -79                                                        SHOP DRAWINGS & SUBMITTALS - TRANSFER SWITCHES

                     C02280        A/E REVIEW & APPROVAL - TRANSFER SWITCHES                     13   13-Dec-19   26-Dec-19   01-Apr-20 A   17-Apr-20 A      -81                                                               A/E REVIEW & APPROVAL - TRANSFER SWITCHES

                     C02290        FAB & DELIVER - TRANSFER SWITCHES                             49   27-Dec-19   06-Feb-20   17-Apr-20 A    24-Jun-20       -99                                                                                 FAB & DELIVER - TRANSFER SWITCHES

                  Radiator Mounted Resistive Load Bank-263214                                    55   06-Dec-19   06-Feb-20    30-Apr-20     15-Jul-20      -114                                                                                        15-Jul-20, Radiator Mounted Resistive Load Bank-263214
                     C02300        SHOP DRAWINGS & SUBMITTALS - RADIATOR MOUNTED                  5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                   SHOP DRAWINGS & SUBMITTALS - RADIATOR MOUNTED RESISTIVE LOAD BANK
                                   RESISTIVE LOAD BANK
                     C02310        A/E REVIEW & APPROVAL - RADIATOR MOUNTED RESISTIVE            10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                        A/E REVIEW & APPROVAL - RADIATOR MOUNTED RESISTIVE LOAD BANK
                                   LOAD BANK
                     C02320        FAB & DELIVER - RADIATOR MOUNTED RESISTIVE LOAD BANK          40   27-Dec-19   06-Feb-20   21-May-20      15-Jul-20      -114                                                                                        FAB & DELIVER - RADIATOR MOUNTED RESISTIVE LOAD BANK

                  Engine Generators-263213                                                       34   06-Dec-19   06-Feb-20   27-Mar-20 A   13-May-20        -69                                                                     13-May-20, Engine Generators-263213
                     C02330        SHOP DRAWINGS & SUBMITTALS - ENGINE GENERATORS                 4   06-Dec-19   12-Dec-19   27-Mar-20 A   01-Apr-20 A      -79                                                        SHOP DRAWINGS & SUBMITTALS - ENGINE GENERATORS

                     C02340        A/E REVIEW & APPROVAL - ENGINE GENERATORS                     13   13-Dec-19   26-Dec-19   01-Apr-20 A   17-Apr-20 A      -81                                                               A/E REVIEW & APPROVAL - ENGINE GENERATORS

                     C02350        FAB & DELIVER - ENGINE GENERATORS                             19   27-Dec-19   06-Feb-20   17-Apr-20 A   13-May-20        -69                                                                     FAB & DELIVER - ENGINE GENERATORS

                  Enclosed Controllers-262913                                                    75   06-Dec-19   06-Feb-20    30-Apr-20    12-Aug-20       -134                                                                                                 12-Aug-20, Enclosed Controllers-262913
                     C02360        SHOP DRAWINGS & SUBMITTALS - ENCLOSED CONTROLLERS              5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                   SHOP DRAWINGS & SUBMITTALS - ENCLOSED CONTROLLERS

                     C02370        A/E REVIEW & APPROVAL - ENCLOSED CONTROLLERS                  10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                        A/E REVIEW & APPROVAL - ENCLOSED CONTROLLERS

                     C02380        FAB & DELIVER - ENCLOSED CONTROLLERS                          60   27-Dec-19   06-Feb-20   21-May-20     12-Aug-20       -134                                                                                                 FAB & DELIVER - ENCLOSED CONTROLLERS

                  Enclosed Switches-262818                                                       60   06-Dec-19   06-Feb-20    30-Apr-20     22-Jul-20      -119                                                                                          22-Jul-20, Enclosed Switches-262818
                     C02390        SHOP DRAWINGS & SUBMITTALS - ENCLOSED SWITCHES                 5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                   SHOP DRAWINGS & SUBMITTALS - ENCLOSED SWITCHES

                     C02400        A/E REVIEW & APPROVAL - ENCLOSED SWITCHES                     10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                        A/E REVIEW & APPROVAL - ENCLOSED SWITCHES

                     C02410        FAB & DELIVER - ENCLOSED SWITCHES                             45   27-Dec-19   06-Feb-20   21-May-20      22-Jul-20      -119                                                                                          FAB & DELIVER - ENCLOSED SWITCHES

                  Enclosed Circuit Breakers-262817                                               60   06-Dec-19   06-Feb-20    30-Apr-20     22-Jul-20      -119                                                                                          22-Jul-20, Enclosed Circuit Breakers-262817
                     C02420        SHOP DRAWINGS & SUBMITTALS - ENCLOSED CIRCUIT                  5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                   SHOP DRAWINGS & SUBMITTALS - ENCLOSED CIRCUIT BREAKERS
                                   BREAKERS
                     C02430        A/E REVIEW & APPROVAL - ENCLOSED CIRCUIT BREAKERS             10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                        A/E REVIEW & APPROVAL - ENCLOSED CIRCUIT BREAKERS

                     C02440        FAB & DELIVER - ENCLOSED CIRCUIT BREAKERS                     45   27-Dec-19   06-Feb-20   21-May-20      22-Jul-20      -119                                                                                          FAB & DELIVER - ENCLOSED CIRCUIT BREAKERS

                  Fuses-262813                                                                   45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Fuses-262813
                     C02450        SHOP DRAWINGS & SUBMITTALS - FUSES                             5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                   SHOP DRAWINGS & SUBMITTALS - FUSES

                     C02460        A/E REVIEW & APPROVAL - FUSES                                 10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                        A/E REVIEW & APPROVAL - FUSES

                     C02470        FAB & DELIVER - FUSES                                         30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - FUSES

                  Wiring Devices                                                                 45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Wiring Devices
                     C02480        SHOP DRAWINGS & SUBMITTALS - WIRING DEVICES                    5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                   SHOP DRAWINGS & SUBMITTALS - WIRING DEVICES

                     C02490        A/E REVIEW & APPROVAL - WIRING DEVICES                        10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                        A/E REVIEW & APPROVAL - WIRING DEVICES

                     C02500        FAB & DELIVER - WIRING DEVICES                                30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - WIRING DEVICES

                  Equipment Wiring                                                               45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Equipment Wiring
                     C02510        SHOP DRAWINGS & SUBMITTALS - EQUIPMENT WIRING                  5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                   SHOP DRAWINGS & SUBMITTALS - EQUIPMENT WIRING

                     C02520        A/E REVIEW & APPROVAL - EQUIPMENT WIRING                      10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                        A/E REVIEW & APPROVAL - EQUIPMENT WIRING

                     C02530        FAB & DELIVER - EQUIPMENT WIRING                              30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - EQUIPMENT WIRING

                  Panelboards-262416                                                             85   06-Dec-19   06-Feb-20   19-Mar-20 A    15-Jul-20      -114                                                                                        15-Jul-20, Panelboards-262416
                     C02540        SHOP DRAWINGS & SUBMITTALS - PANELBOARDS                       2   06-Dec-19   12-Dec-19   19-Mar-20 A   20-Mar-20 A      -71                                                      SHOP DRAWINGS & SUBMITTALS - PANELBOARDS
                                                                                                                                                                                                                                                                                                                                                                                                  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 52 of 162




              Remaining Level of Effort            Actual Level of Effort   Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                   Page 7 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work              Milestone
                                                                                                                                                                                    Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work           summary
                                                                                                                                                                                                                                                     Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                   OD    BL Start   BL Finish      Start        Finish      Variance -                                                                            2020                                                                                                       2021
                                                                                                                                                            BL Finish
                                                                                                                                                                         Sep   Oct   Nov   Dec    Jan   Feb       Mar      Apr     May      Jun          Jul       Aug     Sep       Oct      Nov       Dec      Jan    Feb    Mar     Apr     May     Jun          Jul   Aug   Sep   Oct   Nov   Dec
                     C02550        A/E REVIEW & APPROVAL - PANELBOARDS                             39   13-Dec-19   26-Dec-19   20-Mar-20 A   13-May-20        -99                                                                    A/E REVIEW & APPROVAL - PANELBOARDS

                     C02560        FAB & DELIVER - PANELBOARDS                                     45   27-Dec-19   06-Feb-20   14-May-20      15-Jul-20      -114                                                                                             FAB & DELIVER - PANELBOARDS

                  Low-Voltage Electrical Service Entrance-260519                                   45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Low-Voltage Electrical Service Entrance-260519
                     C02570        SHOP DRAWINGS & SUBMITTALS - LOW-VOLTAGE                         5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - LOW-VOLTAGE ELECTRICAL SERVICE ENTRANCE
                                   ELECTRICAL SERVICE ENTRANCE
                     C02580        A/E REVIEW & APPROVAL - LOW-VOLTAGE ELECTRICAL                  10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                       A/E REVIEW & APPROVAL - LOW-VOLTAGE ELECTRICAL SERVICE ENTRANCE
                                   SERVICE ENTRANCE
                     C02590        FAB & DELIVER - LOW-VOLTAGE ELECTRICAL SERVICE                  30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - LOW-VOLTAGE ELECTRICAL SERVICE ENTRANCE
                                   ENTRANCE
                  Lighting Control Devices                                                         45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Lighting Control Devices
                     C02600        SHOP DRAWINGS & SUBMITTALS - LIGHTING CONTROL                    5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - LIGHTING CONTROL DEVICES
                                   DEVICES
                     C02610        A/E REVIEW & APPROVAL - LIGHTING CONTROL DEVICES                10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                       A/E REVIEW & APPROVAL - LIGHTING CONTROL DEVICES

                     C02620        FAB & DELIVER - LIGHTING CONTROL DEVICES                        30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - LIGHTING CONTROL DEVICES

                  Enclosed Contactors-260919                                                       70   06-Dec-19   06-Feb-20   19-Mar-20 A    24-Jun-20       -99                                                                                 24-Jun-20, Enclosed Contactors-260919
                     C02630        SHOP DRAWINGS & SUBMITTALS - ENCLOSED                            2   06-Dec-19   12-Dec-19   19-Mar-20 A   20-Mar-20 A      -71                                                      SHOP DRAWINGS & SUBMITTALS - ENCLOSED CONTRACTORS
                                   CONTRACTORS
                     C02640        A/E REVIEW & APPROVAL - ENCLOSED CONTRACTORS                    39   13-Dec-19   26-Dec-19   20-Mar-20 A   13-May-20        -99                                                                    A/E REVIEW & APPROVAL - ENCLOSED CONTRACTORS

                     C02650        FAB & DELIVER - ENCLOSED CONTRACTORS                            30   27-Dec-19   06-Feb-20   14-May-20      24-Jun-20       -99                                                                                 FAB & DELIVER - ENCLOSED CONTRACTORS

                  Power System Studies-260573                                                      45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Power System Studies-260573
                     C02690        SHOP DRAWINGS & SUBMITTALS - POWER SYSTEM STUDIES                5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - POWER SYSTEM STUDIES

                     C02700        A/E REVIEW & APPROVAL - POWER SYSTEM STUDIES                    10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                       A/E REVIEW & APPROVAL - POWER SYSTEM STUDIES

                     C02710        FAB & DELIVER - POWER SYSTEM STUDIES                            30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - POWER SYSTEM STUDIES

                  Identification for Electrical Systems-260553                                     45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Identification for Electrical Systems-260553
                     C02720        SHOP DRAWINGS & SUBMITTALS - IDENTIFICATION FOR                  5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - IDENTIFICATION FOR ELECTRICAL SYSTEMS
                                   ELECTRICAL SYSTEMS
                     C02730        A/E REVIEW & APPROVAL - IDENTIFICATION FOR ELECTRICAL           10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                       A/E REVIEW & APPROVAL - IDENTIFICATION FOR ELECTRICAL SYSTEMS
                                   SYSTEMS
                     C02740        FAB & DELIVER - IDENTIFICATION FOR ELECTRICAL SYSTEMS           30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - IDENTIFICATION FOR ELECTRICAL SYSTEMS

                  Boxes-260537                                                                     50   06-Dec-19   06-Feb-20   16-Apr-20 A    24-Jun-20       -99                                                                                 24-Jun-20, Boxes-260537
                     C02750        SHOP DRAWINGS & SUBMITTALS - BOXES                               5   06-Dec-19   12-Dec-19   16-Apr-20 A   22-Apr-20 A      -93                                                               SHOP DRAWINGS & SUBMITTALS - BOXES

                     C02760        A/E REVIEW & APPROVAL - BOXES                                   16   13-Dec-19   26-Dec-19   22-Apr-20 A   13-May-20        -99                                                                    A/E REVIEW & APPROVAL - BOXES

                     C02770        FAB & DELIVER - BOXES                                           30   27-Dec-19   06-Feb-20   14-May-20      24-Jun-20       -99                                                                                 FAB & DELIVER - BOXES

                  Cable Trays for Electrical Systems-260536                                        45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Cable Trays for Electrical Systems-260536
                     C02780        SHOP DRAWINGS & SUBMITTALS - CABLE TRAYS FOR                     5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - CABLE TRAYS FOR ELECTRICAL SYSTEMS
                                   ELECTRICAL SYSTEMS
                     C02790        A/E REVIEW & APPROVAL - CABLE TRAYS FOR ELECTRICAL              10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                       A/E REVIEW & APPROVAL - CABLE TRAYS FOR ELECTRICAL SYSTEMS
                                   SYSTEMS
                     C02800        FAB & DELIVER - CABLE TRAYS FOR ELECTRICAL SYSTEMS              30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - CABLE TRAYS FOR ELECTRICAL SYSTEMS

                  Conduits-260534                                                                  45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Conduits-260534
                     C02810        SHOP DRAWINGS & SUBMITTALS - CONDUIT                             5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - CONDUIT

                     C02820        A/E REVIEW & APPROVAL - CONDUIT                                 10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                       A/E REVIEW & APPROVAL - CONDUIT

                     C02830        FAB & DELIVER - CONDUIT                                         30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - CONDUIT

                  Hangers and Supports for Electrical Systems-260529                               45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Hangers and Supports for Electrical Systems-260529
                     C02840        SHOP DRAWINGS & SUBMITTALS - HANGERS AND SUPPORTS                5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - HANGERS AND SUPPORTS FOR ELECTRICAL SYSTEMS
                                   FOR ELECTRICAL SYSTEMS
                     C02850        A/E REVIEW & APPROVAL - HANGERS AND SUPPORTS FOR                10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                       A/E REVIEW & APPROVAL - HANGERS AND SUPPORTS FOR ELECTRICAL SYSTEMS
                                   ELECTRICAL SYSTEMS
                     C02860        FAB & DELIVER - HANGERS AND SUPPORTS FOR ELECTRICAL             30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - HANGERS AND SUPPORTS FOR ELECTRICAL SYSTEMS
                                   SYSTEMS
                  Grounding and Bonding for Electrical System-260526                               45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Grounding and Bonding for Electrical System-260526
                     C02870        SHOP DRAWINGS & SUBMITTALS - GROUNDING AND                       5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - GROUNDING AND BONDING FOR ELECTRICAL SYSTEM
                                   BONDING FOR ELECTRICAL SYSTEM
                     C02880        A/E REVIEW & APPROVAL - GROUNDING AND BONDING FOR               10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                       A/E REVIEW & APPROVAL - GROUNDING AND BONDING FOR ELECTRICAL SYSTEM
                                   ELECTRICAL SYSTEM
                     C02890        FAB & DELIVER - GROUNDING AND BONDING FOR                       30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - GROUNDING AND BONDING FOR ELECTRICAL SYSTEM
                                   ELECTRICAL SYSTEM
                  Low-Voltage Electrical Power Conductors and Cables                               45   06-Dec-19   06-Feb-20    30-Apr-20     01-Jul-20      -104                                                                                   01-Jul-20, Low-Voltage Electrical Power Conductors and Cables
                     C02900        SHOP DRAWINGS & SUBMITTALS - LOW-VOLTAGE                         5   06-Dec-19   12-Dec-19    30-Apr-20    06-May-20       -104                                                                  SHOP DRAWINGS & SUBMITTALS - LOW-VOLTAGE ELECTRICAL POWER CONDUCTORS AND CABLES
                                   ELECTRICAL POWER CONDUCTORS AND CABLES
                     C02910        A/E REVIEW & APPROVAL - LOW-VOLTAGE ELECTRICAL                  10   13-Dec-19   26-Dec-19   07-May-20     20-May-20       -104                                                                       A/E REVIEW & APPROVAL - LOW-VOLTAGE ELECTRICAL POWER CONDUCTORS AND CABLES
                                   POWER CONDUCTORS AND CABLES
                     C02920        FAB & DELIVER - LOW-VOLTAGE ELECTRICAL POWER                    30   27-Dec-19   06-Feb-20   21-May-20      01-Jul-20      -104                                                                                   FAB & DELIVER - LOW-VOLTAGE ELECTRICAL POWER CONDUCTORS AND CABLES
                                   CONDUCTORS AND CABLES
                Folding Panel Partitions-102239                                                    69   13-Dec-19   13-Feb-20   06-Mar-20 A    10-Jun-20       -84                                                                            10-Jun-20, Folding Panel Partitions-102239
                  C02930           SHOP DRAWINGS & SUBMITTALS - FOLDING PANEL                       5   13-Dec-19   19-Dec-19   06-Mar-20 A   12-Mar-20 A      -60                                                  SHOP DRAWINGS & SUBMITTALS - FOLDING PANEL PARTITIONS
                                   PARTITIONS
                  C02940           A/E REVIEW & APPROVAL - FOLDING PANEL PARTITIONS                 7   20-Dec-19   02-Jan-20   12-Mar-20 A   20-Mar-20 A      -56                                                      A/E REVIEW & APPROVAL - FOLDING PANEL PARTITIONS

                  C02950           FAB & DELIVER - FOLDING PANEL PARTITIONS                        59   03-Jan-20   13-Feb-20   20-Mar-20 A    10-Jun-20       -84                                                                            FAB & DELIVER - FOLDING PANEL PARTITIONS

                Roofing                                                                            45   08-Nov-19   13-Feb-20    30-Apr-20     01-Jul-20       -99                                                                                   01-Jul-20, Roofing
                  Thermal Insulation                                                               45   13-Dec-19   13-Feb-20    30-Apr-20     01-Jul-20       -99                                                                                   01-Jul-20, Thermal Insulation
                     C02960        SHOP DRAWINGS & SUBMITTALS - THERMAL INSULATION                  5   13-Dec-19   19-Dec-19    30-Apr-20    06-May-20        -99                                                                  SHOP DRAWINGS & SUBMITTALS - THERMAL INSULATION

                     C02970        A/E REVIEW & APPROVAL - THERMAL INSULATION                      10   20-Dec-19   02-Jan-20   07-May-20     20-May-20        -99                                                                       A/E REVIEW & APPROVAL - THERMAL INSULATION
                                                                                                                                                                                                                                                                                                                                                                                                        Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 53 of 162




              Remaining Level of Effort            Actual Level of Effort     Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                       Page 8 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                Milestone
                                                                                                                                                                                      Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work             summary
                                                                                                                                                                                                                                                       Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                          Activity Name                                                   OD    BL Start   BL Finish      Start        Finish      Variance -                                                                            2020                                                                                                  2021
                                                                                                                                                              BL Finish
                                                                                                                                                                           Sep   Oct   Nov   Dec    Jan   Feb       Mar      Apr     May      Jun          Jul    Aug       Sep       Oct       Nov   Dec    Jan      Feb        Mar   Apr   May    Jun          Jul   Aug   Sep   Oct   Nov   Dec
                     C02980          FAB & DELIVER - THERMAL INSULATION                              30   03-Jan-20   13-Feb-20   21-May-20      01-Jul-20       -99                                                                                   FAB & DELIVER - THERMAL INSULATION

                  Standing-Seam Metal Roof Panels                                                    45   29-Nov-19   30-Jan-20    30-Apr-20     01-Jul-20      -109                                                                                   01-Jul-20, Standing-Seam Metal Roof Panels
                     C02990          SHOP DRAWINGS & SUBMITTALS - STANDING-SEAM METAL                 5   29-Nov-19   05-Dec-19    30-Apr-20    06-May-20       -109                                                                  SHOP DRAWINGS & SUBMITTALS - STANDING-SEAM METAL ROOF PANEL
                                     ROOF PANEL
                     C03000          A/E REVIEW & APPROVAL - STANDING-SEAM METAL ROOF                10   06-Dec-19   19-Dec-19   07-May-20     20-May-20       -109                                                                       A/E REVIEW & APPROVAL - STANDING-SEAM METAL ROOF PANEL
                                     PANEL
                     C03010          FAB & DELIVER - STANDING-SEAM METAL ROOF PANEL                  30   20-Dec-19   30-Jan-20   21-May-20      01-Jul-20      -109                                                                                   FAB & DELIVER - STANDING-SEAM METAL ROOF PANEL

                  Modified Bituminous Roofing                                                        45   08-Nov-19   09-Jan-20    30-Apr-20     01-Jul-20      -124                                                                                   01-Jul-20, Modified Bituminous Roofing
                     C03020          SHOP DRAWINGS & SUBMITTALS - MODIFIED BITUMINOUS                 5   08-Nov-19   14-Nov-19    30-Apr-20    06-May-20       -124                                                                  SHOP DRAWINGS & SUBMITTALS - MODIFIED BITUMINOUS ROOFING
                                     ROOFING
                     C03030          A/E REVIEW & APPROVAL - MODIFIED BITUMINOUS ROOFING             10   15-Nov-19   28-Nov-19   07-May-20     20-May-20       -124                                                                       A/E REVIEW & APPROVAL - MODIFIED BITUMINOUS ROOFING

                     C03040          FAB & DELIVER - MODIFIED BITUMINOUS ROOFING                     30   29-Nov-19   09-Jan-20   21-May-20      01-Jul-20      -124                                                                                   FAB & DELIVER - MODIFIED BITUMINOUS ROOFING

                  Sheet Metal Flashing and Trim                                                      45   08-Nov-19   09-Jan-20    30-Apr-20     01-Jul-20      -124                                                                                   01-Jul-20, Sheet Metal Flashing and Trim
                     C03050          SHOP DRAWINGS & SUBMITTALS - SHEET METAL FLASHING                5   08-Nov-19   14-Nov-19    30-Apr-20    06-May-20       -124                                                                  SHOP DRAWINGS & SUBMITTALS - SHEET METAL FLASHING AND TRIM
                                     AND TRIM
                     C03060          A/E REVIEW & APPROVAL - SHEET METAL FLASHING AND                10   15-Nov-19   28-Nov-19   07-May-20     20-May-20       -124                                                                       A/E REVIEW & APPROVAL - SHEET METAL FLASHING AND TRIM
                                     TRIM
                     C03070          FAB & DELIVER - SHEET METAL FLASHING AND TRIM                   30   29-Nov-19   09-Jan-20   21-May-20      01-Jul-20      -124                                                                                   FAB & DELIVER - SHEET METAL FLASHING AND TRIM

                Asphalt                                                                              20   13-Dec-19   09-Jan-20    30-Apr-20    27-May-20        -99                                                                        27-May-20, Asphalt
                  C03080             SHOP DRAWINGS & SUBMITTALS - ASPHALT                            10   13-Dec-19   26-Dec-19    30-Apr-20    13-May-20        -99                                                                    SHOP DRAWINGS & SUBMITTALS - ASPHALT

                  C03090             A/E REVIEW & APPROVAL - ASPHALT                                 10   27-Dec-19   09-Jan-20   14-May-20     27-May-20        -99                                                                        A/E REVIEW & APPROVAL - ASPHALT

                Non-Structural Metal Framing                                                         45   13-Dec-19   13-Feb-20    30-Apr-20     01-Jul-20       -99                                                                                   01-Jul-20, Non-Structural Metal Framing
                  C03100             SHOP DRAWINGS & SUBMITTALS - NON-STRUCTURAL METAL                5   13-Dec-19   19-Dec-19    30-Apr-20    06-May-20        -99                                                                  SHOP DRAWINGS & SUBMITTALS - NON-STRUCTURAL METAL FRAMING
                                     FRAMING
                  C03110             A/E REVIEW & APPROVAL - NON-STRUCTURAL METAL                    10   20-Dec-19   02-Jan-20   07-May-20     20-May-20        -99                                                                       A/E REVIEW & APPROVAL - NON-STRUCTURAL METAL FRAMING
                                     FRAMING
                  C03120             FAB & DELIVER - NON-STRUCTURAL METAL FRAMING                    30   03-Jan-20   13-Feb-20   21-May-20      01-Jul-20       -99                                                                                   FAB & DELIVER - NON-STRUCTURAL METAL FRAMING

                Facility Fuel-Oil Piping                                                             62   13-Dec-19   13-Feb-20   17-Mar-20 A    10-Jun-20       -84                                                                            10-Jun-20, Facility Fuel-Oil Piping
                  C03130             SHOP DRAWINGS & SUBMITTALS - FACILITY FUEL-OIL PIPING            2   13-Dec-19   19-Dec-19   17-Mar-20 A   18-Mar-20 A      -64                                                      SHOP DRAWINGS & SUBMITTALS - FACILITY FUEL-OIL PIPING

                  C03140             A/E REVIEW & APPROVAL - FACILITY FUEL-OIL PIPING                 5   20-Dec-19   02-Jan-20   18-Mar-20 A   24-Mar-20 A      -58                                                       A/E REVIEW & APPROVAL - FACILITY FUEL-OIL PIPING

                  C03150             FAB & DELIVER - FACILITY FUEL-OIL PIPING                        57   03-Jan-20   13-Feb-20   24-Mar-20 A    10-Jun-20       -84                                                                            FAB & DELIVER - FACILITY FUEL-OIL PIPING

                Hydronic Piping                                                                      86   13-Dec-19   13-Feb-20   12-Feb-20 A    10-Jun-20       -84                                                                            10-Jun-20, Hydronic Piping
                  C03160             SHOP DRAWINGS & SUBMITTALS - HYDRONIC PIPING                     2   13-Dec-19   19-Dec-19   12-Feb-20 A   13-Feb-20 A      -40                                        SHOP DRAWINGS & SUBMITTALS - HYDRONIC PIPING

                  C03170             A/E REVIEW & APPROVAL - HYDRONIC PIPING                          9   20-Dec-19   02-Jan-20   13-Feb-20 A   25-Feb-20 A      -38                                            A/E REVIEW & APPROVAL - HYDRONIC PIPING

                  C03180             FAB & DELIVER - HYDRONIC PIPING                                 30   03-Jan-20   13-Feb-20    30-Apr-20     10-Jun-20       -84                                                                            FAB & DELIVER - HYDRONIC PIPING

                Hydronic Specialties                                                                 79   13-Dec-19   13-Feb-20   21-Feb-20 A    10-Jun-20       -84                                                                            10-Jun-20, Hydronic Specialties
                  C03190             SHOP DRAWINGS & SUBMITTALS - HYDRONIC SPECIALTIES                5   13-Dec-19   19-Dec-19   21-Feb-20 A   27-Feb-20 A      -50                                             SHOP DRAWINGS & SUBMITTALS - HYDRONIC SPECIALTIES

                  C03200             A/E REVIEW & APPROVAL - HYDRONIC SPECIALTIES                    11   20-Dec-19   02-Jan-20   27-Feb-20 A   12-Mar-20 A      -50                                                  A/E REVIEW & APPROVAL - HYDRONIC SPECIALTIES

                  C03210             FAB & DELIVER - HYDRONIC SPECIALTIES                            65   03-Jan-20   13-Feb-20   12-Mar-20 A    10-Jun-20       -84                                                                            FAB & DELIVER - HYDRONIC SPECIALTIES

                Hydronic Pumps-23123                                                                 45   13-Dec-19   13-Feb-20    30-Apr-20     01-Jul-20       -99                                                                                   01-Jul-20, Hydronic Pumps-23123
                  C03220             SHOP DRAWINGS & SUBMITTALS - HYDRONIC PUMPS                      5   13-Dec-19   19-Dec-19    30-Apr-20    06-May-20        -99                                                                  SHOP DRAWINGS & SUBMITTALS - HYDRONIC PUMPS

                  C03230             A/E REVIEW & APPROVAL - HYDRONIC PUMPS                          10   20-Dec-19   02-Jan-20   07-May-20     20-May-20        -99                                                                       A/E REVIEW & APPROVAL - HYDRONIC PUMPS

                  C03240             FAB & DELIVER - HYDRONIC PUMPS                                  30   03-Jan-20   13-Feb-20   21-May-20      01-Jul-20       -99                                                                                   FAB & DELIVER - HYDRONIC PUMPS

                Refrigerant Piping-232300                                                            45   13-Dec-19   13-Feb-20    30-Apr-20     01-Jul-20       -99                                                                                   01-Jul-20, Refrigerant Piping-232300
                  C03250             SHOP DRAWINGS & SUBMITTALS - REFRIGERANT PIPING                  5   13-Dec-19   19-Dec-19    30-Apr-20    06-May-20        -99                                                                  SHOP DRAWINGS & SUBMITTALS - REFRIGERANT PIPING

                  C03260             A/E REVIEW & APPROVAL - REFRIGERANT PIPING                      10   20-Dec-19   02-Jan-20   07-May-20     20-May-20        -99                                                                       A/E REVIEW & APPROVAL - REFRIGERANT PIPING

                  C03270             FAB & DELIVER - REFRIGERANT PIPING                              30   03-Jan-20   13-Feb-20   21-May-20      01-Jul-20       -99                                                                                   FAB & DELIVER - REFRIGERANT PIPING

                Air Duct Accessories-233300                                                          45   13-Dec-19   13-Feb-20    30-Apr-20     01-Jul-20       -99                                                                                   01-Jul-20, Air Duct Accessories-233300
                  C03280             SHOP DRAWINGS & SUBMITTALS - AIR DUCT ACCESSORIES                5   13-Dec-19   19-Dec-19    30-Apr-20    06-May-20        -99                                                                  SHOP DRAWINGS & SUBMITTALS - AIR DUCT ACCESSORIES

                  C03290             A/E REVIEW & APPROVAL - AIR DUCT ACCESSORIES                    10   20-Dec-19   02-Jan-20   07-May-20     20-May-20        -99                                                                       A/E REVIEW & APPROVAL - AIR DUCT ACCESSORIES

                  C03300             FAB & DELIVER - AIR DUCT ACCESSORIES                            30   03-Jan-20   13-Feb-20   21-May-20      01-Jul-20       -99                                                                                   FAB & DELIVER - AIR DUCT ACCESSORIES

                Air Terminal Units                                                                   89   13-Dec-19   13-Feb-20   07-Feb-20 A    10-Jun-20       -84                                                                            10-Jun-20, Air Terminal Units
                  C03310             SHOP DRAWINGS & SUBMITTALS - AIR TERMINAL UNITS                  1   13-Dec-19   19-Dec-19   07-Feb-20 A   07-Feb-20 A      -36                                       SHOP DRAWINGS & SUBMITTALS - AIR TERMINAL UNITS

                  C03320             A/E REVIEW & APPROVAL - AIR TERMINAL UNITS                      13   20-Dec-19   02-Jan-20   07-Feb-20 A   25-Feb-20 A      -38                                            A/E REVIEW & APPROVAL - AIR TERMINAL UNITS

                  C03330             FAB & DELIVER - AIR TERMINAL UNITS                              77   03-Jan-20   13-Feb-20   25-Feb-20 A    10-Jun-20       -84                                                                            FAB & DELIVER - AIR TERMINAL UNITS

                Air Outlets and Inlets-233700                                                        66   13-Dec-19   13-Feb-20   11-Mar-20 A    10-Jun-20       -84                                                                            10-Jun-20, Air Outlets and Inlets-233700
                  C03340             SHOP DRAWINGS & SUBMITTALS - AIR OUTLETS AND INLETS              3   13-Dec-19   19-Dec-19   11-Mar-20 A   13-Mar-20 A      -61                                                  SHOP DRAWINGS & SUBMITTALS - AIR OUTLETS AND INLETS

                  C03350             A/E REVIEW & APPROVAL - AIR OUTLETS AND INLETS                  11   20-Dec-19   02-Jan-20   13-Mar-20 A   27-Mar-20 A      -61                                                        A/E REVIEW & APPROVAL - AIR OUTLETS AND INLETS

                  C03360             FAB & DELIVER - AIR OUTLETS AND INLETS                          54   03-Jan-20   13-Feb-20   27-Mar-20 A    10-Jun-20       -84                                                                            FAB & DELIVER - AIR OUTLETS AND INLETS

                Packaged Air-Cooled Refrigerant Compressor and Condenser Units                       90   13-Dec-19   13-Feb-20   21-Feb-20 A    25-Jun-20       -95                                                                                 25-Jun-20, Packaged Air-Cooled Refrigerant Compressor and Condenser Units
                  C03370             SHOP DRAWINGS & SUBMITTALS - PACKAGED AIR-COOLED                 1   13-Dec-19   19-Dec-19   21-Feb-20 A   21-Feb-20 A      -46                                            SHOP DRAWINGS & SUBMITTALS - PACKAGED AIR-COOLED REFRIGERANT COMPRESSOR
                                     REFRIGERANT COMPRESSOR
                                                                                                                                                                                                                                                                                                                                                                                                     Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 54 of 162




              Remaining Level of Effort              Actual Level of Effort     Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                  Page 9 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                     Actual Work                Milestone
                                                                                                                                                                                        Project Finish: 01-Apr-21
              Target Schedule                        Remaining Work             summary
                                                                                                                                                                                                                                                        Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                 OD    BL Start   BL Finish      Start        Finish      Variance -                                                                                 2020                                                                                                       2021
                                                                                                                                                          BL Finish
                                                                                                                                                                       Sep   Oct   Nov   Dec    Jan     Feb      Mar      Apr       May        Jun          Jul      Aug       Sep       Oct      Nov    Dec         Jan   Feb     Mar     Apr    May     Jun          Jul   Aug   Sep   Oct   Nov   Dec
                  C03380           A/E REVIEW & APPROVAL - PACKAGED AIR-COOLED                   59   20-Dec-19   02-Jan-20   24-Feb-20 A   14-May-20        -95                                                                         A/E REVIEW & APPROVAL - PACKAGED AIR-COOLED REFRIGERANT COMPRESSOR
                                   REFRIGERANT COMPRESSOR
                  C03390           FAB & DELIVER - PACKAGED AIR-COOLED REFRIGERANT               30   03-Jan-20   13-Feb-20   15-May-20      25-Jun-20       -95                                                                                       FAB & DELIVER - PACKAGED AIR-COOLED REFRIGERANT COMPRESSOR
                                   COMPRESSOR
                Scroll Water Chillers                                                            90   20-Dec-19   20-Feb-20   07-Feb-20 A    11-Jun-20       -80                                                                                 11-Jun-20, Scroll Water Chillers
                  C03400           SHOP DRAWINGS & SUBMITTALS - SCROLL WATER CHILLERS             1   20-Dec-19   26-Dec-19   07-Feb-20 A   07-Feb-20 A      -31                                         SHOP DRAWINGS & SUBMITTALS - SCROLL WATER CHILLERS

                  C03410           A/E REVIEW & APPROVAL - SCROLL WATER CHILLERS                 13   27-Dec-19   09-Jan-20   10-Feb-20 A   26-Feb-20 A      -34                                               A/E REVIEW & APPROVAL - SCROLL WATER CHILLERS

                  C03420           FAB & DELIVER - SCROLL WATER CHILLERS                         77   10-Jan-20   20-Feb-20   26-Feb-20 A    11-Jun-20       -80                                                                                 FAB & DELIVER - SCROLL WATER CHILLERS

                Modular Central-Station Air-Handling Units-237313                                77   20-Dec-19   20-Feb-20   25-Feb-20 A    10-Jun-20       -79                                                                                 10-Jun-20, Modular Central-Station Air-Handling Units-237313
                  C03430           SHOP DRAWINGS & SUBMITTALS - MODULAR                           2   20-Dec-19   26-Dec-19   25-Feb-20 A   26-Feb-20 A      -44                                               SHOP DRAWINGS & SUBMITTALS - MODULAR CENTRAL-STATION AIR-HANDLING
                                   CENTRAL-STATION AIR-HANDLING
                  C03440           A/E REVIEW & APPROVAL - MODULAR CENTRAL-STATION               13   27-Dec-19   09-Jan-20   26-Feb-20 A   13-Mar-20 A      -46                                                    A/E REVIEW & APPROVAL - MODULAR CENTRAL-STATION AIR-HANDLING
                                   AIR-HANDLING
                  C03450           FAB & DELIVER - MODULAR CENTRAL-STATION                       64   10-Jan-20   20-Feb-20   13-Mar-20 A    10-Jun-20       -79                                                                                 FAB & DELIVER - MODULAR CENTRAL-STATION AIR-HANDLING
                                   AIR-HANDLING
                Fire Detection and Alarm-293100                                                  75   20-Dec-19   02-Apr-20    30-Apr-20    12-Aug-20        -94                                                                                                        12-Aug-20, Fire Detection and Alarm-293100
                  C03460           SHOP DRAWINGS & SUBMITTALS - FIRE DETECTION AND                5   20-Dec-19   26-Dec-19    30-Apr-20    06-May-20        -94                                                                       SHOP DRAWINGS & SUBMITTALS - FIRE DETECTION AND ALARM
                                   ALARM
                  C03470           A/E REVIEW & APPROVAL - FIRE DETECTION AND ALARM              10   27-Dec-19   09-Jan-20   07-May-20     20-May-20        -94                                                                            A/E REVIEW & APPROVAL - FIRE DETECTION AND ALARM

                  C03480           FAB & DELIVER - FIRE DETECTION AND ALARM                      60   10-Jan-20   02-Apr-20   21-May-20     12-Aug-20        -94                                                                                                        FAB & DELIVER - FIRE DETECTION AND ALARM

                Earthwork-312000                                                                  0   08-Nov-19   28-Nov-19    30-Apr-20     30-Apr-20      -109                                                                   30-Apr-20, Earthwork-312000
                  C03490           SHOP DRAWINGS & SUBMITTALS - EARTHWORK                         0   08-Nov-19   14-Nov-19    30-Apr-20     30-Apr-20      -119                                                                   SHOP DRAWINGS & SUBMITTALS - EARTHWORK

                  C03500           A/E REVIEW & APPROVAL - EARTHWORK                              0   15-Nov-19   28-Nov-19    30-Apr-20     30-Apr-20      -109                                                                   A/E REVIEW & APPROVAL - EARTHWORK

                Termite Control-313116                                                            4   08-Nov-19   28-Nov-19   06-Jan-20 A   09-Jan-20 A      -30                                 09-Jan-20 A, Termite Control-313116
                  C03510           SHOP DRAWINGS & SUBMITTALS - TERMITE CONTROL                   2   08-Nov-19   14-Nov-19   06-Jan-20 A   07-Jan-20 A      -38                                SHOP DRAWINGS & SUBMITTALS - TERMITE CONTROL

                  C03520           A/E REVIEW & APPROVAL - TERMITE CONTROL                        3   15-Nov-19   28-Nov-19   07-Jan-20 A   09-Jan-20 A      -30                                 A/E REVIEW & APPROVAL - TERMITE CONTROL

                Electric Gate Operators-323105                                                   45   20-Dec-19   20-Feb-20    30-Apr-20     01-Jul-20       -94                                                                                        01-Jul-20, Electric Gate Operators-323105
                  C03530           SHOP DRAWINGS & SUBMITTALS - ELECTRIC GATE                     5   20-Dec-19   26-Dec-19    30-Apr-20    06-May-20        -94                                                                       SHOP DRAWINGS & SUBMITTALS - ELECTRIC GATE OPERATORS
                                   OPERATORS
                  C03540           A/E REVIEW & APPROVAL - ELECTRIC GATE OPERATORS               10   27-Dec-19   09-Jan-20   07-May-20     20-May-20        -94                                                                            A/E REVIEW & APPROVAL - ELECTRIC GATE OPERATORS

                  C03550           FAB & DELIVER - ELECTRIC GATE OPERATORS                       30   10-Jan-20   20-Feb-20   21-May-20      01-Jul-20       -94                                                                                        FAB & DELIVER - ELECTRIC GATE OPERATORS

                Chain Link Fences and Gates                                                      75   20-Dec-19   02-Apr-20    30-Apr-20    12-Aug-20        -94                                                                                                        12-Aug-20, Chain Link Fences and Gates
                  C03560           SHOP DRAWINGS & SUBMITTALS - CHAIN LINK FENCES AND             5   20-Dec-19   26-Dec-19    30-Apr-20    06-May-20        -94                                                                       SHOP DRAWINGS & SUBMITTALS - CHAIN LINK FENCES AND GATES
                                   GATES
                  C03570           A/E REVIEW & APPROVAL - CHAIN LINK FENCES AND GATES           10   27-Dec-19   09-Jan-20   07-May-20     20-May-20        -94                                                                            A/E REVIEW & APPROVAL - CHAIN LINK FENCES AND GATES

                  C03580           FAB & DELIVER - CHAIN LINK FENCES AND GATES                   60   10-Jan-20   02-Apr-20   21-May-20     12-Aug-20        -94                                                                                                        FAB & DELIVER - CHAIN LINK FENCES AND GATES

                  Heavy Industrial Aluminum Ornamental Fence (Gates)                             45   20-Dec-19   20-Feb-20    30-Apr-20     01-Jul-20       -94                                                                                        01-Jul-20, Heavy Industrial Aluminum Ornamental Fence (Gates)
                     C03590        SHOP DRAWINGS & SUBMITTALS - HEAVY INDUSTRIAL                  5   20-Dec-19   26-Dec-19    30-Apr-20    06-May-20        -94                                                                       SHOP DRAWINGS & SUBMITTALS - HEAVY INDUSTRIAL ALUMINUM ORNAMENTAL FENCE
                                   ALUMINUM ORNAMENTAL FENCE
                     C03600        A/E REVIEW & APPROVAL - HEAVY INDUSTRIAL ALUMINUM             10   27-Dec-19   09-Jan-20   07-May-20     20-May-20        -94                                                                            A/E REVIEW & APPROVAL - HEAVY INDUSTRIAL ALUMINUM ORNAMENTAL FENCE
                                   ORNAMENTAL FENCE
                     C03610        FAB & DELIVER - HEAVY INDUSTRIAL ALUMINUM                     30   10-Jan-20   20-Feb-20   21-May-20      01-Jul-20       -94                                                                                        FAB & DELIVER - HEAVY INDUSTRIAL ALUMINUM ORNAMENTAL FENCE
                                   ORNAMENTAL FENCE
                Concrete / Reinforcing                                                           46   08-Nov-19   28-Nov-19   27-Dec-19 A   02-Mar-20 A      -66                                                 02-Mar-20 A, Concrete / Reinforcing
                  Concrete                                                                       46   08-Nov-19   28-Nov-19   27-Dec-19 A   02-Mar-20 A      -66                                                 02-Mar-20 A, Concrete
                     C03640        SHOP DRAWINGS & SUBMITTALS - CONCRETE                         46   08-Nov-19   14-Nov-19   27-Dec-19 A   02-Mar-20 A      -76                                                 SHOP DRAWINGS & SUBMITTALS - CONCRETE

                     C03650        A/E REVIEW & APPROVAL - CONCRETE                              46   15-Nov-19   28-Nov-19   27-Dec-19 A   02-Mar-20 A      -66                                                 A/E REVIEW & APPROVAL - CONCRETE

                  Reinforcing                                                                    46   08-Nov-19   28-Nov-19   27-Dec-19 A   02-Mar-20 A      -66                                                 02-Mar-20 A, Reinforcing
                     C03660        SHOP DRAWINGS & SUBMITTALS - REINFORCING                      46   08-Nov-19   14-Nov-19   27-Dec-19 A   02-Mar-20 A      -76                                                 SHOP DRAWINGS & SUBMITTALS - REINFORCING

                     C03670        A/E REVIEW & APPROVAL - REINFORCING                           46   15-Nov-19   28-Nov-19   27-Dec-19 A   02-Mar-20 A      -66                                                 A/E REVIEW & APPROVAL - REINFORCING

                Framing & Drywall                                                                45   27-Dec-19   13-Feb-20    30-Apr-20     01-Jul-20       -99                                                                                        01-Jul-20, Framing & Drywall
                  C03740           SHOP DRAWINGS & SUBMITTALS - FRAMING & DRYWALL                 5   27-Dec-19   02-Jan-20    30-Apr-20    06-May-20        -89                                                                       SHOP DRAWINGS & SUBMITTALS - FRAMING & DRYWALL

                  C03750           A/E REVIEW & APPROVAL - FRAMING & DRYWALL                     10   03-Jan-20   16-Jan-20   07-May-20     20-May-20        -89                                                                            A/E REVIEW & APPROVAL - FRAMING & DRYWALL

                  C03760           FAB & DELIVER - FRAMING & DRYWALL                             30   17-Jan-20   13-Feb-20   21-May-20      01-Jul-20       -99                                                                                        FAB & DELIVER - FRAMING & DRYWALL

                Chillers                                                                         89   27-Dec-19   09-Apr-20   07-Feb-20 A    10-Jun-20       -44                                                                                 10-Jun-20, Chillers
                  C03770           SHOP DRAWINGS & SUBMITTALS - CHILLERS                          1   27-Dec-19   02-Jan-20   07-Feb-20 A   07-Feb-20 A      -26                                         SHOP DRAWINGS & SUBMITTALS - CHILLERS

                  C03780           A/E REVIEW & APPROVAL - CHILLERS                              13   03-Jan-20   16-Jan-20   10-Feb-20 A   26-Feb-20 A      -29                                               A/E REVIEW & APPROVAL - CHILLERS

                  C03790           FAB & DELIVER - CHILLERS                                      76   17-Jan-20   09-Apr-20   26-Feb-20 A    10-Jun-20       -44                                                                                 FAB & DELIVER - CHILLERS

                Irrigation/Landscaping                                                           54   27-Dec-19   09-Apr-20   11-May-20      23-Jul-20       -75                                                                                                  23-Jul-20, Irrigation/Landscaping
                  C03800           SHOP DRAWINGS & SUBMITTALS - IRRIGATION/LANDSCAPING            5   27-Dec-19   02-Jan-20   11-May-20     15-May-20        -96                                                                         SHOP DRAWINGS & SUBMITTALS - IRRIGATION/LANDSCAPING

                  C03810           A/E REVIEW & APPROVAL - IRRIGATION/LANDSCAPING                10   03-Jan-20   16-Jan-20   18-May-20     29-May-20        -96                                                                              A/E REVIEW & APPROVAL - IRRIGATION/LANDSCAPING

                  C03820           FAB & DELIVER - IRRIGATION/LANDSCAPING                        39   17-Jan-20   09-Apr-20    01-Jun-20     23-Jul-20       -75                                                                                                  FAB & DELIVER - IRRIGATION/LANDSCAPING

                Roof Hatches /Ladders                                                            25   29-Nov-19   30-Jan-20    30-Apr-20     03-Jun-20       -89                                                                               03-Jun-20, Roof Hatches /Ladders
                  C03830           SHOP DRAWINGS & SUBMITTALS - ROOF HATCHES/LADDERS              5   29-Nov-19   05-Dec-19    30-Apr-20    06-May-20       -109                                                                       SHOP DRAWINGS & SUBMITTALS - ROOF HATCHES/LADDERS

                  C03840           A/E REVIEW & APPROVAL - ROOF HATCHES/LADDERS                  10   06-Dec-19   19-Dec-19   07-May-20     20-May-20       -109                                                                            A/E REVIEW & APPROVAL - ROOF HATCHES/LADDERS
                                                                                                                                                                                                                                                                                                                                                                                                           Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 55 of 162




              Remaining Level of Effort            Actual Level of Effort   Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                            Page 10 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work              Milestone
                                                                                                                                                                                    Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work           summary
                                                                                                                                                                                                                                                                        Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                         OD    BL Start   BL Finish      Start        Finish      Variance -                                                                                         2020                                                                                                       2021
                                                                                                                                                                  BL Finish
                                                                                                                                                                               Sep   Oct   Nov   Dec       Jan        Feb      Mar        Apr        May       Jun          Jul        Aug       Sep       Oct      Nov     Dec   Jan    Feb      Mar         Apr   May   Jun          Jul   Aug   Sep   Oct   Nov   Dec
                  C03850           FAB & DELIVER - ROOF HATCHES/LADDERS                                  10   20-Dec-19   30-Jan-20   21-May-20      03-Jun-20       -89                                                                                       FAB & DELIVER - ROOF HATCHES/LADDERS

                Fire Sprinkler                                                                           66   27-Dec-19   13-Feb-20   11-Mar-20 A    10-Jun-20       -84                                                                                         10-Jun-20, Fire Sprinkler
                  C03860           SHOP DRAWINGS & SUBMITTALS - FIRE SPRINKLER                            3   27-Dec-19   02-Jan-20   11-Mar-20 A   13-Mar-20 A      -51                                                           SHOP DRAWINGS & SUBMITTALS - FIRE SPRINKLER

                  C03870           A/E REVIEW & APPROVAL - FIRE SPRINKLER                                11   03-Jan-20   16-Jan-20   13-Mar-20 A   27-Mar-20 A      -51                                                                A/E REVIEW & APPROVAL - FIRE SPRINKLER

                  C03880           FAB & DELIVER - FIRE SPRINKLER                                        54   17-Jan-20   13-Feb-20   27-Mar-20 A    10-Jun-20       -84                                                                                         FAB & DELIVER - FIRE SPRINKLER

                Playground Equipments                                                                    54   27-Dec-19   09-Apr-20   11-May-20      23-Jul-20       -75                                                                                                            23-Jul-20, Playground Equipments
                  C03890           SHOP DRAWINGS & SUBMITTALS - PLAYGROUND                                5   27-Dec-19   02-Jan-20   11-May-20     15-May-20        -96                                                                               SHOP DRAWINGS & SUBMITTALS - PLAYGROUND EQUIPMENTS
                                   EQUIPMENTS
                  C03900           A/E REVIEW & APPROVAL - PLAYGROUND EQUIPMENTS                         10   03-Jan-20   16-Jan-20   18-May-20     29-May-20        -96                                                                                     A/E REVIEW & APPROVAL - PLAYGROUND EQUIPMENTS

                  C03910           FAB & DELIVER - PLAYGROUND EQUIPMENTS                                 39   17-Jan-20   09-Apr-20    01-Jun-20     23-Jul-20       -75                                                                                                            FAB & DELIVER - PLAYGROUND EQUIPMENTS

                Dade County Buildign Department Permit Holds                                             47                           26-Feb-20 A    30-Apr-20                                                                                    30-Apr-20, Dade County Buildign Department Permit Holds
                  C04250           Wood trusses shop drawings Dade County Approval                       12                           26-Feb-20 A   12-Mar-20 A                                                                    Wood trusses shop drawings Dade County Approval

                  C04230           Roof Joists shop drawings Dade County Approval                         8                           15-Mar-20 A   25-Mar-20 A                                                                         Roof Joists shop drawings Dade County Approval

                  C04240           Doors & Hardware shop drawings Dade County Approval                    1                            30-Apr-20     30-Apr-20                                                                                    Doors & Hardware shop drawings Dade County Approval

                                                                                                        327   08-Nov-19   06-Nov-20   27-Nov-19 A   25-Feb-21        -79                                                                                                                                                                        25-Feb-21, Construction
         Construction
              Site Work                                                                                 154   08-Nov-19   23-Apr-20   27-Nov-19 A    29-Jun-20       -47                                                                                               29-Jun-20, Site Work
                Demolition                                                                                5   08-Nov-19   14-Nov-19   27-Nov-19 A   03-Dec-19 A      -13                         03-Dec-19 A, Demolition
                  D00010           DEMOLITION OF EXISTING DEMO EXISTING                                   3   08-Nov-19   12-Nov-19   27-Nov-19 A   29-Nov-19 A      -13                         DEMOLITION OF EXISTING DEMO EXISTING INFRASTRUCTURE
                                   INFRASTRUCTURE
                  D00020           SURVEY/TREE REMOVAL/ TREE PROTECTION                                   5   08-Nov-19   14-Nov-19   27-Nov-19 A   03-Dec-19 A      -13                         SURVEY/TREE REMOVAL/ TREE PROTECTION

                Mobilization                                                                              9   15-Nov-19   10-Dec-19   10-Dec-19 A   20-Dec-19 A      -8                                20-Dec-19 A, Mobilization
                  D00030           MOBILIZATION                                                           5   15-Nov-19   21-Nov-19   10-Dec-19 A   16-Dec-19 A      -17                               MOBILIZATION

                  D00040           SET LINE AND GRADE BENCHMARKS                                          2   05-Dec-19   06-Dec-19   17-Dec-19 A   18-Dec-19 A      -8                                SET LINE AND GRADE BENCHMARKS

                  D00050           PREPARE SITE - CONSTRUCTION ENTRANCE AND SILT                          4   05-Dec-19   10-Dec-19   17-Dec-19 A   20-Dec-19 A      -8                                PREPARE SITE - CONSTRUCTION ENTRANCE AND SILT FENCE
                                   FENCE
                Building Excavation and Utilities                                                       109   11-Dec-19   23-Apr-20   20-Dec-19 A   20-May-20        -19                                                                                   20-May-20, Building Excavation and Utilities
                  Building Excavation                                                                    22   11-Dec-19   25-Dec-19   23-Dec-19 A   21-Jan-20 A      -19                                          21-Jan-20 A, Building Excavation
                     D00060        SITE CLEARING                                                          1   11-Dec-19   11-Dec-19   23-Dec-19 A   23-Dec-19 A      -8                                 SITE CLEARING

                     D00070        BUILDING EXCAVATION                                                   10   12-Dec-19   25-Dec-19   08-Jan-20 A   21-Jan-20 A      -19                                          BUILDING EXCAVATION

                  Drainage                                                                               49   26-Dec-19   18-Feb-20   20-Dec-19 A   26-Feb-20 A      -6                                                      26-Feb-20 A, Drainage
                     D00140        LAYOUT / GRADE/ STAKES SEWAGE SYSTEM                                   5   12-Feb-20   18-Feb-20   20-Dec-19 A   26-Dec-19 A      38                                                     LAYOUT / GRADE/ STAKES SEWAGE SYSTEM

                     D00080        DRAINAGE EXCAVATION                                                   25   26-Dec-19   01-Jan-20   26-Dec-19 A   29-Jan-20 A      -20                                             DRAINAGE EXCAVATION

                     D00090        INSTALL STORM DRAINAGE 6"                                             40   02-Jan-20   14-Jan-20   02-Jan-20 A   26-Feb-20 A      -31                                                     INSTALL STORM DRAINAGE 6"

                     D00100        INSTALL CATCH BASINS                                                  28   15-Jan-20   20-Jan-20   20-Jan-20 A   26-Feb-20 A      -27                                                     INSTALL CATCH BASINS

                     D00110        INSTALL FRENCH DRAIN                                                   6   21-Jan-20   28-Jan-20   21-Jan-20 A   28-Jan-20 A       0                                             INSTALL FRENCH DRAIN

                     D00120        INSTALL SAND FILTERED FRENCH DRAIN                                    24   29-Jan-20   31-Jan-20   24-Jan-20 A   26-Feb-20 A      -18                                                     INSTALL SAND FILTERED FRENCH DRAIN

                     D00130        INSTALL STORM DRAINAGE 10"                                            14   03-Feb-20   14-Feb-20   07-Feb-20 A   26-Feb-20 A      -8                                                      INSTALL STORM DRAINAGE 10"

                  Sewage                                                                                 47   19-Feb-20   17-Mar-20   03-Mar-20 A   06-May-20        -36                                                                             06-May-20, Sewage
                     D00150        EXCAVATE SEWAGE SYSTEM (ONSITE)                                        7   19-Feb-20   03-Mar-20   03-Mar-20 A   11-Mar-20 A      -6                                                            EXCAVATE SEWAGE SYSTEM (ONSITE)

                     D00160        EXCAVATE SEWAGE SYSTEM (OFFSITE)                                       5   04-Mar-20   17-Mar-20    30-Apr-20    06-May-20        -36                                                                             EXCAVATE SEWAGE SYSTEM (OFFSITE)

                  Water Service                                                                          60   17-Feb-20   27-Mar-20   20-Feb-20 A   13-May-20        -33                                                                               13-May-20, Water Service
                     D00170        INSTALL WATER SERVICE, WATER SERVICE                                  17   17-Feb-20   28-Feb-20   20-Feb-20 A   13-Mar-20 A      -10                                                           INSTALL WATER SERVICE, WATER SERVICE

                     D00180        INSTALL UNDERGROUND FIRE SERVICE PIPE, WATER                          17   02-Mar-20   13-Mar-20   20-Feb-20 A   13-Mar-20 A       0                                                            INSTALL UNDERGROUND FIRE SERVICE PIPE, WATER SERVICE
                                   SERVICE
                     D00190        INSTALL NEW WATER METER, WATER SERVICE                                10   16-Mar-20   27-Mar-20    30-Apr-20    13-May-20        -33                                                                               INSTALL NEW WATER METER, WATER SERVICE

                  Fire Hydrant                                                                           65   27-Dec-19   23-Apr-20   20-Feb-20 A   20-May-20        -19                                                                                   20-May-20, Fire Hydrant
                     F00410        PREPARE AREA FIRE HYDRANTS                                            65   27-Dec-19   16-Jan-20   20-Feb-20 A   20-May-20        -89                                                                                   PREPARE AREA FIRE HYDRANTS

                     F00420        INSTALL FIRE HYDRANTS/COMPLETE ASSEMBLY                               65   03-Apr-20   23-Apr-20   20-Feb-20 A   20-May-20        -19                                                                                   INSTALL FIRE HYDRANTS/COMPLETE ASSEMBLY

                Precast Perimeter Wall                                                                   20   25-Dec-19   31-Dec-19    02-Jun-20     29-Jun-20      -129                                                                                               29-Jun-20, Precast Perimeter Wall
                  E00210           INSTALL PRECAST WALL, BLDG. A                                         20   25-Dec-19   31-Dec-19    02-Jun-20     29-Jun-20      -129                                                                                               INSTALL PRECAST WALL, BLDG. A

              Building                                                                                  276   22-Nov-19   27-Oct-20   09-Jan-20 A    29-Jan-21       -67                                                                                                                                                                29-Jan-21, Building
                Startup                                                                                   6   22-Nov-19   29-Nov-19   09-Jan-20 A   16-Jan-20 A      -34                                         16-Jan-20 A, Startup
                  E00010           BEGIN CONSTRUCTION                                                     0   22-Nov-19               09-Jan-20 A                    -34                                     BEGIN CONSTRUCTION, 09-Jan-20 A

                  E00020           LAYOUT BUILDING & UTILITY                                              6   22-Nov-19   29-Nov-19   09-Jan-20 A   16-Jan-20 A      -34                                         LAYOUT BUILDING & UTILITY

                Building Pad & Structure                                                                142   02-Dec-19   01-Apr-20   14-Jan-20 A    30-Jul-20       -85                                                                                                              30-Jul-20, Building Pad & Structure
                  BLDG. A                                                                               133   02-Dec-19   03-Feb-20   14-Jan-20 A    16-Jul-20      -118                                                                                                          16-Jul-20, BLDG. A
                     Foundation Construction BLDG. A                                                     11   02-Dec-19   16-Dec-19   14-Jan-20 A   28-Jan-20 A      -31                                            28-Jan-20 A, Foundation Construction BLDG. A
                          E00030   EXCAVATE CONTINUOUS FOOTINGS, BLDG. A                                  6   02-Dec-19   09-Dec-19   14-Jan-20 A   21-Jan-20 A      -31                                          EXCAVATE CONTINUOUS FOOTINGS, BLDG. A

                          E00050   EXCAVATE ISOLATED, BLDG. A                                             2   09-Dec-19   09-Dec-19   14-Jan-20 A   15-Jan-20 A      -27                                         EXCAVATE ISOLATED, BLDG. A

                          E00060   REINFORCE FOOTINGS, BLDG. A                                            3   10-Dec-19   12-Dec-19   14-Jan-20 A   16-Jan-20 A      -35                                         REINFORCE FOOTINGS, BLDG. A
                                                                                                                                                                                                                                                                                                                                                                                                                           Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 56 of 162




              Remaining Level of Effort             Actual Level of Effort          Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                                 Page 11 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                    Actual Work                     Milestone
                                                                                                                                                                                            Project Finish: 01-Apr-21
              Target Schedule                       Remaining Work                  summary
                                                                                                                                                                                                                                                             Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                        OD    BL Start   BL Finish      Start        Finish      Variance -                                                                               2020                                                                                                 2021
                                                                                                                                                                 BL Finish
                                                                                                                                                                              Sep   Oct   Nov   Dec    Jan      Feb      Mar      Apr      May      Jun          Jul        Aug      Sep       Oct    Nov   Dec     Jan   Feb     Mar     Apr    May     Jun          Jul   Aug   Sep   Oct   Nov   Dec
                        E00070     INSPECT FOOTINGS, BLDG. A                                             0   13-Dec-19               19-Jan-20 A                    -36                                      INSPECT FOOTINGS, BLDG. A, 19-Jan-20 A

                        E00080     POUR FOOTINGS, BLDG. A                                                1   16-Dec-19   16-Dec-19   28-Jan-20 A   28-Jan-20 A      -31                                        POUR FOOTINGS, BLDG. A

                     Under Slab Utilities, BLDG. A                                                      36   17-Dec-19   18-Dec-19   09-Mar-20 A   27-Apr-20 A      -93                                                                  27-Apr-20 A, Under Slab Utilities, BLDG. A
                        E00097     INSTALL UTILITIES UNDER SLAB, BLDG. A                                10                           09-Mar-20 A   20-Mar-20 A                                                                 INSTALL UTILITIES UNDER SLAB, BLDG. A

                        E00095     COVID-19 DELAY (UNDERGROUND UTILITIES DELAYED)                       16                           20-Mar-20 A   10-Apr-20 A                                                                      COVID-19 DELAY (UNDERGROUND UTILITIES DELAYED)
                                                                                                                                                                                                                                         DELAY AFFECTING THE MOST CRITICAL PATH

                        E00090     INSTALL UTILITIES UNDER SLAB, BLDG. A                                26   17-Dec-19   18-Dec-19   21-Mar-20 A   27-Apr-20 A      -93                                                                  INSTALL UTILITIES UNDER SLAB, BLDG. A

                        E00100     INSPECT UTILITIES UNDER SLAB, BLDG. A                                 0   18-Dec-19               27-Apr-20 A                    -92                                                                  INSPECT UTILITIES UNDER SLAB, BLDG. A, 27-Apr-20 A

                     Concrete Slab, BLDG. A                                                              7   17-Dec-19   24-Dec-19    30-Apr-20    08-May-20        -98                                                                     08-May-20, Concrete Slab, BLDG. A
                        E00110     FINE GRADE UNDER SLAB, BLDG. A                                        1   17-Dec-19   17-Dec-19    30-Apr-20     30-Apr-20       -97                                                                   FINE GRADE UNDER SLAB, BLDG. A

                        E00120     TERMITE TREATMENT UNDER SLAB, BLDG. A                                 1   17-Dec-19   17-Dec-19   01-May-20     01-May-20        -98                                                                   TERMITE TREATMENT UNDER SLAB, BLDG. A

                        E00140     FORM SOG, BLDG. A                                                     3   18-Dec-19   20-Dec-19   04-May-20     06-May-20        -98                                                                     FORM SOG, BLDG. A

                        E00145     Provide Termite tratment Certificate, BLDG. A                         0                           04-May-20                                                                                             Provide Termite tratment Certificate, BLDG. A, 04-May-20

                        E00150     REINFORCE SOG, BLDG. A                                                1   23-Dec-19   23-Dec-19   07-May-20     07-May-20        -98                                                                     REINFORCE SOG, BLDG. A

                        E00160     POUR SOG, BLDG. A                                                     1   24-Dec-19   24-Dec-19   08-May-20     08-May-20        -98                                                                     POUR SOG, BLDG. A

                        E00170     INSPECT SOG, BLDG. A                                                  1   24-Dec-19   24-Dec-19   08-May-20     08-May-20        -98                                                                     INSPECT SOG, BLDG. A

                     Masonry Construction, BLDG. A                                                      74   25-Dec-19   31-Jan-20   22-Jan-20 A   04-May-20        -66                                                                    04-May-20, Masonry Construction, BLDG. A
                        E00180     INSTALL MASONRY, BLDG. A                                             74   25-Dec-19   31-Dec-19   22-Jan-20 A   04-May-20        -89                                                                    INSTALL MASONRY, BLDG. A

                        E00200     INSTALL MASONRY PARAPET, BLDG. A                                     70   30-Jan-20   31-Jan-20   27-Jan-20 A   01-May-20        -65                                                                   INSTALL MASONRY PARAPET, BLDG. A

                        E00190     INSPECT MASONRY, BLDG. A                                              0   01-Jan-20               29-Jan-20 A                    -19                                        INSPECT MASONRY, BLDG. A, 29-Jan-20 A

                     First Floor Concrete Columns, BLDG. A                                              25   25-Dec-19   01-Jan-20   22-Jan-20 A   25-Feb-20 A      -39                                                25-Feb-20 A, First Floor Concrete Columns, BLDG. A
                        E00220     INSTALL REINFORCING CONCRETE COLUMNS, BLDG. A                        22   25-Dec-19   27-Dec-19   22-Jan-20 A   20-Feb-20 A      -39                                               INSTALL REINFORCING CONCRETE COLUMNS, BLDG. A

                        E00230     FORM CONCRETE COLUMNS, BLDG. A                                       20   27-Dec-19   31-Dec-19   27-Jan-20 A   21-Feb-20 A      -38                                               FORM CONCRETE COLUMNS, BLDG. A

                        E00240     INSPECT CONCRETE COLUMNS, BLDG. A                                     0   01-Jan-20               24-Feb-20 A                    -37                                               INSPECT CONCRETE COLUMNS, BLDG. A, 24-Feb-20 A

                        E00250     POUR CONCRETE COLUMNS, BLDG. A                                        1   01-Jan-20   01-Jan-20   25-Feb-20 A   25-Feb-20 A      -39                                                POUR CONCRETE COLUMNS, BLDG. A

                     Roof Level Concrete Beams, BLDG. A                                                  7   02-Jan-20   09-Jan-20   17-Mar-20 A   25-Mar-20 A      -54                                                         25-Mar-20 A, Roof Level Concrete Beams, BLDG. A
                        E00260     FORM CONCRETE BEAMS, ROOF LEVEL, BLDG. A                              7   02-Jan-20   06-Jan-20   17-Mar-20 A   25-Mar-20 A      -57                                                         FORM CONCRETE BEAMS, ROOF LEVEL, BLDG. A

                        E00270     REINFORCE CONCRETE BEAMS, ROOF LEVEL, BLDG. A                         7   06-Jan-20   08-Jan-20   17-Mar-20 A   25-Mar-20 A      -55                                                         REINFORCE CONCRETE BEAMS, ROOF LEVEL, BLDG. A

                        E00275     REMOVE TIE-BEAM HOLD                                                  1                           23-Mar-20 A   23-Mar-20 A                                                                 REMOVE TIE-BEAM HOLD

                        E00280     INSPECT CONCRETE BEAMS, ROOF LEVEL, BLDG. A                           0   09-Jan-20               24-Mar-20 A                    -52                                                         INSPECT CONCRETE BEAMS, ROOF LEVEL, BLDG. A, 24-Mar-20 A

                        E00290     POUR CONCRETE BEAMS, ROOF LEVEL, BLDG. A                              1   09-Jan-20   09-Jan-20   25-Mar-20 A   25-Mar-20 A      -54                                                         POUR CONCRETE BEAMS, ROOF LEVEL, BLDG. A

                     Roof Metal Framing, BLDG. A                                                        20   10-Jan-20   17-Jan-20   13-Apr-20 A   11-May-20        -80                                                                      11-May-20, Roof Metal Framing, BLDG. A
                        E00300     INSTALL STEEL COLUMNS AND GIRDERS, ROOF LEVEL, BLDG.                  1   10-Jan-20   10-Jan-20   13-Apr-20 A   13-Apr-20 A      -66                                                              INSTALL STEEL COLUMNS AND GIRDERS, ROOF LEVEL, BLDG. A
                                   A
                        E00310     INSTALL STEEL JOISTS, ROOF LEVEL, BLDG. A                            19   13-Jan-20   17-Jan-20   14-Apr-20 A   08-May-20        -80                                                                     INSTALL STEEL JOISTS, ROOF LEVEL, BLDG. A

                        E00320     INSPECT STEEL JOIST, ROOF LEVEL, BLDG. A                              0   17-Jan-20               11-May-20                      -80                                                                      INSPECT STEEL JOIST, ROOF LEVEL, BLDG. A, 11-May-20

                     Roofing, BLDG. A                                                                   49   20-Jan-20   03-Feb-20   11-May-20      16-Jul-20      -118                                                                                                16-Jul-20, Roofing, BLDG. A
                        E00330     INSTALL GALVANIZED METAL DECK, BLDG. A                                7   20-Jan-20   23-Jan-20   11-May-20     19-May-20        -83                                                                          INSTALL GALVANIZED METAL DECK, BLDG. A

                        E00370     INSTALL MECHANICAL ROUGH-IN, ROOF DECK, BLDG. A                       3   22-Jan-20   22-Jan-20    11-Jun-20     16-Jun-20      -104                                                                                   INSTALL MECHANICAL ROUGH-IN, ROOF DECK, BLDG. A

                        E00380     INSTALL FIRESTOPPING, ROOF DECK, BLDG. A                              3   22-Jan-20   22-Jan-20    12-Jun-20     16-Jun-20      -104                                                                                   INSTALL FIRESTOPPING, ROOF DECK, BLDG. A

                        E00390     INSTALL ELECTRICAL ROUGH-IN, ROOF DECK, BLDG. A                       3   23-Jan-20   23-Jan-20    15-Jun-20     17-Jun-20      -104                                                                                   INSTALL ELECTRICAL ROUGH-IN, ROOF DECK, BLDG. A

                        E00400     INSTALL PLUMBING ROUGH-IN, ROOF DECK, BLDG. A                         3   24-Jan-20   24-Jan-20    16-Jun-20     18-Jun-20      -104                                                                                   INSTALL PLUMBING ROUGH-IN, ROOF DECK, BLDG. A

                        E00385     INSPECT ROOF METAL DECK, BLDG. A                                      0                            19-Jun-20                                                                                                           INSPECT ROOF METAL DECK, BLDG. A, 19-Jun-20

                        E01260     INSTALL WOOD TRUSSES, BLDG. A                                         5   20-Jan-20   23-Jan-20    22-Jun-20     29-Jun-20      -112                                                                                      INSTALL WOOD TRUSSES, BLDG. A

                        E01265     INSPECT WOOD TRUSSES, BLDG. A                                         0                            29-Jun-20                                                                                                              INSPECT WOOD TRUSSES, BLDG. A, 29-Jun-20

                        E00360     POUR LIGHTWEIGHT INSULATED CONCRETE ROOF DECK,                        2   29-Jan-20   29-Jan-20    30-Jun-20     01-Jul-20      -110                                                                                      POUR LIGHTWEIGHT INSULATED CONCRETE ROOF DECK, BLDG. A
                                   BLDG. A
                        E00365     INSTALL STANDING SEAM METAL PANELS, BLDG. A                           4                            01-Jul-20     07-Jul-20                                                                                                    INSTALL STANDING SEAM METAL PANELS, BLDG. A

                        E00410     CURE CONCRETE ROOF DECK, BLDG. A                                      3   30-Jan-20   03-Feb-20    06-Jul-20     08-Jul-20      -112                                                                                           CURE CONCRETE ROOF DECK, BLDG. A

                        E00415     PERFORM PULL TEST ON LIGHTWEIGHT CONCRETE, BLDG. A                    1                            09-Jul-20     09-Jul-20                                                                                                     PERFORM PULL TEST ON LIGHTWEIGHT CONCRETE, BLDG. A

                        E00417     INSTALL SINGLE PLY MEMBRANE, BLDG. A                                  5                            10-Jul-20     16-Jul-20                                                                                                          INSTALL SINGLE PLY MEMBRANE, BLDG. A

                        E00367     INSPECT ROOFING SYSTEM - BLDG A                                       0                            16-Jul-20                                                                                                                        INSPECT ROOFING SYSTEM - BLDG A, 16-Jul-20


                  BLDG. ADMIN                                                                          137   17-Dec-19   11-Mar-20   14-Jan-20 A    22-Jul-20       -95                                                                                                 22-Jul-20, BLDG. ADMIN
                     Foundation Construction BLDG. ADMIN                                                13   17-Dec-19   25-Dec-19   14-Jan-20 A   30-Jan-20 A      -26                                         30-Jan-20 A, Foundation Construction BLDG. ADMIN
                        E00430     EXCAVATE CONTINUOUS FOOTINGS, BLDG. ADMIN                             1   17-Dec-19   17-Dec-19   14-Jan-20 A   14-Jan-20 A      -20                                  EXCAVATE CONTINUOUS FOOTINGS, BLDG. ADMIN
                                                                                                                                                                                                                                                                                                                                                                                                          Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 57 of 162




              Remaining Level of Effort            Actual Level of Effort          Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                    Page 12 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                     Milestone
                                                                                                                                                                                           Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work                  summary
                                                                                                                                                                                                                                                   Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                 OD    BL Start   BL Finish      Start        Finish      Variance -                                                                            2020                                                                                                2021
                                                                                                                                                          BL Finish
                                                                                                                                                                       Sep   Oct   Nov   Dec    Jan    Feb      Mar      Apr     May      Jun          Jul       Aug      Sep      Oct      Nov   Dec   Jan     Feb    Mar     Apr    May     Jun          Jul   Aug   Sep   Oct   Nov   Dec
                        E00440     EXCAVATE ISOLATED & ELEVATOR FOOTINGS, BLDG. ADMIN             1   17-Dec-19   17-Dec-19   14-Jan-20 A   14-Jan-20 A      -20                                  EXCAVATE ISOLATED & ELEVATOR FOOTINGS, BLDG. ADMIN

                        E00445     REINFORCE FOOTINGS, ADMIN                                      1                           28-Jan-20 A   28-Jan-20 A                                               REINFORCE FOOTINGS, ADMIN

                        E00470     INSPECT FOOTINGS, BLDG. ADMIN                                  0   24-Dec-19               29-Jan-20 A                    -25                                      INSPECT FOOTINGS, BLDG. ADMIN, 29-Jan-20 A

                        E00480     POUR FOOTINGS, BLDG. ADMIN                                     1   25-Dec-19   25-Dec-19   30-Jan-20 A   30-Jan-20 A      -26                                      POUR FOOTINGS, BLDG. ADMIN

                     Under Slab Utilities, BLDG. ADMIN                                           30   26-Dec-19   27-Dec-19   21-Mar-20 A   01-May-20        -90                                                                 01-May-20, Under Slab Utilities, BLDG. ADMIN
                        E00490     INSTALL UTILITIES UNDER SLAB, BLDG. ADMIN                     30   26-Dec-19   27-Dec-19   21-Mar-20 A   01-May-20        -90                                                                 INSTALL UTILITIES UNDER SLAB, BLDG. ADMIN

                        E00500     INSPECT UTILITIES UNDER SLAB, BLDG. ADMIN                      0   27-Dec-19               26-Mar-20 A                    -63                                                      INSPECT UTILITIES UNDER SLAB, BLDG. ADMIN, 26-Mar-20 A

                     First Floor Concrete Slab, BLDG. ADMIN                                       3   26-Dec-19   31-Dec-19    30-Apr-20    05-May-20        -89                                                                  05-May-20, First Floor Concrete Slab, BLDG. ADMIN
                        E00510     FINE GRADE UNDER SLAB, BLDG. ADMIN                             1   26-Dec-19   26-Dec-19    30-Apr-20     30-Apr-20       -90                                                                 FINE GRADE UNDER SLAB, BLDG. ADMIN

                        E00520     TERMITE TREATMENT UNDER SLAB, BLDG. ADMIN                      1   26-Dec-19   26-Dec-19    30-Apr-20     30-Apr-20       -90                                                                 TERMITE TREATMENT UNDER SLAB, BLDG. ADMIN

                        E00530     INSPECT TERMITE TREATMENT UNDER SLAB, BLDG. ADMIN              0   26-Dec-19               01-May-20                      -90                                                                 INSPECT TERMITE TREATMENT UNDER SLAB, BLDG. ADMIN, 01-May-20

                        E00540     FORM SOG, BLDG. ADMIN                                          1   27-Dec-19   27-Dec-19   01-May-20     01-May-20        -90                                                                 FORM SOG, BLDG. ADMIN

                        E00550     REINFORCE SOG, BLDG. ADMIN                                     1   30-Dec-19   30-Dec-19   04-May-20     04-May-20        -90                                                                  REINFORCE SOG, BLDG. ADMIN

                        E00560     POUR SOG, BLDG. ADMIN                                          1   31-Dec-19   31-Dec-19   04-May-20     05-May-20        -89                                                                  POUR SOG, BLDG. ADMIN

                        E00570     INSPECT SOG, BLDG. ADMIN                                       0   31-Dec-19               05-May-20                      -89                                                                  INSPECT SOG, BLDG. ADMIN, 05-May-20

                     Masonry Construction, BLDG. ADMIN                                           51   01-Jan-20   20-Jan-20   20-Feb-20 A    30-Apr-20       -73                                                                 30-Apr-20, Masonry Construction, BLDG. ADMIN
                        E00580     INSTALL MASONRY, BLDG. ADMIN                                   4   01-Jan-20   07-Jan-20   20-Feb-20 A   25-Feb-20 A      -35                                              INSTALL MASONRY, BLDG. ADMIN

                        E00590     INSPECT MASONRY, BLDG. ADMIN                                   0   08-Jan-20               25-Feb-20 A                    -33                                              INSPECT MASONRY, BLDG. ADMIN, 25-Feb-20 A

                        E00600     INSTALL MASONRY PARAPET, BLDG. ADMIN                          47   17-Jan-20   20-Jan-20   26-Feb-20 A    30-Apr-20       -73                                                                 INSTALL MASONRY PARAPET, BLDG. ADMIN

                     First Floor Concrete Columns, BLDG. ADMIN                                   20   01-Jan-20   08-Jan-20   29-Jan-20 A   25-Feb-20 A      -34                                              25-Feb-20 A, First Floor Concrete Columns, BLDG. ADMIN
                        E00620     REINFORCE CONCRETE COLUMNS, 1ST FLOOR, BLDG. ADMIN            17   01-Jan-20   03-Jan-20   29-Jan-20 A   20-Feb-20 A      -34                                             REINFORCE CONCRETE COLUMNS, 1ST FLOOR, BLDG. ADMIN

                        E00630     FORM CONCRETE COLUMNS, BLDG. ADMIN                             3   03-Jan-20   07-Jan-20   19-Feb-20 A   21-Feb-20 A      -33                                             FORM CONCRETE COLUMNS, BLDG. ADMIN

                        E00640     INSPECT CONCRETE COLUMNS, BLDG. ADMIN                          0   08-Jan-20               24-Feb-20 A                    -32                                             INSPECT CONCRETE COLUMNS, BLDG. ADMIN, 24-Feb-20 A

                        E00650     POUR CONCRETE COLUMNS, BLDG. ADMIN                             1   08-Jan-20   08-Jan-20   25-Feb-20 A   25-Feb-20 A      -34                                              POUR CONCRETE COLUMNS, BLDG. ADMIN

                     Roof Level Concrete Beams, BLDG. ADMIN                                       9   09-Jan-20   16-Jan-20   24-Mar-20 A   03-Apr-20 A      -56                                                         03-Apr-20 A, Roof Level Concrete Beams, BLDG. ADMIN
                        E00680     INSPECT CONCRETE BEAMS, ROOF LEVEL, BLDG. ADMIN                0   16-Jan-20               24-Mar-20 A                    -47                                                      INSPECT CONCRETE BEAMS, ROOF LEVEL, BLDG. ADMIN, 24-Mar-20 A

                        E00660     FORM CONCRETE BEAMS, ROOF LEVEL, BLDG. ADMIN                   6   09-Jan-20   13-Jan-20   25-Mar-20 A   01-Apr-20 A      -57                                                        FORM CONCRETE BEAMS, ROOF LEVEL, BLDG. ADMIN

                        E00670     REINFORCE CONCRETE BEAMS, ROOF LEVEL, BLDG. ADMIN              2   13-Jan-20   15-Jan-20   27-Mar-20 A   30-Mar-20 A      -53                                                       REINFORCE CONCRETE BEAMS, ROOF LEVEL, BLDG. ADMIN

                        E00690     POUR CONCRETE BEAMS, ROOF LEVEL, BLDG. ADMIN                   2   16-Jan-20   16-Jan-20   02-Apr-20 A   03-Apr-20 A      -56                                                         POUR CONCRETE BEAMS, ROOF LEVEL, BLDG. ADMIN

                     Roof Metal Framing, BLDG. ADMIN                                             23                           13-Apr-20 A   14-May-20                                                                               14-May-20, Roof Metal Framing, BLDG. ADMIN
                        E00691     INSTALL STEEL COLUMNS AND GIRDERS, ROOF LEVEL, BLDG.           1                           13-Apr-20 A   13-Apr-20 A                                                                     INSTALL STEEL COLUMNS AND GIRDERS, ROOF LEVEL, BLDG. ADMIN.
                                   ADMIN.
                        E00692     INSTALL STEEL JOISTS, ROOF LEVEL, BLDG. ADMIN                 22                           14-Apr-20 A   13-May-20                                                                               INSTALL STEEL JOISTS, ROOF LEVEL, BLDG. ADMIN

                        E00693     INSPECT STEEL JOIST, ROOF LEVEL, BLDG. ADMIN                   0                           14-May-20                                                                                             INSPECT STEEL JOIST, ROOF LEVEL, BLDG. ADMIN, 14-May-20


                     Roofing, BLDG. ADMIN                                                        59   17-Jan-20   11-Mar-20   01-May-20      22-Jul-20       -95                                                                                              22-Jul-20, Roofing, BLDG. ADMIN
                        E00730     INSTALL GALVANIZED METAL DECK, BLDG. ADMIN                     4   03-Feb-20   06-Feb-20   14-May-20     19-May-20        -73                                                                       INSTALL GALVANIZED METAL DECK, BLDG. ADMIN

                        E00695     INSTALL ROOF HATCH, BLDG. ADMIN                                1                            03-Jun-20     04-Jun-20                                                                                     INSTALL ROOF HATCH, BLDG. ADMIN

                        E00700     INSPECT ROOF METAL DECK, BLDG. ADMIN                           0   17-Jan-20                22-Jun-20                    -111                                                                                 INSPECT ROOF METAL DECK, BLDG. ADMIN, 22-Jun-20

                        E00760     POUR LIGHTWEIGHT INSULATED CONCRETE ROOF DECK,                 1   12-Feb-20   12-Feb-20    23-Jun-20     23-Jun-20       -94                                                                                 POUR LIGHTWEIGHT INSULATED CONCRETE ROOF DECK, BLDG. ADMIN
                                   BLDG. ADMIN
                        E00770     INSTALL MECHANICAL ROUGH-IN, ROOF DECK, BLDG. ADMIN            1   05-Feb-20   05-Feb-20    24-Jun-20     24-Jun-20      -100                                                                                 INSTALL MECHANICAL ROUGH-IN, ROOF DECK, BLDG. ADMIN

                        E00810     CURE CONCRETE ROOF DECK, BLDG. ADMIN                           3   13-Feb-20   17-Feb-20    24-Jun-20     26-Jun-20       -94                                                                                  CURE CONCRETE ROOF DECK, BLDG. ADMIN

                        E00790     INSTALL ELECTRICAL ROUGH-IN, ROOF DECK, BLDG. ADMIN            1   06-Feb-20   06-Feb-20    25-Jun-20     25-Jun-20      -100                                                                                 INSTALL ELECTRICAL ROUGH-IN, ROOF DECK, BLDG. ADMIN

                        E00800     INSTALL PLUMBING ROUGH-IN, ROOF DECK, BLDG. ADMIN              1   07-Feb-20   07-Feb-20    26-Jun-20     26-Jun-20      -100                                                                                  INSTALL PLUMBING ROUGH-IN, ROOF DECK, BLDG. ADMIN

                        E00780     INSTALL FIRESTOPPING, ROOF DECK, BLDG. ADMIN                   1   05-Feb-20   05-Feb-20    29-Jun-20     29-Jun-20      -103                                                                                  INSTALL FIRESTOPPING, ROOF DECK, BLDG. ADMIN

                        E00715     PERFORM PULL TEST ON LIGHTWEIGHT CONCRETE, BLDG.               1                            09-Jul-20     09-Jul-20                                                                                                  PERFORM PULL TEST ON LIGHTWEIGHT CONCRETE, BLDG. ADMIN
                                   ADMIN
                        E00720     INSTALL SINGLE PLY MEMBRANE, BLDG. ADMIN                       5   31-Jan-20   31-Jan-20    10-Jul-20     16-Jul-20      -119                                                                                             INSTALL SINGLE PLY MEMBRANE, BLDG. ADMIN

                        E00725     INSTALL STANDING SEAM METAL PANELS, BLDG. ADMIN                4                            16-Jul-20     22-Jul-20                                                                                                        INSTALL STANDING SEAM METAL PANELS, BLDG. ADMIN

                        E00727     INSPECT ROOFING SYSTEM, BLDG. ADMIN                            0                            22-Jul-20                                                                                                                      INSPECT ROOFING SYSTEM, BLDG. ADMIN, 22-Jul-20


                        Back Overhang Roofing                                                    17   20-Feb-20   03-Mar-20   01-May-20     25-May-20        -59                                                                        25-May-20, Back Overhang Roofing
                           E01330INSTALL TUBES FRAMING, BO, BLDG. ADMIN                          10   20-Feb-20   21-Feb-20   01-May-20     14-May-20        -59                                                                     INSTALL TUBES FRAMING, BO, BLDG. ADMIN

                           E01340INSTALL EXTERIOR PLYWOOD ROOF SHEATHING, BO, BLDG.               3   24-Feb-20   26-Feb-20   15-May-20     19-May-20        -59                                                                       INSTALL EXTERIOR PLYWOOD ROOF SHEATHING, BO, BLDG. ADMIN
                                 ADMIN
                           E01350INSTALL SEAM METAL ROOFING, BO, BLDG. ADMIN                      4   27-Feb-20   03-Mar-20   20-May-20     25-May-20        -59                                                                        INSTALL SEAM METAL ROOFING, BO, BLDG. ADMIN

                        Front Overhang Roofing                                                    9   24-Feb-20   05-Mar-20   15-May-20     27-May-20        -59                                                                        27-May-20, Front Overhang Roofing
                                                                                                                                                                                                                                                                                                                                                                                               Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 58 of 162




              Remaining Level of Effort            Actual Level of Effort   Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                Page 13 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work              Milestone
                                                                                                                                                                                    Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work           summary
                                                                                                                                                                                                                                                        Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                    OD    BL Start   BL Finish      Start        Finish      Variance -                                                                             2020                                                                                                 2021
                                                                                                                                                             BL Finish
                                                                                                                                                                          Sep   Oct   Nov   Dec    Jan    Feb      Mar      Apr      May      Jun          Jul    Aug      Sep        Oct      Nov      Dec   Jan   Feb     Mar     Apr    May     Jun          Jul   Aug   Sep   Oct   Nov   Dec
                           E01360INSTALL LIGHT GAGE FRAMING, FO, BLDG. ADMIN                         2   24-Feb-20   25-Feb-20   15-May-20     18-May-20        -59                                                                        INSTALL LIGHT GAGE FRAMING, FO, BLDG. ADMIN

                           E01370INSTALL EXTERIOR PLYWOOD ROOF SHEATHING, FO, BLDG.                  3   26-Feb-20   28-Feb-20   19-May-20     21-May-20        -59                                                                        INSTALL EXTERIOR PLYWOOD ROOF SHEATHING, FO, BLDG. ADMIN
                                 ADMIN
                           E01380INSTALL SEAM METAL ROOFING, FO, BLDG. ADMIN                         4   02-Mar-20   05-Mar-20   22-May-20     27-May-20        -59                                                                          INSTALL SEAM METAL ROOFING, FO, BLDG. ADMIN

                        Upper Lobby Roofing                                                         11   26-Feb-20   11-Mar-20   19-May-20      02-Jun-20       -59                                                                           02-Jun-20, Upper Lobby Roofing
                           E01390INSTALL LIGHT JOIST AND EDGE TUBE FRAMING, UL, BLDG.                2   26-Feb-20   27-Feb-20   19-May-20     20-May-20        -59                                                                        INSTALL LIGHT JOIST AND EDGE TUBE FRAMING, UL, BLDG. ADMIN
                                 ADMIN
                           E01400INSTALL GALVANIZED METAL DECK, UL, BLDG. ADMIN                      2   28-Feb-20   02-Mar-20   21-May-20     22-May-20        -59                                                                        INSTALL GALVANIZED METAL DECK, UL, BLDG. ADMIN

                           E01410INSTALL EXTERIOR PLYWOOD ROOF SHEATHING, UL, BLDG.                  3   03-Mar-20   05-Mar-20   25-May-20     27-May-20        -59                                                                          INSTALL EXTERIOR PLYWOOD ROOF SHEATHING, UL, BLDG. ADMIN
                                 ADMIN
                           E01420INSTALL SEAM METAL ROOFING, UL, BLDG. ADMIN                         4   06-Mar-20   11-Mar-20   28-May-20      02-Jun-20       -59                                                                           INSTALL SEAM METAL ROOFING, UL, BLDG. ADMIN

                  BLDG. B                                                                          142   26-Dec-19   01-Apr-20   14-Jan-20 A    30-Jul-20       -85                                                                                              30-Jul-20, BLDG. B
                     Foundation Construction BLDG. B                                                13   26-Dec-19   18-Feb-20   14-Jan-20 A   30-Jan-20 A      13                                       30-Jan-20 A, Foundation Construction BLDG. B
                        E00815     EXCAVATE ISOLATED FOOTINGS, FOUNDATION, BLDG. B                   1                           14-Jan-20 A   14-Jan-20 A                                           EXCAVATE ISOLATED FOOTINGS, FOUNDATION, BLDG. B

                        E00830     EXCAVATE CONTINUOUS FOOTINGS, FOUNDATION, BLDG. B                 1   26-Dec-19   26-Dec-19   14-Jan-20 A   14-Jan-20 A      -13                                  EXCAVATE CONTINUOUS FOOTINGS, FOUNDATION, BLDG. B

                        E00820     REINFORCE FOOTINGS, FOUNDATION, BLDG. B                           1   18-Feb-20   18-Feb-20   28-Jan-20 A   28-Jan-20 A      15                                              REINFORCE FOOTINGS, FOUNDATION, BLDG. B

                        E00870     INSPECT FOOTINGS, FOUNDATION, BLDG. B                             0   02-Jan-20               29-Jan-20 A                    -18                                      INSPECT FOOTINGS, FOUNDATION, BLDG. B, 29-Jan-20 A

                        E00880     POUR FOOTINGS, FOUNDATION, BLDG. B                                1   03-Jan-20   03-Jan-20   30-Jan-20 A   30-Jan-20 A      -19                                      POUR FOOTINGS, FOUNDATION, BLDG. B

                     Under Slab Utilities, BLDG. B                                                  34   06-Jan-20   07-Jan-20   21-Mar-20 A   07-May-20        -87                                                                   07-May-20, Under Slab Utilities, BLDG. B
                        E00890     INSTALL UTILITIES UNDER SLAB, BLDG. B                            30   06-Jan-20   07-Jan-20   21-Mar-20 A   01-May-20        -83                                                                 INSTALL UTILITIES UNDER SLAB, BLDG. B

                        E00900     INSPECT UTILITIES UNDER SLAB, BLDG. B                            28   07-Jan-20   07-Jan-20   31-Mar-20 A   07-May-20        -87                                                                   INSPECT UTILITIES UNDER SLAB, BLDG. B

                     First Floor Concrete Slab, BLDG. B                                              6   06-Jan-20   09-Jan-20    30-Apr-20    07-May-20        -85                                                                   07-May-20, First Floor Concrete Slab, BLDG. B
                        E00910     FINE GRADE UNDER SLAB, F1 CONCRETE SLAB, BLDG. B                  1   06-Jan-20   06-Jan-20    30-Apr-20     30-Apr-20       -83                                                                 FINE GRADE UNDER SLAB, F1 CONCRETE SLAB, BLDG. B

                        E00920     TERMITE TREATMENT UNDER SLAB, F1 CONCRETE SLAB,                   1   06-Jan-20   06-Jan-20   01-May-20     01-May-20        -84                                                                 TERMITE TREATMENT UNDER SLAB, F1 CONCRETE SLAB, BLDG. B
                                   BLDG. B
                        E00930     INSPECT TERMITE TREATMENT UNDER SLAB, F1 CONCRETE                 1   06-Jan-20   06-Jan-20   01-May-20     01-May-20        -84                                                                 INSPECT TERMITE TREATMENT UNDER SLAB, F1 CONCRETE SLAB, BLDG. B
                                   SLAB, BLDG. B
                        E00940     FORM SOG, F1 CONCRETE SLAB, BLDG. B                               1   07-Jan-20   07-Jan-20   04-May-20     04-May-20        -84                                                                  FORM SOG, F1 CONCRETE SLAB, BLDG. B

                        E00950     REINFORCE SOG, F1 CONCRETE SLAB, BLDG. B                          1   08-Jan-20   08-Jan-20   05-May-20     05-May-20        -84                                                                  REINFORCE SOG, F1 CONCRETE SLAB, BLDG. B

                        E00960     POUR SOG, F1 CONCRETE SLAB, BLDG. B                               1   09-Jan-20   09-Jan-20   07-May-20     07-May-20        -85                                                                   POUR SOG, F1 CONCRETE SLAB, BLDG. B

                        E00970     INSPECT SOG, F1 CONCRETE SLAB, BLDG. B                            1   09-Jan-20   09-Jan-20   07-May-20     07-May-20        -85                                                                   INSPECT SOG, F1 CONCRETE SLAB, BLDG. B

                     Masonry Construction, BLDG. B                                                  88   10-Jan-20   26-Feb-20   22-Jan-20 A   22-May-20        -62                                                                        22-May-20, Masonry Construction, BLDG. B
                        E00980     INSTALL MASONRY, BLDG. B                                         34   10-Jan-20   16-Jan-20   22-Jan-20 A   09-Mar-20 A      -37                                                 INSTALL MASONRY, BLDG. B

                        E00990     INSPECT MASONRY, BLDG. B                                          1   17-Jan-20   17-Jan-20   25-Feb-20 A   25-Feb-20 A      -27                                              INSPECT MASONRY, BLDG. B

                        E01000     INSTALL MASONRY PARAPET, BLDG. B                                  3   24-Feb-20   26-Feb-20   20-May-20     22-May-20        -62                                                                        INSTALL MASONRY PARAPET, BLDG. B

                     Precast Wall, BLDG. B                                                           5   10-Jan-20   16-Jan-20    30-Apr-20    06-May-20        -79                                                                   06-May-20, Precast Wall, BLDG. B
                        E01010     INSTALL PRECAST WALL, BLDG. B                                     5   10-Jan-20   16-Jan-20    30-Apr-20    06-May-20        -79                                                                   INSTALL PRECAST WALL, BLDG. B

                     First Floor Concrete Columns, BLDG. B                                          25   10-Jan-20   17-Jan-20   22-Jan-20 A   25-Feb-20 A      -27                                              25-Feb-20 A, First Floor Concrete Columns, BLDG. B
                        E01020     REINFORCE CONCRETE COLUMNS, BLDG. B                              22   10-Jan-20   14-Jan-20   22-Jan-20 A   20-Feb-20 A      -27                                             REINFORCE CONCRETE COLUMNS, BLDG. B

                        E01030     FORM CONCRETE COLUMNS, BLDG. B                                    3   14-Jan-20   16-Jan-20   19-Feb-20 A   21-Feb-20 A      -26                                             FORM CONCRETE COLUMNS, BLDG. B

                        E01040     INSPECT CONCRETE COLUMNS, BLDG. B                                 1   17-Jan-20   17-Jan-20   24-Feb-20 A   24-Feb-20 A      -26                                              INSPECT CONCRETE COLUMNS, BLDG. B

                        E01050     POUR CONCRETE COLUMNS, BLDG. B                                    1   17-Jan-20   17-Jan-20   25-Feb-20 A   25-Feb-20 A      -27                                              POUR CONCRETE COLUMNS, BLDG. B

                     Roof Level Concrete Beams, BLDG. B                                             10   20-Jan-20   27-Jan-20   17-Mar-20 A   30-Mar-20 A      -45                                                        30-Mar-20 A, Roof Level Concrete Beams, BLDG. B
                        E01060     FORM CONCRETE BEAMS, ROOF LEVEL, BLDG. B                          9   20-Jan-20   22-Jan-20   17-Mar-20 A   27-Mar-20 A      -47                                                       FORM CONCRETE BEAMS, ROOF LEVEL, BLDG. B

                        E01070     REINFORCE CONCRETE BEAMS, ROOF LEVEL, BLDG. B                     4   22-Jan-20   24-Jan-20   20-Mar-20 A   25-Mar-20 A      -43                                                      REINFORCE CONCRETE BEAMS, ROOF LEVEL, BLDG. B

                        E01080     INSPECT CONCRETE BEAMS, ROOF LEVEL, BLDG. B                       1   27-Jan-20   27-Jan-20   26-Mar-20 A   26-Mar-20 A      -43                                                       INSPECT CONCRETE BEAMS, ROOF LEVEL, BLDG. B

                        E01090     POUR CONCRETE BEAMS, ROOF LEVEL, BLDG. B                          1   27-Jan-20   27-Jan-20   30-Mar-20 A   30-Mar-20 A      -45                                                        POUR CONCRETE BEAMS, ROOF LEVEL, BLDG. B

                     Roof Metal Framing, BLDG. B                                                    19   28-Jan-20   11-Feb-20   13-Apr-20 A   07-May-20        -62                                                                   07-May-20, Roof Metal Framing, BLDG. B
                        E01100     INSTALL STEEL COLUMNS AND GIRDERS, ROOF LEVEL, BLDG.              1   28-Jan-20   28-Jan-20   13-Apr-20 A   13-Apr-20 A      -54                                                            INSTALL STEEL COLUMNS AND GIRDERS, ROOF LEVEL, BLDG. B.
                                   B.
                        E01110     INSTALL STEEL JOISTS, ROOF LEVEL, BLDG. B                        18   29-Jan-20   11-Feb-20   14-Apr-20 A   07-May-20        -62                                                                   INSTALL STEEL JOISTS, ROOF LEVEL, BLDG. B

                        E01120     INSPECT STEEL JOIST, ROOF LEVEL, BLDG. B                          1   11-Feb-20   11-Feb-20   07-May-20     07-May-20        -62                                                                   INSPECT STEEL JOIST, ROOF LEVEL, BLDG. B

                     Roofing, BLDG. B                                                               57   12-Feb-20   01-Apr-20   12-May-20      30-Jul-20       -85                                                                                              30-Jul-20, Roofing, BLDG. B
                        Lightweight Insulated Concrete                                              57   12-Feb-20   01-Apr-20   12-May-20      30-Jul-20       -85                                                                                              30-Jul-20, Lightweight Insulated Concrete
                           E01140 REINFORCE CONCRETE ROOF DECK, BLDG. B                              4   14-Feb-20   19-Feb-20   12-May-20     15-May-20        -62                                                                      REINFORCE CONCRETE ROOF DECK, BLDG. B

                           E01170 INSTALL MECHANICAL ROUGH-IN, ROOF DECK, BLDG. B                    1   14-Feb-20   14-Feb-20   12-May-20     12-May-20        -62                                                                     INSTALL MECHANICAL ROUGH-IN, ROOF DECK, BLDG. B

                           E01180 INSTALL FIRESTOPPING, ROOF DECK, BLDG. B                           1   14-Feb-20   14-Feb-20   12-May-20     12-May-20        -62                                                                     INSTALL FIRESTOPPING, ROOF DECK, BLDG. B

                           E01190 INSTALL ELECTRICAL ROUGH-IN, ROOF DECK, BLDG. B                    1   17-Feb-20   17-Feb-20   13-May-20     13-May-20        -62                                                                     INSTALL ELECTRICAL ROUGH-IN, ROOF DECK, BLDG. B

                           E01200INSTALL PLUMBING ROUGH-IN, ROOF DECK, BLDG. B                       1   18-Feb-20   18-Feb-20   14-May-20     14-May-20        -62                                                                     INSTALL PLUMBING ROUGH-IN, ROOF DECK, BLDG. B
                                                                                                                                                                                                                                                                                                                                                                                                    Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 59 of 162




              Remaining Level of Effort            Actual Level of Effort      Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                  Page 14 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                 Milestone
                                                                                                                                                                                       Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work              summary
                                                                                                                                                                                                                                            Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                   OD    BL Start   BL Finish     Start       Finish    Variance -                                                                       2020                                                                                                            2021
                                                                                                                                                        BL Finish
                                                                                                                                                                     Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr   May      Jun          Jul      Aug       Sep       Oct        Nov     Dec      Jan      Feb       Mar        Apr   May   Jun          Jul   Aug   Sep   Oct   Nov   Dec
                           E01150 INSPECT CONCRETE ROOF DECK, BLDG. B                               1   20-Feb-20   20-Feb-20   18-May-20   18-May-20      -62                                                                  INSPECT CONCRETE ROOF DECK, BLDG. B

                           E01160 POUR LIGHTWEIGHT INSULATED CONCRETE ROOF DECK,                    1   21-Feb-20   21-Feb-20   19-May-20   19-May-20      -62                                                                  POUR LIGHTWEIGHT INSULATED CONCRETE ROOF DECK, BLDG. B
                                  BLDG. B
                           E01210CURE CONCRETE ROOF DECK, BLDG. B                                   3   24-Feb-20   26-Feb-20   20-May-20   22-May-20      -62                                                                  CURE CONCRETE ROOF DECK, BLDG. B

                           E01430INSTALL ROOF HATCHES / LADDERS, BLDG. B                            3   26-Feb-20   28-Feb-20   20-May-20   22-May-20      -60                                                                  INSTALL ROOF HATCHES / LADDERS, BLDG. B

                           E01220REMOVE CONCRETE ROOF DECK, BLDG. B                                 1   27-Feb-20   27-Feb-20   25-May-20   25-May-20      -62                                                                   REMOVE CONCRETE ROOF DECK, BLDG. B

                           E01450INSTALL ROOFING, BLDG. B                                          15   12-Mar-20   01-Apr-20   09-Jul-20   29-Jul-20      -85                                                                                          INSTALL ROOFING, BLDG. B

                           E01460INSTALL WOOD TRUSSES, BLDG. B                                      6   12-Feb-20   17-Feb-20   14-Jul-20   21-Jul-20     -111                                                                                        INSTALL WOOD TRUSSES, BLDG. B

                           E01472INSTALL GALVANIZED METAL DECK, BLDG. B                             5                           14-Jul-20   20-Jul-20                                                                                                 INSTALL GALVANIZED METAL DECK, BLDG. B

                           E01470INSTALL GALVANIZED METAL DECK, BLDG. B                             6   14-Feb-20   19-Feb-20   16-Jul-20   23-Jul-20     -111                                                                                        INSTALL GALVANIZED METAL DECK, BLDG. B

                           E01480INSTALL EXTERIOR PLYWOOD ROOF SHEATHING, BLDG. B                   6   18-Feb-20   21-Feb-20   20-Jul-20   27-Jul-20     -111                                                                                         INSTALL EXTERIOR PLYWOOD ROOF SHEATHING, BLDG. B

                           E01490INSTALL STANDING SEAM METAL ROOF SYSTEM, BLDG. B                   6   20-Feb-20   25-Feb-20   22-Jul-20   29-Jul-20     -111                                                                                          INSTALL STANDING SEAM METAL ROOF SYSTEM, BLDG. B

                           E01440INSTALL ROOF SHEET METAL FLASHING & TRIM, BLDG. B                  3   26-Feb-20   28-Feb-20   27-Jul-20   29-Jul-20     -108                                                                                          INSTALL ROOF SHEET METAL FLASHING & TRIM, BLDG. B

                           E01500FINAL INSPECTION ROOFING                                           0   01-Apr-20               30-Jul-20                  -85                                                                                          FINAL INSPECTION ROOFING, 30-Jul-20

                Interior                                                                          196   13-Feb-20   30-Sep-20   30-Apr-20   29-Jan-21      -86                                                                                                                                                   29-Jan-21, Interior
                  Interior BLDG. A                                                                 87   17-Feb-20   30-Sep-20   29-Jul-20   27-Nov-20      -42                                                                                                                                27-Nov-20, Interior BLDG. A
                     E01530        OH DUCTWORK ROUGH-IN, INT. BDLG. A                               6   17-Feb-20   06-Mar-20   29-Jul-20   06-Aug-20     -109                                                                                            OH DUCTWORK ROUGH-IN, INT. BDLG. A

                     E01540        LAY-OUT PARTITION WALLS, INT. BDLG. A                            2   18-Feb-20   19-Feb-20   31-Jul-20   03-Aug-20     -118                                                                                           LAY-OUT PARTITION WALLS, INT. BDLG. A

                     E01550        OH FIRE ALARM ROUGH-IN, INT. BDLG. A                             5   20-Feb-20   11-Mar-20   04-Aug-20   10-Aug-20     -108                                                                                             OH FIRE ALARM ROUGH-IN, INT. BDLG. A

                     E01570        OH FIRE SPRINKLER ROUGH-IN, INT. BDLG. A                         5   06-Mar-20   26-Mar-20   05-Aug-20   11-Aug-20      -98                                                                                             OH FIRE SPRINKLER ROUGH-IN, INT. BDLG. A

                     E01560        OH PLUMBING ROUGH, INT. BDLG. A                                  3   06-Mar-20   26-Mar-20   12-Aug-20   14-Aug-20     -101                                                                                              OH PLUMBING ROUGH, INT. BDLG. A

                     E01580        INSPECT OH MEP ROUGH, INT. BDLG. A                               1   27-Mar-20   27-Mar-20   17-Aug-20   17-Aug-20     -101                                                                                                 INSPECT OH MEP ROUGH, INT. BDLG. A

                     E01590        SET AHU'S, INT. BDLG. A                                          2   30-Mar-20   31-Mar-20   18-Aug-20   19-Aug-20     -101                                                                                                 SET AHU'S, INT. BDLG. A

                     E01600        INSULATE DUCTWORK, INT. BDLG. A                                  5   01-Apr-20   14-Apr-20   20-Aug-20   26-Aug-20      -96                                                                                                   INSULATE DUCTWORK, INT. BDLG. A

                     E01610        FRAME PARTITION WALLS, INT. BDLG. A                              3   15-Apr-20   24-Apr-20   27-Aug-20   31-Aug-20      -91                                                                                                    FRAME PARTITION WALLS, INT. BDLG. A

                     E01620        INSPECT FRAMED PARTITION WALLS, INT. BDLG. A                     8   27-Apr-20   06-May-20   01-Sep-20   10-Sep-20      -91                                                                                                       INSPECT FRAMED PARTITION WALLS, INT. BDLG. A

                     E01630        IN-WALL ELECTRICAL ROUGH-IN, INT. BDLG. A                        5   07-May-20   21-May-20   11-Sep-20   17-Sep-20      -85                                                                                                           IN-WALL ELECTRICAL ROUGH-IN, INT. BDLG. A

                     E01640        INSTALL INTERIOR DOOR FRAMES, INT. BDLG. A                       5   07-May-20   13-May-20   11-Sep-20   17-Sep-20      -91                                                                                                           INSTALL INTERIOR DOOR FRAMES, INT. BDLG. A

                     E01650        IN-WALL PLUMBING ROUGH-IN, INT. BDLG. A                          5   07-May-20   18-May-20   11-Sep-20   17-Sep-20      -88                                                                                                           IN-WALL PLUMBING ROUGH-IN, INT. BDLG. A

                     E01660        OH LIGHTING ROUGH-IN, INT. BDLG. A                               8   08-May-20   19-May-20   14-Sep-20   23-Sep-20      -91                                                                                                            OH LIGHTING ROUGH-IN, INT. BDLG. A

                     E01670        IN-WALL LOW VOLTAGE ROUGH-IN, INT. BDLG. A                       7   08-May-20   22-May-20   14-Sep-20   22-Sep-20      -87                                                                                                            IN-WALL LOW VOLTAGE ROUGH-IN, INT. BDLG. A

                     E01680        INSTALL BACKING FOR CASEWORK, INT. BDLG. A                       5   08-May-20   12-May-20   14-Sep-20   18-Sep-20      -93                                                                                                           INSTALL BACKING FOR CASEWORK, INT. BDLG. A

                     E01690        ELECT/PLUMB ROUGH COMPLETE, INT. BDLG. A                         0   21-May-20               18-Sep-20                  -85                                                                                                           ELECT/PLUMB ROUGH COMPLETE, INT. BDLG. A, 18-Sep-20

                     E01710        INSPECT MEP IN-WALL ROUGH-IN, INT. BDLG. A                       1   25-May-20   25-May-20   23-Sep-20   23-Sep-20      -87                                                                                                            INSPECT MEP IN-WALL ROUGH-IN, INT. BDLG. A

                     E01700        OH LOW VOLTAGE ROUGH-IN, INT. BDLG. A                            3   25-May-20   03-Jun-20   24-Sep-20   28-Sep-20      -83                                                                                                             OH LOW VOLTAGE ROUGH-IN, INT. BDLG. A

                     E01720        INSPECT OH LOW VOLTAGE/LIGHTING ROUGH-IN, INT. BDLG.             1   04-Jun-20   04-Jun-20   29-Sep-20   29-Sep-20      -83                                                                                                              INSPECT OH LOW VOLTAGE/LIGHTING ROUGH-IN, INT. BDLG. A
                                   A
                     E01730        INSTALL METAL STUD, INT. BDLG. A                                 3   04-Jun-20   08-Jun-20   29-Sep-20   01-Oct-20      -83                                                                                                              INSTALL METAL STUD, INT. BDLG. A

                     E01890        INSTALL CEILING GRID, INT. BDLG. A                               5   11-Aug-20   17-Aug-20   30-Sep-20   06-Oct-20      -36                                                                                                               INSTALL CEILING GRID, INT. BDLG. A

                     E01740        INSULATE PARTITION WALLS, INT. BDLG. A                           5   08-Jun-20   17-Jun-20   01-Oct-20   07-Oct-20      -80                                                                                                                INSULATE PARTITION WALLS, INT. BDLG. A

                     E01920        INSTALL CEILING GRID COMPLETE, INT. BDLG. A                      0               17-Aug-20               06-Oct-20      -36                                                                                                               INSTALL CEILING GRID COMPLETE, INT. BDLG. A,

                     E01990        INSTALL LIGHTS, INT. BDLG. A                                     4   04-Sep-20   09-Sep-20   07-Oct-20   12-Oct-20      -23                                                                                                                 INSTALL LIGHTS, INT. BDLG. A

                     E02000        A/C TRIM-OUT, INT. BDLG. A                                       3   04-Sep-20   08-Sep-20   07-Oct-20   09-Oct-20      -23                                                                                                                A/C TRIM-OUT, INT. BDLG. A

                     E02010        SIGNAGE, INT. BDLG. A                                            2   04-Sep-20   07-Sep-20   07-Oct-20   08-Oct-20      -23                                                                                                                SIGNAGE, INT. BDLG. A

                     E01750        INSPECT INSULATION WALLS, INT. BDLG. A                           5   18-Jun-20   29-Jun-20   08-Oct-20   14-Oct-20      -77                                                                                                                 INSPECT INSULATION WALLS, INT. BDLG. A

                     E02030        DROP CEILING TILE, INT. BDLG. A                                  5   15-Sep-20   21-Sep-20   09-Oct-20   15-Oct-20      -18                                                                                                                     DROP CEILING TILE, INT. BDLG. A

                     E02040        FIRE SPRINKLER TRIM-OU, INT. BDLG. A                             4   17-Sep-20   22-Sep-20   13-Oct-20   16-Oct-20      -18                                                                                                                     FIRE SPRINKLER TRIM-OU, INT. BDLG. A

                     E01760        HANG DRYWALL, INT. BDLG. A                                       5   30-Jun-20   20-Jul-20   15-Oct-20   21-Oct-20      -67                                                                                                                      HANG DRYWALL, INT. BDLG. A

                     E02050        INSTALL BATHROOM ACCESSORIES, INT. BDLG. A                       2   23-Sep-20   24-Sep-20   19-Oct-20   20-Oct-20      -18                                                                                                                      INSTALL BATHROOM ACCESSORIES, INT. BDLG. A

                     E01770        TAPE & FINISH DRYWALL, INT. BDLG. A                              5   06-Jul-20   17-Jul-20   21-Oct-20   27-Oct-20      -72                                                                                                                        TAPE & FINISH DRYWALL, INT. BDLG. A

                     E02060        FINAL CLEAN 5 COATS, INT. BDLG. A                                2   25-Sep-20   28-Sep-20   21-Oct-20   22-Oct-20      -18                                                                                                                      FINAL CLEAN 5 COATS, INT. BDLG. A
                                                                                                                                                                                                                                                                                                                                                                                                    Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 60 of 162




              Remaining Level of Effort            Actual Level of Effort     Critical Remaining Work                                                                             Variance Report - WBS                                                                                                  Page 15 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                Milestone
                                                                                                                                                                                  Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work             summary
                                                                                                                                                                                                                                         Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                   OD    BL Start   BL Finish     Start      Finish     Variance -                                                                    2020                                                                                                       2021
                                                                                                                                                        BL Finish
                                                                                                                                                                     Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr   May   Jun          Jul   Aug       Sep       Oct       Nov       Dec       Jan     Feb      Mar      Apr   May   Jun          Jul   Aug   Sep   Oct   Nov   Dec
                     E01790        HANG DRYWALL COMPLETE, INT. BDLG. A                              0   20-Jul-20               22-Oct-20                  -67                                                                                                                HANG DRYWALL COMPLETE, INT. BDLG. A, 22-Oct-20

                     E02070        WAX FLOORS, INT. BDLG. A                                         2   29-Sep-20   30-Sep-20   23-Oct-20   26-Oct-20      -18                                                                                                                 WAX FLOORS, INT. BDLG. A

                     E01780        INSPECT TAPE & FINISH DRYWALL, INT. BDLG. A                      1   20-Jul-20   20-Jul-20   28-Oct-20   28-Oct-20      -72                                                                                                                  INSPECT TAPE & FINISH DRYWALL, INT. BDLG. A

                     E01870        INSTALL CASEWORK/TOILET DIVISION, INT. BDLG. A                   5   11-Aug-20   13-Aug-20   28-Oct-20   03-Nov-20      -58                                                                                                                   INSTALL CASEWORK/TOILET DIVISION, INT. BDLG. A

                     E01950        PLUMBING TRIM-OUT, INT. BDLG. A                                  4   25-Aug-20   28-Aug-20   28-Oct-20   02-Nov-20      -46                                                                                                                   PLUMBING TRIM-OUT, INT. BDLG. A

                     E01800        SOUND-CAULK TOP & BOTTOM PARTITION WALLS, INT. BDLG.             4   21-Jul-20   24-Jul-20   29-Oct-20   03-Nov-20      -72                                                                                                                   SOUND-CAULK TOP & BOTTOM PARTITION WALLS, INT. BDLG. A
                                   A
                     E01810        FIRE CAULK PENETRATIONS, INT. BDLG. A                            3   27-Jul-20   29-Jul-20   04-Nov-20   06-Nov-20      -72                                                                                                                    FIRE CAULK PENETRATIONS, INT. BDLG. A

                     E01820        PRIME WALLS, INT. BDLG. A                                        5   27-Jul-20   31-Jul-20   04-Nov-20   10-Nov-20      -72                                                                                                                     PRIME WALLS, INT. BDLG. A

                     E01830        SMOKE TAPE PARTITIONS, INT. BDLG. A                              3   27-Jul-20   29-Jul-20   04-Nov-20   06-Nov-20      -72                                                                                                                    SMOKE TAPE PARTITIONS, INT. BDLG. A

                     E01880        PAINT WALLS, INT. BDLG. A                                        5   11-Aug-20   17-Aug-20   04-Nov-20   10-Nov-20      -61                                                                                                                     PAINT WALLS, INT. BDLG. A

                     E01960        FIRE EXTINGUISHER, INT. BLDG. A                                  1   04-Sep-20   04-Sep-20   09-Nov-20   09-Nov-20      -46                                                                                                                     FIRE EXTINGUISHER, INT. BLDG. A

                     E01970        ELECTRICAL TRIM-OUT, INT. BDLG. A                                3   04-Sep-20   10-Sep-20   09-Nov-20   11-Nov-20      -44                                                                                                                      ELECTRICAL TRIM-OUT, INT. BDLG. A

                     E01980        FIRE ALARM TRIM-OUT, INT. BDLG. A                                3   04-Sep-20   10-Sep-20   09-Nov-20   11-Nov-20      -44                                                                                                                      FIRE ALARM TRIM-OUT, INT. BDLG. A

                     E02080        FINISH, INT. BDLG. A                                             0   30-Sep-20               10-Nov-20                  -28                                                                                                                     FINISH, INT. BDLG. A, 10-Nov-20

                     E01840        INSTALL VCT FLOORING, INT. BDLG. A                               5   03-Aug-20   10-Aug-20   11-Nov-20   17-Nov-20      -71                                                                                                                         INSTALL VCT FLOORING, INT. BDLG. A

                     E01900        INSTALL DOORS, INT. BDLG. A                                      5   11-Aug-20   13-Aug-20   11-Nov-20   17-Nov-20      -68                                                                                                                         INSTALL DOORS, INT. BDLG. A

                     E02020        MEP TRIM COMPLETE, INT. BDLG. A                                  0               10-Sep-20               11-Nov-20      -44                                                                                                                      MEP TRIM COMPLETE, INT. BDLG. A,

                     E01850        VCT FLOORING COMPLETE, INT. BDLG. A                              0               10-Aug-20               17-Nov-20      -71                                                                                                                         VCT FLOORING COMPLETE, INT. BDLG. A,

                     E01860        INSTALL CERAMIC, INT. BLDG. A                                    5   11-Aug-20   17-Aug-20   18-Nov-20   24-Nov-20      -71                                                                                                                          INSTALL CERAMIC, INT. BLDG. A

                     E01910        CERAMIC COMPLETE, INT. BDLG. A                                   0               17-Aug-20               24-Nov-20      -71                                                                                                                          CERAMIC COMPLETE, INT. BDLG. A,

                     E01930        INSTALL CASEWORK COMPLETE, INT. BDLG. A                          0               17-Aug-20               24-Nov-20      -71                                                                                                                          INSTALL CASEWORK COMPLETE, INT. BDLG. A,

                     E01940        INSPECT CEILING GRID, INT. BDLG. A                               3   18-Aug-20   24-Aug-20   25-Nov-20   27-Nov-20      -69                                                                                                                           INSPECT CEILING GRID, INT. BDLG. A

                  Interior BLDG. ADMIN                                                            102   20-Feb-20   24-Sep-20   30-Jul-20   21-Dec-20      -61                                                                                                                                   21-Dec-20, Interior BLDG. ADMIN
                     E02110        OH DUCTWORK ROUGH-IN, INT. BLDG. ADMIN                           6   20-Feb-20   11-Mar-20   30-Jul-20   06-Aug-20     -106                                                                                     OH DUCTWORK ROUGH-IN, INT. BLDG. ADMIN

                     E02120        LAY-OUT PARTITION WALLS, INT. BLDG. ADMIN                        6   21-Feb-20   25-Feb-20   31-Jul-20   07-Aug-20     -118                                                                                     LAY-OUT PARTITION WALLS, INT. BLDG. ADMIN

                     E02130        OH FIRE ALARM ROUGH-IN, INT. BLDG. ADMIN                         6   26-Feb-20   17-Mar-20   10-Aug-20   17-Aug-20     -109                                                                                           OH FIRE ALARM ROUGH-IN, INT. BLDG. ADMIN

                     E02140        OH PLUMBING ROUGH, INT. BLDG. ADMIN                              6   27-Feb-20   18-Mar-20   11-Aug-20   18-Aug-20     -109                                                                                           OH PLUMBING ROUGH, INT. BLDG. ADMIN

                     E02150        OH FIRE SPRINKLER ROUGH-IN, INT. BLDG. ADMIN                     6   27-Feb-20   18-Mar-20   11-Aug-20   18-Aug-20     -109                                                                                           OH FIRE SPRINKLER ROUGH-IN, INT. BLDG. ADMIN

                     E02160        INSPECT OH MEP ROUGH, INT. BLDG. ADMIN                           1   19-Mar-20   19-Mar-20   19-Aug-20   19-Aug-20     -109                                                                                           INSPECT OH MEP ROUGH, INT. BLDG. ADMIN

                     E02170        SET AHU'S, INT. BLDG. ADMIN                                      4   20-Mar-20   25-Mar-20   20-Aug-20   25-Aug-20     -109                                                                                             SET AHU'S, INT. BLDG. ADMIN

                     E02180        INSULATE DUCTWORK, INT. BLDG. ADMIN                              6   26-Mar-20   08-Apr-20   26-Aug-20   02-Sep-20     -105                                                                                               INSULATE DUCTWORK, INT. BLDG. ADMIN

                     E02190        FRAME PARTITION WALLS, INT. BLDG. ADMIN                          6   09-Apr-20   20-Apr-20   03-Sep-20   10-Sep-20     -103                                                                                                 FRAME PARTITION WALLS, INT. BLDG. ADMIN

                     E02200        INSPECT FRAMED PARTITION WALLS, INT. BLDG. ADMIN                 3   21-Apr-20   30-Apr-20   11-Sep-20   15-Sep-20      -98                                                                                                  INSPECT FRAMED PARTITION WALLS, INT. BLDG. ADMIN

                     E02210        IN-WALL ELECTRICAL ROUGH-IN, INT. BLDG. ADMIN                    3   01-May-20   15-May-20   16-Sep-20   18-Sep-20      -90                                                                                                     IN-WALL ELECTRICAL ROUGH-IN, INT. BLDG. ADMIN

                     E02220        INSTALL INTERIOR DOOR FRAMES, INT. BLDG. ADMIN                   3   01-May-20   07-May-20   16-Sep-20   18-Sep-20      -96                                                                                                     INSTALL INTERIOR DOOR FRAMES, INT. BLDG. ADMIN

                     E02230        IN-WALL PLUMBING ROUGH-IN, INT. BLDG. ADMIN                      3   01-May-20   12-May-20   16-Sep-20   18-Sep-20      -93                                                                                                     IN-WALL PLUMBING ROUGH-IN, INT. BLDG. ADMIN

                     E02240        OH LIGHTING ROUGH-IN, INT. BLDG. ADMIN                           3   04-May-20   13-May-20   17-Sep-20   21-Sep-20      -93                                                                                                     OH LIGHTING ROUGH-IN, INT. BLDG. ADMIN

                     E02250        IN-WALL LOW VOLTAGE ROUGH-IN, INT. BLDG. ADMIN                   3   04-May-20   18-May-20   17-Sep-20   21-Sep-20      -90                                                                                                     IN-WALL LOW VOLTAGE ROUGH-IN, INT. BLDG. ADMIN

                     E02260        INSTALL BACKING FOR CASEWORK, INT. BLDG. ADMIN                   3   04-May-20   06-May-20   17-Sep-20   21-Sep-20      -98                                                                                                     INSTALL BACKING FOR CASEWORK, INT. BLDG. ADMIN

                     E02270        ELECT /PLUMB ROUGH COMPLETE, INT. BLDG. ADMIN                    0   15-May-20               21-Sep-20                  -90                                                                                                     ELECT /PLUMB ROUGH COMPLETE, INT. BLDG. ADMIN, 21-Sep-20

                     E02280        OH LOW VOLTAGE ROUGH-IN, INT. BLDG. ADMIN                        3   19-May-20   28-May-20   22-Sep-20   24-Sep-20      -85                                                                                                      OH LOW VOLTAGE ROUGH-IN, INT. BLDG. ADMIN

                     E02290        INSPECT MEP IN-WALL ROUGH-IN, INT. BLDG. ADMIN                   1   19-May-20   19-May-20   22-Sep-20   22-Sep-20      -90                                                                                                      INSPECT MEP IN-WALL ROUGH-IN, INT. BLDG. ADMIN

                     E02300        INSPECT OH LOW VOLTAGE/LIGHTING ROUGH-IN, INT. BLDG.             1   29-May-20   29-May-20   25-Sep-20   25-Sep-20      -85                                                                                                      INSPECT OH LOW VOLTAGE/LIGHTING ROUGH-IN, INT. BLDG. ADMIN
                                   ADMIN
                     E02310        INSTALL METAL STUD, INT. BLDG. ADMIN                             3   29-May-20   02-Jun-20   25-Sep-20   29-Sep-20      -85                                                                                                       INSTALL METAL STUD, INT. BLDG. ADMIN

                     E02320        INSULATE PARTITION WALLS, INT. BLDG. ADMIN                       3   02-Jun-20   11-Jun-20   29-Sep-20   01-Oct-20      -80                                                                                                        INSULATE PARTITION WALLS, INT. BLDG. ADMIN

                     E02330        INSPECT INSULATION WALLS, INT. BLDG. ADMIN                       3   12-Jun-20   23-Jun-20   02-Oct-20   06-Oct-20      -75                                                                                                         INSPECT INSULATION WALLS, INT. BLDG. ADMIN

                     E02340        HANG DRYWALL, INT. BLDG. ADMIN                                   3   24-Jun-20   07-Jul-20   07-Oct-20   09-Oct-20      -68                                                                                                          HANG DRYWALL, INT. BLDG. ADMIN

                     E02360        HANG DRYWALL COMPLETE, INT. BLDG. ADMIN                          0   07-Jul-20               12-Oct-20                  -68                                                                                                           HANG DRYWALL COMPLETE, INT. BLDG. ADMIN, 12-Oct-20

                     E02350        TAPE & FINISH DRYWALL, INT. BLDG. ADMIN                          3   30-Jun-20   13-Jul-20   13-Oct-20   15-Oct-20      -68                                                                                                               TAPE & FINISH DRYWALL, INT. BLDG. ADMIN
                                                                                                                                                                                                                                                                                                                                                                                            Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 61 of 162




              Remaining Level of Effort            Actual Level of Effort     Critical Remaining Work                                                                             Variance Report - WBS                                                                                              Page 16 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                Milestone
                                                                                                                                                                                  Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work             summary
                                                                                                                                                                                                                                           Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                   OD    BL Start   BL Finish     Start       Finish    Variance -                                                                      2020                                                                                                       2021
                                                                                                                                                        BL Finish
                                                                                                                                                                     Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr   May     Jun          Jul   Aug   Sep      Oct       Nov       Dec        Jan     Feb     Mar      Apr        May   Jun          Jul   Aug   Sep   Oct   Nov   Dec
                     E02370        INSPECT TAPE & FINISH DRYWALL, INT. BLDG. ADMIN                  1   14-Jul-20   14-Jul-20   16-Oct-20   16-Oct-20      -68                                                                                                            INSPECT TAPE & FINISH DRYWALL, INT. BLDG. ADMIN

                     E02380        SOUND-CAULK TOP & BOTTOM PARTITION WALLS, INT. BLDG.             4   15-Jul-20   20-Jul-20   19-Oct-20   22-Oct-20      -68                                                                                                             SOUND-CAULK TOP & BOTTOM PARTITION WALLS, INT. BLDG. ADMIN
                                   ADMIN
                     E02390        FIRE CAULK PENETRATIONS, INT. BLDG. ADMIN                        3   21-Jul-20   23-Jul-20   23-Oct-20   27-Oct-20      -68                                                                                                              FIRE CAULK PENETRATIONS, INT. BLDG. ADMIN

                     E02400        PRIME WALLS, INT. BLDG. ADMIN                                    3   21-Jul-20   27-Jul-20   23-Oct-20   27-Oct-20      -66                                                                                                              PRIME WALLS, INT. BLDG. ADMIN

                     E02410        SMOKE TAPE PARTITIONS, INT. BLDG. ADMIN                          3   21-Jul-20   23-Jul-20   23-Oct-20   27-Oct-20      -68                                                                                                              SMOKE TAPE PARTITIONS, INT. BLDG. ADMIN

                     E02420        INSTALL VCT FLOORING, INT. BLDG. ADMIN                           6   28-Jul-20   04-Aug-20   28-Oct-20   04-Nov-20      -66                                                                                                                INSTALL VCT FLOORING, INT. BLDG. ADMIN

                     E02430        VCT FLOORING COMPLETE, INT. BLDG. ADMIN                          0   04-Aug-20               05-Nov-20                  -66                                                                                                                 VCT FLOORING COMPLETE, INT. BLDG. ADMIN, 05-Nov-20

                     E02440        INSTALL CERAMIC, INT. BLDG. ADMIN                                5   05-Aug-20   11-Aug-20   05-Nov-20   11-Nov-20      -66                                                                                                                  INSTALL CERAMIC, INT. BLDG. ADMIN

                     E02450        INSTALL CASEWORK/TOILET DIVISION, INT. BLDG. ADMIN               3   05-Aug-20   07-Aug-20   05-Nov-20   09-Nov-20      -66                                                                                                                  INSTALL CASEWORK/TOILET DIVISION, INT. BLDG. ADMIN

                     E02460        PAINT WALLS, INT. BLDG. ADMIN                                    5   05-Aug-20   11-Aug-20   05-Nov-20   11-Nov-20      -66                                                                                                                  PAINT WALLS, INT. BLDG. ADMIN

                     E02470        INSTALL CEILING GRID, INT. BLDG. ADMIN                           5   05-Aug-20   11-Aug-20   05-Nov-20   11-Nov-20      -66                                                                                                                  INSTALL CEILING GRID, INT. BLDG. ADMIN

                     E02480        INSTALL DOORS, INT. BLDG. ADMIN                                  3   05-Aug-20   07-Aug-20   05-Nov-20   09-Nov-20      -66                                                                                                                  INSTALL DOORS, INT. BLDG. ADMIN

                     E02490        CERAMIC COMPLETE, INT. BLDG. ADMIN                               0   11-Aug-20               12-Nov-20                  -66                                                                                                                  CERAMIC COMPLETE, INT. BLDG. ADMIN, 12-Nov-20

                     E02500        INSTALL CASEWORK COMPLETE, INT. BLDG. ADMIN                      0   11-Aug-20               12-Nov-20                  -66                                                                                                                  INSTALL CASEWORK COMPLETE, INT. BLDG. ADMIN, 12-Nov-20

                     E02510        INSPECT CEILING GRID, INT. BLDG. ADMIN                           5   12-Aug-20   18-Aug-20   12-Nov-20   18-Nov-20      -66                                                                                                                      INSPECT CEILING GRID, INT. BLDG. ADMIN

                     E02530        PLUMBING TRIM-OUT, INT. BLDG. ADMIN                              4   19-Aug-20   24-Aug-20   12-Nov-20   17-Nov-20      -61                                                                                                                      PLUMBING TRIM-OUT, INT. BLDG. ADMIN

                     E02520        INSTALL CEILING GRIDCOMPLETE, INT. BLDG. ADMIN                   0   18-Aug-20               19-Nov-20                  -66                                                                                                                      INSTALL CEILING GRIDCOMPLETE, INT. BLDG. ADMIN, 19-Nov-20

                     E02550        ELECTRICAL TRIM-OUT, INT. BLDG. ADMIN                            5   31-Aug-20   04-Sep-20   24-Nov-20   30-Nov-20      -61                                                                                                                         ELECTRICAL TRIM-OUT, INT. BLDG. ADMIN

                     E02560        FIRE ALARM TRIM-OUT, INT. BLDG. ADMIN                            5   31-Aug-20   04-Sep-20   24-Nov-20   30-Nov-20      -61                                                                                                                         FIRE ALARM TRIM-OUT, INT. BLDG. ADMIN

                     E02570        INSTALL LIGHTS, INT. BLDG. ADMIN                                 4   31-Aug-20   03-Sep-20   24-Nov-20   27-Nov-20      -61                                                                                                                        INSTALL LIGHTS, INT. BLDG. ADMIN

                     E02580        A/C TRIM-OUT, INT. BLDG. ADMIN                                   3   31-Aug-20   02-Sep-20   24-Nov-20   26-Nov-20      -61                                                                                                                        A/C TRIM-OUT, INT. BLDG. ADMIN

                     E02590        SIGNAGE, INT. BLDG. ADMIN                                        2   31-Aug-20   01-Sep-20   24-Nov-20   25-Nov-20      -61                                                                                                                        SIGNAGE, INT. BLDG. ADMIN

                     E02595        FIRE EXTINGUISHER, INT. BLDG. ADMIN                              1                           24-Nov-20   24-Nov-20                                                                                                                                FIRE EXTINGUISHER, INT. BLDG. ADMIN

                     E02600        MEP TRIM COMPLETEE, INT. BLDG. ADMIN                             0   04-Sep-20               01-Dec-20                  -61                                                                                                                         MEP TRIM COMPLETEE, INT. BLDG. ADMIN, 01-Dec-20

                     E02610        DROP CEILING TILE, INT. BLDG. ADMIN                              5   09-Sep-20   15-Sep-20   03-Dec-20   09-Dec-20      -61                                                                                                                           DROP CEILING TILE, INT. BLDG. ADMIN

                     E02620        FIRE SPRINKLER TRIM-OU, INT. BLDG. ADMIN                         4   11-Sep-20   16-Sep-20   07-Dec-20   10-Dec-20      -61                                                                                                                           FIRE SPRINKLER TRIM-OU, INT. BLDG. ADMIN

                     E02630        INSTALL BATHROOM ACCESSORIES, INT. BLDG. ADMIN                   2   17-Sep-20   18-Sep-20   11-Dec-20   14-Dec-20      -61                                                                                                                            INSTALL BATHROOM ACCESSORIES, INT. BLDG. ADMIN

                     E02640        FINAL CLEAN 5 COATS, INT. BLDG. ADMIN                            2   21-Sep-20   22-Sep-20   15-Dec-20   16-Dec-20      -61                                                                                                                                FINAL CLEAN 5 COATS, INT. BLDG. ADMIN

                     E02650        WAX FLOORS, INT. BLDG. ADMIN                                     2   23-Sep-20   24-Sep-20   17-Dec-20   18-Dec-20      -61                                                                                                                                WAX FLOORS, INT. BLDG. ADMIN

                     E02660        FINISH, INT. BLDG. ADMIN                                         0   24-Sep-20               21-Dec-20                  -61                                                                                                                                 FINISH, INT. BLDG. ADMIN, 21-Dec-20

                  Interior BLDG. B                                                                196   13-Feb-20   29-Sep-20   30-Apr-20   29-Jan-21      -87                                                                                                                                           29-Jan-21, Interior BLDG. B
                     E02670        FRP HOUSEKEEPING PADS, INT. BLDG. B                              5   13-Feb-20   19-Feb-20   30-Apr-20   06-May-20      -55                                                             FRP HOUSEKEEPING PADS, INT. BLDG. B

                     E02690        LAY-OUT PARTITION WALLS, INT. BLDG. B                            2   12-Mar-20   13-Mar-20   30-Apr-20   01-May-20      -35                                                            LAY-OUT PARTITION WALLS, INT. BLDG. B

                     E02700        OH DUCTWORK ROUGH-IN, INT. BLDG. B                              15   16-Mar-20   03-Apr-20   04-May-20   22-May-20      -35                                                                  OH DUCTWORK ROUGH-IN, INT. BLDG. B

                     E02680        SET AHU'S, INT. BLDG. B                                          2   20-Feb-20   21-Feb-20   07-May-20   08-May-20      -55                                                             SET AHU'S, INT. BLDG. B

                     E02710        INSPECT OH DUCTWORK ROUGH-IN, INT. BLDG. B                       1   06-Apr-20   06-Apr-20   25-May-20   25-May-20      -35                                                                  INSPECT OH DUCTWORK ROUGH-IN, INT. BLDG. B

                     E02720        INSULATE DUCTWORK, INT. BLDG. B                                 10   07-Apr-20   20-Apr-20   26-May-20   08-Jun-20      -35                                                                      INSULATE DUCTWORK, INT. BLDG. B

                     E02730        FRAME PARTITION WALLS, INT. BLDG. B                             12   21-Apr-20   04-May-20   11-Sep-20   28-Sep-20     -105                                                                                                     FRAME PARTITION WALLS, INT. BLDG. B

                     E02740        INSTALL INTERIOR DOOR FRAMES, INT. BLDG. B                       3   28-Apr-20   04-May-20   18-Sep-20   22-Sep-20     -101                                                                                                    INSTALL INTERIOR DOOR FRAMES, INT. BLDG. B

                     E02750        IN-WALL PLUMBING ROUGH-IN, INT. BLDG. B                          8   05-May-20   14-May-20   29-Sep-20   08-Oct-20     -105                                                                                                        IN-WALL PLUMBING ROUGH-IN, INT. BLDG. B

                     E02760        IN-WALL ELECTRICAL ROUGH-IN, INT. BLDG. B                       17   05-May-20   25-May-20   29-Sep-20   21-Oct-20     -107                                                                                                             IN-WALL ELECTRICAL ROUGH-IN, INT. BLDG. B

                     E02770        IN-WALL LOW VOLTAGE ROUGH-IN, INT. BLDG. B                      17   05-May-20   25-May-20   29-Sep-20   21-Oct-20     -107                                                                                                             IN-WALL LOW VOLTAGE ROUGH-IN, INT. BLDG. B

                     E02780        INSTALL BACKING FOR CASEWORK, INT. BLDG. B                       3   05-May-20   07-May-20   29-Sep-20   01-Oct-20     -105                                                                                                      INSTALL BACKING FOR CASEWORK, INT. BLDG. B

                     E02790        OH LIGHTING ROUGH-IN, INT. BLDG. B                              10   05-May-20   18-May-20   29-Sep-20   12-Oct-20     -105                                                                                                         OH LIGHTING ROUGH-IN, INT. BLDG. B

                     E02800        OH FIRE ALARM ROUGH-IN, INT. BLDG. B                            14   05-May-20   22-May-20   29-Sep-20   16-Oct-20     -105                                                                                                            OH FIRE ALARM ROUGH-IN, INT. BLDG. B

                     E02810        OH LOW VOLTAGE ROUGH-IN, INT. BLDG. B                           10   05-May-20   18-May-20   29-Sep-20   12-Oct-20     -105                                                                                                         OH LOW VOLTAGE ROUGH-IN, INT. BLDG. B

                     E02820        OH FIRE SPRINKLER ROUGH-IN, INT. BLDG. B                        17   05-May-20   25-May-20   29-Sep-20   21-Oct-20     -107                                                                                                             OH FIRE SPRINKLER ROUGH-IN, INT. BLDG. B

                     E02830        OH PLUMBING ROUGH-IN, INT. BLDG. B                              14   05-May-20   22-May-20   29-Sep-20   16-Oct-20     -105                                                                                                            OH PLUMBING ROUGH-IN, INT. BLDG. B

                     E02840        ELECT/PLUMB ROUGH COMPLETE, INT. BLDG. B                         0   25-May-20               22-Oct-20                 -107                                                                                                             ELECT/PLUMB ROUGH COMPLETE, INT. BLDG. B, 22-Oct-20
                                                                                                                                                                                                                                                                                                                                                                                              Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 62 of 162




              Remaining Level of Effort            Actual Level of Effort     Critical Remaining Work                                                                             Variance Report - WBS                                                                                            Page 17 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                Milestone
                                                                                                                                                                                  Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work             summary
                                                                                                                                                                                                                                         Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                 OD    BL Start   BL Finish     Start       Finish    Variance -                                                                      2020                                                                                                              2021
                                                                                                                                                      BL Finish
                                                                                                                                                                   Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr   May     Jun          Jul       Aug     Sep      Oct      Nov         Dec        Jan      Feb     Mar      Apr      May    Jun          Jul   Aug   Sep   Oct   Nov   Dec
                     E02850        INSPECT OH MEP ROUGH-IN, INT. BLDG. B                          1   26-May-20   26-May-20   22-Oct-20   22-Oct-20     -107                                                                                                                  INSPECT OH MEP ROUGH-IN, INT. BLDG. B

                     E02860        INSULATE PARTITION WALLS, INT. BLDG. B                         9   26-May-20   04-Jun-20   22-Oct-20   03-Nov-20     -108                                                                                                                     INSULATE PARTITION WALLS, INT. BLDG. B

                     E02870        INSTALL METAL STUD, INT. BLDG. B                               3   26-May-20   28-May-20   22-Oct-20   26-Oct-20     -107                                                                                                                   INSTALL METAL STUD, INT. BLDG. B

                     E02880        INSPECT INSULATION WALLS, INT. BLDG. B                         1   05-Jun-20   05-Jun-20   04-Nov-20   04-Nov-20     -108                                                                                                                     INSPECT INSULATION WALLS, INT. BLDG. B

                     E02890        HANG DRYWALL, INT. BLDG. B                                    12   08-Jul-20   21-Jul-20   05-Nov-20   20-Nov-20      -88                                                                                                                           HANG DRYWALL, INT. BLDG. B

                     E02900        TAPE & FINISH DRYWALL, INT. BLDG. B                           12   10-Jul-20   23-Jul-20   09-Nov-20   24-Nov-20      -88                                                                                                                            TAPE & FINISH DRYWALL, INT. BLDG. B

                     E02910        HANG DRYWALL COMPLETE, INT. BLDG. B                            0   21-Jul-20               23-Nov-20                  -88                                                                                                                           HANG DRYWALL COMPLETE, INT. BLDG. B, 23-Nov-20

                     E02920        SOUND-CAULK TOP & BOTTOM PARTITION WALLS, INT. BLDG.           3   22-Jul-20   24-Jul-20   23-Nov-20   25-Nov-20      -88                                                                                                                               SOUND-CAULK TOP & BOTTOM PARTITION WALLS, INT. BLDG. B
                                   B
                     E02930        FIRE CAULK PENETRATIONS, INT. BLDG. B                          3   24-Jul-20   28-Jul-20   25-Nov-20   27-Nov-20      -88                                                                                                                               FIRE CAULK PENETRATIONS, INT. BLDG. B

                     E02940        SMOKE TAPE PARTITIONS, INT. BLDG. B                            3   24-Jul-20   28-Jul-20   25-Nov-20   27-Nov-20      -88                                                                                                                               SMOKE TAPE PARTITIONS, INT. BLDG. B

                     E02950        INSPECT TAPE & FINISH DRYWALL, INT. BLDG. B                    1   24-Jul-20   24-Jul-20   25-Nov-20   25-Nov-20      -88                                                                                                                               INSPECT TAPE & FINISH DRYWALL, INT. BLDG. B

                     E02960        PRIME WALLS, INT. BLDG. B                                      6   28-Jul-20   03-Aug-20   26-Nov-20   03-Dec-20      -88                                                                                                                                 PRIME WALLS, INT. BLDG. B

                     E02970        PAINT WALLS, INT. BLDG. B                                      3   04-Aug-20   10-Aug-20   04-Dec-20   08-Dec-20      -86                                                                                                                                  PAINT WALLS, INT. BLDG. B

                     E02980        INSTALL VCT FLOORING, INT. BLDG. B                             3   05-Aug-20   11-Aug-20   07-Dec-20   09-Dec-20      -86                                                                                                                                  INSTALL VCT FLOORING, INT. BLDG. B

                     E02990        ELECTRICAL TRIM-OUT, INT. BLDG. B                              3   07-Aug-20   13-Aug-20   09-Dec-20   11-Dec-20      -86                                                                                                                                   ELECTRICAL TRIM-OUT, INT. BLDG. B

                     E03000        SIGNAGE, INT. BLDG. B                                          2   11-Aug-20   12-Aug-20   09-Dec-20   10-Dec-20      -86                                                                                                                                  SIGNAGE, INT. BLDG. B

                     E03010        VCT FLOORING COMPLETE, INT. BLDG. B                            0   11-Aug-20               10-Dec-20                  -86                                                                                                                                  VCT FLOORING COMPLETE, INT. BLDG. B, 10-Dec-20

                     E03020        INSTALL CERAMIC, INT. BLDG. B                                  5   12-Aug-20   18-Aug-20   10-Dec-20   16-Dec-20      -86                                                                                                                                       INSTALL CERAMIC, INT. BLDG. B

                     E03030        INSTALL CASEWORK/TOILET DIVISION, INT. BLDG. B                 3   12-Aug-20   14-Aug-20   10-Dec-20   14-Dec-20      -86                                                                                                                                   INSTALL CASEWORK/TOILET DIVISION, INT. BLDG. B

                     E03040        INSTALL DOORS, INT. BLDG. B                                    3   12-Aug-20   14-Aug-20   10-Dec-20   14-Dec-20      -86                                                                                                                                   INSTALL DOORS, INT. BLDG. B

                     E03050        INSTALL CASEWORK COMPLETE, INT. BLDG. B                        0   14-Aug-20               15-Dec-20                  -86                                                                                                                                    INSTALL CASEWORK COMPLETE, INT. BLDG. B, 15-Dec-20

                     E03060        CERAMIC COMPLETE, INT. BLDG. B                                 0   18-Aug-20               17-Dec-20                  -86                                                                                                                                       CERAMIC COMPLETE, INT. BLDG. B, 17-Dec-20

                     E03080        FIRE ALARM TRIM-OUT, INT. BLDG. B                              5   19-Aug-20   25-Aug-20   17-Dec-20   23-Dec-20      -86                                                                                                                                        FIRE ALARM TRIM-OUT, INT. BLDG. B

                     E03085        FIRE EXTINGUISHER, INT. BLDG. ADMIN                            1                           17-Dec-20   17-Dec-20                                                                                                                                                FIRE EXTINGUISHER, INT. BLDG. ADMIN

                     E03090        MEP TRIM COMPLETE, INT. BLDG. B                                4   19-Aug-20   25-Aug-20   18-Dec-20   23-Dec-20      -86                                                                                                                                        MEP TRIM COMPLETE, INT. BLDG. B

                     E03100        MEP TRIM COMPLETEE, INT. BLDG. B                               0   25-Aug-20               24-Dec-20                  -86                                                                                                                                         MEP TRIM COMPLETEE, INT. BLDG. B, 24-Dec-20

                     E03110        PLUMBING TRIM-OUT, INT. BLDG. B                                4   26-Aug-20   31-Aug-20   24-Dec-20   29-Dec-20      -86                                                                                                                                          PLUMBING TRIM-OUT, INT. BLDG. B

                     E03120        INSTALL CEILING GRID, INT. BLDG. B                             4   01-Sep-20   07-Sep-20   30-Dec-20   04-Jan-21      -85                                                                                                                                            INSTALL CEILING GRID, INT. BLDG. B

                     E03130        INSTALL CEILING GRID COMPLETE, INT. BLDG. B                    0   07-Sep-20               05-Jan-21                  -85                                                                                                                                            INSTALL CEILING GRID COMPLETE, INT. BLDG. B, 05-Jan-21

                     E03140        INSPECT CEILING GRID, INT. BLDG. B                             2   08-Sep-20   08-Sep-20   05-Jan-21   06-Jan-21      -86                                                                                                                                            INSPECT CEILING GRID, INT. BLDG. B

                     E03150        INSTALL LIGHTS, INT. BLDG. B                                   4   09-Sep-20   14-Sep-20   07-Jan-21   12-Jan-21      -86                                                                                                                                              INSTALL LIGHTS, INT. BLDG. B

                     E03160        A/C TRIM-OUT, INT. BLDG. B                                     4   09-Sep-20   15-Sep-20   07-Jan-21   12-Jan-21      -85                                                                                                                                              A/C TRIM-OUT, INT. BLDG. B

                     E03170        DROP CEILING TILE, INT. BLDG. B                                4   16-Sep-20   22-Sep-20   13-Jan-21   18-Jan-21      -84                                                                                                                                                  DROP CEILING TILE, INT. BLDG. B

                     E03180        FIRE SPRINKLER TRIM-OUT, INT. BLDG. B                          4   17-Sep-20   22-Sep-20   14-Jan-21   19-Jan-21      -85                                                                                                                                                  FIRE SPRINKLER TRIM-OUT, INT. BLDG. B

                     E03190        INSTALL BATHROOM ACCESSORIES, INT. BLDG. B                     3   23-Sep-20   24-Sep-20   20-Jan-21   22-Jan-21      -86                                                                                                                                                   INSTALL BATHROOM ACCESSORIES, INT. BLDG. B

                     E03200        WAX FLOORS, INT. BLDG. B                                       3   25-Sep-20   28-Sep-20   25-Jan-21   27-Jan-21      -87                                                                                                                                                    WAX FLOORS, INT. BLDG. B

                     E03210        FINAL CLEAN, INTERIOR BLDG. B                                  1   29-Sep-20   29-Sep-20   28-Jan-21   28-Jan-21      -87                                                                                                                                                    FINAL CLEAN, INTERIOR BLDG. B

                     E03220        FINISH, INTERIOR BLDG. B                                       0   29-Sep-20               29-Jan-21                  -87                                                                                                                                                    FINISH, INTERIOR BLDG. B, 29-Jan-21

                Exterior                                                                        128   20-Feb-20   23-Jun-20   30-Apr-20   26-Oct-20      -89                                                                                                                   26-Oct-20, Exterior
                  Exterior BLDG. A                                                               85   20-Feb-20   04-May-20   30-Apr-20   26-Aug-20      -82                                                                                                 26-Aug-20, Exterior BLDG. A
                     E03230        FRAME SOFFITS, EXT. BLDG. A                                    6   20-Feb-20   27-Feb-20   30-Apr-20   07-May-20      -50                                                             FRAME SOFFITS, EXT. BLDG. A

                     E03240        INSTALL WIRE LATH, EXT. BLDG. A                                5   21-Feb-20   27-Feb-20   01-May-20   07-May-20      -50                                                             INSTALL WIRE LATH, EXT. BLDG. A

                     E03250        INSTALL EXTERIOR DOORS & HARDWARE, EXT. BLDG. A                5   28-Feb-20   05-Mar-20   08-May-20   14-May-20      -50                                                              INSTALL EXTERIOR DOORS & HARDWARE, EXT. BLDG. A

                     E03270        INSTALL VINYL SOFFIT ROOF VENTS, EXT. BLDG. A                  3   28-Feb-20   03-Mar-20   08-May-20   12-May-20      -50                                                              INSTALL VINYL SOFFIT ROOF VENTS, EXT. BLDG. A

                     E03260        INSTALL WINDOWS, EXT. BLDG. A                                  7   28-Feb-20   09-Mar-20   25-Jun-20   03-Jul-20      -84                                                                             INSTALL WINDOWS, EXT. BLDG. A

                     A1040         INSPECT WINDOWS, EXT. BLDG. A                                  5                           26-Jun-20   03-Jul-20                                                                                      INSPECT WINDOWS, EXT. BLDG. A

                     E03290        TEST WINDOWS FOR LEAKS, EXT. BLDG. A                           1   10-Mar-20   10-Mar-20   06-Jul-20   06-Jul-20      -84                                                                                 TEST WINDOWS FOR LEAKS, EXT. BLDG. A

                     E03310        STUCCO BASE COAT, EXT. BLDG. A                                 7   11-Mar-20   19-Mar-20   07-Jul-20   15-Jul-20      -84                                                                                       STUCCO BASE COAT, EXT. BLDG. A

                     E03320        STUCCO SOFFITS, EXT. BLDG. A                                   7   20-Mar-20   30-Mar-20   16-Jul-20   24-Jul-20      -84                                                                                         STUCCO SOFFITS, EXT. BLDG. A
                                                                                                                                                                                                                                                                                                                                                                                                   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 63 of 162




              Remaining Level of Effort            Actual Level of Effort   Critical Remaining Work                                                                             Variance Report - WBS                                                                                                   Page 18 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work              Milestone
                                                                                                                                                                                Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work           summary
                                                                                                                                                                                                                                         Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                 OD    BL Start   BL Finish     Start       Finish    Variance -                                                                     2020                                                                                                          2021
                                                                                                                                                      BL Finish
                                                                                                                                                                   Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr   May    Jun          Jul        Aug       Sep      Oct      Nov      Dec       Jan      Feb       Mar     Apr   May   Jun          Jul   Aug   Sep   Oct   Nov   Dec
                     E03330        PRESSURE CLEAN EXTERIOR OF BUILDING, EXT. BLDG. A              4   31-Mar-20   07-Apr-20   27-Jul-20   30-Jul-20      -82                                                                                          PRESSURE CLEAN EXTERIOR OF BUILDING, EXT. BLDG. A

                     E03340        CAULK WINDOWS & DOOR FRAMES, EXT. BLDG. A                      3   08-Apr-20   10-Apr-20   31-Jul-20   04-Aug-20      -82                                                                                           CAULK WINDOWS & DOOR FRAMES, EXT. BLDG. A

                     E03350        TEXT COAT EXTERIOR WALLS, EXT. BLDG. A                         6   13-Apr-20   20-Apr-20   05-Aug-20   12-Aug-20      -82                                                                                             TEXT COAT EXTERIOR WALLS, EXT. BLDG. A

                     E03360        PRIME EXTERIOR WALLS, EXT. BLDG. A                             5   21-Apr-20   27-Apr-20   13-Aug-20   19-Aug-20      -82                                                                                                 PRIME EXTERIOR WALLS, EXT. BLDG. A

                     E03370        PAINT EXTERIOR WALLS, EXT. BLDG. A                             5   28-Apr-20   04-May-20   20-Aug-20   26-Aug-20      -82                                                                                                   PAINT EXTERIOR WALLS, EXT. BLDG. A

                  Exterior BLDG. ADMIN                                                           56   12-Mar-20   29-May-20   03-Jun-20   19-Aug-20      -58                                                                                                 19-Aug-20, Exterior BLDG. ADMIN
                     E03380        FRAME SOFFITS, EXT. BLDG. ADMIN                                5   12-Mar-20   18-Mar-20   03-Jun-20   09-Jun-20      -59                                                                     FRAME SOFFITS, EXT. BLDG. ADMIN

                     E03390        INSTALL WIRE LATH, EXT. BLDG. ADMIN                            5   13-Mar-20   19-Mar-20   04-Jun-20   10-Jun-20      -59                                                                     INSTALL WIRE LATH, EXT. BLDG. ADMIN

                     E03400        INSTALL EXTERIOR DOORS & HARDWARE, EXT. BLDG. ADMIN            5   19-Mar-20   25-Mar-20   10-Jun-20   16-Jun-20      -59                                                                         INSTALL EXTERIOR DOORS & HARDWARE, EXT. BLDG. ADMIN

                     E03410        INSTALL WINDOWS, EXT. BLDG. ADMIN                              7   20-Mar-20   30-Mar-20   10-Jun-20   18-Jun-20      -58                                                                         INSTALL WINDOWS, EXT. BLDG. ADMIN

                     E03420        INSTALL VINYL SOFFIT ROOF VENTS, EXT. BLDG. ADMIN              3   20-Mar-20   24-Mar-20   11-Jun-20   15-Jun-20      -59                                                                         INSTALL VINYL SOFFIT ROOF VENTS, EXT. BLDG. ADMIN

                     E03425        INSPECT WINDOWS, EXT. BLDG. ADMIN                              5                           11-Jun-20   18-Jun-20                                                                                  INSPECT WINDOWS, EXT. BLDG. ADMIN

                     E03430        INSTALL ROLLING DOORS / PARTITIONS, EXT. BLDG. ADMIN           3   26-Mar-20   30-Mar-20   17-Jun-20   19-Jun-20      -59                                                                          INSTALL ROLLING DOORS / PARTITIONS, EXT. BLDG. ADMIN

                     E03450        TEST WINDOWS FOR LEAKS, EXT. BLDG. ADMIN                       1   31-Mar-20   31-Mar-20   19-Jun-20   19-Jun-20      -58                                                                          TEST WINDOWS FOR LEAKS, EXT. BLDG. ADMIN

                     E03480        BASE COAT, EXT. BLDG. ADMIN                                    7   01-Apr-20   09-Apr-20   22-Jun-20   30-Jun-20      -58                                                                            BASE COAT, EXT. BLDG. ADMIN

                     E03490        STUCCO SOFFITS, EXT. BLDG. ADMIN                              10   10-Apr-20   23-Apr-20   01-Jul-20   14-Jul-20      -58                                                                                      STUCCO SOFFITS, EXT. BLDG. ADMIN

                     E03500        PRESSURE CLEAN EXTERIOR OF BUILDING, EXT. BLDG.                5   24-Apr-20   30-Apr-20   15-Jul-20   21-Jul-20      -58                                                                                       PRESSURE CLEAN EXTERIOR OF BUILDING, EXT. BLDG. ADMIN
                                   ADMIN
                     E03510        CAULK WINDOWS & DOOR FRAMES, EXT. BLDG. ADMIN                  3   01-May-20   05-May-20   22-Jul-20   24-Jul-20      -58                                                                                        CAULK WINDOWS & DOOR FRAMES, EXT. BLDG. ADMIN

                     E03520        TEXT COAT EXTERIOR WALLS, EXT. BLDG. ADMIN                     5   06-May-20   12-May-20   27-Jul-20   31-Jul-20      -58                                                                                          TEXT COAT EXTERIOR WALLS, EXT. BLDG. ADMIN

                     E03530        PRIME EXTERIOR WALLS, EXT. BLDG. ADMIN                         5   13-May-20   19-May-20   03-Aug-20   07-Aug-20      -58                                                                                            PRIME EXTERIOR WALLS, EXT. BLDG. ADMIN

                     E03540        PAINT EXTERIOR WALLS, EXT. BLDG. ADMIN                         8   20-May-20   29-May-20   10-Aug-20   19-Aug-20      -58                                                                                                 PAINT EXTERIOR WALLS, EXT. BLDG. ADMIN

                  Exterior BLDG. B                                                               63   02-Apr-20   23-Jun-20   30-Jul-20   26-Oct-20      -89                                                                                                                     26-Oct-20, Exterior BLDG. B
                     E03550        FRAME SOFFITS, EXT. BLDG. B                                    5   02-Apr-20   08-Apr-20   30-Jul-20   05-Aug-20      -85                                                                                           FRAME SOFFITS, EXT. BLDG. B

                     E03560        INSTALL WIRE LATH, EXT. BLDG. B                                5   03-Apr-20   09-Apr-20   31-Jul-20   06-Aug-20      -85                                                                                           INSTALL WIRE LATH, EXT. BLDG. B

                     E03570        INSTALL EXTERIOR DOORS & HARDWARE, EXT. BLDG. B                5   09-Apr-20   15-Apr-20   06-Aug-20   12-Aug-20      -85                                                                                             INSTALL EXTERIOR DOORS & HARDWARE, EXT. BLDG. B

                     E03580        INSTALL WINDOWS, EXT. BLDG. B                                  7   09-Apr-20   17-Apr-20   06-Aug-20   14-Aug-20      -85                                                                                             INSTALL WINDOWS, EXT. BLDG. B

                     E03590        INSTALL VINYL SOFFIT ROOF VENTS, EXT. BLDG. B                  3   10-Apr-20   14-Apr-20   07-Aug-20   11-Aug-20      -85                                                                                             INSTALL VINYL SOFFIT ROOF VENTS, EXT. BLDG. B

                     E03595        INSPECT WINDOWS, EXT. BLDG. B                                  5                           14-Aug-20   21-Aug-20                                                                                                          INSPECT WINDOWS, EXT. BLDG. B

                     E03600        TEST WINDOWS FOR LEAKS, EXT. BLDG. B                           1   20-Apr-20   20-Apr-20   17-Aug-20   17-Aug-20      -85                                                                                                 TEST WINDOWS FOR LEAKS, EXT. BLDG. B

                     E03630        BASE COAT, EXT. BLDG. B                                       10   21-Apr-20   04-May-20   24-Aug-20   04-Sep-20      -89                                                                                                     BASE COAT, EXT. BLDG. B

                     E03640        STUCCO SOFFITS, EXT. BLDG. B                                  10   05-May-20   18-May-20   07-Sep-20   18-Sep-20      -89                                                                                                           STUCCO SOFFITS, EXT. BLDG. B

                     E03650        PRESSURE CLEAN EXTERIOR OF BUILDING, EXT. BLDG. B              5   19-May-20   25-May-20   21-Sep-20   25-Sep-20      -89                                                                                                            PRESSURE CLEAN EXTERIOR OF BUILDING, EXT. BLDG. B

                     E03660        CAULK WINDOWS & DOOR FRAMES, EXT. BLDG. B                      3   26-May-20   28-May-20   28-Sep-20   30-Sep-20      -89                                                                                                             CAULK WINDOWS & DOOR FRAMES, EXT. BLDG. B

                     E03670        TEXT COAT EXTERIOR WALLS, EXT. BLDG. B                         5   29-May-20   04-Jun-20   01-Oct-20   07-Oct-20      -89                                                                                                               TEXT COAT EXTERIOR WALLS, EXT. BLDG. B

                     E03680        PRIME EXTERIOR WALLS, EXT. BLDG. B                             5   05-Jun-20   11-Jun-20   08-Oct-20   14-Oct-20      -89                                                                                                                 PRIME EXTERIOR WALLS, EXT. BLDG. B

                     E03690        PAINT EXTERIOR WALLS, EXT. BLDG. B                             8   12-Jun-20   23-Jun-20   15-Oct-20   26-Oct-20      -89                                                                                                                     PAINT EXTERIOR WALLS, EXT. BLDG. B

                Food Service                                                                    101   25-Dec-19   15-Apr-20   11-May-20   28-Sep-20     -118                                                                                                             28-Sep-20, Food Service
                  E03700           FOOD SERVICE EQUIPMENT SUMMARY                                74   25-Dec-19   15-Apr-20   11-May-20   20-Aug-20      -91                                                                                                 FOOD SERVICE EQUIPMENT SUMMARY

                  Food Service Hood                                                               5   25-Dec-19   31-Dec-19   11-May-20   15-May-20      -98                                                              15-May-20, Food Service Hood
                     E03710        INSTALL KITCHEN HOOD                                           5   25-Dec-19   31-Dec-19   11-May-20   15-May-20      -98                                                              INSTALL KITCHEN HOOD

                  Food Service Equipment                                                         40   20-Feb-20   15-Apr-20   04-Aug-20   28-Sep-20     -118                                                                                                             28-Sep-20, Food Service Equipment
                     E03720        PREPARE AREA FOOD SERVICE                                     10   20-Feb-20   04-Mar-20   04-Aug-20   17-Aug-20     -118                                                                                                 PREPARE AREA FOOD SERVICE

                     E03730        INSTALL FOOD SERVICE EQUIPMENT                                15   05-Mar-20   25-Mar-20   18-Aug-20   07-Sep-20     -118                                                                                                      INSTALL FOOD SERVICE EQUIPMENT

                     E03740        INSTALL CABINETS FOOD SERVICE                                 10   26-Mar-20   08-Apr-20   08-Sep-20   21-Sep-20     -118                                                                                                           INSTALL CABINETS FOOD SERVICE

                     E03750        FINISH AREA FOOD SERVICE                                       5   09-Apr-20   15-Apr-20   22-Sep-20   28-Sep-20     -118                                                                                                             FINISH AREA FOOD SERVICE

                Residential Appliances                                                            5   30-Sep-20   13-Oct-20   21-Dec-20   25-Dec-20      -53                                                                                                                                       25-Dec-20, Residential Appliances
                  E03760           RESIDENTIAL APPLIANCES                                         5   30-Sep-20   13-Oct-20   21-Dec-20   25-Dec-20      -53                                                                                                                                       RESIDENTIAL APPLIANCES

                Furnishings                                                                       5   14-Oct-20   27-Oct-20   28-Dec-20   01-Jan-21      -48                                                                                                                                         01-Jan-21, Furnishings
                  Blinds                                                                          5   14-Oct-20   27-Oct-20   28-Dec-20   01-Jan-21      -48                                                                                                                                         01-Jan-21, Blinds
                     E03770        INSTALL BLINDS                                                 5   14-Oct-20   27-Oct-20   28-Dec-20   01-Jan-21      -48                                                                                                                                         INSTALL BLINDS

                General MEP System                                                               48   22-May-20   17-Sep-20   21-Sep-20   25-Nov-20      -49                                                                                                                              25-Nov-20, General MEP System
                  E03780           CABLE TRAYS FOR ELECTRICAL SYSTEMS, MEP SYSTEM                 5   22-May-20   04-Jun-20   21-Sep-20   25-Sep-20      -81                                                                                                            CABLE TRAYS FOR ELECTRICAL SYSTEMS, MEP SYSTEM
                                                                                                                                                                                                                                                                                                                                                                                              Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 64 of 162




              Remaining Level of Effort            Actual Level of Effort   Critical Remaining Work                                                                             Variance Report - WBS                                                                                                 Page 19 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work              Milestone
                                                                                                                                                                                Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work           summary
                                                                                                                                                                                                                                                   Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                 OD    BL Start   BL Finish      Start        Finish      Variance -                                                                           2020                                                                                                            2021
                                                                                                                                                          BL Finish
                                                                                                                                                                       Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr      May       Jun          Jul     Aug      Sep       Oct       Nov      Dec       Jan     Feb        Mar     Apr      May    Jun          Jul   Aug   Sep   Oct   Nov   Dec
                  E03790           LOW-VOLTAGE ELECTRICAL SERVICE ENTRANCE, MEP                   5   05-Jun-20   16-Jun-20   28-Sep-20      02-Oct-20       -78                                                                                                                LOW-VOLTAGE ELECTRICAL SERVICE ENTRANCE, MEP SYSTEM
                                   SYSTEM
                  E03800           TRANSFER SWITCHES, MEP SYSTEM                                  5   17-Jun-20   23-Jun-20    05-Oct-20     09-Oct-20       -78                                                                                                                      TRANSFER SWITCHES, MEP SYSTEM

                  E03810           LIGHTNING PROTECTION FOR STRUCTURES, MEP SYSTEM                5   17-Jun-20   30-Jun-20    12-Oct-20     16-Oct-20       -78                                                                                                                       LIGHTNING PROTECTION FOR STRUCTURES, MEP SYSTEM

                  E03820           STRUCTURED CABLING FOR VOICE AND DATA -                        5   11-Sep-20   17-Sep-20    19-Oct-20     23-Oct-20       -26                                                                                                                         STRUCTURED CABLING FOR VOICE AND DATA - INSIDE-PLANT, MEP SYSTEM
                                   INSIDE-PLANT, MEP SYSTEM
                  E03830           PERMANENT POWER / INSTALL TRASFORMER, MEP SYSTEM               5   11-Sep-20   17-Sep-20    26-Oct-20     30-Oct-20       -31                                                                                                                          PERMANENT POWER / INSTALL TRASFORMER, MEP SYSTEM

                  E03840           START-UP OF HVAC SYSTEMS, MEP SYSTEM                           8   11-Sep-20   14-Sep-20   02-Nov-20     11-Nov-20        -42                                                                                                                             START-UP OF HVAC SYSTEMS, MEP SYSTEM

                  E03845           COMMISSIONING, MEP SYSTEM                                      5                           12-Nov-20     18-Nov-20                                                                                                                                            COMMISSIONING, MEP SYSTEM

                  E03850           TEST & BALANCE, MEP SYSTEM                                    10                           12-Nov-20     25-Nov-20                                                                                                                                             TEST & BALANCE, MEP SYSTEM

                  E03860           TEST FIRE ALARM SYSTEM / FINAL INSPECTION NFPA72, MEP          5                           12-Nov-20     18-Nov-20                                                                                                                                            TEST FIRE ALARM SYSTEM / FINAL INSPECTION NFPA72, MEP SYSTEM
                                   SYSTEM
                  E03870           INTERCOM / SYSTEMS FINAL INSPECTION, MEP SYSTEM                5                           12-Nov-20     18-Nov-20                                                                                                                                            INTERCOM / SYSTEMS FINAL INSPECTION, MEP SYSTEM

                  E03880           FIRE SPRINKLER TEST & CERTIFICATION NFPA 25, MEP               2                           12-Nov-20     13-Nov-20                                                                                                                                         FIRE SPRINKLER TEST & CERTIFICATION NFPA 25, MEP SYSTEM
                                   SYSTEM
              Out Bldgs Construction/ Play Area                                                 228   27-Dec-19   05-Jun-20   07-Feb-20 A   22-Dec-20       -142                                                                                                                                          22-Dec-20, Out Bldgs Construction/ Play Area
                Dog Kennel                                                                       71   10-Apr-20   14-May-20   11-Feb-20 A   19-May-20        -3                                                                      19-May-20, Dog Kennel
                  F00010           SURVEY AND LAYOUT, KENNEL                                      1   10-Apr-20   10-Apr-20   11-Feb-20 A   11-Feb-20 A      43                                                        SURVEY AND LAYOUT, KENNEL

                  F00020           CONSTRUCT BUILDING, KENNEL                                    51   13-Apr-20   24-Apr-20   12-Feb-20 A   22-Apr-20 A       2                                                              CONSTRUCT BUILDING, KENNEL

                  F00000           PREPAREA AREA, KENNEL                                          1   10-Apr-20   16-Apr-20   12-Feb-20 A   12-Feb-20 A      46                                                             PREPAREA AREA, KENNEL

                  F00030           INSTALL ROOFING, KENNEL                                        4   27-Apr-20   30-Apr-20    30-Apr-20    05-May-20        -3                                                                 INSTALL ROOFING, KENNEL

                  F00040           FINISH BUILDING, KENNEL                                        8   01-May-20   12-May-20   06-May-20     15-May-20        -3                                                                   FINISH BUILDING, KENNEL

                  F00050           INSTALL DOOR SYSTEM KENNEL                                     2   13-May-20   14-May-20   18-May-20     19-May-20        -3                                                                      INSTALL DOOR SYSTEM KENNEL

                Guard House                                                                     124   13-May-20   05-Jun-20   14-Feb-20 A   05-Aug-20        -43                                                                                               05-Aug-20, Guard House
                  F00070           SURVEY AND LAYOUT, GUARD HOUSE                                 1   13-May-20   13-May-20   14-Feb-20 A   14-Feb-20 A      63                                                                   SURVEY AND LAYOUT, GUARD HOUSE

                  F00080           CONSTRUCT BUILDING, GUARD HOUSE                               56   14-May-20   20-May-20   17-Feb-20 A   04-May-20        12                                                                      CONSTRUCT BUILDING, GUARD HOUSE

                  F00060           PREPAREA AREA, GUARD HOUSE                                     1   13-May-20   19-May-20   17-Feb-20 A   17-Feb-20 A      66                                                                      PREPAREA AREA, GUARD HOUSE

                  F00065           COVID-19 DELAY (MATERIALS DELAYED)                            97                           28-Feb-20 A    13-Jul-20                                                                                                  COVID-19 DELAY (MATERIALS DELAYED)
                                                                                                                                                                                                                                  DELAY AFFECTING THE MOST CRITICAL
                                                                                                                                                                                                                                  PATH
                  F00090           INSTALL ROOFING, GUARD HOUSE                                   4   21-May-20   26-May-20    21-Jul-20     24-Jul-20       -43                                                                                            INSTALL ROOFING, GUARD HOUSE

                  F00100           FINISH BUILDING, GUARD HOUSE                                   6   27-May-20   03-Jun-20    27-Jul-20    03-Aug-20        -43                                                                                              FINISH BUILDING, GUARD HOUSE

                  F00110           INSTALL DOOR SYSTEM, GUARD HOUSE                               2   04-Jun-20   05-Jun-20   04-Aug-20     05-Aug-20        -43                                                                                               INSTALL DOOR SYSTEM, GUARD HOUSE

                Play Ground                                                                       3   01-Jun-20   03-Jun-20    24-Jul-20     28-Jul-20       -39                                                                                             28-Jul-20, Play Ground
                  F00120           PREPARE PLAY AREAS, PLAY GROUND                                1   01-Jun-20   01-Jun-20    24-Jul-20     24-Jul-20       -39                                                                                            PREPARE PLAY AREAS, PLAY GROUND

                  F00130           INSTALL PLAY AREA 1- OUTDOOR PATIO, PLAY GROUND                1   02-Jun-20   02-Jun-20    27-Jul-20     27-Jul-20       -39                                                                                            INSTALL PLAY AREA 1- OUTDOOR PATIO, PLAY GROUND

                  F00140           INSTALL PLAY AREA 2 - LABYRINTH, PLAY GROUND                   1   03-Jun-20   03-Jun-20    28-Jul-20     28-Jul-20       -39                                                                                             INSTALL PLAY AREA 2 - LABYRINTH, PLAY GROUND

                Chillers                                                                         93   27-Dec-19   07-May-20   07-Feb-20 A    16-Jun-20       -28                                                                               16-Jun-20, Chillers
                  F00150           PREPARE ROOM, CHILLERS                                         1   27-Dec-19   02-Jan-20   07-Feb-20 A   07-Feb-20 A      -26                                       PREPARE ROOM, CHILLERS

                  F00160           CONSTRUCT SLAB, CHILLERS                                      15   03-Jan-20   09-Jan-20   07-Feb-20 A   27-Feb-20 A      -35                                            CONSTRUCT SLAB, CHILLERS

                  F00165           COVID-19 DELAY (MATERIALS DELAYED)                            46                           28-Feb-20 A   01-May-20                                                                          COVID-19 DELAY (MATERIALS DELAYED)
                                                                                                                                                                                                                               DELAY AFFECTING THE MOST CRITICAL
                                                                                                                                                                                                                               PATH
                  F00167           CONSTRUCT SLAB, CHILLERS                                       5                           04-May-20     08-May-20                                                                            CONSTRUCT SLAB, CHILLERS

                  F00170           FINISH AREA, CHILLERS                                          5   10-Jan-20   16-Jan-20   11-May-20     15-May-20        -86                                                                  FINISH AREA, CHILLERS

                  F00180           INSTALL DOOR SYSTEM, CHILLERS                                  2   17-Jan-20   20-Jan-20   18-May-20     19-May-20        -86                                                                     INSTALL DOOR SYSTEM, CHILLERS

                  F00190           PLACE CONTROL PANELS, CHILLERS                                 5   10-Apr-20   16-Apr-20   20-May-20     26-May-20        -28                                                                      PLACE CONTROL PANELS, CHILLERS

                  F00200           INSTALL PIPING SYSTEM, CHILLERS                                5   17-Apr-20   23-Apr-20   27-May-20      02-Jun-20       -28                                                                        INSTALL PIPING SYSTEM, CHILLERS

                  F00210           CONNECT ALL EQUIPMENTS, CHILLERS                              10   24-Apr-20   07-May-20    03-Jun-20     16-Jun-20       -28                                                                               CONNECT ALL EQUIPMENTS, CHILLERS

                Generator System                                                                158   09-Mar-20   20-Mar-20   15-May-20     22-Dec-20       -197                                                                                                                                          22-Dec-20, Generator System
                  Fuel Tank                                                                     156   11-Mar-20   20-Mar-20   19-May-20     22-Dec-20       -197                                                                                                                                          22-Dec-20, Fuel Tank
                     F00330        SURVEY AND LAYOUT, FUEL TANK                                   2   11-Mar-20   12-Mar-20   19-May-20     20-May-20        -49                                                                     SURVEY AND LAYOUT, FUEL TANK

                     F00340        PREPAREA AREA, FUEL TANK                                       2   13-Mar-20   16-Mar-20   21-May-20     22-May-20        -49                                                                     PREPAREA AREA, FUEL TANK

                     F00350        CONSTRUCT PAD, FUEL TANK                                       2   17-Mar-20   18-Mar-20   25-May-20     26-May-20        -49                                                                      CONSTRUCT PAD, FUEL TANK

                     F00360        PLACE CONTROL PANELS, FUEL TANK                                2   19-Mar-20   20-Mar-20   21-Dec-20     22-Dec-20       -197                                                                                                                                          PLACE CONTROL PANELS, FUEL TANK

                  Generator                                                                     158   09-Mar-20   18-Mar-20   15-May-20     22-Dec-20       -199                                                                                                                                          22-Dec-20, Generator
                     F00290        SURVEY AND LAYOUT, GENERATOR                                   2   09-Mar-20   10-Mar-20   15-May-20     18-May-20        -49                                                                     SURVEY AND LAYOUT, GENERATOR

                     F00300        PREPAREA AREA, GENERATOR                                       2   11-Mar-20   12-Mar-20   19-May-20     20-May-20        -49                                                                     PREPAREA AREA, GENERATOR

                     F00310        CONSTRUCT PAD, GENERATOR                                       2   13-Mar-20   16-Mar-20   21-May-20     22-May-20        -49                                                                     CONSTRUCT PAD, GENERATOR
                                                                                                                                                                                                                                                                                                                                                                                                          Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 65 of 162




              Remaining Level of Effort            Actual Level of Effort   Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                     Page 20 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work              Milestone
                                                                                                                                                                                    Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work           summary
                                                                                                                                                                                                                                               Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                 OD    BL Start   BL Finish      Start        Finish      Variance -                                                                        2020                                                                                                            2021
                                                                                                                                                          BL Finish
                                                                                                                                                                       Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr   May       Jun          Jul        Aug       Sep      Oct        Nov       Dec       Jan          Feb   Mar   Apr   May    Jun          Jul   Aug   Sep   Oct   Nov   Dec
                     F00320        PLACE CONTROL PANELS, GENERATOR                                2   17-Mar-20   18-Mar-20   21-Dec-20     22-Dec-20       -199                                                                                                                                            PLACE CONTROL PANELS, GENERATOR

                Dumpster                                                                         11   06-Jan-20   20-Jan-20    30-Apr-20    14-May-20        -83                                                              14-May-20, Dumpster
                  F00370           PREPARE ROOM, DUMPSTER                                         3   06-Jan-20   08-Jan-20    30-Apr-20    04-May-20        -83                                                            PREPARE ROOM, DUMPSTER

                  F00380           CONSTRUCT SLAB, DUMPSTER                                       3   09-Jan-20   13-Jan-20   05-May-20     07-May-20        -83                                                             CONSTRUCT SLAB, DUMPSTER

                  F00390           FINISH AREA, DUMPSTER                                          3   14-Jan-20   16-Jan-20   08-May-20     12-May-20        -83                                                              FINISH AREA, DUMPSTER

                  F00400           INTALL DOOR SYSTEM, DUMPSTER                                   2   17-Jan-20   20-Jan-20   13-May-20     14-May-20        -83                                                              INTALL DOOR SYSTEM, DUMPSTER

                Metal Trusses                                                                     5                            13-Jul-20     20-Jul-20                                                                                                    20-Jul-20, Metal Trusses
                  F00405           INSTALL LIGHT GAUGE METAL TRUSSES                              5                            13-Jul-20     20-Jul-20                                                                                                    INSTALL LIGHT GAUGE METAL TRUSSES


              Hardscape                                                                         200   05-May-20   09-Oct-20   10-Jan-20 A    15-Oct-20       -4                                                                                                                        15-Oct-20, Hardscape
                Finish Site/Parking Area                                                        200   05-May-20   09-Oct-20   10-Jan-20 A    15-Oct-20       -4                                                                                                                        15-Oct-20, Finish Site/Parking Area
                  Staff & Visitor Parking                                                       155   05-May-20   26-Jun-20   10-Jan-20 A   14-Aug-20        -34                                                                                                 14-Aug-20, Staff & Visitor Parking
                     F00430        CLEAR & GRUB, STAFF & VISITOR PARKING                          1   05-May-20   11-May-20   10-Jan-20 A   10-Jan-20 A      86                                                              CLEAR & GRUB, STAFF & VISITOR PARKING

                     F00460        PROOF ROLL SUB-BASE, STAFF & VISITOR PARKING                  21   14-May-20   15-May-20   28-Jan-20 A   25-Feb-20 A      58                                                               PROOF ROLL SUB-BASE, STAFF & VISITOR PARKING

                     F00440        U/G ELECTRICAL SITE LIGHTING, STAFF & VISITOR PARKING          2   12-May-20   14-May-20   08-Apr-20 A   09-Apr-20 A      25                                                               U/G ELECTRICAL SITE LIGHTING, STAFF & VISITOR PARKING

                     F00450        INSTALL SLEEVES FOR IRRIGATION LINES, STAFF & VISITOR          2   12-May-20   13-May-20   08-Apr-20 A   09-Apr-20 A      24                                                               INSTALL SLEEVES FOR IRRIGATION LINES, STAFF & VISITOR PARKING
                                   PARKING
                     F00480        INSTALL ROCK ROAD, STAFF & VISITOR PARKING                     2   18-May-20   19-May-20   22-Apr-20 A   23-Apr-20 A      18                                                                   INSTALL ROCK ROAD, STAFF & VISITOR PARKING

                     F00470        INSPECT SUB-BASE, STAFF & VISITOR PARKING                      1   18-May-20   18-May-20   24-Apr-20 A   24-Apr-20 A      16                                                                   INSPECT SUB-BASE, STAFF & VISITOR PARKING

                     F00500        INSTALL CURBS, STAFF & VISITOR PARKING                         3   20-May-20   26-May-20   24-Apr-20 A   28-Apr-20 A      20                                                                    INSTALL CURBS, STAFF & VISITOR PARKING

                     F00490        INSTALL LIGHT POLES, STAFF & VISITOR PARKING                   2   20-May-20   21-May-20    30-Apr-20    01-May-20        14                                                                   INSTALL LIGHT POLES, STAFF & VISITOR PARKING

                     F00510        PLACE CONCRETE PAVING, STAFF & VISITOR PARKING                 1   27-May-20   27-May-20   04-May-20     04-May-20        17                                                                     PLACE CONCRETE PAVING, STAFF & VISITOR PARKING

                     F00520        INSTALL SIGNAGE, STAFF & VISITOR PARKING                       2   28-May-20   29-May-20   05-May-20     06-May-20        17                                                                     INSTALL SIGNAGE, STAFF & VISITOR PARKING

                     F00530        INSTALL IRRIGATION, STAFF & VISITOR PARKING                    2   28-May-20   29-May-20   05-May-20     06-May-20        17                                                                     INSTALL IRRIGATION, STAFF & VISITOR PARKING

                     F00540        INSTALL PARKING STOPS, STAFF & VISITOR PARKING                 3   01-Jun-20   05-Jun-20   07-May-20     11-May-20        19                                                                       INSTALL PARKING STOPS, STAFF & VISITOR PARKING

                     F00560        F/R/P SIDEWALKS, STAFF & VISITOR PARKING                       3   08-Jun-20   10-Jun-20   12-May-20     14-May-20        19                                                                         F/R/P SIDEWALKS, STAFF & VISITOR PARKING

                     F00550        PAINT PARKING STALLS, STAFF & VISITOR PARKING                  4   03-Jun-20   10-Jun-20    28-Jul-20     31-Jul-20       -37                                                                                             PAINT PARKING STALLS, STAFF & VISITOR PARKING

                     F00570        INSTALL SOD/PLANTS, STAFF & VISITOR PARKING                    3   11-Jun-20   15-Jun-20   03-Aug-20     05-Aug-20        -37                                                                                               INSTALL SOD/PLANTS, STAFF & VISITOR PARKING

                     F00580        INSTALL PERMANENT FENCE & GATES, STAFF & VISITOR               3   16-Jun-20   23-Jun-20   06-Aug-20     10-Aug-20        -34                                                                                                INSTALL PERMANENT FENCE & GATES, STAFF & VISITOR PARKING
                                   PARKING
                     F00590        IRRIGATION TRIM-OUT, STAFF & VISITOR PARKING                   3   24-Jun-20   26-Jun-20   11-Aug-20     13-Aug-20        -34                                                                                                 IRRIGATION TRIM-OUT, STAFF & VISITOR PARKING

                     F00600        STAFF & VISITOR PARKING COMPLETE                               0   26-Jun-20               14-Aug-20                      -34                                                                                                 STAFF & VISITOR PARKING COMPLETE, 14-Aug-20

                  Vehicular Loop                                                                 84   30-Jun-20   20-Aug-20   24-Jan-20 A   20-May-20        66                                                                   20-May-20, Vehicular Loop
                     F00620        SURVEY, VEHICULAR LOOP                                         1   30-Jun-20   30-Jun-20   24-Jan-20 A   24-Jan-20 A      112                                                                               SURVEY, VEHICULAR LOOP

                     F00650        INSTALL ROCK ROAD, VEHICULAR LOOP                             11   06-Jul-20   10-Jul-20   28-Jan-20 A   11-Feb-20 A      108                                                                                    INSTALL ROCK ROAD, VEHICULAR LOOP

                     F00640        PROOF ROLL SUB-BASE, VEHICULAR LOOP                           21   01-Jul-20   03-Jul-20   28-Jan-20 A   25-Feb-20 A      93                                                                                PROOF ROLL SUB-BASE, VEHICULAR LOOP

                     F00670        INSPECT ROCK ROAD, VEHICULAR LOOP                              1   13-Jul-20   13-Jul-20   13-Feb-20 A   13-Feb-20 A      107                                                                                     INSPECT ROCK ROAD, VEHICULAR LOOP

                     F00630        U/G SITE LIGHTING, VEHICULAR LOOP                              2   01-Jul-20   02-Jul-20   08-Apr-20 A   09-Apr-20 A      60                                                                                U/G SITE LIGHTING, VEHICULAR LOOP

                     F00690        INSTALL IRRIGATION SLEEVES, VEHICULAR LOOP                     3   16-Jul-20   20-Jul-20   08-Apr-20 A   10-Apr-20 A      71                                                                                           INSTALL IRRIGATION SLEEVES, VEHICULAR LOOP

                     F00680        LAY-OUT SIDEWALKS, VEHICULAR LOOP                              1   15-Jul-20   15-Jul-20   16-Apr-20 A   16-Apr-20 A      64                                                                                          LAY-OUT SIDEWALKS, VEHICULAR LOOP

                     F00710        FINE GRADE FOR SIDEWALKS, VEHICULAR LOOP                       1   21-Jul-20   24-Jul-20   22-Apr-20 A   22-Apr-20 A      67                                                                                            FINE GRADE FOR SIDEWALKS, VEHICULAR LOOP

                     F00740        F/R/P SIDEWALKS, VEHICULAR LOOP                                1   27-Jul-20   31-Jul-20   23-Apr-20 A   23-Apr-20 A      71                                                                                              F/R/P SIDEWALKS, VEHICULAR LOOP

                     F00700        INSTALL CURBS, VEHICULAR LOOP                                  1   16-Jul-20   16-Jul-20   24-Apr-20 A   24-Apr-20 A      59                                                                                          INSTALL CURBS, VEHICULAR LOOP

                     F00720        PLACE CONCRETE PAVING, VEHICULAR LOOP                          3   27-Jul-20   27-Jul-20   28-Apr-20 A    30-Apr-20       62                                                                                             PLACE CONCRETE PAVING, VEHICULAR LOOP

                     F00660        INSTALL LIGHT POLES, VEHICULAR LOOP                            2   13-Jul-20   14-Jul-20    30-Apr-20    01-May-20        52                                                                                          INSTALL LIGHT POLES, VEHICULAR LOOP

                     F00730        INSPECT SIDEWALKS, VEHICULAR LOOP                              1   27-Jul-20   27-Jul-20    30-Apr-20     30-Apr-20       62                                                                                             INSPECT SIDEWALKS, VEHICULAR LOOP

                     F00750        IRRIGATION ROUGH-IN, VEHICULAR LOOP                            2   03-Aug-20   04-Aug-20   01-May-20     04-May-20        66                                                                                               IRRIGATION ROUGH-IN, VEHICULAR LOOP

                     F00760        INSTALL SOD / PLANTS, VEHICULAR LOOP                           2   10-Aug-20   11-Aug-20   08-May-20     11-May-20        66                                                                                                 INSTALL SOD / PLANTS, VEHICULAR LOOP

                     F00770        IRRIGATION TRIM-OUT, BVEHICULAR LOOP                           1   12-Aug-20   12-Aug-20   12-May-20     12-May-20        66                                                                                                  IRRIGATION TRIM-OUT, BVEHICULAR LOOP

                     F00780        STRIPPING, VEHICULAR LOOP                                      1   13-Aug-20   13-Aug-20   13-May-20     13-May-20        66                                                                                                  STRIPPING, VEHICULAR LOOP

                     F00790        INSTALL FENCE / GATES, VEHICULAR LOOP                          2   14-Aug-20   17-Aug-20   14-May-20     15-May-20        66                                                                                                     INSTALL FENCE / GATES, VEHICULAR LOOP

                     F00800        REMOVE SILT FENCING, VEHICULAR LOOP                            1   18-Aug-20   18-Aug-20   18-May-20     18-May-20        66                                                                                                     REMOVE SILT FENCING, VEHICULAR LOOP

                     F00810        REMOVE TEMP FENCING, VEHICULAR LOOP                            1   19-Aug-20   19-Aug-20   19-May-20     19-May-20        66                                                                                                     REMOVE TEMP FENCING, VEHICULAR LOOP

                     F00820        FINAL INSPECTION @ VEHICULAR LOOP                              1   20-Aug-20   20-Aug-20   20-May-20     20-May-20        66                                                                                                     FINAL INSPECTION @ VEHICULAR LOOP
                                                                                                                                                                                                                                                                                                                                                                                                       Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 66 of 162




              Remaining Level of Effort            Actual Level of Effort   Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                        Page 21 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work              Milestone
                                                                                                                                                                                    Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work           summary
                                                                                                                                                                                                                                                Empowerment Center - PS0513 - 30Apr20 Update

Activity ID                        Activity Name                                                   OD    BL Start   BL Finish      Start        Finish      Variance -                                                                      2020                                                                                                                    2021
                                                                                                                                                            BL Finish
                                                                                                                                                                         Sep   Oct   Nov   Dec    Jan   Feb       Mar   Apr   May     Jun          Jul      Aug      Sep         Oct        Nov       Dec       Jan       Feb      Mar     Apr      May      Jun           Jul   Aug   Sep   Oct   Nov   Dec
                  Vehicular Access/ Service Loading                                                36   21-Aug-20   09-Oct-20   27-Aug-20     15-Oct-20        -4                                                                                                                      15-Oct-20, Vehicular Access/ Service Loading
                       F00830      U/G SITE LIGHTING, VEHICULAR ACCESS & SL                         3   21-Aug-20   25-Aug-20   27-Aug-20     31-Aug-20        -4                                                                                                    U/G SITE LIGHTING, VEHICULAR ACCESS & SL

                       F00840      GRADE FOR ROAD BED, VEHICULAR ACCESS & SL                        4   26-Aug-20   31-Aug-20   01-Sep-20     04-Sep-20        -4                                                                                                     GRADE FOR ROAD BED, VEHICULAR ACCESS & SL

                       F00850      ROAD BASE, VEHICULAR ACCESS & SL                                 3   01-Sep-20   03-Sep-20   07-Sep-20     09-Sep-20        -4                                                                                                       ROAD BASE, VEHICULAR ACCESS & SL

                       F00860      FORM AND POUR NEW CURB, VEHICULAR ACCESS & SL                    4   07-Sep-20   10-Sep-20   11-Sep-20     16-Sep-20        -4                                                                                                          FORM AND POUR NEW CURB, VEHICULAR ACCESS & SL

                       F00870      INSTALL SIDEWALK AT ACCESS LANE, VEHICULAR ACCESS &              2   11-Sep-20   14-Sep-20   17-Sep-20     18-Sep-20        -4                                                                                                          INSTALL SIDEWALK AT ACCESS LANE, VEHICULAR ACCESS & SL
                                   SL
                       F00880      FINAL GRADE ROAD BASE FOR CONCRETE PAVING,                       3   16-Sep-20   18-Sep-20   22-Sep-20     24-Sep-20        -4                                                                                                           FINAL GRADE ROAD BASE FOR CONCRETE PAVING, VEHICULAR ACCESS & SL
                                   VEHICULAR ACCESS & SL
                       F00890      FINAL GRADE ROAD BASE FOR ASPHALT (TURN LANE,                    3   16-Sep-20   18-Sep-20   22-Sep-20     24-Sep-20        -4                                                                                                           FINAL GRADE ROAD BASE FOR ASPHALT (TURN LANE, AVENUE G), VEHICULAR ACCESS & SL
                                   AVENUE G), VEHICULAR ACCESS & SL
                       F00900      STRIPING / SIGNAGE, VEHICULAR ACCESS & SL                        3   21-Sep-20   23-Sep-20   25-Sep-20     29-Sep-20        -4                                                                                                               STRIPING / SIGNAGE, VEHICULAR ACCESS & SL

                       F00910      CONCRETE WHEEL STOPS, VEHICULAR ACCESS & SL                      4   24-Sep-20   29-Sep-20   30-Sep-20     05-Oct-20        -4                                                                                                                CONCRETE WHEEL STOPS, VEHICULAR ACCESS & SL

                       F00920      INSTALL IRRIGATION SYSTEM, VEHICULAR ACCESS & SL                 2   30-Sep-20   01-Oct-20   06-Oct-20     07-Oct-20        -4                                                                                                                INSTALL IRRIGATION SYSTEM, VEHICULAR ACCESS & SL

                       F00930      INSTALL LIGHT POLES, VEHICULAR ACCESS & SL                       4   30-Sep-20   05-Oct-20   06-Oct-20     09-Oct-20        -4                                                                                                                 INSTALL LIGHT POLES, VEHICULAR ACCESS & SL

                       F00940      INSTALL SOD/PLANTS, VEHICULAR ACCESS & SL                        4   06-Oct-20   09-Oct-20   12-Oct-20     15-Oct-20        -4                                                                                                                      INSTALL SOD/PLANTS, VEHICULAR ACCESS & SL

                Concrete Sidewalk                                                                  10   26-Aug-20   08-Sep-20   01-Sep-20     14-Sep-20        -4                                                                                                        14-Sep-20, Concrete Sidewalk
                  F01000           PREPARE AREA                                                     5   26-Aug-20   01-Sep-20   01-Sep-20     07-Sep-20        -4                                                                                                       PREPARE AREA

                  F01010           CONSTRUCT SIDE 8' SIDEWALK                                       5   02-Sep-20   08-Sep-20   08-Sep-20     14-Sep-20        -4                                                                                                        CONSTRUCT SIDE 8' SIDEWALK

                Fencing                                                                            15   04-Jun-20   24-Jun-20   13-Aug-20     02-Sep-20        -50                                                                                                   02-Sep-20, Fencing
                  F01020           INSTALL FENCING SYSTEM AROUND BUILDINGS                         10   04-Jun-20   17-Jun-20   13-Aug-20     26-Aug-20        -50                                                                                                 INSTALL FENCING SYSTEM AROUND BUILDINGS

                  F01030           INSTALL ENTRY GATES                                              5   18-Jun-20   24-Jun-20   27-Aug-20     02-Sep-20        -50                                                                                                   INSTALL ENTRY GATES

                Fence Electrical System                                                            23   21-Jul-20   13-Aug-20   08-Apr-20 A   08-May-20        69                                                              08-May-20, Fence Electrical System
                  F01050           INSTALL ELECTRICAL UNDER SLAB, VEHICULAR LOOP                    2   03-Aug-20   05-Aug-20   08-Apr-20 A   09-Apr-20 A      84                                                                                            INSTALL ELECTRICAL UNDER SLAB, VEHICULAR LOOP

                  F01040           INSTALL ELECTRICAL UNDER SLAB, STAFF & VISITOR                   0   21-Jul-20   23-Jul-20   30-Apr-20     30-Apr-20        61                                                                                        INSTALL ELECTRICAL UNDER SLAB, STAFF & VISITOR PARKING
                                   PARKING
                  F01060           IN-WALL ELECTRICAL ROUGH-IN, VEHICULAR ACCESS & SL               1   03-Aug-20   03-Aug-20   01-May-20     01-May-20        66                                                                                           IN-WALL ELECTRICAL ROUGH-IN, VEHICULAR ACCESS & SL

                  F01080           IN-WALL ELECTRICAL ROUGH-IN, STAFF & VISITOR PARKING             2   06-Aug-20   07-Aug-20   01-May-20     04-May-20        69                                                                                            IN-WALL ELECTRICAL ROUGH-IN, STAFF & VISITOR PARKING

                  F01070           OH LIGHTING ROUGH-IN, VEHICULAR ACCESS & SL                      1   04-Aug-20   04-Aug-20   04-May-20     04-May-20        66                                                                                           OH LIGHTING ROUGH-IN, VEHICULAR ACCESS & SL

                  F01090           OH LIGHTING ROUGH-IN, VEHICULAR LOOP                             2   10-Aug-20   11-Aug-20   05-May-20     06-May-20        69                                                                                              OH LIGHTING ROUGH-IN, VEHICULAR LOOP

                  F01100           ELECTRICAL TRIM-OUT, VEHICULAR ACCESS & SL                       1   12-Aug-20   12-Aug-20   07-May-20     07-May-20        69                                                                                              ELECTRICAL TRIM-OUT, VEHICULAR ACCESS & SL

                  F01110           ELECTRICAL TRIM-OUT,STAFF & VISITOR PARKING                      2   12-Aug-20   13-Aug-20   07-May-20     08-May-20        69                                                                                              ELECTRICAL TRIM-OUT,STAFF & VISITOR PARKING

                Exterior Walls                                                                     20   24-Jul-20   21-Aug-20   20-May-20     17-Jun-20        47                                                                           17-Jun-20, Exterior Walls
                  F01115           PREPARE AREA EXTERIOR WALL                                      15   24-Jul-20   14-Aug-20   20-May-20     10-Jun-20        47                                                                                              PREPARE AREA EXTERIOR WALL

                  F01120           CONSTRUCT EXTERIOR WALL                                         15   31-Jul-20   21-Aug-20   27-May-20     17-Jun-20        47                                                                                                 CONSTRUCT EXTERIOR WALL

              Landscape                                                                            57   05-Aug-20   21-Aug-20   05-May-20      22-Jul-20       22                                                                                        22-Jul-20, Landscape
                G00010             INSTALL SOD / PLANTS, LAWN AREA AROUND BUILDING                  3   05-Aug-20   07-Aug-20   05-May-20     07-May-20        66                                                                                            INSTALL SOD / PLANTS, LAWN AREA AROUND BUILDING

                G00020             INSTALL BIKE RACKS                                               5   10-Aug-20   14-Aug-20    02-Jul-20     08-Jul-20       27                                                                                              INSTALL BIKE RACKS

                G00025             INSTALL ALUMINUM CANOPY ABOVE BIKE RACKS                         5   17-Aug-20   21-Aug-20    16-Jul-20     22-Jul-20       22                                                                                                 INSTALL ALUMINUM CANOPY ABOVE BIKE RACKS

              Substantial Completion                                                               20   12-Oct-20   06-Nov-20   29-Jan-21     25-Feb-21        -79                                                                                                                                                              25-Feb-21, Substantial Completion
                G00027             SUBSTANTIAL COMPLETION                                           0               06-Nov-20                 29-Jan-21        -59                                                                                                                                                     SUBSTANTIAL COMPLETION,

                G00030             TCO AE PUNCHLIST                                                 3   12-Oct-20   16-Oct-20   29-Jan-21     02-Feb-21        -77                                                                                                                                                       TCO AE PUNCHLIST

                G00040             TCO CO PUNCHLIST                                                 3   12-Oct-20   16-Oct-20   29-Jan-21     02-Feb-21        -77                                                                                                                                                       TCO CO PUNCHLIST

                G00050             TCO PUNCHIST COMPLETION                                          7   13-Oct-20   26-Oct-20   01-Feb-21     09-Feb-21        -76                                                                                                                                                         TCO PUNCHIST COMPLETION

                G00060             TCO FINAL INSPECTIONS                                           10   26-Oct-20   06-Nov-20   12-Feb-21     25-Feb-21        -79                                                                                                                                                              TCO FINAL INSPECTIONS

                                                                                                   25   09-Nov-20   08-Dec-20   26-Feb-21     01-Apr-21        -82                                                                                                                                                                         01-Apr-21, Closeout
         Closeout
              H00010               DE MOBILIZATION, CL                                              3   09-Nov-20   13-Nov-20   26-Feb-21     02-Mar-21        -77                                                                                                                                                               DE MOBILIZATION, CL

              H00020               FINAL INSPECTIONS, CL                                            4   16-Nov-20   19-Nov-20   03-Mar-21     08-Mar-21        -77                                                                                                                                                                 FINAL INSPECTIONS, CL

              H00030               FINAL PUCHLIST COMPLETION, CL                                    4   20-Nov-20   25-Nov-20   09-Mar-21     12-Mar-21        -77                                                                                                                                                                   FINAL PUCHLIST COMPLETION, CL

              H00040               FINAL TURN-OVER DOCUMENTS / CLOSE-OUT, CL                        6   26-Nov-20   01-Dec-20   15-Mar-21     22-Mar-21        -79                                                                                                                                                                       FINAL TURN-OVER DOCUMENTS / CLOSE-OUT, CL

              H00050               AE PUNCHLIST, CL                                                 6   26-Nov-20   01-Dec-20   15-Mar-21     22-Mar-21        -79                                                                                                                                                                       AE PUNCHLIST, CL

              H00060               PUNCHIST COMPLETION, CL                                          7   02-Dec-20   07-Dec-20   23-Mar-21     31-Mar-21        -82                                                                                                                                                                         PUNCHIST COMPLETION, CL

              H00070               FURNITURE/FIXTURES/EQUIPMENTS, CL                                4   02-Dec-20   07-Dec-20   23-Mar-21     26-Mar-21        -79                                                                                                                                                                       FURNITURE/FIXTURES/EQUIPMENTS, CL

              H00080               FINAL INSPECTIONS, CL                                            1   08-Dec-20   08-Dec-20   01-Apr-21     01-Apr-21        -82                                                                                                                                                                         FINAL INSPECTIONS, CL

              H00090               FINAL COMPLETION, CL                                             0               08-Dec-20                 01-Apr-21        -82                                                                                                                                                                         FINAL COMPLETION, CL,
                                                                                                                                                                                                                                                                                                                                                                                                               Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 67 of 162




              Remaining Level of Effort            Actual Level of Effort     Critical Remaining Work                                                                                 Variance Report - WBS                                                                                                     Page 22 of 22 / Run Date: 06-May-20 / Data Date: 30-Apr-20
              Baseline Milestone                   Actual Work                Milestone
                                                                                                                                                                                      Project Finish: 01-Apr-21
              Target Schedule                      Remaining Work             summary
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 68 of 162




                               Exhibit “C”
                   Drawings Log / Addenda and Specifications


  Addenda (#1 through #8):
  https://www.dropbox.com/sh/qchpzo8lcteci86/AADeR5LTJMEtKIKlVzlSd9Ika?dl=0


  Specifications (Project Manuals Volume No. 1 and Volume No. 2:
  https://www.dropbox.com/sh/rj8yqhuk7bxm420/AAC97hv6JOrj_VxUxqAcgmyya?dl=0




FL: CGC1518484           45 Almeria Avenue | Coral Gables, Florida 33134          Page 35 of 42
FL: CMC1250004
                               O: 305.523.3656 | F: 888.499.1748
                               LynxConstructionManagement.com              LCM_______ SUB_______
                                                                                                                                                                                                        Printed on Wed Apr 22, 2020 at 11:00 am EDT
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 69 of 162




                                                                                                                                                                                                           Job #: 182344 MDC Empowerment Center
                                                                                                                                                                                                                                  Miami, Florida 33032
                        Lynx Construction Management LLC                                                                                                                                                                                  3055233656
   Current Drawings
                                                                                    Drawing No.                                             Drawing Title                 Revision       Drawing Date   Received Date                  Set
                   Architectural
                   A1.0                                                                           1/16" OVERALL FLOOR PLAN                                                           6    10/16/2017      11/08/2019    BID SET (10/16/17)
                   A1.1                                                                           1/8" CENTRAL AREA FLOOR PLAN                                                       8    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A1.2                                                                           1/8" WINGS "A" AND "B" FLOOR PLANS                                             10       10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A1.3                                                                           ROOF PLAN                                                                          8    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A1.4                                                                           1/8" REFLECTIVE CEILING PLAN-CENTER                                                0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A1.5                                                                           CEILING PLANS-WINGS "A"                                                            0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A1.6                                                                           GUARD HOUSE PLAN AND ELEVATIONS                                                11       10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A1.7                                                                           KENNEL ENCLOSURE PLANS AND ELEV.                                                   8    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A1.8                                                                           CHILLER ENCLOSURE PLANS AND ELEV.                                                  8    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A2.0                                                                           EXTERIOR ELEVATIONS                                                            13       10/16/2017      01/22/2020    BID SET (10/16/17)
                   A2.1                                                                           EXTERIOR ELEVATIONS                                                                8    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A3.0                                                                           BUILDING SECTIONS                                                              13       10/16/2017      01/22/2020    BID SET (10/16/17)
                   A3.1                                                                           BUILDING SECTIONS                                                                  4    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A4.0                                                                           WALL SECTIONS                                                                      5    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A4.1                                                                           WALL SECTIONS                                                                      0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A4.2                                                                           WALL SECTIONS                                                                      0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A5.0                                                                           1/4" ENTRANCE PLAN AND 1/4" UPPER LOBBY                                            5    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A5.0.1                                                                         LOBBY SECTIONS                                                                     5    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A5.1                                                                           1/4" KITCHEN PLANS AND ELEVATIONS                                                  5    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A5.2                                                                           1/4" BEDROOM PLANS                                                             11       10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A5.3                                                                           1/4" PUBLIC TOILET PLANS AND ELEVATIONS                                        11       10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A5.4                                                                           INTERIOR ELEVATIONS                                                                0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A5.5                                                                           INTERIOR ELEVATIONS                                                                0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A5.6                                                                           ROOF DETAILS                                                                       4    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A5.6A1                                                                         ROOF DETAILS                                                                       8    10/16/2017      10/04/2018    BID SET (10/16/17)
                   A6.0                                                                           CABINET DETAILS                                                                    0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A7.0                                                                           PARTITION DETAILS                                                                  8    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A7.1                                                                           FIRE PENETRATION DETAILS                                                           0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A7.2                                                                           ROOF DETAILS                                                                       4    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A7.3                                                                           ROOF DETAILS                                                                       0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A7.4                                                                           DETAILS                                                                            0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A7.5                                                                           DETAILS                                                                            0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A8.0                                                                           DOOR SCHEDULE                                                                  10       10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A8.1                                                                           DOOR LEGEND                                                                        4    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A8.2                                                                           WINDOW                                                                             4    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                                                                                                                                                            Page 1 of 7
                                                                                                                                                                                                              Printed on Wed Apr 22, 2020 at 11:00 am EDT
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 70 of 162




                                                                                                                                                                                                                 Job #: 182344 MDC Empowerment Center
                                                                                                                                                                                                                                        Miami, Florida 33032
                        Lynx Construction Management LLC                                                                                                                                                                                        3055233656
                                                                                    Drawing No.                                                   Drawing Title                 Revision       Drawing Date   Received Date                  Set
                   A9.0                                                                           FINISH SCHEDULE                                                                          6    10/16/2017      11/08/2019    BID SET (10/16/17)
                   A9.1                                                                           ADA DETAILS                                                                              4    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A9.2                                                                           ADA DETAILS                                                                              0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A10.0                                                                          1/8" CENTRAL AREA FINISH FLOOR PLAN                                                      0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A10.1                                                                          1/8" WINGS "A" AND "B" FINISH FLOOR PLANS                                                0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A11                                                                            1/8" CENTRAL AREA FURNITURE & SIGN PLAN                                                  8    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   A11.1                                                                          1/8" WINGS "A" AND "B" FURNITURE & SIGN PLANS                                            8    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   Civil
                   OPD-1                                                                          TYPICAL OFFSITE SECTIONS                                                                 1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   OPG-1                                                                          OFFSITE DRAINAGE PLAN                                                                    1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   OS-1                                                                           OFFSITE SEWER PROFILES                                                                   1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   OS-2                                                                           OFFSITE SEWER PROFILES                                                                   1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   OS-3                                                                           OFFSITE SEWER PLAN AND PROFILE                                                           0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   OSM-1                                                                          OFFSITE SIGNING AND MARKING                                                              1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   OSP-1                                                                          OFFSITE GEOMETRIC SITE PLAN                                                              0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PDD-1                                                                          PAVING, GRADING & DRAINAGE DETAIL SHEET                                                  0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PDD-2                                                                          TYPICAL SECTIONS                                                                         0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PGD-1                                                                          GRADING & DRAINAGE PLAN                                                                  2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   PGD-2                                                                          GRADING & DRAINAGE PLAN                                                                  1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   PGD-3                                                                          PAVING, GRADING & DRAINAGE PLAN                                                          2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   PGD-4                                                                          PAVING, GRADING & DRAINAGE PLAN                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PGD-5                                                                          PAVING, GRADING & DRAINAGE PLAN                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PPD-1                                                                          STORMWATER POLLUTION PREVENTION                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PPP-1                                                                          STORMWATER POLLUTION PREVENTION                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PPP-2                                                                          STORMWATER POLLUTION PREVENTION                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PPP-3                                                                          STORMWATER POLLUTION PREVENTION                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PPP-4                                                                          STORMWATER POLLUTION PREVENTION                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   PPP-5                                                                          STORMWATER POLLUTION PREVENTION                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   SM-1                                                                           SIGNING AND MARKING PLAN                                                                 0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   SM-2                                                                           SIGNING AND MARKING PLAN                                                                 1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   SM-3                                                                           SIGNING AND MARKING PLAN                                                                 1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   SM-4                                                                           SIGNING AND MARKING PLAN                                                                 0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   SM-5                                                                           SIGNING AND MARKING PLAN                                                                 0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   SP-1                                                                           CIVIL SITE PLAN                                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   SP-2                                                                           CIVIL SITE PLAN                                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   SP-3                                                                           CIVIL SITE PLAN                                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   SP-4                                                                           CIVIL SITE PLAN                                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   SP-5                                                                           CIVIL SITE PLAN                                                                          0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   WS-1                                                                           WATER & SEWER PLAN                                                                       1    10/16/2017      11/08/2019    BID SET (10/16/17)
                                                                                                                                                                  Page 2 of 7
                                                                                                                                                                                                  Printed on Wed Apr 22, 2020 at 11:00 am EDT
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 71 of 162




                                                                                                                                                                                                     Job #: 182344 MDC Empowerment Center
                                                                                                                                                                                                                            Miami, Florida 33032
                        Lynx Construction Management LLC                                                                                                                                                                            3055233656
                                                                                    Drawing No.                                       Drawing Title                 Revision       Drawing Date   Received Date                  Set
                   WS-2                                                                           WATER & SEWER PLAN                                                           1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   WS-3                                                                           WATER & SEWER PLAN                                                           1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   WS-4                                                                           WATER MAIN PROFILES                                                          1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   WS-5                                                                           SANITARY LATERAL PROFILES                                                    1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   WS-6                                                                           FIRE HYDRANT PROFILES                                                        0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   WSD-1                                                                          WATER & SEWER DETAIL SHEET                                                   0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   COVER SHEET
                   G0.01                                                                          COVER                                                                        0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   DEMOLITION
                   DEM-1                                                                          SITE DEMOLITION PLAN                                                         0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   DEM-2                                                                          SITE DEMOLITION PLAN                                                         0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   DEM-3                                                                          SITE DEMOLITION PLAN                                                         0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   DEM-4                                                                          SITE DEMOLITION PLAN                                                         0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   DEM-5                                                                          SITE DEMOLITION PLAN                                                         0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   ODM-1                                                                          OFFSITE DEMOLITION PLAN                                                      0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   Electrical
                   E0.1                                                                           GENERAL NOTES, LEGEND & SCHEDULES                                            9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E1.0                                                                           ELECTRICAL SITE PLAN                                                         9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E1.1                                                                           LIGHTING PHOTOMETRIC CALCULATIONS                                            0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E2.1                                                                           LIGHTING PLAN - BLDG. 'A'&'B'                                                3    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E2.2                                                                           LIGHTING PLAN - BLDG. 'ADMIN'                                                3    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E3.1                                                                           POWER PLAN - BLDG. 'A'&'B'                                                   9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E3.2                                                                           POWER PLAN - BLDG. 'ADMIN'                                                   9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E3.3                                                                           FIRE ALARM PLAN - BLDG. 'A' &'B'                                             2    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E3.4                                                                           FIRE ALARM PLAN - BLDG. 'ADMIN'                                              9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E4.1                                                                           ENLARGED ELECTRICAL ROOMS                                                    0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E4.2                                                                           ENLARGED ELECTRICAL ROOMS                                                    3    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E4.3                                                                           ENLARGED PLANS                                                               9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E5.1                                                                           ELECTRICAL ROOF PLAN                                                         0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E6.0                                                                           RISER DIAGRAMS                                                               9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E6.1                                                                           RISER DIAGRAMS                                                               1    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E6.2                                                                           RISER DIAGRAMS                                                               0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E7.0                                                                           PANEL SCHEDULES                                                              3    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E7.1                                                                           PANEL SCHEDULES                                                              9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E7.2                                                                           PANEL SCHEDULES                                                              9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E7.3                                                                           PANEL SCHEDULES                                                              0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E7.4                                                                           PANEL SCHEDULES                                                              0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E7.5                                                                           PANEL SCHEDULES                                                              3    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E7.6                                                                           PANEL SCHEDULES                                                              9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E8.0                                                                           DETAILS                                                                      1    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                                                                                                                                                      Page 3 of 7
                                                                                                                                                                                                       Printed on Wed Apr 22, 2020 at 11:00 am EDT
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 72 of 162




                                                                                                                                                                                                          Job #: 182344 MDC Empowerment Center
                                                                                                                                                                                                                                 Miami, Florida 33032
                        Lynx Construction Management LLC                                                                                                                                                                                 3055233656
                                                                                    Drawing No.                                            Drawing Title                 Revision       Drawing Date   Received Date                  Set
                   E8.1                                                                           DETAILS                                                                           2    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E8.2                                                                           DETAILS                                                                           9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E9.0                                                                           TELCOM LEGEND                                                                     9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E9.1                                                                           TELCOM NOTES                                                                      9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E9.2                                                                           TELCOM PLAN - BLDG. 'ADMIN'                                                       9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E9.3                                                                           TELCOM PLAN - BLDG. 'A' & 'B'                                                     9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E9.4                                                                           TELCOM SINGLE LINE DIAGRAM                                                        9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E9.5                                                                           TELCOM RACK ELEVATIONS                                                            9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E9.6                                                                           TELCOM DETAILS                                                                    9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   E9.7                                                                           TELCOM DETAILS                                                                    9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   Existing Condition
                   EC-1                                                                           EXISTING CONDITION PLAN                                                           0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   EC-2                                                                           EXISTING CONDITION                                                                1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   EC-3                                                                           EXISTING CONDITION                                                                0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   EC-4                                                                           EXISTING CONDITION                                                                0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   EC-5                                                                           EXISTING CONDITION                                                                0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   Fire Protection
                   F0.1                                                                           GENERAL NOTES, LEGEND & SCHEDULES                                                 0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   F2.1                                                                           FIRE PROTECTION PLAN BLDG. 'A' & 'B'                                              0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   F2.2                                                                           FIRE PROTECTION PLAN BLDG. 'ADMIN'                                                0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   General
                   G0.02                                                                          DRAWING LIST AND RENDERING                                                        9    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   G0.03                                                                          PROJECT INFORMATION LEGEND AND SYMBOLS                                            0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   G0.04                                                                          GENERAL NOTES AND ABBREVIATIONS                                                   0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   GEN-1                                                                          GENERAL NOTES & LEGEND                                                            0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   GEN-2A                                                                         GENERAL NOTES & LEGEND                                                            1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   Landscape
                   L-100                                                                          TREE DISPOSITION                                                              12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-101                                                                          TREE DISPOSITION                                                                  0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-102                                                                          TREE DISPOSITION                                                              12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-103                                                                          TREE DISPOSITION                                                                  0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-104                                                                          TREE DISPOSITION                                                                  0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-105                                                                          EXISTING TREE INVENTORY                                                       12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-200                                                                          LANDSCAPE PLAN                                                                12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-201                                                                          LANDSCAPE PLAN                                                                    0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-202                                                                          LANDSCAPE PLAN                                                                12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-203                                                                          LANDSCAPE PLAN                                                                    0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-204                                                                          LANDSCAPE PLAN                                                                12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-205                                                                          ISSUE DATE:                                                                   12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-206                                                                          LANDSCAPE DETAILS                                                                 0    10/16/2017      11/08/2019    BID SET (10/16/17)
                                                                                                                                                           Page 4 of 7
                                                                                                                                                                                                  Printed on Wed Apr 22, 2020 at 11:00 am EDT
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 73 of 162




                                                                                                                                                                                                     Job #: 182344 MDC Empowerment Center
                                                                                                                                                                                                                            Miami, Florida 33032
                        Lynx Construction Management LLC                                                                                                                                                                            3055233656
                                                                                    Drawing No.                                       Drawing Title                 Revision       Drawing Date   Received Date                  Set
                   L-207                                                                          LANDSCAPE NOTES                                                              0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-300                                                                          IRRIGATION PLAN                                                              0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-301                                                                          IRRIGATION PLAN                                                              0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-302                                                                          IRRIGATION PLAN                                                          12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-303                                                                          IRRIGATION PLAN                                                          12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-304                                                                          IRRIGATION PLAN                                                          12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-305                                                                          IRRIGATION                                                               12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   L-306                                                                          IRRIGATION                                                               12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   Life Safety
                   A-LS1                                                                          LIFE SAFETY                                                              10       10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   LS1                                                                            LIFE SAFETY                                                                  0    10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   Mechanical
                   M0.1                                                                           GENERAL NOTES, LEGEND & SCHEDULES                                            2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M0.2                                                                           SCHEDULES                                                                    9    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M0.3                                                                           SCHEDULES                                                                    9    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M1.0                                                                           HVAC SITE PLAN                                                               0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M2.1                                                                           HVAC PLAN BLDG. 'A'&'B'                                                      9    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M2.2                                                                           HVAC PLAN BLDG. 'ADMIN'                                                      2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M2.3                                                                           HVAC ROOF PLAN                                                               2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M2.4                                                                           HVAC PIPING PLAN BLDG. 'ADMIN'                                               0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M3.0                                                                           ENLARGED & SECTION PLANS                                                     2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M3.1                                                                           ENLARGED & SECTION PLANS                                                     2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M4.0                                                                           RISER DIAGRAMS                                                               0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.0                                                                           DETAILS                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.1                                                                           DETAILS                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.2                                                                           DETAILS                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.3                                                                           DETAILS                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.4                                                                           DETAILS                                                                      2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.5                                                                           DETAILS                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.6                                                                           DETAILS                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.7                                                                           DETAILS                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.8                                                                           DETAILS                                                                      9    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.9                                                                           DETAILS                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.10                                                                          DETAILS                                                                      2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M5.11                                                                          DETAILS                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M6.0                                                                           CONTROLS                                                                     0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M6.1                                                                           CONTROLS                                                                     0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M6.2                                                                           CONTROLS                                                                     0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   M6.3                                                                           CONTROLS                                                                     0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   Plumbing
                                                                                                                                                      Page 5 of 7
                                                                                                                                                                                                                   Printed on Wed Apr 22, 2020 at 11:00 am EDT
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 74 of 162




                                                                                                                                                                                                                      Job #: 182344 MDC Empowerment Center
                                                                                                                                                                                                                                             Miami, Florida 33032
                        Lynx Construction Management LLC                                                                                                                                                                                             3055233656
                                                                                    Drawing No.                                                        Drawing Title                 Revision       Drawing Date   Received Date                  Set
                   P0.1                                                                           GENERAL NOTES, LEGEND & SCHEDULES                                                         12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   P1.0                                                                           PLUMBING SITE PLAN                                                                            2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P2.1                                                                           DOMESTIC WATER & GAS PLUMBING PLAN BLDG. 'A' & 'B'                                            1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P2.2                                                                           DOMESTIC WATER & GAS PLUMBING PLAN BLDG. 'ADMIN'                                              0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P3.1                                                                           SANITARY & STORM PLUMBING PLAN BLDG. 'A' & 'B'                                            12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   P3.2                                                                           SANITARY & STORM PLUMBING PLAN BLDG. 'ADMIN'                                                  1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P3.3                                                                           PLUMBING ROOF PLAN                                                                            0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P4.1                                                                           ENLARGED PLANS - BLDG. 'A'&'B' KITCHEN                                                    12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   P4.2                                                                           ENLARGED PLANS - COMMON BATHROOM                                                              1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P4.3                                                                           ENLARGED PLANS - BOILER RM, KENNEL & GUARDHOUSE                                               2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P4.4                                                                           ENLARGED PLANS - CHILLER                                                                      2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P5.1                                                                           RISER DIAGRAMS - DOMESTIC WATER - ADMIN                                                       2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P5.2                                                                           RISER DIAGRAMS - DOMESTIC WATER - BLDG. A                                                     2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P5.3                                                                           RISER DIAGRAMS - DOMESTIC WATER BLDG. B                                                       2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P5.4                                                                           RISER DIAGRAMS - SANITARY PIPING - ADMIN                                                      2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P5.5                                                                           RISER DIAGRAM - SANITARY PIPING                                                           12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   P5.6                                                                           RISER DIAGRAMS - SANITARY PIPING - BLDG. B                                                12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   P5.7                                                                           RISER DIAGRAMS - STORM                                                                        2    10/16/2017      11/08/2019    BID SET (10/16/17)
                   P6.0                                                                           PLUMBING DETAILS                                                                          12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   P6.1                                                                           PLUMBING DETAILS                                                                          12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   P6.2                                                                           PLUMBING DETAILS                                                                          12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   P6.3                                                                           PLUMBING DETAILS                                                                          12       10/16/2017      11/08/2019    BID SET (10/16/17)
                   Site Plan
                   ASP1                                                                           SITE PLAN                                                                                 11       10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   ASP2                                                                           SITE PLAN DETAILS                                                                             8    10/16/2017      11/08/2019    BID SET (10/16/17)
                   ASP3                                                                           SITE PLAN DETAILS                                                                         10       10/16/2017      11/22/2019    PERMIT SET (10/16/17)
                   ASP4                                                                           SITE PLAN DETAILS                                                                             6    10/16/2017      11/08/2019    BID SET (10/16/17)
                   ASP5                                                                           PROPOSED PLAYGROUND DETAILS                                                                   0    10/16/2017      10/15/2018    BID SET (10/16/17)
                   Structural
                   S1.0                                                                           GENERAL STRUCTURAL NOTES                                                                      0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   S2.1                                                                           CENTRAL AREA FLOOR                                                                        13       01/28/2020      02/21/2020    BID SET (10/16/17)
                   S2.2                                                                           1/8" WINGS "A" AND "B" FLOOR PLANS                                                            1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   S2.3                                                                           CENTRAL AREA ROOF FRAMING PLAN                                                            13       01/28/2020      02/21/2020    BID SET (10/16/17)
                   S2.4                                                                           WINGS "A" AND "B" ROOF FRAMING PLAN                                                       13       01/28/2020      02/21/2020    BID SET (10/16/17)
                   S2.5                                                                           CHILLER ENCLOSURE PLANS AND SECTIONS                                                      13       01/28/2020      02/21/2020    BID SET (10/16/17)
                   S2.6                                                                           KENNEL ENCLOSURE PLAN AND SECTIONS                                                        13       01/28/2020      02/21/2020    BID SET (10/16/17)
                   S2.7                                                                           GUARD HOUSE PLANS AND SECTIONS                                                                8    10/16/2017      11/08/2019    BID SET (10/16/17)
                   S3.1                                                                           SCHEDULES AND DETAILS                                                                     13       01/28/2020      02/21/2020    BID SET (10/16/17)
                   S4.1                                                                           SECTION 1 - BUILDING ENTRANCE AND UPPER LOBBY                                             13       01/28/2020      02/21/2020    BID SET (10/16/17)
                   S4.2                                                                           SECTIONS                                                                                      1    10/16/2017      11/08/2019    BID SET (10/16/17)
                                                                                                                                                                       Page 6 of 7
                                                                                                                                                                                                       Printed on Wed Apr 22, 2020 at 11:00 am EDT
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 75 of 162




                                                                                                                                                                                                          Job #: 182344 MDC Empowerment Center
                                                                                                                                                                                                                                 Miami, Florida 33032
                        Lynx Construction Management LLC                                                                                                                                                                                 3055233656
                                                                                    Drawing No.                                            Drawing Title                 Revision       Drawing Date   Received Date                  Set
                   S4.3                                                                           SECTIONS                                                                          1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   S4.4                                                                           ROOF STEEL JOISTS SECTIONS                                                    13       01/28/2020      02/21/2020    BID SET (10/16/17)
                   S5.1                                                                           TYPICAL DETAILS                                                                   0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   S5.2                                                                           TYPICAL DETAILS                                                                   1    10/16/2017      11/08/2019    BID SET (10/16/17)
                   S5.3                                                                           TYPICAL DETAILS                                                                   0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   S5.4                                                                           TYPICAL DETAILS                                                                   0    10/16/2017      11/08/2019    BID SET (10/16/17)
                   Survey
                   1                                                                              TOPOGRAPHIC SURVEY (LAST REV 07/02/15)                                            4    10/16/2017      11/08/2019    BID SET (10/16/17)
   </tbody> </table>
                                                                                                                                                           Page 7 of 7
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 76 of 162




                                         Exhibit “D”
                        Sample Pay Application / Suppliers List




FL: CGC1518484          45 Almeria Avenue | Coral Gables, Florida 33134          Page 36 of 42
FL: CMC1250004
                              O: 305.523.3656 | F: 888.499.1748
                              LynxConstructionManagement.com              LCM_______ SUB_______
                                                                                    APPLICATION AND CERTIFICATE FOR PAYMENT                                                  DOCUMENT G702                        (INSTRUCTIONS ON REVERSE SIDE)                      PAGE ONE OF ONE PAGE
                                                                                    TO (CONTRACTOR):                                            PROJECT:
                                                                                    Lynx Construction Management                                Empowerment Center                                                      Application #:              1
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 77 of 162




                                                                                    45 Almeria Ave                                              Miami, FL 33032
                                                                                    Coral Gables, FL 33134                                                                                                                  Period To:          1-Apr-20
                                                                                                                                                                                                                    Application Date:           1-Apr-20
                                                                                    FROM (SUBCONTRACTOR):                                       VIA (ARCHITECT):
                                                                                    Inclan Painting and Waterproofing, Corp                     Saltz Michelson Architects                                                       Job #:         182344
                                                                                    12252 SW 128th St                                           3501 Griffin Road
                                                                                    Miami, FL 33186                                             Fort Lauderdale, FL 33312                                                  Contract #:           09-900
                                                                                    CONTRACTOR'S APPLICATION FOR PAYMENT                                                          Application is made for Payment, as shown below, in connection with the Contract.
                                                                                                                                                                                  Continuation Sheet, Document G703, is attached.
                                                                                    CHANGE ORDER SUMMARY
                                                                                    Change Orders approved in                                       DEDUCTIONS                    1. ORIGINAL CONTRACT SUM ..................................................     $                   0.00
                                                                                    previous months by Owner                                                                      2. Net change by Change Orders ..........................................       $                   0.00
                                                                                                           TOTAL                                                                  3. CONTRACT SUM TO DATE (Line 1 +/- 2) ..............................           $                   0.00
                                                                                    Approved this Month                                                                           4. TOTAL COMPLETED & STORED TO DATE .........................  $                                    0.00
                                                                                     Number       Date Approved                                                                        (Column G on G703)
                                                                                                                                                                                  5. RETAINAGE
                                                                                                                                                                                     a. 10% of Completed Work                               0.00
                                                                                                                                                                                      b. 10% of Stored Material                                           $0.00
                                                                                                                                                                                      Total Retainage (Line 5a + 5b or
                                                                                                                                                                                                  Total in Column K of G703…………………………..                           $                   0.00
                                                                                                                                                                                  6. TOTAL EARNED LESS RETAINAGE……………………………                                       $                   0.00
                                                                                                                                                                                  (Line 4 less Line 5 Total)
                                                                                    The undersigned Subcontractor/Vendor certifies that to the best of his knowledge              7. LESS PREVIOUS CERTIFICATES FOR...................................            $                   0.00
                                                                                    information and belief the Work covered by this Application for Payment has been                       PAYMENT (Line 6 from prior Certificate)
                                                                                    completed in accordance with the Contract Documents, that all amounts have been               8. CURRENT PAYMENT DUE ......................................................   $                   0.00
                                                                                    paid by the contractor for Work for which previous Certificates for Payment were              9. BALANCE TO FINISH, PLUS RETAINAGE.............................               $                   0.00
                                                                                    issued and payments received from the Owner, and that current payment shown                            (Line 3 less Line 6)
                                                                                    herein is now due.                                                                            State of:    Florida                  County of:      Dade
                                                                                    SUBCONTRACTOR:                                                                                      Subscribed and sworn to before me this ______ day of ____________, 20___.
                                                                                                                                                                                  Notary Public:
                                                                                    By:                                                  Date
                                                                                                                                                                                  My Commission expires:
                                                                                                                                                                             CONTRACTOR:
                                                                                    APPROVED FOR PAYMENT:                                                                    APPROVED FOR PAYMENT:
                                                                                    By: _________________________________________________________________                    By: _________________________________________________________________
                                                                                    Superintendent                                Date                                       Project Manager                      Date
                                                                                                                                                                             Pay Upon Receipt of Owner Draw Request No: _____________
                                                                                                                                                             DOCUMENT G703
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 78 of 162




                                                                                                                                                                                                           APPLICATION NO:           1     4/1/2020
                                                                                                                                                                                                         APPLICATION DATE:    04/01/20
                                                                                                                                                                                                                PERIOD TO:    04/01/20     4/1/2020
                                                                                    A                    B                     C                 D                  E                F                    G                    H            I
                                                                                                 DESCRIPTION OF WORK   ORIGINAL SCHEDULED     PREVIOUS       REQUISITION THIS    STORED        TOTAL TO DATE   % COMP (H/D) BALANCE TO RETAINAGE TO
                                                                                                                              VALUE         APPLICATIONS         PERIOD       MATERIALS (NOT     (D + E + F)                   FINISH      DATE
                                                                                                                                                                                 IN D OR E)                                    (C - G)
                                                                                        Item 1                                                 $0.00                    $0.00                          $0.00     #DIV/0!        $0.00           $0.00
                                                                                        Item 2                                                                                                         $0.00     #DIV/0!        $0.00           $0.00
                                                                                        Item 3                                                                                                         $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                                                                                                                                       $0.00     #DIV/0!        $0.00           $0.00
                                                                                        TOTALS                               $0.00                   $0.00              $0.00          $0.00           $0.00     #DIV/0!           0.00          0.00
                                                                                                                                                                                                                                                        Page 2 of 3
                                                                                                              SUBCONTRACTOR:                                Inclan Painting and Waterproofing, Corp                           THRU PERIOD:
                                                                                                                                                                                                                              ____/____/____
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 79 of 162




                                                                                                              PROJECT NAME:
                                                                                                                                                            Empowerment Center
                                                                                                              PROJECT NO.:
                                                                                                                                                            182344
                                                                                          CGC1518484
                                                                                                                       LISTING OF MATERIAL SUPPLIERS AND SUB-SUBCONTRACTORS
                                                                                                                                Please use full company names, no abbreviations
                                                                                    Supplier or Sub Name               Contact Person                   Phone                   Address                                           Type of Work
                                                                 ****INSTRUCTIONS: This form must be submitted monthly with each payment application and include all suppliers/subcontractors for the thru period of the
                                                                 application. Until a final release of lien has been received from the supplier or sub progress lien releases must be provided to Lynx. Payment will not be
                                                                 processed without the appropriate releases of lien.
                                                                                                                            The undersigned Subcontractor/Vendor certifies that to the best of his/her knowledge the
                                                                                                                           information provided in this list contains all the suppliers/subcontractor for the thru period.
                                                                                                                     By:                                                                 Date
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 80 of 162




                                               Exhibit “E”
                                          Safety Agreement
                                SAFETY – EVERYONE’S RESPONSIBILITY

   ALL of Lynx Construction Management’s projects will be operated in strict compliance with the
   currently effective and applicable OSHA standards, 29 CFR parts 1926, 1910 and the General Duty
   Clause which addresses recognized hazards in conjunction with the Lynx Construction Management
   work and safety rules. In the event of conflict, the more stringent rule/standard will apply.

      1.Clothing requirements are (a) shirts with sleeves, (b) work pants (no shorts), and
        (c) work shoes or boots.

      2. Hardhats are required to be worn on all projects, at all times.

      3.Use of protective devices, (PPE) i.e. eye and face protection, respirators, gloves, personal fall
      arrest systems, hearing protection are required when performing work on Lynx jobsites.

      4.No alcohol or drug use is allowed at any time.

      5.Safety is everyone’s responsibility, report violations to your supervisor or the
      Lynx Construction Management Project Superintendent.

      6. Report all injuries to the Lynx Construction Management Superintendent.

      7.Provide to Lynx Construction Management copies of Material Safety Data Sheets (MSDS) on all
      hazardous materials in the workplace that are being used or provided by your firm.

      8. The more stringent safety rules between Lynx Construction Management and OSHA must be
      followed.

   All of Lynx Construction Management’s Work and Safety Rules are hereto made part of this
   subcontract   agreement        in     addition   to    the   OSHA  standards. Subcontractor
   acknowledges this fact by initialing in the designated area below.

   Violations of Nos. 1 and 2 above will result in NO warning before the individual is removed from the
   project until correction has been effected. Failure to comply with any Safety Regulation will result in a
   written warning. If the violation is not corrected, the individual or company will be removed from the
   project. Any loss of revenue to Lynx Construction Management due to this situation will be borne by
   the violating company.

                                                                       LCM ______ SUB ______




FL: CGC1518484                  45 Almeria Avenue | Coral Gables, Florida 33134                     Page 37 of 42
FL: CMC1250004
                                      O: 305.523.3656 | F: 888.499.1748
                                      LynxConstructionManagement.com                         LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 81 of 162




                                            Exhibit “F”
                                      SBD Requirements




   This Subcontract is subject to the above referenced County Codes.

   The Responsible Wages and Benefits of Miami Dade County 2019 and 2020 are applicable
   to this Subcontract, the Wage Scale is for the Building category, will be used the current
   Version 2019 and will be updated to 2020.

   Each Subcontractor is responsible for submitting the Certified Payroll (in a weekly basis) to
   Lynx and the Originals Forms are required for each pay requisition, it’s a Requirement for
   releasing payment. All onsite workers are subject to the wages requirements, and the following
   shall be listed on the Certified Payroll forms: employee name, address, last 4-digits of Social #,
   classification, hours worked, pay rate, gross pay, deductions and net pay. Failure on Submitting
   this, will result in the withholding of progress payments.

   Independent contractors and temporary workers who perform trade work are subject to the
   wage requirements and must be listed on the certified payrolls.

   LCP Tracker Software and Business Management Workforce System (BMWS) are implemented
   by County for Certified Payroll tracking. Assist to 2019 Training for both software is preferred
   (usually 2nd Wednesday of every Month 10am).

   SBE-Cons firms meeting a goal shall maintain its Certification from the time of Bid, through the
   Project duration.

   SBE-Construction firms meeting a goal must perform the work with its own workforces and
   cannot subcontract work unless Bid Documents permit such subcontracting, or the firms
   request and receive permission form SBD. Noncompliance will result in decertification for up to
   3-years.

   The Resident First Training and Employment Program requires that Subcontractors make
   their best reasonable efforts to have all 51% of all construction labor hours performed by Miami
   Dade County Residents and that all persons employed on this project performing construction



FL: CGC1518484               45 Almeria Avenue | Coral Gables, Florida 33134               Page 38 of 42
FL: CMC1250004
                                   O: 305.523.3656 | F: 888.499.1748
                                   LynxConstructionManagement.com                   LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 82 of 162




   shall have completed the OSHA 10 hours Safety Training. The employees must carry the OSHA
   card while at the jobsite. However, OSHA 30 Certification is preferred.

   Prior to the NTP issuance, you shall submit to Lynx the Responsible Subcontractor Affidavit
   (Form RFTE 1), a Construction Workforce Plan (Form RFTE 2), and a List of all employees
   currently employed by the Subcontractor, including the employee’s 4-last Social Security #
   digits.

   All Certified Payrolls submitted shall include an OSHA Safety Training Affidavit (Form RFTE 3).
   A Payment requisition will be rejected if the Affidavit is not included.

   All new employees hired must be from Miami Dade County.

   This Subcontract is subject to the Employ Miami-Dade Program, Administrative Order 3-63,
   which requires that Subcontractors make a good faith effort to fill at least 20% of the labor
   workforce from Miami-Dade Register through Career Source South Florida. Positions shall be
   full time and for at least 120 days. The Subcontractor shall notify Lynx when he has a vacancy
   to be listed on Career Source South Florida.

   This Subcontract is subject to the Job Clearinghouse, which requires a Notice of Job
   opportunities must be posted with the Miami Dade County Job Clearinghouse.



   Sanction and Penalties

   A fine of $75 per day for each employee on the job without OSHA 10 hours Safety Training.



   Monitoring Activities

   Small Business Development (SBD) Compliance staff will interview employees at project sites
   without previous notice.

   SBD Compliance staff will review and conduct random audits, Certified Payrolls, Invoices,
   Timesheets, health and pension Benefits Plans and other related project documents.

   SBD will notify all parties involved in writing of any non-compliance issues found.




FL: CGC1518484               45 Almeria Avenue | Coral Gables, Florida 33134                Page 39 of 42
FL: CMC1250004
                                   O: 305.523.3656 | F: 888.499.1748
                                   LynxConstructionManagement.com                    LCM_______ SUB_______
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 83 of 162




                                       Exhibit “G”
                          Confidentiality Agreement




FL: CGC1518484          45 Almeria Avenue | Coral Gables, Florida 33134          Page 40 of 42
FL: CMC1250004
                              O: 305.523.3656 | F: 888.499.1748
                              LynxConstructionManagement.com              LCM_______ SUB_______
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 84 of 162




                                 Confidentiality Agreement


This is a confidentiality agreement (the “Agreement”) dated this 7th day of   May     , 2020.

Bidder (defined on signature page) understands that, due to Bidder’s involvement in the
development of the Project No. W130069 ESP - Contract No. W130069-C Empowerment
Center (the “Project”), Bidder will be entrusted with certain confidential information. This
Agreement is required by Miami-Dade County prior to Bidder receiving the Confidential
Information, as defined below. Bidder acknowledges and agrees that Miami-Dade County
may enforce the terms of this Agreement.

“Confidential Information” means the location and address of the Project. This includes all
descriptions of the location, including but not limited to maps, drawings, diagrams, and other
descriptions, such as the use of cross streets (i.e., “at the corner of Miami Avenue and
Flagler Street”).

Bidder promises to protect the Confidential Information and keep it confidential. This means
that Bidder agrees to the following:

   1. Bidder promises to only reveal the Confidential Information to persons who need to
      know. “Need to know” means that the person must know the Confidential Information
      in order to assist in the development and/or construction of the Project.

   2. Bidder agrees to contact Miami-Dade County at [Lynx Construction Management,
      LLC], attention [Christopher Moran], tel.: [305.523.3656], email:[Cmoran@lynxcs.com],
      if Bidder has questions about whether and when to reveal the Confidential Information.

   3. Bidder agrees not to write the Confidential Information on emails, letters, plans,
      drawings, correspondence, and other documents and records unless absolutely
      necessary. When absolutely necessary and Confidential Information is included in a
      record, the record shall be marked “Confidential” and shall be protected from view by
      anyone without a need to know.

   4. Bidder agrees to redact the Confidential Information from all records prior to producing
      them in response to a public records request and/or prior to producing records to
      anyone who does not need to know the Confidential Information.

   5. Bidder agrees not to discuss the Confidential Information in public or with persons who
      do not need to know.




                                              1
Confidentiality Agreement
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 85 of 162


   6. Bidder agrees to incorporate these confidentiality provisions into all of Bidder’s
      subcontracts (if the Confidential Information is revealed to the subcontractors on a
      need-to-know basis).

   7. Bidder agrees to educate Bidder’s employees and others Bidder shares the
      Confidential Information with about these confidentiality provisions and require that
      they abide by them.

   8. Bidder understands that these confidentiality obligations are on-going and do not end
      when the Project is completed.

   9. Bidder understands that failure to protect the Confidential Information may result in
      personal and/or corporate liability to Bidder or the person who signed this Agreement
      personally during the development of the Project and after the Project is completed.

   10. Bidder agrees to notify Miami-Dade County (through the contact listed above) if Bidder
       has questions or concerns regarding the confidentiality provisions described in this
       Agreement.




         Luis Inclan
I, ___________________________,      understand that I am signing this Agreement on behalf
of Bidder and in my individual, personal capacity.




BIDDER:      Inclan Painting & Waterproofing, Corp.
             ____________________________________
             Name of Bidder Entity

BY:           Luis Inclan
             ____________________________________
             Name of Person Signing on Behalf of Bidder
             and Individually

Signature:   ____________________________

Date:          05/07/2020
             ____________________________




                                             2
Confidentiality Agreement
  Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 86 of 162




                                       Exhibit “H”
                  Responsible Wages and Benefits 2020:
                               Building




FL: CGC1518484          45 Almeria Avenue | Coral Gables, Florida 33134          Page 41 of 42
FL: CMC1250004
                              O: 305.523.3656 | F: 888.499.1748
                              LynxConstructionManagement.com              LCM_______ SUB_______
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 87 of 162




           MIAMI-DADE COUNTY, FLORIDA




    RESPONSIBLE WAGES AND BENEFITS
         SECTION 2-11.16 OF THE CODE OF MIAMI-DADE COUNTY



                    SUPPLEMENTAL GENERAL CONDITIONS

                        WAGES AND BENEFITS SCHEDULE
                             Construction Type: BUILDING
   Building Construction generally is the construction of sheltered enclosures with walk-in
   access or for housing persons, machinery, equipment or supplies. It includes all
   construction of such structures, the installation of utilities and the installation of
   equipment, both above and below grade.

   Note: Where multiple construction is "incidental" in function, the construction is
   considered a part of the building project for wage determination purposes.

                               NOTICE TO EMPLOYEES

                                FAIR WAGE AFFIDAVIT

                                    PAYROLL FORM
                               (For Contractors, Optional Use)




                                           2020
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 88 of 162

                                             INDEX
                                RESPONSIBLE WAGES AND BENEFITS
                                  CONSTRUCTION TYPE: BUILDING


      A. SUPPLEMENTAL GENERAL CONDITIONS

      MINIMUM WAGES AND POSTING OF INFORMATION ...............................................                           1-3

      LlABlLITY FOR UNPAID WAGES; PENALTIES; WITHHOLDING ....................................... 3

      PAYROLLS; BASIC RECORDS; REPORTING .........................................................                      3-5

      SUBCONTRACTS ................................................................................................... 5

      COMPLAINTS AND HEARINGS; CONTRACT TERMINATION AND DEBARMENT .............                                         5-6

      APPRENTICES AND TRAINEES ............................................................................             6-8

      B. WAGES AND BENEFITS SCHEDULES

       BRICKLAYERS ............. , ......................................................................................... 1

      CARPENTERS ...................................................................................................    2-4

       DRYWALL FINISHERS .......................................................................................... 5

      ELECTRICAL WORKERS .....................................................................................          6-7
       ELECTRICAL WORKERS (ELECTRIC SIGNS) ............................................................. 8

       ELEVATOR CONSTRUCTORS .................................................................................. 9

      GLAZIERS, ARCHITECTURAL METAL                     &METAL & GLASS WORKERS                    .................... 10-11

       INSULATORS AND ASBESTOS WORKERS ......................................................... 12-13

       IRONWORKERS ................................................................................................ 14

       LABORERS ....................................................................................................15-16

       MILLWRIGHTS, MACHINERY ERECTORS AND DIVERS ............................................. 17

      OPERATING ENGINEERS ................................................................................ 18-19

       PAINTERS/WALL COVERING INSTALLATIONS .................................................... 20-21

       PlLEDRIVERS, BRIDGE CARPENTERS AND DIVERS ............................................ 22-23

       PIPEFITTERS (AIR CONDITIONING, REFRIGERATION AND HEATING) .................... 24-27

       PLUMBERS ................................................................................................... 28-29

       ROOFERS ..................................................................................................... 30-31
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 89 of 162

                                            INDEX
                               RESPONSIBLE WAGES AND BENEFITS
                                 CONSTRUCTION TYPE: BUILDING



      SHEET METAL WORKERS .................................................................................... 32

      SPRINKLER FITTERS ........................................................................................... 33

      WELDERS ......................................................................................................... 34


      C. NOTICE TO EMPLOYEES
      D. FAIR WAGE AFFIDAVIT
      E. LCPTRACKER-CONTRACTOR QUICK START GUIDE
      F. LCPTRACKER - ACCOUNT MERGE FORM
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 90 of 162




               SUPPLEMENTAL GENERAL CONDITIONS TO BIDDERS


    Bidders are advised that the provisions of§ 2-11.16 et seq., Code of Miami-Dade County
    (the "Code"), pertaining to Responsible Wages on County Construction Contracts, will
    apply to any contract awarded pursuant to this bid. By submitting a bid under these
    provisions, a bidder agrees to comply with these provisions of the Code and to
    acknowledge awareness of the penalties for non-compliance. A copy of the Code may
    be obtained from the department issuing the specifications for this bid or online at
    http://www.municode.com/resources/gateway.asp?pid=10620&sid=9.

    This Supplemental General Conditions is organized with the following sections:

          1.     Minimum Wages and Posting of Information
          2.     Liability for Unpaid Wages, Liquidated Damages and Withholding
          3.     Payrolls Records, Reporting and Inspection of Records
          4.     Subcontracts
          5.     Complaints, Hearings and Contracts Termination and Debarment
          6.     Apprentices and Trainees
          7.     Other State and Federal Wage Laws

    1. MINIMUM WAGES AND POSTING OF INFORMATION

          A.      Minimum Wages

    All employees working on the project must be paid the combined dollar value (hourly
    rate and benefits) listed in the Wages and Benefits Schedule for work being performed.
    Payment to workers shall be made in the form of check, money order or direct deposit.
    Cash payments are not allowed. The rates paid shall be no less than those contained
    in the Wages and Benefits Schedule regardless of any contractual relationship that may
    exist between the contractor and the workers hired to perform under the contract. For
    any classification of workers, the hourly rate paid must equal the sum of the base rate
    and the fringe benefit rates listed for that classification in the Wages and Benefits
    Schedule. Paying below the base rate is not acceptable, even if the value of the fringe
    benefits exceeds the value of the required contribution. Paying the base wage rate or
    above and making payments to legitimate fringe benefits providers on behalf of workers
    is acceptable.

    Wages and benefits listed in the Wages and Benefits Schedule will be reviewed and
    increased, if appropriate, once a year, on January 1st. The rates for wages and benefits
    to be paid for work performed under this contract and during each subsequent calendar
    year will be the rate in effect on January 1st of the year in which the work is performed.

           B.     Fringe Benefits




                                               -I -
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 91 of 162




    The contractor, or any subcontractor under the contractor, may pay the base rate to the
    employee plus pay contributions to employee benefit plans; or, pay the base rate plus
    the benefit rate in the Wages and Benefits Schedule in the form of check, money order
    or direct deposit, but not cash. If the value of the fringe benefits is less than the hourly
    amount required in the wage schedule the difference must be paid to the employee as
    an increase to their base pay.

    Payments made to health insurance companies for hospitalization and medical costs,
    to dental insurance companies for dental costs, retirement plans, and life insurance
    companies for life insurance are fringe benefits.

    Payments made irrevocably to a trustee or third party pursuant to a bona fide fringe
    benefit fund, plan or program for health, life, death and dismemberment, dental, vision
    insurance and retirement/pension can be credited towards meeting the required wages.
    These payments must be made not less often than quarterly. Annual payments to a
    fringe benefit fund, plan or program will not be accepted.

           C.    More than One Classification

    Workers must be paid the appropriate base rate and fringe benefits on the Wages and
    Benefits Schedule for the classification of work actually being performed without regard
    to skill. Workers performing work in more than one classification may be paid at the rate
    listed for each classification for the time they worked; however, the employer's payrolls
    must accurately show the time spent in each classification in which work is performed.
    This does not apply to workers performing tasks that are incidental to the trade they are
    working in, such as handling materials they will be installing or cleaning up the worksite
    after they complete their work.

           D.    Classification Not Listed in the Wage Schedule

    If you do not find a wage classification in the Wages and Benefits Schedule that
    describes the work actually being done, you must contact Small Business Development.
    Questions concerning the comparability of worker classifications or the applicability of
    Davis Bacon classifications will be determined by the County.

           E.    Complaints by Workers

    Any complaints of underpayment by the workers should be filed with:

                               Internal Services Department
                           Small Business Development Division
                       111 NW 15 T Street, 19TH Floor Miami, FL 33128
                       Telephone: (305) 375-3111 FAX: (305) 375-3160
                            Email: SBDMAIL@MIAMIDADE.GOV

    Neither the contractor nor any subcontractor on the project may terminate an employee



                                                -2
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 92 of 162




    performing work on the contract because of such employee's filing a complaint regarding
    underpayment of required wage rates.

           F.    Posting of Wages

    The contractor and all subcontractors must permanently post the Wages and Benefits
    Schedule, together with a notice of the fines that may be assessed to.the contractor or
    subcontractor, for failure to pay the required wage rates, at the site where the contract
    work is being performed in a prominent and accessible place where it can be easily seen
    by the workers. Failure to post the Wages and Benefits Schedule is a violation.


    2.     LIABILITY FOR UNPAID WAGES; PENAL TIES; WITHHOLDING

           A. Compliance by Bidders

    In the event of underpayment of the required wage rates, the contractor shall be liable
    to the underpaid employee for such underpayment. In addition, the contractor shall pay
    a penalty in accordance with the requirements of the Code and section 2B below.
    Contractors must pay all back wages and penalties on previous contracts before being
    awarded or participating on a new contract.

           B. Penalties

    In addition to any under payment due to employees, contractors may be fined a penalty
    in an amount equal to twenty percent (20%) of the first underpayment; forty percent
    (40%) of the amount of the second underpayment; for the third and successive
    underpayments, a penalty in an amount equal to sixty percent (60%) of the
    underpayment. A fourth violation will constitute a default of the contract and may be
    cause for a suspension or termination. If the required payments are not made within the
    specified period of time, the non-complying contractor and principal owners thereof shall
    be prohibited from bidding on or participating in County contracts for a period of three
    (3) years.

           C. Withholding Contractor Payments

    The County may stop payment of monies to the contractor necessary to pay any wages
    that are required, and any penalties owed by the contractor or subcontractor. The
    withheld monies shall be given to the employee in accordance with the provisions of
    Section 5, "Complaints and Hearings; Contract Termination and Debarment".

    3.     PAYROLL; BASIC RECORDS; REPORTING

           A. Payroll Records

    The contractor and all subcontractors must keep accurate written records, signed under


                                                3
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 93 of 162




    oath as true and correct, showing payment of the required wages. These records must
    include the name, social security number of each worker, his or her address, correct
    classification, per hour rates of wages paid (including rates of contributions or costs
    anticipated for legitimate fringe benefits), and daily and weekly number of hours worked
    on this project. Contractors employing apprentices or trainees under approved
    programs shall keep records of the registration or apprenticeship programs, the
    certification of trainee programs, the registration of the apprentices and trainees, and
    wage rates as required by the applicable programs, in accordance with the provisions
    of Section 6 "Apprentices and Trainees".

           B.     LCPtracker

    Each contractor and every low-tier subcontractor is required to submit all certified
    payrolls and labor compliance documentation electronically by the 10th of every month
    for the previous month using LCPtracker, a web-based Certified Payroll Management
    System (www.lcptracker.net). The system is managed by Small Business Development
    ("SBD"), a division of the Internal Services Department. The use of the system is
    mandatory, pursuant to Miami-Dade County Ordinance No. 18-33.

    Each contractor and subcontractor on applicable contracts will be provided a username
    and password to access LCPtracker system. Use of the system will involve data entry
    of weekly payroll information including: employee name, social security number, trade
    classification, total hours and fractions of hours for every type oftrade classification work
    performed on the project, and wage and benefits paid. LCPtracker's software can also
    interface with most payroll and accounting software programs that are capable of
    generating a CSV (comma delimited file). If your program does not have this capability,
    LCPtracker may be able to build an interface to communicate with your accounting
    software.

    Hands-on training sessions for the LCPtracker system is available. To RSVP, please
    visit https://mdcsbd.gob2g.com/events.asp and select the training session you would
    like to attend.

    If you are not able to attend a training class in person, there are other free training
    options available for contractors:

    Option 1: Web-Based Training Sessions. Online and live training sessions facilitated
    by members of LCPtracker's Customer Support Team are offered several times per
    month. All you need to participate is a computer with internet access, an email address,
    and access to a phone.

       •   Go to the LCPtracker Website: www.lcptracker.net
       •   Enter your username/password
       •   Select "Book Now" on the Projects tab and register for the Online training
           sessions



                                                -4-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 94 of 162




    Option 2: Computer-Based Training Courses. Pre-recorded videos can be viewed
    at any time by logging into the LCPtracker website (www.lcptracker.net) and following
    these simple steps:

         •   Enter your username/password
         •   Select the "Training Materials" link located at the top of the page
         •   Select Contractor Training Videos

    C.       Inspection of Records

    The contractor or subcontractor must make these records available for inspection and
    copying by an authorized representative of the County and shall allow such
    representatives to interview employees during working hours on the job. If the contractor
    or subcontractor fails to submit the reports or make the records on which they are based
    available, the County may, after written notice to the contractor, cause the stoppage of
    payments. Also, failure to submit the reports upon request or make the records available
    may be reason for debarment. The prime contractor is responsible for the submission
    of the information required and for the maintenance of records and provisions of access
    to same by all subcontractors.

    4.       SUBCONTRACTS

    The contractor must insert into any subcontracts the clauses set forth in paragraphs 1
    through 6 of this Supplemental General Conditions and a clause reminding their
    subcontractors to include these paragraphs in any lower tier subcontract The prime
    contractor will be responsible for compliance by all subcontractors and their lower tier
    subcontractors with the clauses set forth in paragraphs 1 through 6 of this Supplemental
    General Conditions. In the event of non-payment or underpayment of the required
    wages, the prime contractor shall be liable to the underpaid employees of the
    subcontractor for each underpayment.

    5.       COMPLAINTS        AND     HEARINGS;        CONTRACT        TERMINATION       AND
             DEBARMENT

             A.     Complaints

    Upon receipt of a written complaint or identification of a violation pertaining to an
    employee wage underpayment of the required overall hourly rates, the County will
    investigate the complaint and notify the contractor or subcontractor employing said
    workers of the complaint/violation. The notice shall include a brief description of the said
    complaint/violation, the dollar amount that the contractor or subcontractor is liable for in
    back wages and fines, the required corrective action(s) to be taken and the due date for
    payment of back wages and fines or to request a compliance meeting. Failure to comply
    or request a compliance meeting within the due date specified shall constitute a waiver
    of the contractor's or subcontractor's right to a compliance meeting, and that such waiver
    shall constitute an admission of the complaint/violation.


                                                 -5
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 95 of 162




   The County may withhold from the contractor so much accrued payments as may be
   considered necessary by the Contracting Officer to pay employees of the contractor or
   subcontractor under them for the performance of the contract work, the difference
   between the combined overall hourly wage rate and benefits required to be paid by the
   contractor/subcontractor to the employee on the work and the amounts received by such
   employee where violations have been found.

    Any employee of a contractor or subcontractor who performed work on a contract
    subject to this section, may instead of adhering to the County administrative procedure,
    but not in addition to such procedure, bring an action by filing suit against the contractor
    or subcontractor in any court of competent jurisdiction to enforce these provisions and
    may be awarded back pay, benefits, attorney's fees, costs. The applicable statute of
    limitations of such a claim will be two (2) years as provided in Section 95.11(4)(c), Florida
    Statutes, in an action for payment of wages. The court may also impose sanctions on
    the employer, including those persons or entities aiding or abetting the employer, to
    include wage restitution to the affected employee and damages payable to the covered
    employee in the sum of up to five hundred dollars ($500.00) for each week each
    employer is found to have violated these provisions.

           B.     Hearings

    A contractor or subcontractor has the right to an administrative hearing to appeal a
    determination of non-compliance within (30) days of the notice. To request a hearing
    the contractor or subcontractor must file a written request along with a $250.00 non-
    refundable filing fee with the County Mayor or his or her designee. Upon timely receipt
    of a request for an administrative hearing request, the County Mayor shall appoint a
    hearing officer and fix a time for an administrative hearing thereon. A notice of hearing
    (together with a copy of SBD's determination of non-compliance) shall be served upon
    the contractor (or subcontractor). Upon completion of the hearing, the hearing officer
    shall submit proposed written findings and recommendations to the County Mayor within
    a reasonable time. The County Mayor or designee will review the findings and
    recommendations of the Hearing Officer and decide to accept or reject the
    recommenqations of the Administrative Hearing Officer either with or without
    modifications.

           C.     Penalties

    If the County Mayor or designee determines that the contractor or subcontractor
    substantially or repeatedly failed to comply, the non-complying contractor or
    subcontractor and the principal owners thereof shall be prohibited from bidding or
    otherwise participating in County contracts for the construction, alteration and/or repair,
    including painting or decorating, of public buildings or public works for a period of three
    years. The County Mayor or designee may order the withheld amount equal to any
    underpayment remitted to the employee. In addition, the County Mayor or designee
    may order payment of a penalty to the County. If the required payment is not made


                                                -6-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 96 of 162




    within a reasonable period of time, the County Mayor or designee may order debarment
    as described above.

    A breach of the clauses contained in this Supplemental General Conditions shall be
    deemed a breach of this contract and may be grounds for termination of the contract,
    and for debarment.

    6.    APPRENTICES AND TRAINEES

          A.     Apprentices

    Apprentices Will be permitted to work at less than the rate listed in the Wages and
    Benefits Schedule for the work they perform when they are employed pursuant to and
    individually registered in a legitimate apprenticeship program registered with the U. S.
    Department of Labor, Employment and Training Administration, Bureau of
    Apprenticeship and Training, or with a state apprenticeship agency recognized by the
    Bureau, or if a person is employed in his or her first 90 days probationary employment
    who is not individually registered in the program, but who has been certified by the
    Bureau of Apprenticeship and Training or a state apprenticeship agency (where
    appropriate) to be eligible for probationary employment as an apprentice. All apprentices
    participating on a project must approved in LCPtracker by SBD. LCPtracker will not allow
    a contractor to enter an apprentice on its certified payrolls until SBD has received and
    approved the Apprenticeship Certification, which is only valid for 90 days after issuance.
    To obtain SBD's approval, the Program Sponsor must submit the Apprenticeship
    Certification to:

                               Internal Services Department
                           Small Business Development Division
                       111 NW 1sr Street, 19TH Floor Miami, FL 33128
                       Telephone: (305) 375-3111 FAX: (305) 375·3160
                            Email: SBDMAIL@MIAMIDADE.GOV

    Any worker listed as an apprentice on a payroll at an apprentice wage rate, who is not
    registered or otherwise employed as stated above, must be paid not less than the wage
    on the Wages and Benefits Schedule for the classification of work actually performed.


           B.     Apprentice Ratio

    The number of apprentices shall not be greater than the ratio listed in the Wages and
    Benefits Schedule. If the number of apprentices working on the project, is greater than
    the ratio permitted, the apprentices must be paid the wage rate on the Wages and
    Benefits Schedule for the work performed. Where a contractor is performing
    construction on a project in a locality other than that in which its program is registered,
    the ratios and wage rates (expressed in the percentages of the journeyman's hourly
    rate) specified in the contractor's or subcontractor's registered program shall be


                                               -7-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 97 of 162




    observed. Every apprentice must be paid at least the rate specified in the registered
    program for the apprentice's level of progress, expressed as a percentage of the
    journeyman hourly rate specified in the applicable schedule.

           C.     Apprentice Fringe Benefits

    Apprentices shall be paid fringe benefits in accordance with the provisions of the
    apprenticeship program. If the apprenticeship program does not specify fringe benefits,
    apprentices must be paid the full amount of fringe benefits listed on the wage
    determination for the applicable apprentice classification; fringe benefits shall be paid in
    accordance with that determination. In the event the Bureau of Apprenticeship and
    Training, or a state apprenticeship agency recognized by the Bureau, withdraws
    approval of an apprenticeship program, the contractor will no longer be permitted to
    utilize apprentices at less than the applicable predetermined rate for the work performed
    until an acceptable program is provided.

           D.     Trainees

    The rules for trainees are similar to those of apprentices. Except as provided in 29 C.F.R.
    § 5.16, trainees cannot work for less than the predetermined rate listed in the Wages
    and Benefits Schedule unless they are registered in a program certified by the U. S.
    Department of Labor, Employment and Training Administration. The ratio of trainees to
    journeymen on the job site must not be greater than permitted under the plan approved
    by the Employment and Training Administration.

    Every trainee must be paid at not less than the rate specified in the approved program
    for the trainee's level of progress, expressed as a percentage of the journeymen hourly
    rate specified in the applicable wage determination. Trainees must be paid fringe
    benefits in accordance with the Trainee Program. If the Trainee Program does not
    specify fringe benefits, trainees shall be paid the full amount of fringe benefits listed on
    the wage determination unless the administrator of the wage and hour division
    determines that the rate is an apprenticeship program associated with the corresponding
    journeyman wage rate on the wage determination, which provides for less than the full
    fringe benefits for apprentices.

                  Summary of Apprentices and Trainees

    Any worker who is not registered in a training plan approved by the Employment and
    Training Administration must be paid not less than the wage rate on the Wages and
    Benefits Schedule for the work actually performed without regard to skill. In addition, if
    the number of apprentices and trainees are in excess of the ratio permitted under the
    registered program, then the wages that must be paid are those listed on the Wages
    and Benefits Schedule for the work actually performed by the apprentices or trainees.
    If the Employment and Training Administration cancels approval of an apprenticeship or
    training program, the contractor will no longer be permitted to pay the trainee or
    apprenticeship rate.


                                                -8-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 98 of 162




    7.    OTHER STATE AND FEDERAL WAGE LAWS

    All Miami-Dade County contracts require contractors to comply with all applicable state
    and federal wage laws including payment of overtime. To obtain information regarding
    these laws, please visit the U.S. Department of Labor Wage and Hours Division at
    www.dol.gov/whd.




                                              -9-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 99 of 162


                                                    MIAMI-DADE COUNTY
                                         §2-11. 16 CODE OF MIAMI-DADE COUNTY
                                     RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                           2020

                                                  "BUILDING CONSTRUCTlON"




BRICKLAYERS
Cement Mason                                           $    13.06     $         0.70    $ .
11!e setter                                            $    18.01     $                 $
(1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 100 of 162


                                                   MIAMI.DADE COUNTY
                                          §2·11.16 CODE OF MIAMl·DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                                2020

                                                  "BUILDING CONSTRUCTION"




 CARPENTERS

 carpenter                                              $    24.40     $         4.40    $     5.35
 Foreman (5 or more workers one must be a Forman)       $    26.35     $         4.40    $     5.35
 Foreman (12 or more workers)                           $    27.33     $         4.40    $     5.35
 General Foreman (2 or more foremen)                    $    28.30     $         4.40    $     5.35
 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     Career    and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprentlceshlp. Please see page 6 of the Supplemental General conditions for more information.


    1st 6 month period                                  $    15.13     $         4.40    $     5.35
    2nd   6 month period                                $    16.35     $         4.40    $     5.35
    3rd   6 month period                                $    17.57     $         4.40    $     5.35
    4th   6 month period                                $    18.79     $         4.40    $     5.35
    5th   6 month period                                $    20.01     $         4.40    $     5.35
    6th   6 month period                                $    21.23     $         4.40    $     5.35
    7th   6 month period                                $    22.45     $         4.40    $     5.35
    8th   6 month period                                $    23.67     $         4.40    $     5.35
 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 Acoustic ceilings
 The unloading, distribution and installation of an materials and component parts of all types of acoustic ceilfngs and plenums,
 regardless of their material composition or method of manner of their installation, attachment or connection, including, but not
 limited to the following items: all hangers, canying channels, cross furring, stiffeners, braces, all bars regardless of materials or
 methods of attachment, all integrated gypsum wall board ceiling heat panels, fill, all main tees, cross tees, splines, splays, .wall
 and ceiling angles or moldings, all backing board and all finish ceiling materials regardless of method of installation excepting
 acoustic plaster.

 Doors
 The unloading, distribution and installation of all prefinished wooden doors, hollow metal doors, overhead or mechanical doors,
 whether steel, aluminum or plastic and all supporting systems. Install all hollow metal jambs and hardware on doors whether
 they be interior or exterior.

 Floor Covering
 carpeting including all measuring, lay-outs, remaking, cutting, fitting, sewing, binding, sizing, laying, stretching, repairing and
 installation, either by hand or power machine. The installation of resilient flooring to include the laying of all cork, linoleum,
 asphalt, mastic, plastic, rubber tile, whether nailed or laid in with linopaste, glue, mastic or substitute materials. All wood
 flooring, whether nailed or laid in mastic. All necessary preparatory work including the scraping, filling of holes, nailing, lay of
 paper or other underlayments. The sanding or refinishing of all wood floors either by hand or power machine.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 101 of 162


                                                     MIAMI-DADE COUNTY
                                           §2-11.16 CODE OF MIAMI-DADE COUNTY
                                       RESPONSIBLE WAGES ANO BENEFITS SCHEDULE
                                                                  2020

                                                    "BUILDING CONSTRUCTION"




 CARPENTERS, Continued

 Forms
 The fabrication and re-fabrication of all forms and dismantling of forms when they are to be reused. This includes removable
 corrugated metal forming systems and all other patented fonming systems. When power rigging is used in the setting or
 dismantling of forms, and the necessary false worl<1 all hand ling, rigging and sign aling. The setting, leveling and aligning of all
 templates for anchor bolts for structural members, machinery, and the placing, leveling, bracing, burning and welding for all
 bolts. The installation of embedded materials where attached to forms ai:id/or embedded materials for machinery. Framing in
 connection with the setting .of bulkhead; fabrication of screeds and stakes for floors and form for articles. The handling of
 lumber, fabricated fonms and form hardware installed by carpenters. The building and moving of all scaffolding for runways and
 staging. The cutting or framing of openings for piles, conduit, ducts, when they pass through floors, partitions or forms. All
 rigging, setting, aligning and hand signaling when setting up pre-cast units.

 Furniture
 The loading, unloading, handling, dismantling, distribution, erection, stockpiling, refurbishing, and installation of all modular and
 systems office furniture and all components parts, new and refurbished.
 Lathing
 The prefabricating, erecting, construction, furring, making and erecting of brackets, clips and hangers, wood, wire and metal
 lath to which plaster-type materials are applied; corner beads, arches erected for the purpose of holding plaster or cement.
 The rigging, erecting, staying and fastening in any manner of all pre-cast aggregate panels of all types. All carrying bars, purlins
  and furring, regardless of size; light iron and metal furring of all descriptions for the. receipt of metal lath, rock lath and all light
  iron when studs are to receive metal lath or rock lath for the application of plaster; and all other light iron furring erected to
  receive lath and plaster. The nailing, typing and fastening of all wire and metallic lath such as wire cloth, wire mesh, expanded
  metal lath, hyrib and flat expanded metal lath and wire of all descriptions as well as the placing of all hangers to support
  suspended ceilings or any of the above types of light iron and metal furring which receive lath and plaster; the placing of all
. types of floor lath, such as hyrib lath, paperback steeltex floor lath, Penn metal rib, etc. The tying, nailing, clipping or fastening,
  mechanical or otherwise, of all types of lath regardless of size, such as wood lath, plasterboard, button board, flaxilinum board,
  bishopric, celetex, gypsum lath, foam and Styrofoam, rock lath or any and all other types of material erected to receive or hold
           The erection of all metal plastering accessories such as metal corner beads and other plastering accessories which are
  covered and/or serve as a ground of screed for plaster.


 Material Procedures
 The unloading, handling and erection and power rigging in connection with laminated wood arches, trusses and decks. All
 power rigging and signaling of carpenters' materials. The operation and maintenance of small air compressors generators,
 electric or gasoline power motors for the operation of woodworking machinery. The unloading, handling and distribution of
 materials erected and installed. by carpenters. All prefabricated, manufactured and finished materials regardless of packing, shall
 be unloaded distributed and installed by the Carpenters. This shall include, but not be limited to all forms, templates, bolt,
 cabinets and all materials normally installed by Carpenters. Underpinning, lagging, bracing, propping and shoring, raising and
 moving of all building structures of parts thereof by the use of jack, power rigging or other methods shall be the work. This
 includes the unloading and setting of modular units and all work related thereto. The assembly and erection of pole and pre-
 engineered buildings.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 102 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                                2020

                                                   "BUILDING CONSTRUCTION"




 CARPENTERS, Continued

 Railing
 The installation of all construction of temporary guardrails, barricades and /or safety devices. The unloading, handling,
 distribution, installation and backing necessary for all aluminum, vinyl, plastic or wood handrails and guardrails.


 Scaffolding
 The installation of all construction of temporary guardrails, barricades and /or safety devices. The unloading, handling,
 distribution, installation and backing necessary for all aluminum, vinyl, plastic or wood handrails and guardrails.

 Sink Tops and Cabinets
 The unloading, distribution and installation of all sink tops, cabinets, hoods base and wall units.

 Weather and Spray Protection
 The fabrication, erection and removal of frames, endosures of buildings or scaffoldings, the draplng of tarps, vlsqueen or
 similar coverings when secured by wire, nailing, bolting or clamps. The handling and setting up of all temporary enclosures.

 Windows. Walls and Partitions
 The installation, erection and/or application of all material component parts of wall and partitions regardless of all materials
 composition or method or manner of their installation, attachment of connection, including but not limited to the following
 Items, All floor and ceiling runners, studs, stiffeners, cross bracings, Te-Blocking, resilient channels, furring channels, doors and
 windows including frames, casing, molding, base, accessory trim items, gypsum drywall materials, the making and installing of
 all backing for fixtures and welding of studs or other fasteners to receive materials being applied; laminated gypsum systems
 backing board, finish board, fireproofing of beams and columns, fireproofing of chase, sound and thermal Installation materials,
 flXture attachments including all layout work, preparation of all openings for lighting, air vents or other purposes, all toilet
 partitions and insulated translucent wall and ceiling systems, and an other necessary or related work.

 The erection of exterior metal studs and the installation windows metal or wood and those attached to metal studs.

 The installation of rockwool, cork, fiberglass, tectum, Styrofoam and other insulation material used form sound of
 weatherproofing, the renewal for caulking and replacing of staff bead, brick mould and all Oakum, caulking, substitutes and all
 other caulking in conneetlon there with, and the installation of chalkboards, cork and tack boards.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 103 of 162


                                                    MIAMI..OADE COUNTY
                                           §2-11.16 CODE OF MIAMI-DADE COUNTY
                                       RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                            2020

                                                   "BUILDING CONSTRUCTION"




 DRY\VALLFINISHERS
 Drywa[I (Hand Tools)                                    $    20.26          $    5.50     $     4.70
 Drywall (Bazooka Box)                                   $    21.26          $    5.50     $     4.70

 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and Individually registered In a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprentk:eship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     career    and     Adult    Education,    Apprenticeship       Section
 http://www.fldoe.org/workforce/ apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.


    1st 6 months                                         $    13.17          $    5.50     $     1.50
    2nd 6 months                                         $    14.18          $    5.50     $     1.50
    3rd 6 months                                         $    15.20          $    5.50     $     1.50
    4th 6 months                                         $    16.21          $    5.50     $     1.50
    5th 6 months                                         $    17.22          $    5.50     $     1.50
    6th 6 months                                         $    18.23          $    5.50     $     1.50
    7th and 8th 6 months                                 $    19.25          $    5.50     $     1.50

 Per Hour Premiums:
 $1.00 Charge person working up to 5 employees
 $1.50 Charge person working 6 or more employees
 $1.00 General Foreman above highest paid charge person

 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.


 Scope of work under this trade includes but is not be limited to: the preparation or leveling of any surface or substrate which is
 to receive a coating, finishing and/or wall covering; this will Include, but not be limited to, all levels of finishing and/or spackling
 of all surfaces, including gypsum wallboard taping and finishing, fire taping and all fire stopping systems, glaze coatings, skim
 coating or any other finishing system, spotting of nails, finishing of comer beads/flex beads. Patching and sanding is within the
 system of preparing surface for finishes. All stucco and dryvit systems.



 APPRENTICE RATIO: One (1) Apprentice to every one (1) Drywall Finishers.




                                                                 Page 5 o'f 34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 104 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                               2020

                                                  "BUILDING CONSTRUCTION"




 ELECTRICAL WORKERS

 Electrician - Wiremen                                 $    35.36         $     5.95    $     5.42
 Electrician Cable Splicer                             $    35.86         $     5.95    $     5.50
 Welder                                                $    35.86         $     5.95    $     5.50
 Foreman (2)                                           $    38.89         $     5.95    $     5.95
 General Foreman (22 or more Electricians)             $    42.43         $     5.95    $     6.48


 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered in a
 tegitlmclte apprenticeship program registered with the u. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department       of     Education,    Division   · of     Career    and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.

     1st year                                          $     17.62        $     4.47    $     0.53
     2nd year                                          $     18.62        $     4.47    $     2.91
     3rd year                                          $     20.62        $     4.47    $     3.21
     4th year                                          $     22.61        $     4.47    $     3.51
     5th year                                          $     26.52        $     4.47    $     4.10

 Add $1.00 per hour to the per hour wage rate for electricians worklng in hazardous locations, above or below ground in high
 places such as silos, hangers, beacon lights, or other similar structures where a free fall of 30 feet or more is possible.


 (1) Per hour health benefit lndudes hospitalization, medical, life, vision and dental insurance.

 (2) On any job where 3-9 electricians are employed, one shall be designated foreman. One (1) additional electrician shall be
 designated as a foreman if there are 10-14 electricians, and one ( 1) additional for 15-21 electricians.


 Scope of work under this trade includes but is not be limited to: installation, inspection, operation, maintenance, service, repair,
 testing or retrofit of all energized and de-energized electrical power and communications conductors, electrical materials,
 electrical devices and electrical power distribution equipment, or a part of there which generates, transmits, transforms or utilize
 electrical energy in any form AC or DC voltages for heat, light or power used in the construction, alteration, temporary power,
 maintenance, service and repair of public and private premises Including building, floating buildings, structures, bridges, street
 highway and tunnel work including all signaling, shafts, dams or levees, river and harbor work, airports, mobile homes,
 recreational vehides, yards, lots, parking lots, carnivals, tradeshows, events and industrial substations, The installations of
 electrical conductors and .electrical distribution equipment that connect to the supply of electricity, installations used by an
 electric utility that are not an integral part of a generating plant, substation or control center and all electrical raceways of
 whatever form for electrical and communications conductors and fiber optics.




                                                               Page 6 of'34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 105 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                          2020

                                                  "BUILDING CONSTRUCTION"




 ELECTRICAL WORKERS. Continued

 As related to an electrical system In its entirety, the chasing, channeling, opening and closing of places above and below
 ground, placement, Installation or temporary installation, erection, inspection, operation, welding, maintenance, service, repair,
 testing or connection of any electrical conductors, electrical lighting fixtures, appliances, instrumentation apparatus, raceway
 systems, conduit systems , pipe systems, underground systems, cable tray systems, grounding, bonding systems, lightening
 protection systems, power-generating green technology systems or other systems of renewable energy induding but not limited
 to photovoltaic, solar, wind turbine, hydro-generation, geothermal or tidal systems, electric vehicle technology, electrical power
 conductors and communications conductors for energy management systems, electrical power conductors and communications
 conductors for building automation systems, railroad, signalman, maintainer and railroad communication, nuclear, or the
 erection, alteration, repair, modification, splicing, termination of electric transmission lines on private property, structured
 cabling systems for transmission of voice, data, video, notification, warning systems, smoke and fire alarm systems, other life
 safe safety and security systems and appurtenances.

 The installation of electrical lighting, heating and power equipment, fiber optics, and the installation and connecting of all
 electronic equipment, including computing machines and devices, monitoring of radiation hazards where such monitoring work
 is not preempted or performed by an electrical utility, the Installation of all temporary power and light wiring, high-voltage cable
 splicing and terminations, breaker testing and the commission and decommission of electrical control systems. Clean, service,
 repair, replace, operate and adjust high and low voltage switchgear; transformers, conductors, connectors, breakers, fuses and
 buses. Operations, maintenance and repair of high voltage electrical power connections, circuit protection devices and
 associated switchgear. Pre-fabricated parts and materials shall be unloaded, distributed and installed by employees covered
 under this trade and working for the electrical contractor. There are no restrictions on an employers utilization of pre-fabricated
 or pre-assembled parts, fixtures or other materials when obtained from a third party supplier, except as set forth above.



 APPRENTICE RATIO: Two (2) Apprentices to (1-3) Wiremen, Cable Splicer or Welders, four ( 4) Apprentices to (4 to
 6) Wiremen, Cable Splicer or Welders, six (6) Apprentices to (7 to 9) Wireman, Cable Splicer or Welders




                                                               Page7of34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 106 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                          2020

                                                   "BUILDING CONSTRUCTION"




 ELECTRICAL WORKERS (ELECTRIC SIGN)

   Electrician - Wiremen                                $    35.36    $          5.95    $     5.42
   Foreman (2)                                          $    38.89    $          5.95    $     5.95

 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. ln Florida this agency is the Florida
 Department      of     Education,    Division     of    Career     and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.

    1st year                                            $    17.62     $         4.47    $     0.53
    2nd year                                            $    18.62     $         4.47    $     2.91
    3rd year                                            $    20.62     $         4.47    $     3.21
    4th year                                            $    22.61     $         4.47    $     3.51
    5th year                                            $    26.52    $          4.47    $     4.10

 Add $2.00 per hour to the per hour wage rate for Electrician working in high places, seventy-five feet (75') above the
 ground floor except safety-guarded swing stage, walkways, or 2 man remote baskets.

 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 (2) On any job where ten (10) Electricians are employed, one shall be designated foreman.


 Scope of work under this trade includes but is not be limited to: the installation, alteration, dismantling or removing
 of all illuminated signs, non illuminated signs or displays, whether luminous tube, light emitting diodes, receptacle,
 plastic, reflector type, plaques and panels. The Installation of all interior neo tubing and light emitting diodes for
 lighting or decorating all secondary conduit work, flashers, timers or other auxiliary equipment, also the steel
 structures for the support of signs or displays. In the event of billboards or displays not served from an existing
 building or group of buildings and which in itself is an individual entity, having its own service and meter, all such
 service conduit meter and secondary conduit. Also covered is the service, maintenance and patrolling of all electrical
 equipment on signs, displays, and tube lighting after they have been erected and in operation.


 APPRENTICE RATIO: Two (2) Apprentices to (1-3) Wiremen, four (4) Apprentices to (4 to 6) Wiremen, six (6)
 Apprentices to (7 to 9) Wireman
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 107 of 162


                                                  MIAMI-DADE COUNTY
                                         §2-11.16 CODE OF MIAMI-DADE COUNTY
                                     RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                              2020

                                                 "BUILDING CONSTRUCTION"




 ELEVATOR CONSTRUCTORS

   Mechanics                                          $     45.91    $       15.73     $    18.41
   Mechanic In Charge                                 $     51.65    $       15.73     $    18.41

 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     career    and      Adult    Education,    Apprenticeship       Section
 http:/ /www.fldoe.org/workforce/ apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.


   Probationary Apprentice/Helper (O • 6 mo.)         $     22.96    $                 $
   Probationary Apprentice/Helper (6 mo.· 1 yr.}      $     25.25    $        15.73    $    18.41
   1st year                                           $     25.25    $        15.73    $    18.41
   2nd year                                           $     29.84    $        15.73    $    18.41
   3rd year & Helpers                                 $     32.14    $        15.73    $    18.41
   4th year & Asst. Mechanics                         $     36.73    $        15.73    $    18.41

 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 (2) Probationary Apprentice/Helper receive health and pension after 1st 6 months.



 APPRENTICE RATIO: One (1) Apprentice to one (1) Mechanic.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 108 of 162


                                                    MIAMI-DADE COUNTY
                                           §2-11.16 CODE OF MIAMI-DADE COUNTY
                                       RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                                  2020

                                                    "BUILDING CONSTRUCTION"




 GLAZIERS. ARCHITECTURAL METAL & GLASS WORKERS

 Glazier (Commercial)                                   $      23.51         $     5.50    $      4.50
 Foreman (4 to 10 employees)                            $      24.51         $     5.50    $      4.50
 Foreman (10 or more employees)                         $      25.51         $     5.50    $      4.50
 General Foreman                                        $      26.51         $     5.50    $      4.50


 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and Individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     Career    and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprentlceship. Please see page 6 of the Supplemental General Conditions for more information.


    First Level                                          $     15.27         $     5.80    $      0.95
    Second Level                                         $     16.45         $     5.80     $     0.95
    Third Level                                          $     17.62         $     5.80     $     0.95
    Fourth Level                                         $     18.80         $     5.80     $     0.95
    Fifth Level                                          $     19.98         $     5.80     $     0.95
    Sixth Level                                         $      21.16         $     5.80     $     0.95
    Seventh Level                                       $      22.33         $     5.80     $     0.95

 (1) Per hour health benefit indudes hospitalization, medical, life, vision and dental insurance.

  Scope of work under this trade includes but is not limited to: the installation, setting, cutting, preparing, fabricating,
  distributing, handling or removal of the following: glass and glass substitutes ~ in Q)gjg: of glass, pre-glazed windows,
  retrofit window systems, mirrors, curtain wall systems, window wall systems, suspended glass systems, louvers, photovoltaic
  and other collections systems, skylights, entranceways including automatic doors, patio doors, store front, column covers,
  panels and panel systems, glass hand rails, decorative metals as part of the glazing systems and the sealing of all architectural
  metal and glass systems for weatherproofing and structural reasons. Art glass, prim glass, beveled glass, leaded glass,
· automctive glass, protection glass, plate glass, window glass, wire glass, ribbed glass, ground glass, colored glass, figured glass,
  vitrolite glass, carrara glass, all types of opaque glass, glass chalk boards, structural glass, tempered and laminated glass,
  thiokol, neoprene, all types of insulating glass units, all plastics or other similar materials when used in place of glass to be set
  or glazed in its final resting place with or without putty, vinyl, molding, rubber, lead, sealants, silicone and all types of mastics in
  wood, iron, aluminum, sheet metal or vinyl sash, doors, frames, stone wall cases, show cases, book cases, sideboards,
  partitions and fixtures.


 The installation of the above systems materials when on the job site, either temporary or permanent, on or for any building in
 the course of repair, remcdel, alteration, retrofit or construction;

 The installation and welding of all extruded, rolled or fabricated materials including, but not limlted to, all metals, plastic and
 vinyls or any materials that replace same, metal and vinyl tubes, mullions, metal facing materials, corrugated flat metals,
 aluminum panels, muntlns, fascia, trim moldings, porcelain panels, architectural porcelain, plastic panels, unitized panels, show-
 case doors, all handrails and relative materials, including those in any or all types of building related to store front, door/window
 construction and curtain wall systems;




                                                                 ?age 10 of 34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 109 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                          2020

                                                  "BUILDING CONSTRUCTION"




 GLAZIERS, ARCHITECTURAL METAL & GLASS WORKERS

 The installation of automatic door entrances, door(s) and window(s) frame assemblers· such as patio sliding or fixed doors,
 vented or fixed windows, shower doors, bathtub enclosures, storm sash where the glass becomes an integral part of the
 finished product, including the maintenance of all the above;

 Bevelers, silverers, scratch polishers, abrasive blasters, flat glass wheel cutting, mitre cutters, engravers, hole drilling, machine
 operations, belt machines and all machines used in the processing of glass, automatic beveling, silvering, grinding, polishing,
 unpacking and racking of glass, packing glass, glass deaners in shops, mirror cleaning, assembling, framing and fabrication and
 assembling of all insulated and non-insulated units, fabrication and mounting of mirrors and the operations of all machines and
 equipment for these operations;


 The selecting, cutting, preparing, designing, art painting, and installing of fused glass, thick facet glass in concrete and
 cementing of art glass, and the assembly and installing or removal of all art glass, engraving, drafting, etching, embossing,
 designing, abrasive blasting, chipping, glass bending, glass mosaic workers, cutters of all flat and bent glass; glass shade
 workers, and glaziers In lead or other glass metals; the fabrication and distribution of all glass and glass-related products;


 Any and all transportation, handling, unloading and loading of tools, equipment and materials.



 APPRENTICE RATIO: One (1) Apprentice to every one (1) Glazier.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 110 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                          2020

                                                   "BUILDlNG CONSTRUCTION"




 INSULATORS & ASBESTOS WORKERS

 Insulators or Asbestos Workers                         $.   22.05     $         8.07    $     6.65
 Foreman (1 to 4 workers)                               $    22.55     $         8.07    $     6.65
 Foreman (5 or more workers)                            $    22.80     $         8.07    $     6.65
 General Foreman (15 or more workers)                   $    23.55     $         8.07    $     6.65

 Apprentices:
 NOTE: Apprentices will be permitbld to work at these rates when they are employed pursuant to and individually registered in a
 legitimate apprenticeship program registered with the U. S•. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     Career     and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.

    1st year                                            $     13.89    $         8.07    $      6.65
    2nd year                                            $     15.43    $         8.07    $      6.65
    3rd year                                            $     17.64    $         8.07    $      6.65
    4th year                                            $     19.84    $         8.07    $      6.65

 Per Hour Premiums:
 $0.25 for time spent in or on a boatswain chair or swinging scaffold, suspended by cable or ropes.

 Employees required on industrial work, to work on a boatswain chair or swinging scaffold suspended by cable or ropes will be
 paid 5% above the Insulator or Asbestos workers wage rate.

 On light Industrial work, Foremen are required for eight (8) workers at a rate of 10% over the Insulators /Asbestos Workers
 rate. General Foremen will be reauired when there are one (1) Foreman or more at 15% over the Insulators/Asbestos Workers

 (1) Per hour health benefit indudes hospitalization, medical, life1 vision and dental insurance.

 Scope of work under this           includes but is not be limited to: the preparation, fabrication, application, alteration, erection,
 assembling molding, spraying, pouring, mixing, hanging, adjusting, repairing, dismantling, reconditioning, maintenance,
 finishing and/or weatherproofing of cold or hot thermal, insulation with such materials as may be specified when these materials
 are to be installed for thermal, fireproofing and acoustical purposes in voids, or to create voids, or on either piping, fittings,
 valves, boilers, ducts, flues, tanks, vats equipment, or on any cold or hot surfaces for the purpose of thermal control. Exdude is
 the manufacture or pipe covering and/or fittings in one piece halves or the facing of flexible blanket duct insulation.

 Preparation and application of all exterior material, exduding factory applied for the purpose of weatherproofing or protection,
 etc. This is also to include all labor connected with the handling and distribution of thermal insulation materials on the job
 premises and all other such work fur the purpose of thermal control. All exterior material, excluding factory applied for the
 purpose of weatherproofing or protection, etc., shall be prepared and applied by the Asbestos Workers. This is also to include all
 labor connected with the handling and distribution of thermal Insulation materials on the job premises.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 111 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES ANO BENEFITS SCHEDULE
                                                                2020

                                                   "BUILDING CONSTRUCTION"




 INSULATORS & ASBEfil()S WORKERS, Continued

 It shall also includes firestopplng or fireproofing technicians, & apprentices engaged in the manufacture, fabrication, assembling,
 molding, handling, erection, spraying, pouring, mixing, hanging, preparation, application, adjusting, alteration, repairing,
 dismantling, reconditioning, testing, and maintenance of the following, when applied by machine or other application methods
 of all flrestopping materials including, but not limited to: intumescent flrestop sealant, lntumescent firestop blocks, elastomeric
 firestop sealant, self-leveling firestop sealant, trowel able firestop compound, firestop collars, composite sheets, putty pads, fire
 containment pillows, wrap strips, putty sticks, firestop mortar, firestop mastic, refractory ceramic fiber blanket for kitchen
 exhaust and fire rated duct systems, or other materials used in connection with labor, and to include other fire protection
 materials such as boots and cable coatings which are connected with .the handling or distribution of the above insulating
 matelials, or the repair and maintenance of all equipment, on job premises.

 The types of work shall include but not be limited to: top of wall, curtain wall, fire rated wall penetrations, grease ducts,
 stairwell pressurization systems, beam, column, and deck fireproofing, application of materials or devices within or around
 penetrations and openings in all rated wall or floor assemblies in order to prevent the passage of fire, smoke, or other gases.
 The application include all components involved in creating the rated barrier at perimeter slab edges and cavities, the head of
 gypsum board or concrete walls, joints between rated wall or floor components, and sealing of penetrating items and blank
 openings.

 The unloading and distribution on the job site of all insulation material and related material and equipment, the assembling,
 dismantling of scaffolding and clean up when necessary.

 APPRENTICE/IMPROVER RATIO: One (1) Apprentice/Improver to two (2) Insulators or Asbestos Workers. A one (1) to one (1)
 ratio is permitted on overtime hours on job sites requiring the work of only two (2) men. For duct work jobs three (3)
 Apprentices to (1) Insulator or Asbestos Worker.




                                                               Page 13 'J/34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 112 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                          2020

                                                  "BUILDING CONSTRUCTION"




 lRONWORKERS

 Ironworkers                                            $    25.49    $          5]5     $     5.40
 Foreman (2)                                            $    28.04    $          5.75    $     5.40
 General Foreman (2)                                    $    30.59    $          5.75    $     5.40

 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     Career    and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeshlp. Please see page 6 of the Supplemental General Conditions for more information.


    1st 6 months 800 Hours                              $    12.74    $          5.75    $
    2nd 6 months • 800 Hours                            $    14.02     $         5.75    $
    3rd 6 months · 800 Hours                            $    15.29    $          5.75    $
    4th 6 months 800 Hours                              $    16.57    $          5.75    $
    5th 6 months • 800 Hours                            $    17.84    $          5.75    $
    6th 6 months 800 Hours                              $    19.12    $          5.75    $
    7th 6 months · 800 Hours                            $    20.39    $          5.75    $
    8th 6 months · 800 Hours                            $    21.66    $          5.75    $

 Per Hour Premiums:
 Diving Pay add $40.00 rental plus $5.00 to the Ironworker's wage rate.


 (l} Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.


 (2) A foreman is required when two (2) or more Ironworkers are employed by one employer, one shall be a foreman.
 When the crew exceeds 12 or more, another foreman is required. A general foreman is required if three (3) or more
 Ironworker Foremen are employed on a job.

 Scope of work under this trade includes but is not be limited to: erection and installation of all bridges, structural,
 ornamental, reinforcing, and reinforcing ironwork; which includes but is not limited to the following: reinforcing steel
 (rebar), post tensioning (cables), structural steel and Iron, miscellaneous steel and iron, stairs - joist - decking,
 curtains and window walls, storefronts       windows, metal doors (manual and electric), glass doors (manual and
 electric), glass slider doors, screens fences, tilt walls - precast - stone, space frames - skylights, pre-engineered
 metal buildings, cladding covers (all types),column covers (all types), towers - cranes - hoists, standing seam metal
 roofs, handrails rails (all types), rigging - welding, conveyors - erectors and maintenance, glazing - caulking -
 sealants and louvers -fixed.

 APPRENTICE RATIO: One (1) Apprentice to four (4) Ironworkers. Ornamental work one (1) Apprentice to two (2)
 Ironworkers
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 113 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES ANO BENEFITS SCHEDULE
                                                                2020

                                                  "BUILDING CONSTRUCTION"




 This classification cannot be used for unskilled employees performing work in other trades OR for employees in other
 trades that handle their own materials and/or must dean up after their work is performed. Employees must be paid ln
 accordance with the type of work being pe_rformed without regard to skill.

 LABORERS
 Laborer                                                $    16.00       $       3.90    $     2.37

 Apprentices:
 NOT£: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered in a
 legith;nate apprenticeship program registered with the U, S. Department of ~bor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department       of     Education,    Division     of     Career    and     Adult   Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.


    1st 6 month period                                  $    12.80        $      3.90    $     2.37
    2nd 6 month period                                  $    13.60        $      3.90    $     2.37
    3rd 6 month period                                  $    14.40        $      3.90    $     2.37
    4th 6 month period                                  $    15.20        $      3.90    $     2.37

 Per Hour Premiums;
 Laborer Foremen ( 4 or more laborers) · $1.50 per hour on top of the highest paid laborers
 General Foreman (15 or more laborers) - $2.50 per hour on top of the highest paid laborers

 $1.50 - Mason and Plaster Tenders, Concrete Placement Patch Men, and Finisher Tenders, Scaffold Builders, Strippers and
 Wreckers, Electric and Air-Hammers, Concrete Grinders, Saws, Coring Machines, Nozzle and Hopper & Mixers, Cutting Torch,
 Hydro-Blasting, Chain saw.


 $3.00 - Sidewalks and curb and gutter form builders and setters, Plaster and Concrete Rnish and Repair, Loader, Lulls,
 Forklifts, Bobcats, Water Sewer and Storm Drain Pipe !ayers, Asbestos Removal, Hazardous Waste, and Lead Removal,
 Remediation and Handling.

 Contracts for the inspection of sewer lines for leakage and damage through the use of Oosed Circuit T. v; Inspections and
 the simultaneous sealing ofleaks or other damage In the lines as the machine Inspects the sewer line Is covered under the
 Responsible Wages and Benefits. Contracts for inspection only are not covered, Workers performing on a Closed Circuit
 T. V.: crew should be dassified and paid as laborer. The CCTV Operator should receive the $3.00 per hour supplement for
 Water Sewer & Storm Drain Pipe layers. The rate for the Vactor Trucks Operator is listed under the Operating Engineers
 Wage Schedule.

 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 Scope of work under this trade Includes tending masons, plasterers, carpenters and other building and construction crafts.
 Tending shall consist of preparation of materials and the handling and conveying of materials. Unloading, handling and
 distributing of all materials, fixtures, furnishings and appliances from point of delivery to point of installation. Cleaning and
 dearing of all debris. Ageing and curing of concrete, mortar and other materials,

 Scaffolds erection, planking and removal.




                                                               Page 15 of34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 114 of 162


                                                    MIAMI-DADE COUNTY
                                           §2-11.16 CODE OF MIAMI-DADE COUNTY
                                       RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                           2020

                                                   "BUILDING CONSTRUCTION"




 This classification cannot be used for unskllled employees performing work in other trades OR for employees in other
 trades that handle their own materials and/or must clean up after their work is performed. Employees must be paid in
 accordance with the type of wotk being performed without regard to skill.


 LABORERS, continued


 Excavations and Foundations, Site Preparation and Clearance, Transportation and Transmissions Lines Excavation for building
 and all other construction, digging of trenches, piers, foundations and holes, digging, lagging, sheeting, cribbing, bracing and
 propping of foundations, holes, caissons, cofferdams, dams, dikes, and irrigation trenches, canals and all handling filling and
 placing of sand bags connected therewith. All drilling, blasting and scaling on the site or along the. right of way, as well as all
 access roads, reservoirs, including areas adjacent or pertinent to the construction site, installation of temporary lines.
 Preparation and compacting of roadbeds for highway construction and the preparation of trenches, footings, etc. for cross
 country transmission or underground lines or cables. On site preparation and right-of-way clearance, for construction of any
 structures or the installation of traffic and transportation facilities such as highways, pipelines, electrical transmission lines, dam
 sites and reservoir areas, access roads, etc. Erection, dismantling and/pre-installation of all fences.


 concrete, Bituminous Concrete and Aggregates - Mixing, handling, conveying, pouring, vibrating, gunniting and otherwise
 placing concrete or aggregates, whether done by hand or other process. Wrecking, stripping, dismantling and handling
 concrete forms and falsework. Placing of concrete or aggregates whether poured, pumped, gunnited, or placed by any other
 process. All vibrating, grinding, spreading, flowing, puddling, leveling and strike off of concrete aggregates by floating rodding
 or screeding, by hand or mechanical means prior to finishing. The filling and patching of voids, crevices etc. to correct defects
 in concrete.

 Underpinning, Lagging, Bracing, Propping and Shoring; Drilling and Blasting; Signal Men; General Excavation and Grading and
 Landscaping of all sites for all purposes; and Wrecking.


 Construction Cleaners, Janitors, Fire Watchers, Hole Watchers, Material Handlers, Escorts and Equipment Monitors,
 Decontamination Workers, Flaggers and Landscapers, Guardrail and Fencer Erectors, Rod Carriers and Mowers.

 APPRENTICE RATIO: After employing one (1) Laborer, the next laborer employed may be an apprentice, after employing four
 (4) Laborers, an apprentice shall be employed as the next laborer employed. After the first apprentice is employed, the ratio of
 Apprentices to Laborers shall not exceed one (1) Apprentice for three (3) Laborers.




                                                                Page 15 of34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 115 of 162


                                                  MIAMI-DADE COUNTY
                                         §2-11.16 CODE OF MIAMI-DADE COUNTY
                                     RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                         2020

                                                 "BUILDING CONSTRUCTION"




 MILLWRIGHTS &. MACHINERY ERECTORS
 Millwrights, Machinery Erectors                      $    31.70          $    4.70    $   10.73
 Diver (2) (wet dry days)                             $    37.99          $    4.70    $   10.73

 Per Hour Premiums:
 $2.00 Foreman (Required if 2 or more Millwrights on job; no Foreman shall supervise more than 10 Millwrights)
 $3.00 General Foreman (Required if more than one Foreman Is required and can serve as a Crew Foreman)
 On wet days, Divers shall be paid the divers rate and penetration pay of $2.00 per foot per day In excess of twenty (20) feet
 after entering an enclosed structure that has no direct path to the surface.

 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     Career    and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.


    1st   Year                                        $     20.61         $    4.70    $    10.73
    2nd   Year                                        $     23.78         $    4.70    $    10.73
    3rd   Year                                        $     26.95         $    4.70    $    10.73
    4th   Year                                        $     30.12         $    4.70    $    10.73


 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 (2) Diver classification applies to any Millwright that performs work beneath the water surface.

 scope of work under this trade includes but is not be limited to: installation, assembly, and, when necessary,
 dismantling machinery in factories, power plants, and construction sites.




                                                              Page 17 of'.14
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 116 of 162


                                               MIAMI-DADE COUNTY
                                      §2-11.16 CODE OF MIAMI-DADE COUNTY
                                  RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                      2020

                                                "BUILDING CONSTRUCTION"




 QeERATI~~ ENgINEERS
  All Cranes 160 Ton Capacity & Over               $    35.50         $    4.80   $   5.00
  All Cranes over 15 Tons capacity                 $    34.50         $    4.80   $   5.00
  Backhoe-Loader Combination                       $    25.50         $    4.80   $   5.00
  Batching Plant                                   $    25.00         $    4.80   $   5.00
  Bobcat/Skid Steer                                $    19.00         $    3.90   $   2.37
  Boring Machine                                   $    25.00         $    4.80   $   5.00
  Compressor1 Above 250 CFM                        $    23.85         $    4.80   $   5.00
  Concrete Placing Booms                           $    30.75         $    4.80   $   5.00
  Concrete Pump, Trailer Mounted                   $    25.00·        $    4.80   $   5.00
  Concrete Pump, Truck Mounted                     $    30.75         $    4.80   $   5.00
  Oiler/Driver/Flagman                             $    25.75         $    4.80   $   5.00
  Dozer                                            $    25.50         $    4.80   $   5.00
  Drag line                                        $    30.75         $    4.80   $   5.00
  Drill Rig, Truck Mounted Watson                  $    30.75         $    4.80   $   5.00
  Drill Rig, Truck Mounted, Sterling               $    25.50         $    4.80   $   5.00
  Driver, Miscellaneous Trucks                     $    23.85         $    4.80   $   5.00
  Excavator                                        $    25.50         $    4.80   $   5.00
  Forklift/Lull                                    $    19.00         $    3.90   $   2.37
  Front-End Loader                                 $    19.00         $    3.90   $   2.37
  Gradall                                          $    25.50         $    4.80   $   5.00
  Grader                                           $    30.75         $    4.80   $   5.00
  Hoist (Electric1 Hydraulic, Air) Personnel,
  Material, Tugger                                 $    25.00         $    4.80   $   5.00
  Inside Elevators, Temporary Only                 $    25.00         $    4.80   $   5.00
  Mechanic I                                       $    34.50         $    4.80   $   5.00
  Mechanic II                                      $    25.50         $    4.80   $   5.00
  Mechanic's Helper                                $    24.50         $    4.80   $   5.00
  Off-Road Trucks                                  $    23.85         $    4.80   $   5.00
  Oiler, Crawler Crane                             $    24.50         $    4.80   $   5.00
  Pavement Breaker                                 $    25.50         $    4.80   $   5.00
  Pumps/Dewatering Systems, 4 in. and over         $    23.85         $    4.80   $   5.00
  Roller                                           $    23.85         $    4.80   $   5.00
. Scraper                                          $    23.85         $    4.80   $   5.00
  Spreading/Finishing Machine                      $    25.00         $    4.80   $   5.00
  Straddle Buggy/Travel Lift                       $    25.50         $    4.80   $   5.00
  Track Hoe                                        $    25.50         $    4.80   $   5.00
  Tractors                                         $    23.85         $    4.80   $   5.00
  Trenching Machine                                $    25.50         $    4.80   $   5.00
  Utility Operator1 Less than 6 Pieces of
  Miscellaneous Equipment                          $    23.85          $   4.80   $   5.00
  Vactor Truck                                     $    14.21          $          $
  Welder                                           $    25.50          $   4.80   $   5.00
  Welding Machines, three (3) or more               $   23.85          $   4.80   $   5.00




                                                         Page   ;a of:34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 117 of 162


                                                      MIAMI-DADE COUNTY
                                            §2-11. 16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                                2020

                                                  "BUILDING CONSTRUCTION"




 OPERATING ENGINEERS, Continued

 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     Career    and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.


    1st   6 months                                      $    13.81       $       4.80    $     5.00
    2nd   6 months                                      $    15.19       $       4.80    $     5.00
    3rd   6 months                                      $    16.57       $       4.80    $     5.00
    4th   6 months                                      $    17.95       $       4.80    $     5.00
    5th   6 months                                      $    1933        $       4.80    $     5.00
    6th   6 months                                      $    20.72       $       4.80    $     5.00
    7th   6 months                                      $    22.10       $       4.80    $     5.00
    8th   6 months                                      $    23.48       $       4.80    $     5.00

 APPRENTICE RATIO: Three (3) Apprentices to one (1) Operator. Apprentices must be under the supervision of a
 Operator.

 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.




                                                               Page 19of3'-
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 118 of 162


                                                   MIAMI-DADE COUNTY
                                          §2·11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFlTS SCHEDULE
                                                                2020

                                                  "BUILDING CONSTRUCTION"




 PAINTERS/WALL COVERING INSTALLATIONS

 Painter • Commercial                                  $     16.51     $         5.10    $     4.77
 Painter Industrial                                    $     20.51     $         5.50    $     4.78
 Painter (Highway/Parking Lot Striper)                 $     12.13     $                 $
 Operator (Spray Nozzleman)                            $     11.16     $                 $
 Operator (Striping Machine)                           $     15.07     $                 $


 Industrial Rates are used on Water Treatment Plants, Pump Stations1 Elevated / Ground Storage Tanks and Communication
 Towers.

 Apprentices:
 NOTE1 Apprentices.. will be permitted .to work at these rates when they are employed pursuant to and individually registered In a
 legitimate apprenticeship program registered with the u. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of      Education,     Division   of    tareer     and     Adult    Education,      Apprenticeship      Section
 http:/ /www.fldoe.org/workforce/apprenticeship. Please see page 6 of the supplemental General Conditio11s for more information.


    1st 6 months                                        $    10.73     $         5.10    $     1.50
    2nd 6 months                                        $    11.56     $         5.10    $     1.50
    3rd 6 months                                        $    12.38     $         5.10    $     1.50
    4th 6 months                                        $    13.21     $         5.10    $     1.50
    5th 6 months                                        $    14.03     $         5.10    $     1.50
    6th 6 months                                        $    14.86     $         5.10    $     1.50
    7th and 8th 6 months                                $    15.68     $         5.10    $     1.50

 Per Hour Premiums:
 $1.00 Swing-Stage
 $2.00 Thermal-Spay/Metalizing
 $1.00 Charge person working up to 5 employees
 $1.50 Charge person working 6 or more employees
 $1.00 General Foreman above highest paid charge person
 $ .SO Apprentices - steel, swing/stage, tanks, lead/asbestos abatement, power facilities, catalyzed epoxies,
 urethanes, HIPAC coatings


 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 Scope of work under this trade includes but is not limited to: preparation, application and removal of all types of
 coatings and coating systems in relation to all painting, decorating, protective coatings, coating and staining of
 concrete floors and toppings, waterproofing, masonry restoration, fireproofing, fire retarding, metal polishing,
 refinishing, sealing, lining, fiber glassing, E-Glass fiberglass, carbon fiber, encapsulating, insulating, metalizing, flame
 spray, the application of Exterior Insulating Finishing Systems;
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 119 of 162


                                                     MIAMI.DADE COUNTY
                                           §2·11.16 CODE OF MIAMI-DADE COUNTY
                                       RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                                 2020

                                                   "BUILDING CONSTRUCTION"




 PAINTERS/WALL COVERING INSTALlATIONS, Continued

 Each and all suc:h applications, and similar or substitute applications, on all surfaces, interior and exterior, to include, but not to
 be limited to: residences; buildings; structures; industrial, power, chemical and manufacturing plants; bridges; tanks; vats;
 pipes; stacks; light and high tension poles; parking, traffic and air strip lines; trucks; automobile and railroad cars; ships;
 aircraft; and all machinery and equipment;

 Any and all material used in preparation, application or removal of any paint, coatings or applications, including, but not limited
 to: the handling and use of thinners, dryers, sealers, binders, pigments, primers, extenders, air and vapor barriers, emulsions,
 waxes, stains, mastics, plastics, enamels, acrylics, epoxies, epoxy injection and T-Lock welding, alkalis, sheet rubber, foams,
 seamless and tile-like coatings, etc.;


 All preparation for and removal of any and all materials for finishes, such as deep deaning, patching, all levels of finishing,
 taping/finishing skim coating, pointing, caulking,. high pressure water, chemical and abrasive blasting, environmental . blasting,
 wet/dry vacuum work, chemical stripping, scraping, air tooling, bleaching, steam cleaning, asbestos and lead
 abatement/removal; mold remediation and vapor barrier systems;

 The inspection of all coatings and/or coating systems during their applications.


 WALL COVERING INSTALlATIONS
 All material applied to walls or ceilings with adhesive, staples, tacks, by stretching or adhered by any other method, including all
 papers, vinyl, flexible woods, fabrics, borders, metals upholstered wall systems, the fabric covered panels made of plastic/wood
 or pre-finished products of micro fiberglass, etc., acrovin and various plastic wall coverings such as wainscot, caps, corner
 moldings and accessories;

 Any and all preparation of walls and ceilings such as scraping or any methodology for removal of existing materials, including
 patching, leveling, skim coating and priming.


 APPRENTICE RATIO: One (1) Apprentice to one (1) Apprentice to every one (1) Painter/Wall Covering Installer.




                                                                Page 21 cf 34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 120 of 162


                                                       MIAMI-DADE COUNTY
                                              §2-11.16 CODE OF MIAMI-DADE COUNTY
                                          RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                              2020

                                                        "BUILDING CONSTRUCTION"




 PILEDRIVERS, BRIDGE CARPENTERS & DIVERS

 Piledrivers and Bridge Carpenters                   $ 25.20 $                            4.15     $      6.35
 Foreman                                             $ 28.70 $                           .4.15     $      6.35
 (All piledriving crews shall consist of at least one paid foreman)

 Divers (Wet days up to 59' or Dry days)       $ 29.65 $                                  4.15     $      6.35
 Diver Tenders                                 $ 29.65 $                                  4.15     $      6.35
 Foremen (10 or less) · $2.00 per hour over the Divers rate
 Foreman (11 or more workers) $ 4.00 per hour over the Diver rate

 Diver Wet Days • The diver and tender must receive the diver rate with a premium pay of $1.00 per hour/ per foot per day for (60'· 100').
 Over 100' will be negotiated between the diver and the employer.

 Foreman Wet Days The foreman must receive the foremen rate with a premium pay of $2.00 per hour/ per foot per day for (S0'· 100').
 Over 100' will be negotiated between the diver and the employer.

 For Effluent Diving (working in hazardous waters such as waste water treatment plant/tanks, sewer pipes or storm water out fall pipes) the
 diver and tender must receive 1.5 times the diver and tender base rate and on wet days the diver and tender must also receive a premium
 pay of $1.00 per foot per day for (60' 100') and over 100' will be negotiated between the diver and the employer.

 Penetration: $LOO per foot per day in excess of 20' after entering an enclosed structure that has no direct path to the surface.


 Apprentices:
 NOTE: Apprentices will be permitted to work at these 111tes when they are employed pursuant to and Individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     Career    and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.


  1st year                                                    $     15.12     $           4.15     $      6.35
  2nd year                                                    $     17.64     $           4.15     $      6.35
  3rd year                                                    $     20.16     $           4.15     $      6.35
  4th year                                                    $     22.68     $           4.15     $      6.35
 Per Hour Premium:1;
 $0.50 Certified Welders

 (1} Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.
 Scope of work under this trade includes but is not be limited to: all work historically related to piledrivers, welders, drillers, burners, riggers,
 divers, bridge, deck and wharf builders, signaling, and highway construction. Such work includes, but is not limited to, the following kinds,
 classes, or descriptions of work: fabricating, erecting, dismantling, loading, unloading, moving, spotting, and handling of all piledriving
 equipment on the jobsite;
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 121 of 162


                                                        MIAMI-DADE COUNTY
                                               §2-11.16 CODE OF MIAMI-DADE COUNTY
                                           RESPONSIBLE WAGES ANO BENEFITS SCHEDULE
                                                               2020

                                                         "BUILDING CONSTRUCTION"




 PILEDRIVERS, BRIDGE CARPENTERS & DIVERS, Continued

 Jobsite moving and spotting of barges used in connection with piledriving work; anchoring, bolting, boom-tending, bracing, building,
 burning, capping, caulking, cutting, chipping of all types of piles, dismantling, drilling, erecting, fabricating, fitting, handling, lagging, loading,
 moving, plumbing, rafting, securing, signaling, spotting, welding, wrapping, and tying back, unloading and removing, all materials of any
 kind, make, shape or composition, whether prestressed or post stressed concrete, pipe, corrugated shell where power rigging is used, sand
 piles, sheet piles, auger cast type piling, wood, plastic, fiberglass, steel or any metal or synthetic which is used or installed in, or for, the
 building, construction, alteration, maintenance, or repair of wharfs, bridges, docks, piers, bulkheads, trestles, offshore drilling platforms of
 oil, gas, or any other purpose, coal docks, cofferdams, tunnels, seawalls, seawall caps, boardwalks, deck, and temporary flotation devices;

 Pilings used in retaining walls, reservoirs, ditches, canals, spillways, cuts, or in any place where retaining walls are used, made of any klnd of
 material, whether temporary or permanent; weights for piers, caissons, and test piles; Test piles and other test materials, including the
 securing of such materials except for independent testing equipment done by an independent testing laboratory;

 Foundation work, including all piling, whether cast-in-place, poured-In-place, driven, jetted, augured, pre-augured or placed, and all caisson,
 drilled shaft and vibro-flotation foundations;
 The splicing, heading, placing of stringers for frame work, fabrication and placing of wailing, spring and fender lines of any material
 described above;

 The driving, vibrating, jetting, sinklng, or screwing of all materials described above, whether by steam, pneumatic, hydraulic, electric, diesel,
 gravity, or vibratory hammer power; All other work in connection with drilling of any holes, shafts or caissons, for foundation work, spotting,
 aligning, monitoring, plumbing, and leveling of all drilling equipment whether the drilling is vertical, diagonal, on land or water, and is
 performed by equipment mounted on trucks, cranes, platforms or barges, or any other kind of mounted or self-contained water or land unit;
 and the handling, loading, unloading, changing, setting up, repairing, welding, or maintenance of the drilling equipment on the job site.

 The fabrication and placing of al! decking and guards on a!I docks, wharfs, and piers on the jobsite. All labor (except the work of the
 Operating Engineers and Oilers) employed in the actual operation of Piledriving equipment used from whatever purpose, including the
 operation of deck winches. The operation of vibratory hammer controls, hammer throttle values and panels not permanently fixed to a
 crane within reach of the Operator work.

 Diving: shall be defined as any work performed beneath the water surface, which require individual external life support systems for safe
 and efficient performance. All underwater construction and reconstruction and the salvage of, and removing of, underwater structures;
 underwater inspection and repair of hulls, docks, bridges and dams, underwater pipelines, sewages and water systems, underwater suction
 and discharge lines such as those used at chemical plants, pull mills, and desalinization plants; inspecting, surveying_, removing, rescuing,
 and recovering of all objects below water surfaces; all underwater work necessary on offshore oil platforms permanent or temporary,
 induding all offshore floating drill rights and offshore Jack up platforms; all underwater work on pipelines and hookups including oil, gas,
 water sewage systems; the laying of under water power and telephone cables; offshore marine mining and dredging operations using divers
 in any phase of tier work; all petroleum, fisheries, oceanographic, research and experimental work, nuclear reactors where the use of divers
 is necessary; all underwater demolition and blasting work requiring divers.

 APPRENTICE RATIO: Two (2) Apprentices to three (3) Piledrives/Bridge Carpenter




                                                                        Page '23 of34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 122 of 162


                                                      MIAMI-DADE COUNTY
                                             §2-11.16 CODE OF MIAMI-DADE COUNTY
                                         RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                                     2020

                                                       "BUILDING CONSTRUCTION"




 PIPEFITTERS, AIR CONDITIONING & REFRIGERATION

 R-1 ALL PIPING NOT FOR AIR CONDITIONING WORK; AND, COMMERCIAL UNLIMITED, ALL PIPING SYSTEMS OVER 100
 TONS
      Pipefitter, Air Conditioning & Refrigeration          $     36.88      $          6.95     $      6.35

 R·2 COMMERCIAL LIMITED, PIPING LIMITED, ALL AC REFRIGERATION, PIPING UP TO 100 TONS
      Pipefitter, Air Conditioning & Refrigeration          $     29.50      $          6.95     $      6.00

 R-3 COMMERCIAL AC, REFRIGERATION, ICE MACHINES, SELF CONTAINED AND SPLIT SYSTEMS UP TO SO TONS
      Pipefitter, Air Conditioning & Refrigeration          $     23.97      $          6.70     $      5.40

 R-4 UNLIMITED RESIDENTIAL AND LIGHT COMMERCIAL UP TO 10 TONS
      Plpefitter, Air Conditioning & Refrigeration          $     20.28      $          6.70     $      1.40

 Foreman (2)                                                 $    42.41      $          6.95     $      6.35
 General Foreman (3)                                         $    46.10      $          6.95     $      6.35

 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Aorida this agency is the Florida
 Department      of     Education,    Division     of     Career    and     Adult    Education,    Apprenticeship       Section
 http:/ /www.fldoe.org/workforce/apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.


     1st year                                                $     14.75     $                   $      0.35
     2nd year                                                $     16.60     $          5.70     $      0.35
     3rd year                                                $     20.28     $          5.70     $      0.35
     4th year                                                $     22.13     $          5.70     $      3.44
     5th year                                                $     27.66     $          6.15     $      3.60

 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 (2) Foreman required for 5 or more workers; also required on all jobs 150 tons or over. A foreman may supervise up
 to nine (9) Pipefitter, Air Conditioning & Refrigeration Workers.

 (3) General Foreman required when 3 foreman are required. A general foreman may supervise up                              to five (5)
 foreman.

 Scope of work under this trade includes but is not be limited to: All piping, setting and hanging of all units and fixtures for air conditioning,
 cooling, heating, roof cooling, refrigeration, ice making, humidifying, dehumidifying, dehydrating, by any method, and the charging and
 testing, servicing of all work after completion.

 The Installation and service of all circulating water lines when used for the distribution of heat and heat transfer equipment on ornamental
 pools, commercial and residential pools and spas, display fountains and aquariums.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 123 of 162


                                                        MIAMI-DADE COUNTY
                                               §2-11.16 CODE OF MIAMI-DADE COUNTY
                                           RESPONSIBLE WAGES ANO BENEFITS SCHEDULE
                                                               2020

                                                         "BUILDING CONSTRUCTION"




 PIPEFITTERS, AIR CONDITIONING & REFRIGERATION, Continued
  All piping, handling and setting of equipment in connection with central distributing filtration treatment stations, boosting stations, water
· treatment, waste and sewage disposal plants, central chlorination and chemical treatment work and all underground supply lines to cooling
  wells, suction basins, filter basins, settling tanks, aeration basins or tanks and lift stations. (This applies to public work when installed or
  serviced and would apply to private work after its completion and or under pubic operation.)

 The handling, assembling and erecting of all economizers, super heaters, regardless of mode or method of making joints, hangers and
 erection of same, when used in connection with the pipefitting industry.
 All internal and external piping on boilers, heaters, tanks and evaporators, water legs, water backs and water grates, boiler compound
 equipment, etc., when in connection with the pipefitting industry.
 The setting and erecting of all boiler feeders, water heaters, filters, water softeners, purifiers, condensate equipment, pumps, condensers,
 coolers and all piping for same when used in connection with the pipefitting industry.
 The setting and erecting of al! underfeed stokers, fuel burners and piping, including gas, oil, power fuel, hot and cold air piping and all
 accessanes and parts of burners and stokers, etc., when used in connection with the pipefitting industry.
 Make-up water supply from main to equipment installed by Plpefitters.
 AH meters for measuring a volume of any substance, when used in conneetlon with the plpefitting industry.

 The setting and hanging of all units or fixtures far ice making when unit must be assembled before operation. {Shipping bolts, grids and
 other parts are to be removed or put in place.)
 All solar systems, piping ano collectors of every description when used in connection with the pipefitting industry.
 The installation and service of hydraulic or pneumatic door openers when in connection with industrial, manufacturing and mmmerc!al
 applications. Airports included.
 All gas piping from the main to the meter. All distribution lines.

 The assembling, erecting, handling and setting of tanks used in connection with the pipefitting industry.
 The setting, erecting and piping for al! smoke consuming and smoke washing and regulating devises, when used in connection With the
 pipefitting industry.
 The setting, erecting and piping of instruments, measuring devices, thermostatic controls, gauge boards and other controls used in
 connection with power, heating, refrigeration, air conditioning, manufacturing, mining and lndustrialwork.
 The setting and erection of afl oil heaters, oil coolers, storage and distribution tanks, transfer pumps and mixing devices and piping thereto,
 when used In connection with the pipefitting industry.
 Installations of drain lines from equipment installed by plpefitters where drain lines drop to a safe waste, floor drain, roof, or any open
 fixture and where drain lines are not directly connected to a sanitary system,

 Recovery condensate systems in their entirety.
 The setting, ereetlng and piping of all cooling units, pumps, reclaiming systems and appurtenances in connection with transformer and
 piping to switches of every description.
 The installation and service of vacuum cleaning equipment and piping when used In connection with manufacturing plants, maintenance
 facilities, airport terminals, post offices, etc.      ·
 The Installation and service of vacuum systems when used in connection with manufacturing plants, maintenance facilities, airport terminals,
 post offices, etc.

 The installation and service of oxygen systems when used in connection with manufacturing, commercial & industrial application.
 All sheet lead lining for tanks or vats for all purpose, when in the category of Industrial work.
 All piping for railing work and racks of every description, whether screwed or welded when assigned by the Contractor.
 All power plant piping of every description, as it applies to the pipefitting industry.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 124 of 162


                                                       MIAMI-DADE COUNTY
                                              §2-11.16 CODE OF MIAMI-DADE COUNTY
                                          RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                              2020

                                                       "BUILDING CONSTRUCTION"




 PIPEFITTERS. AIR CONDITIONING & REFRIGERATION, Continued
 The unloading, handling and setting of all sterilizers, laundry and deaning equipment will be done by composite crew. Steam and oil lines
 will be done by this trade classification.
 Laying out, cutting, bending and fabricating of all pipe work of every description by whatever mode or method, when used in connection
 with the pipefitting industry.
 All acetylene and arc welding, brazing, lead burning, soldered and wiped joints, caulked joints, expanded joints, rolled joints or any other
 mode or method of making joints used in connecton with the pipefitting industry including pipe fusing.
 The laying out and cutting of all holes, chases and channels, the setting and erection of bolts, inserts, stands, brackets, supports, sleeves,
 thimbles, hangers, conduit and boxes, used in connection with the pipefitting industry. Hangers, supports, brackets requiring off site
 fabrication may be purchased from miscellaneous metal or structural steel fabricators.
 The handling and using of all tools and equipment that may be necessary for the erection and installation of all work and materials used in
 connection with the pipeftting industry.
 Toe operation, maintenance, repairing, servicing, test and balance, and dismantling of all work installed by this trade classification.

 All soot blowers and soot collecting piping systems, when used in, connection with the pipefitting industry.
 All piping for artificial gases, natural gases, holders and equipment for same, chemicals, minerals and by products and refining of same,
 when used in connection with the pipefitting industry.

 All ash collecting and conveyor piping systems, induding all air washing and dust collecting piping and equipment, accessories and
 appurtenances and regulating devices, etc., when used in connection with the pipefitting industry.

 All pneumatic transit tube work and all piping for carrying systems by vacuum.
 All process piping and equipment for refining, manufacturing, and industrial purposes.

 The installation and service of all piping systems and equipment with grease pressure lubricating and hydraulic lifts in connection Vllth
 industrial manufacturing, commercial and maintenance facilities applications (exduding schools). Service station installations optional
 pertaining to grease pressure and hydraulic lift: installations until assigned.

 The instaUation of all related piping, fuel storage tanks and exhaust piping for emergency generators, manufacturing plants, airports, post
 offices and industrial applications.
 The installation and service of all air piping and related equipment in connection with manufacturing plants, industrial, airports, post offices,
 etc.
 The installation and service of all fuel oil, gasoline and deaning solvent piping and related equipment in connection with manufacturing
 plants, industrial, airports, post offices. Maintenance facilities and service stations optional until assigned.
 The installation and service of all oxygen and acetylene piping systems and related equipment in connection with manufacturing plants or
 remote distribution systems and industrial applications. Maintenance facilities and service stations optional until assigned.
 The setting, erecting and piping of all cooling towers and evaporative condensers.
 All work related to the removal and replacement of CFC Refrigerants as mandated by the federal, state and local laws.
 All work done in the pipefitter industry to comply with any environmental rules or regulations as set forth by federal, state, or local
 governments.
 Equipment used on building and construction work in conjuncton with the work of the trade, as a time and labor saving device, shall be
 operated by qualified Employees under this trade dassification.
 The operation of pumps, air compressors and welding machines when used in conjunction with work covered by the pipefitters, shall be
 done by this trade dassification.

 The testing and balancing of all piping systems or component parts thereof and solar systems, shall be done by this trade dassification.
 Temporary mechanical equipment and air conditioning systems shall be installed and serllced by this trade classification.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 125 of 162


                                                     MIAMI-DADE COUNTY
                                            §2-11.16 CODE OF MIAMI-DADE COUNTY
                                        RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                            2020

                                                     "BUILDING CONSTRUCTION"




 PIPEFITTERS, AIR CONDITIONING & REFRIGERATION, Continued
 The unloading and handling from curbstone delivery, all equipment (irn;luding cooling towers) materials, the erection, installation of all
 tubing and piping, the setting and hanging of all units and fixtures which are induded and necessary to maKe and complete an air
 conditioning, refrigeration, heating, piping installation, and solar installation, including the charging, testing, air and water balancing,
 servicing and maintenance of same and warranty of same.

 APPRENTICE RATIO: One (1) Apprentice to one (1) Plpetltter, Air Conditioning & Refrigeration Worker.




                                                                   P<l!i¢27of34
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 126 of 162


                                                      MIAMI-DADE COUNTY
                                             §2-11.16 CODE OF MIAMI-DADE COUNTY
                                         RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                             2020

                                                       "BUILDING CONSTRUCTION"




 PLUMBERS
 Plumbers                                                   $     30.28      $          5.50     $     4.99
 Foremen (10 or more employees)                             $     34.82      $          5.50     $     4.99
 General Foremen (16 or more employees)                     $     39.36      $          5.50     $     4.99

 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and Individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     Career    and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeship, Please see page 6 of the Supplemental General Conditions for more information.


     1st year                                                $     13.63     $          2.75     $     0.30
     2nd year                                                $     15.29     $          3.80     $     1.75
     3rd year                                                $     17.44     $          3.90     $     1.93
     4th year                                                $     19.68     $          4.00     $     1.93
     5th year                                                $     22.71     $          3.55     $     1.93

 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 Scope of work under this trade includes but is not be limited to: the installation of appliances, piping and plumbing fixtures to be done by
 plumber and plumbers apprentices. All job site unloading from tailgate and a~er, all of the handling and rigging of materials, fixtures,
 appliances having waste, water or gas connections, tools and equipment, for use in the work covered shall be done by plumbers and
 plumber apprentices. Also included, where required, cement under tubs and all cementing of pipe supports and columns for piping systems.
 All filling and testing fixtures and pipes as required, including the layout and hook-up of water hoses for tests. Additionally where required:
 covering of fixtures for protection 1 grouting of all fixtures and cementing of all plumbing pipe chases and sleeves.


 Plumber shall mean any person employed by a firm or corporation lawfully licensed to contract for and install work covered by the Plumbing
 Code of Miami-Dade County. The scope of work shall be, but not limited to as follows: All piping, setting and hanging of all units and
 fixtures for plumbing systems, water, waste, floor drains, drain gates, supply, leader, soil pipe, grease traps, sewage and vent lines. All cold,
 hot and circulating water lines, piping for house pumps, cellar drains, ejectors, house tanks, pressure tanks, swimming pools1 ornamental
 pools, display fountains, drinking fountains, aquariums, plumbing fixtures and appliances, and the handling and setting of the above
 mentioned equipment. All piping in connection with central distributing filtration treatment stations, boosting stations, water and sewage
 disposal plants, central chlorination and chemical treatment work, and all underground supply lines to cooling wells, suction basin, filter
 basins, settling basins, and aeration basins or tanks and lift stations on private property.

 All potable water mains for whatever source, induding branches and fire hydrants, etc. All potable water services from mains to buildings,
 including water meters and water meter foundations. All piping for potable water filters, water softeners, water meters and the setting of the
 same. All meters for measuring a volume of any substance, when used in connection with the plumbing industry. The laying out and cutting
 of holes, chases and channels, the setting and erection of bolts, inserts, stands, brackets, supports and boxes used in connection with the
 plumbing industry. The handling and using of all tools and equipment that may be necessary for the erection and installation of all work and
 material used in connection with plumbing. Laying out, cutting, bending and fabricating of all pipe work of every description, by whatever
 mode or method, when used in connection with the plumbing industry.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 127 of 162


                                                       MIAMI-DADE COUNTY
                                              §2-11.16 CODE OF MIAMI-DADE COUNTY
                                          RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                              2020

                                                       "BUILDING CONSTRUCTION"




 PLUMBERS, Continued

 Prepare and grade trenches either manually or with machines in connection with the plumbing. The setting and hanging of all units or
 fixtures for ice making when units are complete and ready for operation. All Solar systems, piping and collectors of every description when
 used. All gas piping on the building side of meter, all piping of air systems including the assembling, erecting, handling and setting of all
 equipment used in the systems. The assembling, erecting, handling and setting of tanks, piping of instruments, measuring devices,
 thermostatic controls, gauges boards and other controls, oil heaters, oil coolers, storage and distribution tanks, transfer pumps and mixing
 devices and piping thereto. Installation of drain lines from equipment installed by pipefitters where directly connected to a sanitary system
 and condensate drain as part of system.

 Down spouts and drainage area soil pipes, eaten basins, manholes, drains, gravel basins, storm water sewers, septic tanks, cesspools, water
 storage tanks, air conditioning and heating drain directly connected to storm drains and condensation systems. The installation and service
 of vacuum deaning equipment and piping, vacuum systems and the installation and service of oxygen systems. All acetylene and arc
 welding, brazing, lead burning, soldering and wiped joints, caulked, expanded and rolled joints, or any other mode or method of making
 joints in connection with the plumbing industry.
 Inspections of sewer lines fur leak and damages through the use of video camera inspections and the repairing of any leaks or replacing
 pipes.

 Smoke testing on sanitary piping systems and the repainng of damaged pipes; domestic water piping, reclaim water and irrigation water
 distribution; water pipe locating and leak detection·and repairs of all water services, water distribution, irrigation and reclaim water piping.

 All reclaim water systems and water harvesting systems installed and maintained by the plumbers including underground tank, above
 ground tanks, pumps and filters and filtering systems.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 128 of 162


                                                      MIAMI-DADE COUNTY
                                             §2-11.16 CODE OF MIAMI-DADE COUNTY
                                         RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                             2020

                                                       "BUILDING CONSTRUCTION"




 ROOFERS
 Roofers                                                     $     22.79   $        6.27    $      2.00
 Foreman                                                     $     24.79   $        6.27    $      2.00
 Helper 1st year                                             $     11.89   $        6.27    $      2.00
 Helper 2nd year                                             $     14.07   $        6.27    $      2.00
 Helper 3rd year                                             $     16.25   $        6.27    $      2.00

 (1} Per hour health benefit indudes hospitalization, medical, life, vision and dental insurance.

 The application a1Jd installation of the following types of work: All forms of elastomeric, elasto-plastic and thermo-plastic roofing
 systems, both sheet and liquid applied, whether single-ply or multi-ply. These shall include but not be limited to Polyvinyl chloride
 systems (PVC), Butyi Rubber, ethylene propylene diene monomer {EDPM), Polyisobutylene (PIB), Chlorinated polyethylene (CPE),
 Chlorosulfonated polyethylene (CSPE), Neoprene, Nitrile Alloy (NBP), Ethylene Interpolymers (EIP), Thermoplastic Polyolefins (TPO),
 Ethylene Tetra Fluoro Ethylene
 All base flashings, curb flashings and counter flashings of elastomeric, elasto-plastic or thermos-plastic composition as outlined in (1)
 used to roof or waterproof intersections of horizontal surfaces.

 All components of elastomeric, elasto-plastic and thermos-plastic roofing systems used to seal the roof, including but not limited to
 nailers, blocking, ballast of all types of walkways, reinforcements, preformed panels, protection boards, plaza pavers, expansion
 joints, pitch pans, scupper flashing, drai.n flashings, compression seal, termination bars, caulking, and sealants.
 All insulations applied with the above systems, whether laid dry, mechanically fastened or attached with adhesives.
 All forms of composite insulations having nallable surfaces or any other means of attachments (e.g. plywood, pressboard, chipboard,
 drywall, or other laminates) bonded to the insulation wherever such composite insulations are used as an integral thermal insulating
 component of the roofing system.
 All types of aggregates, blocks, bricks, stones, pavers, soils, overburdens, vegetation or units of photovoltaic cell construction used to
 ballast or protect these elastomeric, elasto-plastic and thermo-plastic systems.
 All solar or photovoltaic cell-type integrated roof membranes used to transform solar energy to electrical energy.
 All types of aggregates, blocks, bricks, stones, pavers, soils, overburdens, vegetation or units of photovoltaic cell construction used to
 ballast or protect inverted roof membrane assembly (IRMA) roofs or roofs of similar construction where the insulation is laid over the
 roof membrane.
 All sealing and caulking of seams and joints on these elastomeric, elasto-piastic and thermos-plastic systems to ensure that these
 systems are watertight.
 All cleaning, preparing, priming and sealing of surfaces to be roofed, whether done by roller, mop, swab three-knot brush,
 squeegees, spray systems or any other means of application.
 All handling, hoisting, lifting and storing of all roofing materials.
 All tear off and/or removal of any type of roofing including ballast and all overburdens, all spading, sweeping, vacuuming and/or
 cleanup of any and all areas of any type where an elastomeric, elasto-plastic or thermos-plastic or similar product as listed above to
 be re-laid or any cleanup of any materials on any construction site and operation of equipment that are used these roofing systems
 under the roofing trade.
 All components of water recapturing systems that is an integral part of these types of roofing systems that protect against water and
 moisture mitigation or intrusion.
 All components of rooftop and sub-surface water recapture or rainwater harvest systems that are an integral part of these type roof
 systems where the primary purpose is to control and manage water run-off.
 All water and flood testing of all roofing systems
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 129 of 162


                                                      MIAMI-DADE COUNTY
                                            §2-11.16 CODE OF MIAMI-DADE COUNTY
                                        RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                             2020

                                                    "BUILDING CONSTRUCTION"




 ROOFERS, Continued


 All substitutions, improvements, changes, modifications and/or alternatives to roofer jurisdiction or materials·listed above.
 All other materials, equipment and/or applications necessary or appropriate to complete, perform or apply the processes and/or
 materials under this trade.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 130 of 162


                                                   MIAMI-DADE COUNTY
                                          §2-11.16 CODE OF MIAMI-DADE COUNTY
                                      RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                          2020

                                                  "BUILDING CONSTRUCTION"




 SHEET METAL WORKERS

 commercial
 Sheet Metal Workers                                   $     26.66    $         6.02     $     6.63
 Foremen ( 4 10 workers)                               $     29.33    $         6.02     $     6.63
 General Foremen (2 or more Foremen)                   $     30.66    $         6.02     $     6.63


 Apprentices:
 NOTE: Apprentices will be permitted to WOl'k at these rates when they are employed pursuant to and individually registered in a
 legitimate apprenticeship program registered with the U. S. Department of Labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    Division     of     Career    and     Adult    Education,    Apprenticeship      Section
 http://www.fldoe.org/workforce/apprenticeship. Please see page 6 of the Supplemental General Conditions for more information.

  1st   6 months                                        $    13.33    $          6.02    $     3.32
  2nd   6 months                                        $    14.66    $          6.02    $     3.65
  3rd   6 months                                        $    16.00    $          6.02    $     3.98
  4th   6 months                                        $    17.33    $          6.02    $     4.31
  5th   6 months                                        $    18.66    $          6.02    $     4.64
  6th   6 months                                        $    20.00    $          6.02    $     4.98
  7th   6 months                                        $    21.33    $          6.02    $     5.30
  8th   6 months                                        $    22.66    $          6.02    $     5.64

 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 Scope of work under this trade includes but is not be limited to: (a) manufacture, fabrication, assembling, handling, erection,
 installations, dismantling, conditioning, adjustment, alteration, repairing and serving of all ferrous or nonferrous metal work and
 all other materials used in lieu thereof and of all HVAC systems, air veyor systems, exhaust systems and air-handling systems
 regardless of materials used including the setting of all equipment and all reinforcements in connection therewith; (b) all lagging
 over insulation and all duct lining; (c) testing and balancing of all. air-handling equipment and duct work; (d) the preparation of
 all shop and field sketches whether manually drawn or computer assisted used in fabrication and erection, including those taken
 from original architectural and engineering drawings or sketches; and, (e) installation of proprietary and non proprietary metal
 roofing.

 APPRENTICE RATIO: three (3) Apprentices to three (3) Sheet metal Workers.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 131 of 162


                                                    MIAMI-DADE COUNTY
                                           §2-11.16 CODE OF MIAMI-DADE COUNTY
                                       RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                                  2020

                                                    "BUILDING CONSTRUCTION"




 SPRINKLER FITTERS
 Low Commercial: Construction up to 12 stories and all warehouses with unlimited             areas.
 Sprinkler Fitters                       •      $ 27.93 $             9.88 $                  9.30
 Foremen (4 or less workers)                    $ 29.68 $             9.88 $                  9.30
 Foremen (5 or more workers)                    $ 30.18 $             9.88 $                  9.30
 General Foreman (15 or more workers)           $ 32.18 $             9.88 $                  9.30

 commercial: Construction 13 stories or more.
 Sprinkler Fitters                                       $     29.18        $    9.88    $     9.30
 Foremen ( 4 or less workers)                            $     30.93        $    9.88    $     9.30
 Foremen ( 5 or more workers)                            $     31.43        $    9.88    $     9.30
 General Foreman (15 or more workers)                    $     33.43        $    9.88    $     9.30

 Apprentices:
 NOTE: Apprentices will be permitted to work at these rates when they are employed pursuant to and individually registered ln a
 legitimate apprenticeship program registered with the U. S. Department of labor, Employment and Training Administration, Bureau of
 Apprenticeship and Training, or with a state apprenticeship agency recognized by the Bureau. In Florida this agency is the Florida
 Department      of     Education,    · Division   of    Career     and     Adult    Education,    Apprenticeship       Section
 http://www.fldoe.org/workforce/apprenticeship, Ple11Se see page 6 of the Supplemental General Conditions for more information.

 For Apprentices indentured after June 30, 2011 but prior to July 1, 2017
  1st year                                                $    14.59        $    9.88    $     1.25
  2nd year                                                $    16.05        $    9.88    $     1.38
  3rd year                                                $    17.51        $    9.88    $     1.63
  4th year                                                $    20.95        $    9.88    $     8.68
  5th year                                                $    23.74        $    9.88    $     8.93
 For Apprentices indentured after lune 30, 2017
  1st year                                                $    14.59        $    9.88    $     1.25
  2nd year                                                $    16.05        $    9.88    $     1.25
  3rd year                                                $    17.51        $    9.88    $     1.25
  4th year                                                $    20.95        $    9.88    $     8.05
  5th year                                                $    23.74        $    9.88    $     8.05

 (1) Per hour health benefit includes hospitalization, medical, life, vision and dental insurance.

 Scope of work under this trade Includes but is not be limited to: the Installation of all fire protection and fire control systems
 including the unloading, handling by hand, power equipment and installation of all piping and tubing appurtenances and
 equipment pertaining thereto, including both overhead and underground water mains, fire hydrants and hydrant mains, hose
 houses and hydrants, standpipes and hose connections with sprinkler and alarm systems, also all tanks and pumps connected
 thereto, but excluding steam fire protection systems. Also, included shall be CO2 and Cardox systems and detection systems,
 mulsifyre, fog and fog foam, also dry chemical systems.

 APPRENTICE RATIO: One (1) Apprentice for every two (2) Sprinkler Fitters.
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 132 of 162


                                            MIAMI-DADE COUNTY
                                   §2-11.16 CODE OF MIAMI-DADE COUNTY
                               RESPONSIBLE WAGES AND BENEFITS SCHEDULE
                                                   2020

                                          "BUILDING CONSTRUCTION"




 WELDERS - Receive rate prescribed for craft performing operation to which welding is incidental.




               For any class of laborers or mechanics which is not listed in the wage determination
           and which is to be employed under the contract, please contact Small Business Development
                                             for a wage determination.

               Questions concerning the comparability of worker classifications or the applicability
                        of Davis-Bacon classification shall be determined by the County.

                                                Please Contact:

                                       Internal Services Department
                                    Small Business Development Division
                                        The Stephen P. Clark Center
                                      111 N.W. 1st Street· 19th Floor
                                         Miami, Florida 33128-1906
                                      Phone Number: (305) 375-3111
                                       Fax Number: (305) 375-3160
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 133 of 162




   NOTICE
   County Code §2-11.16

   NOTICE TO ALL EMPLOYEES WORKING ON
   COUNTY CONSTRUCTION PROJECTS

   RESPONSIBLE WAGES AND BENEFITS

   MINIMUM WAGE
   You must be paid not less than the required base hourly rate and benefits listed in the Wages
   and Benefits Schedule for every hour worked. You may not be paid below the base rate even
   if the value of the fringe benefits provided to you exceeds the value of the health and pension
   required in the schedule. Additionally, you must be paid not less than the combined dollar value
   (Base Rate + Health + Pension Benefit) listed in the wage and benefits schedule posted with this
   notice for the type of work you are performing if benefits are not provided.

   OVERTIME
   You must be paid time and one-half of your rate of pay for all hours worked in excess of 40 hours
   in a week.

   APPRENTICES & TRAINEES
   Apprentices/trainees rates apply only to apprentices and trainees properly registered under an
   approved Federal or State apprenticeship or training program.

   SANCTIONS
   Sanctions for a first-time offender are 20% of the amount of underpayment payable to the County.
   The sanctions increase to 40% for the second underpayment and 60% for the third underpayment.
   Contractors found to have underpaid a fourth time may be subject to suspension or termination
   in accordance with the contract terms and debarment in accordance with the debarment
   procedures of the County.

   COMPLAINTS Written complaints of underpayment should be filed with:


                                   Internal Services Department
                               Small Business Development Division
                           111 NW 1sr Street, 19TH Floor Miami, FL 33128
                          Telephone: (305) 375-3111 FAX: (305) 375-3160
                               Email: SBDMAIL@MIAMIDADE.GOV
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 134 of 162




                                                              Luis Inclan
              President                  Inclan Painting & Waterproofing, Corp.

                   Inclan Painting & Waterproofing, Corp.




                                                        7th                 May
  2020



                                                               Rebeca Ferreira



                              Flordia Drivers License
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 135 of 162




                         tracker




                                                                       t                      r
                                                                   •
                                                                   IC                t       rt
                                                                   •
                                                                   I

                                                      RESPONSIBLE WAGES & BENEFITS




Phone: 714-669-0052 Email: info)j1Lcptracker.com Web: lcptracker.com Address: 117 E. Chapman Ave. Orange, CA 92866


                                                                                 Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 136 of 162




         Here at LCPtracker (Labor Compliance Program Tracker), we are aware that using a Prevailing
         wage software may be a new undertaking for many Contractors. We have designed this guide
         to explain what LCPtracker is used for and how to start using the software.

         LCPtracker has been in business since 2001, and we are constantly changing to better suit your
         labor compliance needs. LCPtracker is used by over 200 Government Agencies and 55,000
         Contractors.

         LCPtracker is an online, cloud-based software company that provides users with the proper
         tools to easily ensure that each contractor is meeting prevailing wage guidelines as well as to
         easily create the detailed reports that can be required by agencies like the United States Army
         Corp of Engineers or the FHWA.

         Whether it's Davis-Bacon laws that are set by the United States Department of Labor (USDOL),
         California prevailing wages set by the Department of Industrial Relations (DIR), or any other
         labor laws set by a specific state or local government agency, LCPtracker makes it
         easy to guarantee that every Contractor is compliant.




         The LCPtracker service is a paperless, online system of entering Certified Payroll Reports
         (CPRs). Payroll data may be entered directly into the system, or uploaded from major
         construction accounting systems or payroll programs. This service eliminates the need for
         Contractors to submit paper documents and forms while providing an online database that
         stores all CPRs.

         All contract-specific wage rates, fringe rates and worker crafts/classifications are online withln
         the system, and Contractors may then select craft/classifications from a drop-down menu.
         Potential errors in wage rates or work classification entries are flagged to Contractors
         preemptively, allowing them to correct data prior to submittal. (This is contingent on how the
         Agency sets up their project validations.)

         A few of the immediate benefits experienced by using LCPtracker are:

         •   All Contractor reports are available instantly to Contractors in hardcopy and electronic
             format.
         •   No need to mail in paperwork! Payrolls will be submitted electronically.

         There is no cost to Contractors for this service or for online training and we have a dedicated
         Support staff available Monday through Friday from 5:00am until 5:30pm PST.

Phone: 714-669-0052 Email: info@lcptracker.com Web: lcptracker.corn Address: 117 E. Chapman Ave. Orange, CA 92866


                                                                                      Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 137 of 162




          Contractors may access the various options for training after receiving a User ID and password,
          which will be sent by a "no reply" email address from LCPtracker (i.e .. f'!QBJ;J~:@b£!::[fil,fillrf.QDJ
          This email, with login instructions, will be sent to Contractors once they're assigned to an
          account In LCPtracker by your Agency or Prime Contractor. Every Contractor account is created
          by the Agency or their Prime Contractor. Complete and full support is offered directly to
          Contractors by LCPtracker for any technical questions on the use of the software.


          Contact LCPtracker Support




          •   714-669-0052 option 4; or
          •   Support(Q}LCPtracker.com; or
          •   Live Chat

          If you send the Support Team an email or prefer to leave a voice message, LCPtracker asks
          that you include the information listed below. (Because of the high number of users stored within
          LCPtracker, we cannot look up your account with only your company name or project you are
          working on.)
          •   Your Company Name
          •   Your User ID
          •   Your Name and Phone Number
          •   What the Issue is - please be a specific as possible so we can re-create the issue



          Contractors may access the various options for training after receiving a User ID and password.
          An email wlth login instructions will be sent to Contractors once they are assigned to an account
          in LCPtracker. Every Contractor account is created by the Agency or their Prime Contractor.




Pho11e: 714-669-0052 Email: infoc§)lcptracker.com Web: lcptracker.com Address: 117 E. Chapman Ave. Orange. CA 92866


                                                                                          Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 138 of 162




         To add an employee Into system or edit someone already in system, click on Set Up and then
         Add/Edit Employee.




         Add/ Edit Employee Information
         This section Is used to enter Contractor employees and their personal information. Enter the
         appropriate employee information In the data fields. Tab key or mouse click to move between
         fields. Any RED asterisk field is required by the Agency, and the system will not save unless the
         information is entered In the required fields.

         Default Hourly Paid Fringes (As paid to Fund on behalf of employee)
         This section is known as a "time saver". You may wish to fill in the hourly fringe rates in this
         section. This will allow for ease of use when entering payroll records manually, as you will be
         able to click the "calculate fringes" button on the Payroll Entry screen, and the system will
         perform the mathematical calculation of the hourly fringes multiplied by the hours worked. {Keep
         in mind that if you have any predetermined increases, or your Union updates once a year, you
         will need to come back to this section and update your fringes accordingly.)

         If you have multiple projects with different fringe rates, built in increases, or everyone has the
         same fringes and you only want to enter those dollar values once, you may wish to skip this
         section and use the Fringe Benefit Maintenance table to enter your hourly fringe rates into
         system. (Note that any fringe amount entered In this section will supersede the fringe amount
         entered in that time saver section of the employee setup.)

            ..... Default Hourly Paid Fringes {As paid to Fund on behalf of employee)


               Vac I Hol J Dues     Health & Welfare      Pension          All Other         Training
                                                                                                     •
                                                                           ** Use to enter vision, dental, life and accidental
                                                                           death & dismemberment insurance only

Phone: 714-669-0052 Email: info@llcptracker.com Web: lcptracker,com Address: 117 E. Chapman Ave. Orange, CA 92866


                                                                                        Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 139 of 162




                          tracker
         Default Other Deductions Notes
         Any deduction that is permissible according to the USDOL or your Agency (such as IRS
         garnishments, child support, a company loan, etc.) would fall under this "other" deduction
         section. Any amount listed in "other" will then dictate that "other deduction notes" is required.
         You can always come back and add/edit the employee and enter value in this section to save
         yourself time.



         There are five methods of payroll entry available to all Contractors:

             1.   Copy Payroll feature in LCPtracker
             2.   Upload from a payroll system export file
             3.   Upload from the Excel spreadsheet
             4.   Direct Payroll Subscription/ Interface (DPI)
             5.   Manual entry

         We will be discussing manual entry in detail below, but here is some information regarding the
         other four:

          L COPY PAYROLL
         This option is only available if you have already completed a week of payroll. Once you're in the
         Payroll Records tab, simply click on the "Copy Previous Payroll" button, select your project, then
         select the CPR you'd like to copy.




         2. UPLOAD FROM A PAYROLL SYSTEM EXPORT FILE
         From the Payroll Record tab, click on the "Upload Records" button. Further click on the
         "Accounting Systems" button, and you will see a partial list of the payroll companies that we
         have partnered with to create a payroll interface, or export file. To see a complete list of payroll
         interfaces available, please visit www.lcptracker.com, and click on Partners>Payroll Interfaces. If
         you do not find your payroll company, and would like to see if there is an opportunity to partner,
         please fill out the informational form listed under the "Upload Records" section and someone
         from LCPtracker will contact you.


Phone: 714-669-0052 Email: info@lcptl'acker.com Web: lcptracker.com Address: 117 E. Chapman Ave. Orange. CA 92866


                                                                                      Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 140 of 162




                               tracker
                                                                        CunentAt<ountlng S~tems AvaUable
                                                                           1.
                                                                           2,
                                                                           3.
                                                                           4.
                                                                           .5.
                                                                           5.
                                                                           7.
                                                                           8 ..
                                                                          . 9. Sunburs.t-0,ulckbooki Portner
                                                                            10. ~•Yl<><;lty
                                                                           ·11, .ComputerEllse
                                                                            12.   ~en•"•Y  T•chnologl.,
                                                                            1;3, De~ter+Chaney c Sp~ctrum
                                                                            1'1. ·P•yaayWorl<forceSolutlons
                                                                            15. Quickbooks- Desktop Version (I n.lh• works)
                                                                            1(;!, Computer Guidance
                                                                            17. Event 1 Software- Sage 100/nmberllne



          You can click on the name of your payroll company, and you will either find a list of directions on
          how to obtain your export file, or you will see a request that you contact your payroll company
          directly for instructions on how to obtain that export file.

          Once you have it, you can use it to upload your CPR from that "Upload Records" button. For
          more information, feel free to either contact Support, or look in the Training Materials section for
          more detailed instructions.

          3. UPLOAD FROM THE EXCEL SPREADSHEET
          LCPtracker has an Excel spreadsheet template available for you to download in the same
          "Upload Records" section mentioned above. There is a legend as well as instructions available
          on the Excel template.

          You can manually enter info into this Excel spreadsheet, or you can confer with your IT
          department to see if they can utilize this spreadsheet to create a report out of your existing
          payroll system.




            Sefuct a wcatkm:




Phone: 714-669-0052 Email: !nfo<si1lcptracker.corn Web: lcptracker.corn Address: 117 E. Chapman Ave. Orange. CA 92866


                                                                                              Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 141 of 162




         4. DIRECT PAYROLL SUBSCRIPTION/ INTERFACE (DPI)

         This is another option available to Contractors who would prefer to not enter their CPRs
         manually, do not want to use the Excel spreadsheet, and do not use a payroll company that
         LCPtracker partners with. You can choose to have LCPtracker map your existing payroll so that
         you may use it (as a PDF or .CSV file) as an upload file. Once you have it, you can use it to
         upload your CPR from that "Upload Records" button.

         For more information, feel free to either contact Support, or look in the Training Materials section
         for more detailed lnstructions.




         5. MANUAL ENTRY

         You will enter a record each week for every employee that performs work covered by prevailing
         wages on their project. If your employee works in more than one classification (i.e., they've
         worked 20 hours as a Carpenter and 20 hours as a Power Equipment Operator) please enter
         two separate pay records to show that they are being paid according to the work performed.




Phone: 714-669-0052 Email: info@lcptracker.com Web: lcptracker.com Address: 117 E. Cfiapman Ave. Orange, CA 92866


                                                                                     Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 142 of 162




                              tracker
           AMOUNTS PAID (top section of the Payroll Record Entry Form)
           Enter the appropriate amounts in the appropriate sections. Keep in mind this is just a transfer of
           historical data from your already existing payroll records.




       Week End Date: 613/2018                    Contractor:    Darren's Demo
       Project:            M59 Realignment        Sub To:
       Employee:           DUCK, DONALD           Con1ract ID:   5
           Is Foreman         Is Owner/Operator
        Gross Emp!-0yee      Wages Paid in Lieu     These fields are Hourly rate fields {Usually No Fringes)    Rate in Lieu of
        Pay This Project      of Fringes {Total                                                                 Fringes (Cash
          (Usuarry No          Cash Fringes)           Base                Overtime             Doublellme         Fringes)
            Fringes)                                  Hourly                Hourly                Hourly
           0.000                 0.000              50,QQO



          Gross Employee Pay This Project - The amount of basic wages paid for this project only. This is
          typically the hourly rate of pay multiplied by the hours worked {it could be more complex with
          overtime figured in).                                     ·

          Wages Paid-in-lieu of Fringes - The amount paid to the employee instead of fringe benefits
          paid to a plan, fund or program. This amount is sometimes included in the Gross Employee Pay
          this Project depending on the accounting system and the agency reporting requirements.
          (Whether you are a Union Shop or Open Shop typically determines whether you pay these
          required fringes to an approved plan, fund or program, or pay them directly to the employee in
          cash,) This amount would be the rate-in-lieu of Fringes multiplied by the number of hours
          worked.

          Rate-In-lieu of fringes - The hourly rate paid-in-lieu of fringes. If you pay your employees directly
          for the required fringe benefit instead of paying into an approved plan, fund or program, please
          list the hourly rate paid here.

          Base Hourly - The hourly rate of pay not including fringes. Some accounting systems include
          taxable fringes and fringes paid-in-lieu in this amount, do not include those in this field.

          Overtime Hourly - The hourly rate of pay multiplied by a factor of 1.5. Do not include fringe
          benefits in this equation, unless specifically called for by your Agency.

          Doubletime Hourly - The hourly rate of pay multiplied by a factor of 2. Do not include fringe
          benefits in this equation, unless specifically called for by your Agency.




Phone: 714-669-0052 Email: lnfoq'!l[cptracker.com Web: lcptracker.com Address: 117 E Chapman Ave. Orange. CA 92866


                                                                                                 Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 143 of 162




          CLASSIFICATIONS
          This section lists the craft and class!fication that your employee worked on your project and will
          be paid for. If you mistakenly choose the wrong classification on the original entry page, you
          may change it here by c!icking on the Edit button. (Please remember that if your employee
          worked in more than one classification within this work week, you will need to enter a separate
          payroll record for that classification.)

              • Classiflcallons




          HOURS WORKED EACH DAY FOR THIS PROJECT ONLY

         Enter the hours worked each day. The first row is for regular time worked, the second row is for
         overtime worked and the third row for is for double time worked. You ONLY enter hours worked
         on this prevailing wage job for thls week. The system will total each type of hours worked, the
         days worked and the week under the totals hours column.



                                  Monday      Tuesday     Wednesday Thursday      Friday     Saturday   Sunday     Total Hours
                                  5128/2018   5/2912018   5/30/2018   5131/2016   611/2018   61212018   61312018
               Regular T!me       0.00        o.oo        o.oo        10.00       ,0,00      0.00       o.oo       io.oo
              · Overtlme at 1.5   o.oo        o.oo        o.oo        10.00..

               Double·Time        o.oo        0.00        0.00        ,o.oo
               Total              0.00        0.00        0.00        '0.00                                        0.00



          FRINGES/CONTRIBUTIONS PAID TO OTHER (NOT EMPLOYEE) FOR THIS PROJECT ONLY

         You may utilize this section in two different ways:

         1.            Auto calculate
         2.            Manual entry

         The first is by simply clicking the Calculate Fringes button so that the system automatically
         calculates the fringe benefit rates paid. This only works if you filled out the hourly fringe benefit
         rates in the Add/Edit Employee screen (or the Fringe Benefit Maintenance section, also
         available in the Set Up tab). This function multiplies the hours worked times the fringe benefit
         rate to get the values.

         The second way is to manually enter the total amounts paid per section (Vac/Hol/Dues, Health
         & Welfare, Pension, etc.} from your payroll register or paystubs. Mark the appropriate check
         boxes as required. If they are checked in the Add/Edit Employee setup then that value carries

Phone: 714-669-0052 Email: info(1J1Lcptracker.com Web: Lcptracker.com Address: 117 E. Chapman Ave. Orange, CA 92866


                                                                                                            Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 144 of 162




                                          tracker

     *                                                          **                               Voluntary ContribU1lons                D   VaclHoVOues Included In Gross Emp. Pay
   Vac!Hol I Dues      Health & Welf.      Pension            All Other        Training          for all Projects                       0   Soma or All fringes Paid to Employee
   0.000               0.000               0.000              0.000            ;0.000            Pension          Medical               D                Contributions Included In Gross Emp. Pay
   ~                                       Mll.r!!-                                              .o                 0
* DO NOT USE - Not allowed by Responsible Wages and Benefits
'* Use to enter vision, dental, life and accidental death & dismembel'!nent insurance only
           PAYCHECK - DEDUCTIONS, PAYMENTS AND NOTES {values entered in this section apply to
           all hours worked on all projects during the week.)




            \!/Single Paycheck      i) !Vrutt!ple Paychecks

           0-e-ducttons

           FedTax               SodalSecwity     Medicare              StalaTax           localTaxeeJSDI Other              Va:cJDues          Savings              Total Deductions
           o.ooa          .+    0.000          + 0.000             t   0.000         r    0,000        + 10.000         + 0.000             : + 0.000         t:t   .0.000
           Payments (If Included In paycheck)
           Trav/Subs        Gross Pay AU Projects Paycheck Amount Check Number '                              Paymlf!n1 Oate
           0.000               0.000                   ·o.ooo




                            Notes




           Deductions - the Total Deductions box will add as you enter values in the taxes, other
           deductions, Vac/Dues and Savings fields.

           Other Deduction this field is for permissible deductions that do not fall into the other available
           fields. If you put an amount in the Other deductions field, an Other Deduction Note will become
           required .

           ..!.!.!::==""' - this field is for travel or subsistence paid to your employee. This amount does figure
           into the mathematical calculation that the system to ensure that Gross and Net pays are correct


           worked.

           !::Jft!:2.l!;!9~1!2!!:!l!! - this is also referred to as Net pay. This is the actual amount of pay the
           employee received.

           Check Number - you have the option of putting different information 1n this field. If you hand out
           actual checks to your employees, please enter the check number in this field. If you utilize direct
           deposit and no check numbers exists, enter "DD".

Phone: 714-669-0052 Email: info@Lcptracker.com Web: lcptracker.com Address: 117 E. Chapman Ave. Orange, CA 92866


                                                                                                                                                Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 145 of 162




          Payment Date     this is the actual date of the paycheck. Not all Agencies require this field.

          Notes - this rs a section that allows you to communicate anything out of the ordinary that you
          would like your Agency to know.

          Other Deduction Notes - if you entered a permissible deduction in the above-mentioned field,
          then you will be required to leave a note describing that deduction. Please remember to be
          transparent in your notes entered. We recommend that you list what the actual deduction is, and
          not write "other deduction" or "N/A".


          WHEN YOU HAVE COMPLETED All THE ABOVE-MENTIONED FIELDS, CLICK SAVE.

          SAVE WITH NO NOTICES

          With a successful save you will get this message:
                                                                         When you are done entering 1he pavroH records.
                                                                         check Notices. then certify the data you are
                                                                         subm~ting.

                                                                         The "Cert!ncatlon" tab ls where you complete
                                                                         the process to submit your CPR lo the Agency
                                                                         you are reporting to.

                                                                         Enter another record for a different employee?




          SAVE WITH NOTICES

          If you do not get this message, look for the RED               'v'lhen you are done entering the payroll records,
          message on the screen. You may have to scroll up or            check Notices, then certify the data you are
          down on the payroll record to see what you have                submitting.
          missed that may be a required field.
                                                                         Tho "Cortlftcatlon" tab Is where you comple1e
                                                                         the process to submit your CPR to the Agency
                                                                         you are reporting to,




                                                                         Enter ano1her record for a different employee?




Phone: 714-669-0052 Email: info1ijllcptracker.corr1 Web: lcptracker.com Address: 117 E. Chapman Ave. Orange, CA 92866


                                                                                                 Revised 07/05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 146 of 162




         Once you have entered all payroll records for the week, you should go into the Notices tab to
         check and see if you have any payroll Notices. Your records have been saved: perhaps there
         are issues ranging from forgetting to add an employee ID or phone number to forgetting to enter
         the Gross Employee Pay This Project field at the top of the Payroll Record Entry screen.




         If you have an employee who shows up in this screen, you will need to clear that notice.




         To clear your notice, click on the Edit button to the right of the employee name. From there, you
         will be taken back into the Payroll Record Entry screen. Scroll down the bottom and you will see
         detailed notes on exactly what your notice ls.

         If you do not understand the notice, you have options on how to get help. You can click on the
         Video Assistance "Play Now" button and you will see a video that explains what the notice is
         and how to address it, or you can contact our Support department and they will assist you.

         You must clear all notices to certify your payroll.



         You are almost finished, and now it's time to certify your payroll. You will do this for each week
         beginning when you first start work on your project until the last week on the project.

         You have three options available to you when you cert[fy your payroll:
         • Certify a payroll for a week during which work was performed
         • Certify a payroll for a week during which no work was performed (non-work week payroll)
         • Certify a payroll for multiple consecutive weeks during which no work was performed

Phone: 714-669-0052 Email: !nfo@Lcptracker.com Web: lcptracker.com Address: 117 E. Chapman Ave. Orange. CA 92866


                                                                                      Revised 07i05/2018
   Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 147 of 162




          CERTIFICATION WIZARD, STEP 1 OF 2                                        Pr<;J~ct.b~! crR !flfo f>:i!,:, 11..?lV201l.l I P.rymtl N1rm!mr 54
                                                                                   , Ms:.~eclinnn'leffi: 1_5_

          Tocertify your payroll:
                                                                                   V>lmk p&rforn1t!d th1s week?
          •  Choose your project                                                    t!1 Worl:; aciMty to bo repcl1ed fur this week
                                                                                   ;:_-, No w01~ actMty lo be wportad for lh!s we.it
          •  Choose the type of payroll you are certifying                         ''.; No wstt'< .;c!Mty l<J be report&<! lot rmM!fle i.:01:secuiive wooks
          •  Choose your week ending date (if you choose multiple
                                                                                   Weet:EMOale
             consecutive weeks, you will enter the start date and the last date)   05/0S/_2()18

          • Enter your name as the person certifying your payroll                  PayroN Numtmr
          • Enter your title                                                       l

          • Click next                                                             NameofPernoo Cer!lfying:
                                                                                   H!ckey Mouse

                                                                                   mi.
                                                                                   Payroll Mafidg,u




          CERTIFICATION WIZARD, STEP 2 OF 2
          You are now seeing your Statement of Compliance (SOC) portion of your certified payroll report.
          You are just a few clicks away from certifying your payroll.

          You now need to denote how you pay your fringe benefits {rf you do both, you may choose both}:
          • 4a - paid into an approved plan, fund or program
          • 4b - paid in cash to the employee
          • 4c - section to note any exceptions you might have, per craft/classification.

          If you have any final remarks that you'd like to leave for your Agency, there is a section avaflable
          to you to do so. Note: this field is mandatory is you are recertlfying a CPR.

          You may also click on a checkbox to note if your
          CPR Is a final.

          Lastly, you will put in your eSignature and click Save. This completes your CPR, and it will pop
          up in another window so long as you have your pop-up blocker turned off. (If you forget your e-
          Signature, go back to the Set Up tab, edit your eSignature, and then go back to the Certification
          Tab and follow the above procedures again.)


                                                                  You have now completed certifying your
                                                                  payroll.



          Your CPRs are electronically sent to your Administrator, and unless otherwise specified, there Is
          no need to send or print out a hardcopy unless you would ilke to do so for your own records.



Phorie:


                                                                                                  Revised 07/05/2018
        Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 148 of 162




                 I                                   racker


   This form is for LCPtracker system users who have more than one User ID (i.e., log-In to system) and they would prefer one log-In.
   User MUST fill out form and email back to the Support department or database Admin as directed for merge requests to be fulfi!led.
   Please note that incorrect information could delay your request Be certain your Information is correctly listed.

 Enter Information for each User ID you have and need merged. Please note                                        Current User          Move All Accounts
 that "DPI - yes/no:" is asking whether you have purchased a Direct Payroll                                      ID# (Do NOT           associated with
 Interface (DPI) from LCPtracker. We need this information to complete your                                      include               ID#?
 request.                                                                                                        passwords!)           Yes/No
              Company Name:                      GD lnspection Services, LLC                                     8885551212            Yes
  '"
 ;:;,         Contact Name:                      Stac&y L. Doll
  E           Cont<1ct email:                    ~\l,J!l;l9J:!@\£P-trac ker. com
  ""'
 UJ           DPI Yes/No:                        DPI: no

              Company Name:
   ·1         Contact Name:
              Contact etnaH:
              DP! Yes/No:
                                                                                                                                   I
              Company Name:
   2          Contact Name:
              Contact email:
              DP! • Yes/No:
              Company Name:
   3          Contact Name:
              Contact email:
              DPI • Yes/No:


   4
              Company Name:                                                                                                                                l
              Contact Name:
              Contact email:
              PPI • Yes/No;
                                                                                   USER 10 YOU WANT TO KEEP>>>
   Request fulfilled w1th1n 5 business days (or sooner) and User will be nohf1ed when completed. User may continue working under all
   User IDs individually and once merge(s) completed all information will be under one User ID. If you have more than two user ID's,
   please send use multiple forms. Please note there are scenarios where User IDs may not be merged unless account is Multiple
   Assignment enabled:

          •      User is on same project more than once as subcontractor to different companies;
          •      User may be on same project as subcontractor to same company with different contracts;
          •      Please note that some administrator(s) do NOT allow merges without their permission. You will be notified if any of your
                 request IDs fall under these accounts.

   By submitting this form to LCPtracker and checking the box below, you hereby authorize the merge of your ID as described above.
       oI                                        , hereby authorize merging the above-referenced User IDs,
                  (Name and tit!a, if .app!icable)


          Please email this completed form to either Support<@lcptracl\er.com, or to your client if so directed.


Phone: 714-669-0052 Email: info@lcptracker.com Web; lcptracker.com Address: 117 E. Chapman Ave. Orange, CA 92866


                                                                                                                      Revised   06/14/19
 Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 149 of 162




                                       Exhibit “I”
                      Data Base Indemnity Agreement




FL: CGC1518484         45 Almeria Avenue | Coral Gables, Florida 33134          Page 42 of 42
FL: CMC1250004
                             O: 305.523.3656 | F: 888.499.1748
                             LynxConstructionManagement.com              LCM_______ SUB_______
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 150 of 162




   Job Name: Empowerment Center                          Project #        2015-120

   Location: Miami-Dade County, Florida                    File Description:


                                   DATABASE INDEMNITY AGREEMENT

   By execution of this document below, we hereby agree to accept an original copy of your
   copyrighted database via email with regard to the above referenced project. We agree that
   you retain all ownership to the copyright and the information and that you are granting to us only
   a limited license to make derivative work solely for the purpose of preparation of the work we
   have contracted to perform for the project. We agree that you will retain a copy of the
   database for your future reference.


   We agree to assume all responsibility and liability to you and your employees for any loss,
   claims, liability, damages and awards incurred by you arising from (1) our use of the database,
   (2) amendments or revisions to the database made by us or our consultants, or (3) use of such
   amendments or revisions. Such agreement includes our obligation to indemnify and hold you
   harmless from such loss, claims, liability, damages or awards.


   In Witness Whereof, this instrument has been signed this                   7th     day of          May                ,
   2019.

                                                                           Luis Inclan
   Signature                                                                Print Name

                                                         Inclan Painting & Waterproofing, Corp.
                                                                            Company Name

                                                                          Rebeca Ferreira
   Signature of Witness                                                     Print Name of Witness

   3501 Griffin Road Fort Lauderdale, FL 33312 (954) 266 -2700 Fax: (954) 266-2701 Email: sma@saltzmichelson.comAA-0002897
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 151 of 162




                       EXHIBITC
                      Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 152 of 162

APPLICATION AND CERTIFICATE FOR PAYMENT
AJA DOCUMENT G702

TO OWNER:     Lynx Consh·uction Management, LLC.                                              PROJECT: Em powerment Center                              A PPLICATION NO:
              45 Almeria Ave.                                                                              25005 S.W. 133rd Avenu e                     l'ERIODTO:                                            25-Nov-20
              Coral Gables, Fl. 33134                                                                      Homesteadd, Fl. 33032
              Contact; Christophe r Moran (305) 523-3656
FROM SUDCONTRACTOR:             Inclan Painti ng and Waterproofing, Corp.                                                                               CONTRACT DATE:                                    7-May-20
                                12252 S.W. 128 Sh·eet                                         ARCHITECT:                      N//\                      APPLICATION DATE:                                 11/25/2020
                                Miami, Fl. 33186

CONTRACT FOR:
                                                                                                The Undersigned Subconh·actor certifies that to the best of the Subconh·actor's knowledge,
SUBCONTRACTOR'S APPLICATION FOR PAYMENT                                                         information and belief ilie Work covered by this Application for Payment has been completed
Application is made fo1· payment, as shown below, in connection with U1e Contract.              in accordance wiili ilie Contract Documents, that all am0tmts have been paid by ilie Subcontractor
Continuation Sheet, AIA Document G703, .is attached.                                            for Work and Labor for which previous Certificates for Payment were issued and
                                                                                                payments received from the Owner, and that current payment shown herein is now due.
1.   ORIGINAL CONTRACT SUM                                              $    151,866.00
                                                                                                                                                                            ,Corp.
2.   NET CHANGE BY CHANGE ORDERS                                                     $ 0.00

3.   CONTRACT SUM TO DATE (Line 1 + 2)                                  $    151,866.00
                                                                                                                                                                                Date:   -t~ffi~~~~;;;~FE:;~RR~E~IRA~-!!!!!1!·~:..;'i
                                                                                                County, Dade                                                                                                   MY COMMISSION# GG 186295 ~
4.   TOTAL COMPLETED & STORED TO DATE                                        $45,182.85         Subscribed and sworn to before me this                                                                           . EXPIRES: March 20, 2022           ~
                                                                                                Notary Public:                                                                                                 onded Tlvu Notary Public Underwrltars
5.   RETAINAGE:                                                                                 My Conmussio n expires:
     a.  0.000% of Completed Work                            4,518.29
          (Colum ns D + Eon continuation sheet)
                                                                                                 In accordance with the Contract Documents, based on on~sitc observations and the data
     b.     0.000% of Stored Matc1ial                                                           comprising th e applicat ion, the Architect certifies to the Owner that to the best of the
          (Colunms Fon continuation sheet)                                                       Architect's knowledge, information 11nd belief the Work hes progressed as indicated,
                                                                                                the quality of the Work is in accordance with the Contracl Documents, and the Contractor
          Total Retainap;e (Line Sa + Sb or                                                     is enlilled lo payment of1he AMOUNT CERTIFIED.
             Total in Column I on continuation sheet)                   $       4,518.29
                                                                                                 AMOUNT CERTIFIED ........... S                 $0.00
6.   TOTAL EARNED LESS RETAlNA GE                                            $40,664.57
     (Line 4 less Line S Total)                                                                 (Attach explnnntion ifn1110 1111I certified differsfiwn the amount applied. /nilial nil figures on this
                                                                                                Applkufion mu! 011/he Continuation Sheet that are clumxecl lo c:oufurm with the amount c:ertified.)
7.   LESS PREVIOUS CERTIFICATES FOR PAYMENT                                                      ARCillTECT:
     (Line 6 from prior Ce,:tificate)
                                                                                                 By:
8.   CURR ENT PAYMENT DUE                                                    $40,664.57
                                                                                                This Certifieale is not negotiable. The AMOUNT CERTIFIED is payable only 10 tl1e
9.   BALANCE TO FIN ISH, INCLUDING RETAINAGE                            $    lll,201.44          Contractor named herein. Issuance, payment and acceptance of payment are witl1out
     (Line 3 less Linc 6)                                                                        prejud ice to any rights of the Owner or Contrnctor under this Contract.


CHANGE AUTHORIZATION SUMMARY                            ADDITIONS       DEDUCTIONS
Total changes approved in previous             $0.00
months bv Contractor
Total approved this Month                      $0.00
                               TOTALS!$
NET CHANGES by Chan&• Authorization I$
                                                         Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 153 of 162
                                                                                                                                                                                                                CONTINUATION SHEET
                                                                                                                                                                                        APPLICATION FOR PAYMENT#:
                                                                                                                                                                                                        PERIOD TO;     25-Nov-20
                                                                                                                                                                                                 APPLICATION DATE: 11/25/



                     A                                    B                              C                        D     I      E                           F                          G                              H
                                                                                                                  WORK COI\H'LETED                      MATERL\LS               TOTAL
                                                                                                               FROM                                     PRESENTLY            COMPLETED
                                                                                                                                                                                                                  UALANCE                  RETAINAGE
                                                                                    SCHEDULED                PREVIOUS                                    STOREI>             AND STORED          %
                ACTIVITY 1D                      DF.SCRIPTION                                                                     THIS PERIOD                                                                     TO FINISH                (If Variable)
ITEM                                                                                  VALUE                 APPLICATION                                {NOTINJ>OR             TO DATE           (G/C)
                                                                                                                                                                                                                    {C-G)                      10 %
                                                                                                               (D+E)                                       E)                  (D+E+F)


     2                         Interior Painlln\J, 0s='="=''='c'_ _ _ _              $84,737.00                                       33,894._60          -----+--=33,~94.80                      _40'~ _                50,642.20                 3,369.46
     3           ------c""=erio_r Pain!ing Services                        --f---~"='"'7~6.00               _ _ _ _ _ _ _,____ 9,354.10                --------l---~.354.10                       35%                    17,371.90                   935.41
                  -----+"=ennel Gua_~d House and Chill_~r Room                      $12,693.00          1------"----1,933.95                           ------+---1,,933.95                        _1~r~                  10,959.05                   193.40
,___4
                -----~"qo_ncrete F_l~or Epoxy Coatinle)_                  ---+-~"=7_,510.00                                                                                                       _a_%                   27,510.00
~5
  6                                                                                                                                                                                                   0~ -
_7                                                                                                                                                                                                    0%
                                                                                                  '


_8                                                                                                                                                                                                    0%
___ 9                                                                                                                                                                                                 0%
   10                                                                                                                                                                                                 0~
   11_, _ _ _ _ __                                                                                                                                                                                    0%
   12                                                                                                                                                                                                 0%
   _8_ ______ _                                                                                                                                                                                        0%
   14                                                                                                                                                                                                  0%
                                                                                                                                                                                                       0%
                                                                                                                                                                                                                                              --------=--
   15
   16                                                                                                                                                                                                  0%
_1_7                                                                                                                                                                                                   0%
_1_8                                                                                                                                                                                                   0%
___!9                                                                                                                                                                                                  0%
   ,0                                                                                                                                                                                                  0%
   21                                                                                                                                                                                                  0%
   22                                                                                                                                                                                                  0%
   23                                                                                                                                                                                                  0%
   24, _ _ __                                                                                                                                                                                          0%
   25                                                                                                                                                                                                  0%
   26                                                                                                                                                                                                  0%
                                                                                                                                                                                                       0%
    27
    28                                                                                            '''   ,   _______           ,_                                                                       0%
                                                                                                                                                                                                       0%
    29
   -~o____ _                                                                                                                                                                                           O"(o
                                                                                                                                                                                                       0%
 --~                                                                                                                                   -~-+-------,                                                    0%
    "33                                                                                                                   ' 1-----~--l----                                                             0%
    34               ----
                                                                                                                                                                                                       0%
                                                                                                                                                                                                       0%
                                                                                                                                                                                                                                              ---------=----
                                                                                                                                                                                                       0%
                                                                                                                                                                                                       0%



                                   ..                           ..
                                                                                                                                                                                                       0%
    39                                                                                                                                                                                                 0%



                                        ..
                                                                                                                                                                                                                         I,,!
    40
    41                                                                          I
                                                                                                  "     I
                                                                                                                     .I I I

                                                                                                                              I                    I
                                                                                                                                                                .I I I

                                                                                                                                                                         I                  I
                                                                                                                                                                                                  '           I
    42
    _1_3_                                                                                                                                                                                              0%
                                                                                                  ---1------+----
    44                                                                                                                                                                                                 0%
    45                                                                                                                                                                                                 0%
                                                                                                                                                                                                       0%
   __1~--
    47                                                                                                                                                                                                 0%
    48

    "
    50
    51      I                  I
                                        ..                          ..          I
                                                                                             .I I I

                                                                                                        I
                                                                                                                     ,I II

                                                                                                                              I
                                                                                                                                          .I I I                ,I I I

                                                                                                                                                                         I
                                                                                                                                                                                   , I II
                                                                                                                                                                                                  ,, 0%
                                                                                                                                                                                                  ,,
                                                                                                                                                                                                       -°-~
                                                                                                                                                                                                              I
                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                              ,I I I

                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                      , I II


                                                                                                                     , I II                                     "I I I
    52
                                                                                                  "

                                                                                                                                                                                                                                                               Page 1 of 1
                             Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 154 of 162

      APPLICATION AND CERTIFICATE FOR PAYMENT
      AJA DOCUMENT G702

      TO OWNER:              Lynx Construction Management, LLC.                                      PROJECT: Empowerment Center                              APPLICATION NO:                                         2
                             45 Almeria Ave.                                                                  25005 S.W. 133rd Avenue                         PERIOD TO:                                          25-Dec-20
                             Coral Gables, Fl. 33134                                                          Homesteadd, Fl. 33032
                             Contact: Christopher Moran (305) 523-3656
      FROM SUBCONTRACTOR:                     Inclan Painting and Waterproofing, Corp.                                                                        CONTRACT DATE:                                  7-May-20
                                              12252 S. W. 128 Street                                 ARCHITECT:                     N/A                       APPLICATION DATE:                               12/23/2020
                                              Miami, Fl. 33186

      CONTRACT FOR:          Painting
                                                                                                       The Undersigned Subcontractor certifies that to the best of the Subcontractor's knowledge,
      SUBCONTRACTOR'S APPLICATION FOR PAYMENT                                                          information and belief the Work covered by this Application for Payment has been completed
     Application is made for payment, as shown below, in connection with the Contract.                 in accordance with the Contract Documents, that all amounts have been paid by the Subcontractor
     Continuation Sheet, AJA Document G703, is attached.                                               for Work and Labor for which previous Certificates for Payment were issued and
                                                                                                       payments received from the Owner, and that current payment shown herein is now due.
     1.    ORIGINAL CONTRACT SUM                                                    $   151,866.00
                                                                                                                                        Ian Painting and Waterproofing, Corp.
     2.    NET CHANGE BY CHANGE ORDERS                                                       $0.00

     3.    CONTRACT SUM TO DATE (Line 1 + 2)                                        $   151,866.00
                                                                                                                                                                                        MIRELLA MGARCIA
                                                                                                                                                                                  Notary Public - State of Florida
     4.    TOTAL COMPLETED & STORED TO DATE                                             $87,049.20                                                                                  Commission # HH 069072                 -Dec-20

     5.    RET AINAGE:
           a.   0.000% of Completed Work                                 8,704.92
                (Columns D + E on continuation sheet)
                                                                                                       In accordance with the Contract Documents, based on on-site observations and the data
           b.     0.000 % of Stored Material                                                           comprising the application, the Architect certifies to the Owner that to the best of the
                (Columns F on continuation sheet)                                                       Architect1s knowledge, information and belief the Work has progressed as indicated,
                                                                                                       the quality of the Work is in accordance with the Contract Documents, and the Contractor
                Total Retainage (Line Sa+ Sb or                                                        is entitled to payment of the AMOUNT CERTIFIED.
                   Total in Column I on continuation sheet)                         $     8,704.92
                                                                                                       AMOUNT CERTIFIED                               $0.00
     6.    TOTAL EARNED LESS RETAINAGE                                                  $78,344.28
           (Line 4 less Line 5 Total)                                                                  (Attach explanation if amount certified differs from the amount applied. Initial all figures on this
                                                                                                       Application and onthe Continuation Sheet that are changed 10 conform with the amount certified.)
     7.    LESS PREVIOUS CERTIFICATES FOR PAYMENT                                   $    40,664.57     ARCHJTECT:
           (Line 6 from prior Certificate)
                                                                                                       By:
     8.    CURRENT PAYMENT DUE                                                          $37,679.71
                                                                                                       This Certificate is not negotiable. The AMOUNT CERTIFIED is payable only to the
     9.    BALANCE TO FINISH, INCLUDING RETAINAGE                                   $    73,521.72     Contractor named herein. Issuance, payment and acceptance of payment are without
           (Line 3 less Line 6)                                                                        prejudice to any rights of the Owner or Contractor under this Contract.


     CHANGE AUTHORIZATION SUMMARY                                  ADDITIONS        DEDUCTIONS
     Total changes approved in previous                  $0.00
     months by Contractor
     Total approved this Month                           $0.00

,-                                  TOTALS!$                                                     -
     N6-l' GHANGEScby-Ehanee0Authorization- l· $                                                 -
                                           Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 155 of 162
                                                                                                                                                                          CONTINUATION SHEET
                                                                                                                                                  APPLICATION FOR PAYMENT#:           2
                                                                                                                                                                  PERIOD TO:     25-Dec-20
                                                                                                                                                           APPLICATION DATE: 12/23/2020



           A                                    B               C                    D          E                       F                     G                    H
                                                                                     WORK COMPLETED                MATERIALS           TOTAL
                                                                                   FROM                            PRESENTLY       COMPLETED
                                                                                                                                                               BALANCE              RETAINAGE
                                                          SCHEDULED              PREVIOUS                            STORED        AND STORED          %
       ACTNITYID                       DESCRIPTION                                               THIS PERIOD                                                   TO FINISH            (If Variable)
ITEM                                                        VALUE               APPLICATION                       (NOT IN DOR        TO DATE        (G /C)
                                                                                                                                                                 (C-G)                 10 %
                                                                                   (D+E)                               E)             (D+E+F)


                   Interior Painting Services              $84 ,737.00              $33,894.80       25.421 .10                       $59,315.90       70%             25,421.10            5,931.59
                   Exterior Painting Services              $26,726.00                $9,354.10        9,354. 10                        18,708.20       70%              8,017.80            1,870.82
                   Kennel Guard House and Chiller Room    $12,893.00                 1,933.95         7,091 .15                         9,025.10       70%              3,867.90              902.51
                   Concrete Floor E ox Coating             $27,510.00                                                                                   0%             27,510.00
                                                                                                                                                        0%
                                                                                                                                                        0%
                                                                                                                                                        0%
                                                                                                                                                        0%
  10                                                                                                                                                    0%
  11                                                                                                                                                    0%
  12                                                                                                                                                    0%
  13                                                                                                                                                    0%
  14                                                                                                                                                    0%
  15                                                                                                                                                    0%
  16                                                                                                                                                    0%
  17                                                                                                                                                    0%
  18                                                                                                                                                    0%
 19                                                                                                                                                     0%
 20                                                                                                                                                     0%
 21                                                                                                                                                     0%
 22                                                                                                                                                     0%
 23                                                                                                                                                     0%
 24                                                                                                                                                     0%
 25                                                                                                                                                     0%
 26                                                                                                                                                     0%
 27                                                                                                                                                     0%
 28                                                                                                                                                     0%
 29                                                                                                                                                     0%
 30                                                                                                                                                     0%
 31                                                                                                                                                     0%
 32                                                                                                                                                     0%
 33                                                                                                                                                     0%
 34                                                                                                                                                     0%
 35                                                                                                                                                     0%
 36                                                                                                                                                     0%
 37                                                                                                                                                     0%
 38
 39
 40
 41
                   ..                               ..              : •• ti                                               I   II        I     I
                                                                                                                                                        0%
                                                                                                                                                        0%
                                                                                                                                                                           ...                I • •



 42                AUTHORIZED CHANGES
 43                                                                                                                                                     0%
 44                                                                                                                                                     0%
 45                                                                                                                                                     0%
 46
 47
 48
 49
 50                       ..                         ..                                                                                                                   '. I ti             ',I I I



                                                                    . ...
                                                                     ' I   ti             II

 51
 52                 • •   I    e   •                                                                                                                                       • ;1




                                                                                                                                                                                                        Page 2 of 2
                       Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 156 of 162

APPLICATION AND CERTIFICATE FOR PAYMENT
AJA DOCUMENT G702

TO OWNER:     Lynx Construction Management, LLC.                                             PROJECT: Empowerment Cen ter                             APPLICATION NO:                                         3
              45 Almeria Ave.                                                                         25005 S.W . 133rd Avenue                        PERIOD TO :                                         25-Jan-20
              Coral Gables, Fl. 33134                                                                 Homesteadd, Fl. 33032
              Contact: Christopher Moran (305) 523-3656
FROM SUBCONTRACTOR:             Inclan Painting and Waterproofing, Corp.                                                                              CONTRACT DATE:                                 7-May-20
                               12252 S. W. 128 Street                                        ARCHITECT:                     N/ A                      APPLICATION DATE:                              1/23/ 2020
                                Miami, FL 33186

CONTRACT FOR:         Painting
                                                                                               The Undersigned Subcontractor certifies that to the best of the Subcontractor 's know led ge,
SUBCONTRACTOR'S APPLICATION FOR PAYMENT                                                        information and belief the Work covered by this Application for Paymen t has been completed
Application is made for payment, as shown below, in connection with the Con tract.             in accordance with the Contract Documents, that all amounts have been paid by the Subcontractor
Continuation Sheet, AJA Document G703, is attached.                                            for Work and Labor for which previous Certificates for Payment were issued and
                                                                                               payments received from the Owner, an d that current pay ment shown herein is now due.
1.    ORIGINAL CONTRACT SUM                                             $    151,866.00
                                                                                                                                                                  ofing, Corp.
2.    NET CHANGE BY CHANGE ORDERS                                                    $0.00
                                                                                               By:                                                                       -   Date:    23-Dec-20
3.    CONTRACT SUM TO DATE (Line 1 + 2)                                 $    151,866.00        State of: Florida
                                                                                               County , Dade
4.   TOTAL COMPLETED & STORED TO DATE                                       $123,470.30        Subscribed and s
                                                                                               Notary Public:
5.    RETAINAGE:                                                                               My Co          ~~~~
      a.  0.000% of Completed Work                          12,347.03
          (Columns D + E on continuation sheet)
                                                                                               In accordance with the Contract Documents, based on on·site observations and the data
     b.     0.000% of Stored Material                                                          comprising the application, the Architect certifies to the Owner that to the best of the
          (Columns F on continuation sheet)                                                     Architect's knowledge, information and belief the Work has progressed as indicated,
                                                                                               the quality of the Work is in accordance with the Contract Documents, and the Contractor
          Total Retainage (Line Sa + Sb or                                                     is entitled to payment of the AMOUNT CERTIFIED.
             Total in Column I on continuation sheet)                   $     12,347.03
                                                                                               AMOUNT CERTIFIED                       .$      $0.00
6.   TOTAL EARNED LESS RETAINAGE                                            $111,123.27
     (Line 4 less Line 5 Total)                                                                (Altach explanation ifamount certified differs from the amount applied. Initial all figures on this
                                                                                               Application and onthe Continuation Sheet that are changed to conform with the amount certified.)
7.   LESS PREVIOUS CERTIFICATES FOR PAYMENT                             $     78,344.28        ARCHITECT:
     (Line 6 from prior Certificate)
                                                                                               By:
8.   CURRENT PAYMENT DUE                                                     $32,778.99
                                                                                               This Certificate is not negotiable. The AMOUNT CERTIFIED is payable only to the
9.   BALANCE TO FINISH, INCLUDIN G RETAINAGE                            $     40,742.73        Contractor named herein. Issuance, payment and acceptance of payment are without
     (Line 3 l ess Line 6)                                                                     prejudice to any rights of the Owner or Contractor under this Contract.


CHANGE AUTHORIZATION SUMMARY                            ADDITIONS       DEDUCTIONS
Total changes approved in previous             $0.00
months by Contractor
Total approved this Month                      $0.00
                               TOTALS! $                                               -
NET CHANGES by Change Authorization I $                                                -
                                                                                                                                                                                                           CO NTINUATION SHEET
                                                                                                                                                                      APPLICATION FOR PAYMENT#:                          3
                                                                                                                                                                                               PERIOD TO:      25-Jan-20
                                                                                                                                                                                        APPLICATION DATE: 1/23/2020
          A                                    B                 C                    D          E                                  F                            G                              H                        I
                                                                                      WORK COMPLETED                           MATERIALS                 TOTAL
                                                                                   FROM                                        PRESENTLY              COMPLETED
                                                                                                                                                                                            BALANCE                RETAIN AGE
                                                            SCHEDULED            PREVIOUS                                       STORED                AND STORED          %
       ACTMTYID                       DESCRIPTION                                                       THIS PERIOD                                                                         TO FINISH              (If Var iable)
ITEM                                                          VALUE             APPLICATION                                   (NOT IN DOR              TO DATE          (G /C)
                                                                                                                                                                                              (C-G)                    10 %
                                                                                   (D+E)                                           E)                   (D+E+F)
   1
   2              Interior Painting Services                 $84,737.00               $59,315.90            25,421 .10                                   $84,737.00          100%                                            8,473.70
   3              Exterior Painting Services                 $26,726.00               $18,708.20                7,500.00                                  26,208.20           98%                     517.80                 2,620.82
   4              Kennel Guard House and Chiller Room        $12,893.00                $9,025.10                3,500.00                                  12,525.10           97%                     367.90                 1,252.51
   5              Concrete Floor Epoxy Coating               $27,510.00                                                                                                        0%                   27,510.00
   6                                                                                                                                                                           0%
   7                                                                                                                                                                           0%
   8                                                                                                                                                                           0%
   9                                                                                                                                                                           0%
  10                                                                                                                                                                           0%
  11                                                                                                                                                                           0%
  12                                                                                                                                                                           0%
  13                                                                                                                                                                           0%
  14                                                                                                                                                                           0%
  15                                                                                                                                                                           0%
  16                                                                                                                                                                           0%
  17                                                                                                                                                                           0%
  18                                                                                                                                                                           0%
  19                                                                                                                                                                           0%
 20                                                                                                                                                                            0%                ..
 21                                                                                                                                                                            0%
 22                                                                                                                                                                            0%
 23                                                                                                                                                                            0%
 24                                                                                                                                                                            0%
 25                                                                                                                                                                            0%
 26                                                                                                                                                                            0%
 27                                                                                                                                                                            0%
 28                                                                                                                                                                            0%
 29                                                                                                                                                                            0%
 30                                                                                                                                                                            0%
 31                                                                                                                                                                            0%
 32                                                                                                                                                                            0%
 33                                                                                                                                                                            0%
 34                                                                                                                                                                            0%
 35                                                                                                                                                                            0%
 36                                                                                                                                                                            0%
 37                                                                                                                                                                            0%
 38                                                                                                                                                                            0%
 39                                                                                                                                                                            0%
 40               ..                                                 : • • II      ·. :•••· .   I           ..            I          ·, t • I I                          :                                     I                    ...
 41
                                  •     .. •
                                                                                                                                                              ·-··
 42                      ..       •
 43                                                                                                                                                                            0%
 44                                                                                                                                                                            0%
 45                                                                                                                                                                            0%
 46                                                                                                                                                                            0%
 47                                                                                                                                                                            0%
 48                                                                                                                                                                            0%
 49                                                                                                                                                                            0%
 50                                                                                        ·.,.,,                   ·, 1•11          ......                                  ,·.                        ', t•I I               ·
                                                                                                                                                                                                                               .....
                         ..       •                •
 51                                                     I             ····· I                       I                                             I          · ····                 I
 52                .. •                                              : •• I I       ;•••   ·.   I           .   '        I           ·. ,
                                                                                                                                        ...                              :                                     I                    ...
                              •                                                                                                                               ·-··
                                          Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 157 of 162
                                                                                                                                                                                                                                          Pag e 2 of 2
Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 158 of 162
       Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 159 of 162


                        ADDITIONAL WORK AUTHORIZATION

                            INCLAN PAINTING & WATERPROOFING, CORP.
                                             12252 SW 128th Street Miami, FL 33186
                                                     Phone: 786.293.7428
                                                       Fax: 786.293.7430
                                                 Email: info@inclanpainting.com
                                                    www.inclanpainting.net
                                                                                                                C.C. 93BS00212


                                                                                                                     NUMBER




EXISTING CONTRACT NO.                    DATE OF EXISTING CONTRACT ~&)     µ    &_                               STAT~ L


You are hereby authorized to perform the following specifically described additional work:




ADDITIONAL CHARGE FOR ABOVE WORK IS:$                                                  3/3'./S--,
                                                                                        r      -
                                                                                                  t.r0
Payment will be made as follows: - -- -- --                     - - - - - - - - - -- -- -- - -- -

   Above additional work to be performed under same conditions as specified in original contract unless otherwise stipulated.


Date                     20..2,/._   Authorizing Signature _ _ __ __ __ _ _ _ _ _ _ _ __ _ __
                                                                                        (OWNER SIGNS HERE)

                                                                   ccordance with the above specifications, at above stated price.
       Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 160 of 162


                              ADDITIONAL WORK AUTHORIZATION

                                      INCLAN PAINTING & WATERPROOFING, CORP.
                                                             12252 SW 128th Street Miami, FL 33186
                                                                        Phone: 786.293.7428
                                                                          Fax: 786.293.7430
                                                                    Email: info@inclanpainting .com
                                                                      www.inclanpainting.net
                                                                                                                               C.C. 93BS00212
OWNER'S
NAME




                                                                                                                           0



ADDITIONAL CHARGE FOR ABOVE WORK IS: $ ;                                                                        ~t),tJV
Payment will be made as follows: - - - - -- - -- - - -- - -- - - - - - - - - - -- - -

   Above additional work to be performed under same conditio


Date       !/If                  202:/..._        Authorizing Signature -              -J.~ ~ =====f/,===~-..;....~~c:::::::.- - - - - - - - - -

           We hereby agree to furnish labor and materials - complete in accordance with the above specifications, at above stated price.


                                                                                                                     Date $ $ (         20~
                                                                   (CONTRACTOR SIGNS HERE)
                                                                                                                          ;,

THIS IS CHANGE ORDER NO. ___;#_
                              _ &._
                                 ___,,.,__ __ __ __
NOTE: This Revision becomes part of, and in conformance with, the existing contract.
       Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 161 of 162

                              ADDITIONAL WORK AUTHORIZATION

                                      INCLAN PAINTING & WATERPROOFING, CORP.
                                                             12252 SW 128th Street Miami, FL 33186
                                                                     Phone: 786.293.7428
                                                                       Fax: 786.293.7430
                                                                 Email: info@inclanpainting.com
                                                                    www.inclanpainting.net                            C.C. 93BS00212




You are hereby authorized to perform the following specifically described additional work:




ADDITIONAL CHARGE FOR ABOVE WORK IS:$                                                            !y5'.20        1   Ot)


   Above additional work to be performed under same condi ·




           We hereby agree to furnish labor and materials - complete in accordance with the above specifications, at above stated price.



                                                                   (CONTRACTOR SIGNS HERE)
                                                                                                            Date    ¢.5             20     -!2-/
THIS IS CHANGE ORDER NO. _.::.__,c_
                                h§:___..3-,e___ _ _ _ __
NOTE: This Revision becomes part of. and in conformance with, the existing contract.
       Case 1:21-cv-20435-BB Document 1 Entered on FLSD Docket 02/02/2021 Page 162 of 162

                             ADDITIONAL WORK AUTHORIZATION

                                      INCLAN PAINTING & WATERPROOFING, CORP.
                                                            12252 SW 128th Street Miami, FL 33186
                                                                    Phone: 786.293.7428
                                                                      Fax: 786.293. 7430
                                                                Email: info@inclanpainting.com
                                                                        www.inclanpainting.net                                               C.C. 93BS00212
OWNER'S                                                                                                                       DATE
NAME

                                                                                                                                             JOB NUMBER




You are hereby authorized to perform the foHowing specifically describe~ additional work:




                                                         XB

                                                                                                   I                      .
ADDITIONAL CHARGE FOR ABOVE WORK IS:$ c!(/ 20-0,00
                                                                                                                  7




   Above additional work to be performed under same conditi n                                                or,· , inal contr~      te s otherwise stipulated.
                                        0   /                                          \   f J,.4,.rr--.wLJJ.J..J~--;:--
Date                             20~            . Authorizing Signature __\\~::....=....-l---!--1-~...J_..J.-.:...-_ __.:::=.~ ,,,,£...- - - - - -
                                                                                                                (OWNER SIGNS HERE)


                                                                                       in accordhnce with the above specifications, at above stated price.


Authorizing Signature                                                                      ·   ·   I                              Date   /J(/t:(;'   ·    20   !2 /'
                                                                                                                                         7
THIS IS CH_A_N_,_G
                 -A-E
                    ~ O+--
                       R~D~(;!::-
                              ;-c~-Ro-,G:-SHE-+
                                             i - 1_ _ _
                                               I
NOTE: This Revision becomes part of, and in ccnformance with, the existing ccntract.

                                                                                                   '
